 Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 1 of 270 PageID: 1



 John Robertelli, Esq.
 Gene Y. Kang, Esq.
 Timothy J. Bang, Esq.
 Barry I. Levy, Esq. (to be admitted pro hac vice)
 Max Gershenoff, Esq. (to be admitted pro hac vice)
 Steven Henesy, Esq. (to be admitted pro hac vice)
 RIVKIN RADLER LLP
 25 Main Street, Suite 501
 Court Plaza North
 Hackensack, New Jersey 07601
 (201) 287-2460
 john.robertelli@rivkin.com
 Counsel for Plaintiffs Government Employees Insurance
 Co., GEICO Indemnity Co., GEICO General Insurance
 Company and GEICO Casualty Co.

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


GOVERNMENT EMPLOYEES INSURANCE CO., GEICO
INDEMNITY CO., GEICO GENERAL INSURANCE COMPANY
                                                          Case No.:       ( )
and GEICO CASUALTY CO.,
                               Plaintiffs,                Plaintiffs Demand a Trial
             -against-                                              by Jury
SEUNG MOCK LEE, D.C. a/k/a RYAN LEE, CHOICE TOTAL
PAIN CLINIC, P.C., CHANG HEE LEE, L.Ac., DO YOUNG AN,
JIN HYUN PARK, L.Ac., A PLUS THERAPY CENTER, P.C.,
HYUNSEOK LEE, P.T., THE ONE THERAPY &
ACUPUNCTURE CLINIC, P.C., SUHI HONG L.Ac., PRIME
TOTAL PAIN CLINIC, P.C., MINJAE YOO, D.C., JAEDOO LEE,
D.C., DONGHOON KANG, L.Ac., MYUNG YU, L.Ac.,
RICHARD J. KIM, L.Ac., HYEO YEOUNG PARK, P.T.,
JIGNYASA DESAI, D.O., FORT LEE PAIN MANAGEMENT,
L.L.C., PRIME PAIN MANAGEMENT, P.C., HAEBITNA
CHONG, N.P.,
                            Defendants.


                                         COMPLAINT
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 2 of 270 PageID: 2



       Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co., GEICO General

Insurance Company and GEICO Casualty Co. (collectively “GEICO” or “Plaintiffs”), as and for

their Complaint against the Defendants, hereby allege as follows:

                                 NATURE OF THE ACTION

       1.      This action seeks to recover more than $2,270,000.00 that the Defendants

wrongfully have obtained from GEICO by submitting, and causing to be submitted:

       (i)     thousands of fraudulent no-fault insurance charges through Choice Total Pain
               Clinic, P.C. (“Choice Total Pain”), The One Therapy & Acupuncture Clinic, P.C.
               (“The One Acupuncture”), Prime Total Pain Clinic, P.C. (“Prime Total Pain”),
               and A Plus Therapy Center, P.C. (“A Plus Therapy”) for purported initial
               examinations, follow-up examinations, chiropractic treatment, physical therapy
               treatment, and acupuncture services; and

       (ii)    thousands of fraudulent no-fault insurance charges through Fort Lee Pain
               Management, L.L.C. (“Fort Lee Pain”) and Prime Pain Management P.C. (“Prime
               Pain Management”) for initial examinations, follow-up examinations,
               electrodiagnostic (“EDX”) testing, trigger point injections, manipulation under
               anesthesia (“MUA”) services, and pain management injections (the purported
               initial examinations, follow-up examinations, chiropractic treatment, physical
               therapy treatment, and acupuncture services, EDX testing, trigger point injections,
               MUA services, and pain management injections are collectively referred to
               hereinafter as the “Fraudulent Services”).

       2.      The Fraudulent Services purportedly were provided to individuals (“Insureds”)

who claimed to have been involved in automobile accidents and were eligible for insurance

coverage under GEICO no-fault insurance policies.

       3.      In addition, GEICO seeks a declaration that Choice Total Pain, The One

Acupuncture, Prime Total Pain, A Plus Therapy, Fort Lee Pain, and Prime Pain Management

were not in compliance with all relevant laws and regulations governing healthcare practice in

New Jersey, because:

       (i)     the Defendants paid and received unlawful compensation in exchange for patient
               referrals;



                                                2
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 3 of 270 PageID: 3



     (ii)    Choice Total Pain, The One Acupuncture, and A Plus Therapy were engaged in
             an unlawful self-referral scheme;

     (iii)   The One Acupuncture had an illegal corporate structure;

     (iv)    the Fraudulent Services were not medically necessary, and were provided – to the
             extent that they were provided at all – pursuant to pre-determined fraudulent
             protocols designed solely to financially enrich the Defendants, rather than to treat
             or otherwise benefit the Insureds who purportedly were subjected to them;

     (v)     in many cases, the Fraudulent Services never were provided in the first instance;
             and

     (vi)    the billing codes used for the Fraudulent Services misrepresented and exaggerated
             the level of services that purportedly were provided in order to inflate the charges
             submitted to GEICO.

     4.      The Defendants fall into the following categories:

     (i)     Defendant Seung Mock Lee, D.C. a/k/a Ryan S. Lee (“S. Lee”) is a chiropractor
             licensed to practice chiropractic in New Jersey, owned and controlled Choice
             Total Pain, The One Acupuncture, Prime Total Pain, and A Plus Therapy, and
             purported to perform many of the Fraudulent Services.

     (ii)    Defendant Choice Total Pain is a New Jersey chiropractic professional
             corporation, through which the Fraudulent Services purportedly were provided
             and were billed to insurance companies, including GEICO.

     (iii)   Defendant The One Acupuncture is a New Jersey acupuncture professional
             corporation, through which the Fraudulent Services purportedly were provided
             and were billed to insurance companies, including GEICO.

     (iv)    Defendant Prime Total Pain is a New Jersey chiropractic professional corporation,
             through which the Fraudulent Services purportedly were provided and were billed
             to insurance companies, including GEICO.

     (v)     Defendant A Plus Therapy is a New Jersey physical therapy professional
             corporation, through which the Fraudulent Services purportedly were provided
             and were billed to insurance companies, including GEICO.

     (vi)    Defendant Suhi Hong, L.Ac. (“Hong”) is an acupuncturist licensed to practice
             acupuncture in New Jersey, was employed by or associated with The One
             Acupuncture and purported to perform many of the Fraudulent Services on behalf
             of The One Acupuncture, at the direction of S. Lee.

     (vii)   Defendant Hyunseok Lee, P.T. (“H. Lee”) is a physical therapist licensed to
             practice physical therapy in New Jersey, was employed by or associated with A

                                              3
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 4 of 270 PageID: 4



             Plus Therapy and purported to perform many of the Fraudulent Services on behalf
             of A Plus Therapy, at the direction of S. Lee.

     (viii) Defendants Chang Hee Lee, L.Ac. (“C. Lee”) and Jin Hyun Park, L.Ac. (“J.
            Park”) are acupuncturists licensed to practice acupuncture in New Jersey, were
            employed by or associated with Choice Total Pain and purported to perform many
            of the Fraudulent Services on behalf of Choice Total Pain, at the direction of S.
            Lee.

     (ix)    Defendant Do Young An (“An”) is former acupuncturist who was employed by or
             associated with Choice Total Pain, and purported to perform many of the
             Fraudulent Services on behalf of Choice Total Pain, at the direction of S. Lee.

     (x)     Defendants Minjae Yoo, D.C. (“Yoo”) and Jaedoo Lee, D.C. (J. Lee) are
             chiropractors licensed to practice chiropractic in New Jersey, were employed by
             or associated with Prime Total Pain and purported to perform many of the
             Fraudulent Services on behalf of Prime Total Pain.

     (xi)    Defendant Richard J. Kim, L.Ac. (“Kim”) is an acupuncturist licensed to practice
             acupuncture in New Jersey, was employed by or associated with Choice Total
             Pain and Prime Total Pain and purported to perform many of the Fraudulent
             Services on behalf of Choice Total Pain and Prime Total Pain, at the direction of
             S. Lee.

     (xii)   Myung Yu, L.Ac. (“Yu”) and Donghoon Kang, L.Ac. (“Kang”) are acupuncturists
             licensed to practice acupuncture in New Jersey, were employed by or associated
             with Prime Total Pain and purported to perform many of the Fraudulent Services
             on behalf of Prime Total Pain, at the direction of S. Lee.

     (xiii) Defendant Hyeo Young Park, P.T. (“H. Park”) is a physical therapist licensed to
            practice physical therapy in New Jersey, was employed by or associated with
            Prime Total Pain and purported to perform many of the Fraudulent Services on
            behalf of Prime Total Pain, at the direction of S. Lee.

     (xiv)   Defendant Jignyasa Desai, D.O. (“Desai”) is a physician licensed to practice
             medicine in New Jersey, owned and controlled Fort Lee Pain and Prime Pain
             Management, and purported to perform many of the Fraudulent Services.

     (xv)    Defendant Fort Lee Pain is a New Jersey medical professional limited liability
             company through which many of the Fraudulent Services purportedly were
             provided and billed to insurance companies, including GEICO.

     (xvi)   Defendant Prime Pain Management is a New Jersey medical professional
             corporation company through which many of the Fraudulent Services purportedly
             were provided and billed to insurance companies, including GEICO.




                                             4
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 5 of 270 PageID: 5



       (xvii) Defendant Haebitna Chong, N.P. (“Chong”) is a licensed nurse practitioner, was
              employed by or associated with Prime Pain Management, and purported to
              perform many of the Fraudulent Services on behalf of Prime Pain Management.

       5.      As discussed below, the Defendants at all relevant times have known that:

       (i)     the Defendants paid and received unlawful compensation in exchange for patient
               referrals;

       (ii)    Choice Total Pain, The One Acupuncture, and A Plus Therapy were engaged in
               an unlawful self-referral scheme;

       (iii)   The One Acupuncture had an illegal corporate structure;

       (iv)    the Fraudulent Services were not medically necessary, and were provided – to the
               extent that they were performed at all – pursuant to pre-determined fraudulent
               protocols designed solely to financially enrich the Defendants, rather than to treat
               or otherwise benefit the Insureds who purportedly were subjected to them;

       (v)     in many cases, the Fraudulent Services never were provided in the first instance;
               and

       (vi)    the billing codes used for the Fraudulent Services misrepresented and exaggerated
               the level of services that purportedly were provided in order to inflate the charges
               submitted to GEICO.

       6.      As such, the Defendants do not now have – and never had – any right to be

compensated for the Fraudulent Services that they billed or caused to be billed to GEICO. The

charts annexed hereto as Exhibits “1” – “6” set forth a large representative sample of the

fraudulent claims that have been identified to-date that the Defendants submitted, or caused to be

submitted, to GEICO via the United States mail.

       7.      The Defendants’ fraudulent scheme began as early as 2012 and has continued

uninterrupted since that time. As a result of the Defendants’ scheme, GEICO has incurred

damages of more than $2,270,000.00.

                                        THE PARTIES
I.     Plaintiffs




                                                5
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 6 of 270 PageID: 6



       8.     Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co., GEICO

General Insurance Company and GEICO Casualty Co. are Maryland corporations with their

principal places of business in Chevy Chase, Maryland. GEICO is authorized to conduct

business and to issue automobile insurance policies in New Jersey.



II.    Defendants

       9.     Defendant S. Lee resides in and is a citizen of New Jersey. S. Lee was licensed to

practice chiropractic in New Jersey on January 27, 2009, but is not and never has been licensed

to practice acupuncture in New Jersey. S. Lee was the principal and owner of Choice Total Pain,

A Plus Therapy, The One Acupuncture, and Prime Total Pain, purported to perform many of the

Fraudulent Services, and unlawfully referred Insureds to Fort Lee Pain and Prime Pain

Management for many of the Fraudulent Services in exchange for unlawful compensation from

Desai, Fort Lee Pain, and Prime Pain Management.

       10.    Defendant Choice Total Pain is a New Jersey chiropractic professional

corporation with its principal place of business in New Jersey. Choice Total Pain was

incorporated in New Jersey on or about December 20, 2011, was owned and controlled by S.

Lee, and was used as a vehicle to submit fraudulent billing to GEICO and other insurers.

       11.    Defendant C. Lee resides in and is a citizen of New Jersey. C. Lee was licensed to

practice acupuncture in New Jersey on November 9, 2015, and purported to perform many of the

Fraudulent Services at Choice Total Pain.

       12.    Defendant An resides in and is a citizen of New Jersey. Between December 13,

2005 and June 30, 2017, An was licensed to practice acupuncture in New Jersey. An purported to




                                               6
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 7 of 270 PageID: 7



perform many of the Fraudulent Services at Choice Total Pain. An’s license to practice

acupuncture expired on or about June 30, 2017.

       13.     Defendant J. Park resides in and is a citizen of New Jersey. J. Park was licensed to

practice acupuncture in New Jersey on February 10, 2012, and purported to perform many of the

Fraudulent Services at Choice Total Pain.

       14.    Defendant A Plus Therapy is a New Jersey physical therapy professional

corporation with its principal place of business in New Jersey. A Plus Therapy was incorporated

in New Jersey on or about August 1, 2014, was owned and controlled by S. Lee, and was used as

a vehicle to submit fraudulent billing to GEICO and other insurers.

       15.     Defendant H. Lee resides in and is a citizen of New Jersey. H. Lee was licensed to

practice physical therapy in New Jersey on August 9, 2014, and purported to perform many of

the Fraudulent Services at A Plus Therapy.

       16.     Defendant The One Acupuncture is a New Jersey acupuncture professional

corporation with its principal place of business in New Jersey. The One Acupuncture was

incorporated in New Jersey on or about March 3, 2014, was owned and controlled by S. Lee, and

was used as a vehicle to submit fraudulent billing to GEICO and other insurers.

       17.     Defendant Hong resides in and is a citizen of New Jersey. Hong was licensed to

practice acupuncture in New Jersey on January 7, 2013, and purported to perform many of the

Fraudulent Services at The One Acupuncture.

       18.     Defendant Prime Total Pain is a New Jersey chiropractic professional corporation

with its principal place of business in New Jersey. Prime Total Pain was organized in New Jersey

on or about May 18, 2017, was owned and controlled by S. Lee, and was used as a vehicle to

submit fraudulent billing to GEICO and other insurers.



                                                 7
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 8 of 270 PageID: 8



       19.    Defendant Yoo resides in and is a citizen of New Jersey. Yoo was licensed to

practice chiropractic in New Jersey on December 30, 2016, and purported to perform many of

the Fraudulent Services at Prime Total Pain.

       20.    Defendant J. Lee resides in and is a citizen of New Jersey. J. Lee was licensed to

practice chiropractic in New Jersey on January 11, 2016, and purported to perform many of the

Fraudulent Services at Prime Total Pain.

       21.    Defendant Kim resides in and is a citizen of New Jersey. Kim was licensed to

practice acupuncture in New Jersey on August 9, 2006, and purported to perform many of the

Fraudulent Services at both Choice Total Pain and Prime Total Pain.

       22.    Defendant Kang resides in and is a citizen of New York. Kang was licensed to

practice acupuncture in New Jersey on July 25, 2006, and purported to perform many of the

Fraudulent Services at Prime Total Pain.

       23.    Defendant Yu resides in and is a citizen of New Jersey. Yu was licensed to

practice acupuncture in New Jersey on May 8, 2014, and purported to perform many of the

Fraudulent Services at Prime Total Pain.

       24.    Defendant H. Park resides in and is a citizen of New Jersey. H. Park was licensed

to practice physical therapy in New Jersey on August 8, 2000, and purported to perform many of

the Fraudulent Services at Prime Total Pain.

       25.    Defendant Desai resides in and is a citizen of New Jersey. Desai was licensed to

practice medicine in New Jersey on September 21, 2011, was the principal and owner of Fort

Lee Pain, and Prime Pain Management, purported to perform many of the Fraudulent Services,

and unlawfully referred Insureds to Choice Total Pain, A Plus Therapy, The One Acupuncture,




                                               8
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 9 of 270 PageID: 9



and Prime Total Pain for many of the Fraudulent Services in exchange for unlawful

compensation from S. Lee, Choice Total Pain, and Prime Total Pain.

       26.     Defendant Fort Lee Pain is a New Jersey medical professional limited liability

company with its principal place of business in New Jersey. Fort Lee Pain was organized in New

Jersey on or about May 7, 2015, was owned and controlled by Desai, and was used as a vehicle

to submit fraudulent billing to GEICO and other insurers.

       27.     Defendant Prime Pain Management is a New Jersey medical professional

corporation with its principal place of business in New Jersey. Prime Pain Management was

incorporated in New Jersey on or about May 18, 2017, was owned and controlled by Desai, and

was used as a vehicle to submit fraudulent billing to GEICO and other insurers.

       28.     Defendant Chong resides in and is a citizen of New Jersey. Chong was licensed as

a nurse practitioner in New Jersey on May 11, 2018, and purported to perform many of the

Fraudulent Services at Prime Pain Management.

III.   Interstate, Zaitsev, Cliffside MRI, and the Davits

       29.     Although they have not been named as Defendants in this action, Interstate Multi-

Specialty Medical Group, P.C. (“Interstate”), its owner Alexandr Zaitsev, M.D. (“Zaitsev”),

Cliffside Park Imaging & Diagnostic Center, L.L.C. (“Cliffside MRI”), its owners, Samuel

Davit, Michael Davit, and Esther Davit (collectively “the Davits”), and Alexander Dimeo

(“Dimeo”) are relevant to understanding the claims in this action.

A.     Cliffside MRI and the Davits

       30.     Cliffside MRI is a New Jersey limited liability company that was licensed as an

“ambulatory care facility”, as that term is defined under N.J.A.C. 8:43A-1.3.

       31.     Cliffside MRI was, at all relevant times, owned and/or controlled by the Davits.



                                                9
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 10 of 270 PageID: 10



       32.     Before he became one of the owners of Cliffside MRI, Samuel Davit had been

licensed to practice medicine in New Jersey. However, Samuel Davit’s medical license was

revoked in 2002 by the New Jersey State Board of Medical Examiners (the “Board of Medical

Examiners”). The Board of Medical Examiners revoked Samuel Davit’s license to practice

medicine following an administrative complaint filed by the Attorney General of New Jersey,

alleging that, from 1996 to 2002, Samuel Davit engaged in an extensive scheme to commit

healthcare fraud.

       33.     Specifically, Samuel Davit was alleged to have provided medically unnecessary

tests, made representations regarding the results of those tests that were “grossly incompetent

and/or fraudulent”, issued improper diagnoses based on the purported “results” of those tests,

and claimed to have performed tests that were not actually performed.

       34.     Following a review of the allegations in the Attorney General’s complaint, the

Board of Medical Examiners revoked Samuel Davit’s license to practice medicine in New

Jersey, imposed civil penalties, costs, and fees totaling more than $100,000.00, and imposed

numerous other penalties and restrictions on Samuel Davit.

       35.     Cliffside MRI purported to radiology services, including x-rays and magnetic

resonance imaging (“MRIs”), to GEICO Insureds, pursuant to referrals from other healthcare

providers, including S. Lee, Choice Total Pain, Prime Total Pain, Desai, Fort Lee Pain, and

Prime Pain Management.

       36.     Cliffside MRI and the Davits’ ability to bill GEICO and other New Jersey

automobile insurers for radiology services depended on Cliffside MRI’s ability to gain access to

Insureds.




                                              10
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 11 of 270 PageID: 11



       37.     Accordingly, the Davits and Cliffside MRI devised a fraudulent kickback and

referral scheme whereby they would pay illegal kickbacks to healthcare providers – including,

upon information and belief, S. Lee, Choice Total Pain, Prime Total Pain, Desai, Fort Lee Pain,

and Prime Pain Management – in exchange for patient referrals to Cliffside MRI.

       38.     The payment of kickbacks in exchange for patient referrals was the regular way in

which the Davits operated Cliffside MRI. For example, on or about May 20, 2016, in a case

entitled State of New Jersey v. Alexander Dimeo, Docket Nos. 16-05-000251 and 16-05-000252,

a chiropractor named Alexander Dimeo, D.C. (“Dimeo”) pleaded guilty to various insurance

fraud-related crimes. As part of his plea agreement, Dimeo provided sworn testimony regarding

his receipt of kickbacks from various healthcare providers in New Jersey, including Cliffside

MRI and Samuel Davit.

       39.     Specifically, Dimeo testified that, from 2009 to late 2015, he received kickbacks

from Samuel Davit in the amount of $100.00 for each patient whom he referred to Cliffside MRI

or another MRI facility owned by the Davits, Ironbound M.R.I., L.L.C. (“Ironbound MRI”).

Dimeo further testified that the aggregate amount of the kickbacks was approximately

$50,000.00.

       (i)     In 2009, Dimeo was approached by Samuel Davit and Michael Davit, who
               offered to pay Dimeo $100.00 each time Dimeo referred a patient to Cliffside
               MRI or Ironbound MRI for an MRI.

       (ii)    Between 2009 and 2015, Dimeo referred patients to Cliffside MRI or Ironbound
               MRI in exchange for kickbacks from Samuel Davit, Michael Davit, Cliffside
               MRI, and Ironbound MRI.

       (iii)   Samuel Davit would deliver the kickbacks to Dimeo on a monthly basis, in the
               form of $100.00 bills contained in an envelope.

       (iv)    All told, between 2009 and 2015, Samuel Davit, Michael Davit, Cliffside MRI,
               and Ironbound MRI paid Dimeo approximately $50,000.00 in kickbacks in
               exchange for patient referrals to Cliffside MRI and Ironbound MRI.

                                              11
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 12 of 270 PageID: 12




B.      Interstate and Zaitsev

        40.     Interstate is a New Jersey medical professional corporation owned and operated

by Zaitsev.

        41.     Interstate and Zaitsev’s ability to bill GEICO and other New Jersey automobile

insurers for radiology services depended on Interstate’s ability to gain access to Insureds.

        42.     Accordingly, Interstate and Zaitsev devised a fraudulent kickback and referral

scheme whereby they would pay illegal kickbacks to healthcare providers – including, upon

information and belief, S. Lee, Choice Total Pain, and Prime Total Pain – in exchange for

patient referrals to Interstate.

        43.     The payment of kickbacks in exchange for patient referrals was the regular way in

which Zaitsev operated Interstate. For instance, as part of Dimeo’s plea allocution, Dimeo also

provided sworn testimony indicating that Zaitsev had caused kickback payments to be made to

him in exchange for patient referrals to Interstate.

        44.     In particular, Dimeo testified that, beginning in 2012, Zaitsev directed an

intermediary to provide between $150.00 and $250.00 per patient to Dimeo in exchange for

patient referrals to Interstate.

        45.     All told, Dimeo testified that he accepted more than $37,000.00 in kickbacks

from Zaitsev in exchange for patient referrals between 2012 and 2015.

                                   JURISDICTION AND VENUE

        46.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§ 1332(a)(1) because the total matter in controversy, exclusive of interest and costs, exceeds the

jurisdictional threshold of $75,000.00, and is between citizens of different states.




                                                 12
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 13 of 270 PageID: 13



       47.     This Court also has original jurisdiction pursuant to 28 U.S.C. § 1331 over claims

brought under 18 U.S.C. §§ 1961 et seq. (the Racketeer Influenced and Corrupt Organizations

(“RICO”) Act).

       48.     In addition, this Court has supplemental jurisdiction over the subject matter of the

claims asserted in this action pursuant to 28 U.S.C. § 1367.

       49.     Venue in this District is appropriate pursuant to 28 U.S.C. § 1391, as the District

of New Jersey is the District where one or more of the Defendants reside and because this is the

District where a substantial amount of the activities forming the basis of the Complaint occurred.

                       ALLEGATIONS COMMON TO ALL CLAIMS

I.     An Overview of the Pertinent Law Governing No-Fault Insurance Reimbursement

A.     The New Jersey No-Fault Laws

       50.     New Jersey has a comprehensive statutory system designed to ensure that motor

vehicle accident victims are compensated for their injuries. The statutory system is embodied

within the Compulsory Insurance Law (N.J.S.A. 39:6B–1 to 3) and the Automobile Reparation

Reform Act (N.J.S.A. 39:6A–1 et seq.)(collectively referred to as the “No Fault Laws”), which

require automobile insurers to provide Personal Injury Protection Benefits (“PIP Benefits”) to

Insureds.

       51.     Under the No Fault Laws, an Insured can assign his or her right to PIP Benefits to

healthcare services providers in exchange for those services. Pursuant to a duly executed

assignment, a healthcare services provider may submit claims directly to an insurance company

in order to receive payment for medically necessary services, using the required claim forms,

including the Healthcare Financing Administration insurance claim form (known as the “HCFA–

1500 form”).



                                                13
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 14 of 270 PageID: 14



B.     No-Fault Reimbursement and Compliance With New Jersey Law Governing
       Healthcare Practice

       52.     In order for a healthcare services provider to be eligible to receive PIP Benefits, it

must comply with all relevant laws and regulations governing healthcare practice in New Jersey.

       53.     Thus, a healthcare services provider is not entitled to receive PIP Benefits where

it has failed to comply with all applicable statutory and regulatory requirements governing

healthcare practice in New Jersey, whether or not the underlying services were medically

necessary. See, e.g., Liberty Mut. Ins. Co. v. Healthcare Integrated Servs., 2009 N.J. Super.

Unpub. LEXIS 2416 at *4 – *5 (App. Div. 2009)(“This court has held that a provider of such

services is not entitled to reimbursement for services covered by PIP unless the provider and the

services are in compliance with relevant laws and regulations.”); Varano, Damian & Finkel,

L.L.C. v. Allstate Ins. Co., 366 N.J. Super. 1, 6 (App. Div. 2004)(healthcare services provider

operated in violation of pertinent regulatory standards “is not eligible to receive PIP benefits.”);

Allstate Ins. Co. v. Orthopedic Evaluations, Inc., 300 N.J. Super. 510, 515–519 (App. Div.

1997)(healthcare services provider’s lack of compliance with pertinent regulatory standards

rendered it ineligible to collect PIP Benefits, whether or not the underlying services were

medically necessary); Allstate Ins. Co. v. Greenberg, 376 N.J. Super. 623, 632 (Law Div.

2004)(“A medical services provider’s failure to comply with the standards promulgated by the

State Board Examiners make it ineligible to receive PIP reimbursement.”); Allstate Ins. Co. v.

Schick, 328 N.J. Super. 611, 620 (1999)(“[A]n insurer may properly deny PIP benefits under the

No Fault Law based upon a healthcare provider's failure to comply with the administrative

regulations governing the practice of healthcare in this State.”)

       54.     Moreover, in order for a specific healthcare service to be eligible for PIP

reimbursement, the service itself must be provided in compliance with all relevant laws and

                                                 14
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 15 of 270 PageID: 15



regulations governing healthcare practice in New Jersey. See, e.g., Healthcare Integrated Servs.,

supra; Orthopedic Evaluations, Inc., supra.

       55.     By extension, insurers such as GEICO are not obligated to make any payments of

PIP Benefits to healthcare services providers that are not in compliance with all applicable

statutory and regulatory requirements governing healthcare practice in New Jersey.

       56.     Furthermore, insurers such as GEICO are not obligated to make any payments of

PIP Benefits for healthcare services that are not rendered in compliance with all applicable

statutory and regulatory requirements governing healthcare practice in New Jersey.

C.     Pertinent New Jersey Law Regarding the Payment or Receipt of Compensation in
       Exchange for Patient Referrals

       57.     Pursuant to N.J.A.C. 13:35-6.17, physicians are prohibited from paying or

receiving compensation, either directly or indirectly, in exchange for patient referrals.

       58.     Among other things, N.J.A.C. 13:35-6.17(c)(1) specifies that:

       A licensee shall not, directly or indirectly, give to or receive from any licensed or
       unlicensed source a gift of more than nominal (negligible) value, or any fee, commission,
       rebate or bonus or other compensation however denominated, which a reasonable person
       would recognize as having been given or received in appreciation for or to promote
       conduct by a licensee including: purchasing a medical product, ordering or promoting the
       sale or lease of a device or appliance or other prescribed item, prescribing any type of
       item or product for patient use or making or receiving a referral to or from another for
       professional services. For example, a licensee who refers a patient to a healthcare service
       (such as a cardiac rehabilitation service or a provider of durable medical equipment or a
       provider of testing services) shall not accept from nor give to the healthcare service a fee
       directly or indirectly in connection with the referral, whether denominated as a referral or
       prescription fee or consulting or supervision fee or space leasing in which to render the
       services (other than as permitted in (h) below), or by any other name … .

(Emphasis added).

       59.     N.J.A.C. 13:35-6.17(c)(1)(ii) specifies that “[t]his section shall be construed

broadly to effectuate its remedial intent.”




                                                 15
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 16 of 270 PageID: 16



        60.     In keeping with the broad anti-kickback prohibitions in N.J.A.C. 13:35-6.17(c)(1),

N.J.A.C. 13:35-6.17(h) provides, in pertinent part, that:

        A Board licensee may lease space or medical equipment to or from another licensed
        health care professional to whom patients are referred, only where rent is a fixed fee set
        in advance and determined by the fair market value, or less, and is for a regular term and
        not for sporadic use of the space.

        61.     Similarly, pursuant to N.J.A.C. 13:44E-2.6, chiropractors are prohibited from

paying or receiving compensation, either directly or indirectly, in exchange for patient referrals.

        62.     Therefore, physicians, chiropractors, medical practices, and chiropractic practices

that pay or receive compensation in exchange for patient referrals are not eligible to receive PIP

Benefits.

D.      New Jersey Law Prohibiting Self-Referrals

        63.     In New Jersey, with limited exceptions that are not applicable here,

“practitioners” generally may not refer patients to a healthcare practice in which they have a

“significant beneficial interest”.

        64.     Specifically, N.J.S.A. 45:9–22.5 (the “Codey Law”) provides – in pertinent part –

that:

        A practitioner shall not refer a patient or direct an employee of the practitioner to refer a
        patient to a health care service in which the practitioner, or the practitioner's immediate
        family, or the practitioner in combination with the practitioner's immediate family has a
        significant beneficial interest ….

        65.     Pursuant to N.J.S.A. 45:9–22.4:

        “Practitioner” means a physician, chiropractor or podiatrist licensed pursuant to Title 45
        of the Revised Statutes.

        “Health care service” means a business entity which provides on an inpatient or
        outpatient basis: testing for or diagnosis or treatment of human disease or dysfunction; or
        dispensing of drugs or medical devices for the treatment of human disease or dysfunction.
        Health care service includes, but is not limited to, a bioanalytical laboratory, pharmacy,
        home health care agency, rehabilitation facility, nursing home, hospital, or a facility

                                                  16
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 17 of 270 PageID: 17



       which provides radiological or other diagnostic imagery services, physical therapy,
       ambulatory surgery, or ophthalmic services.

       “Significant beneficial interest” means any financial interest; but does not include
       ownership of a building wherein the space is leased to a person at the prevailing rate
       under a straight lease agreement, or any interest held in publicly traded securities.

       66.     However, pursuant to N.J.S.A. 45:9–22–5(c)(1), the Codey Law’s restrictions on

patient referrals do not apply to:

       medical treatment or a procedure that is provided at the practitioner’s medical office and
       for which a bill is issued directly in the name of the practitioner or the practitioner’s
       medical office … .

       67.     Chiropractors and chiropractic practices in New Jersey that engage in self-referral

arrangements that violate the Codey Law are not eligible to receive PIP Benefits.

E.     No-Fault Reimbursement, Medical Necessity, and the New Jersey No-Fault Care
       Paths

       68.     Pursuant to N.J.S.A. 39:6A–4, an insurer such as GEICO is only required to pay

PIP Benefits for reasonable, necessary, and appropriate treatment. Concomitantly, a healthcare

services provider is only eligible to receive PIP Benefits for medically necessary services.

       69.     Pursuant to N.J.S.A. 39:6A–2(m):

       “Medically necessary” means that the treatment is consistent with the symptoms or
       diagnosis, and treatment of the injury

       (i)     is not primarily for the convenience of the injured person or provider;

       (ii)    is the most appropriate standard or level of service which is in accordance with
               standards of good practice and standard professional treatment protocols, as such
               protocols may be recognized or designated by the Commissioner of Banking and
               Insurance, in consultation with the Commissioner of Health and Senior Services
               or with a professional licensing or certifying board in the Division of Consumer
               Affairs in the Department of Law and Public Safety, or by a nationally recognized
               professional organization; and

       (iii)   does not involve unnecessary diagnostic testing.




                                                17
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 18 of 270 PageID: 18



        70.     Pursuant to the No-Fault Laws, the New Jersey Commissioner of Banking and

Insurance (the “Commissioner”) has designated specific care paths (the “Care Paths”) as the

standard course of medically necessary treatment for certain types of neck and back soft tissue

injuries that commonly are sustained in automobile accidents. See N.J.A.C. 11:3–4.6.

        71.     Specifically, the Commissioner has promulgated Care Paths for the following

types of injuries:

        (i)     cervical spine strains, sprains, and contusions;

        (ii)    cervical herniated disks or radiculopathies;

        (iii)   thoracic spine strains, sprains, and contusions;

        (iv)    thoracic herniated disks or radiculopathies;

        (v)     lumbar–sacral spine strains, sprains, and contusions; and

        (vi)    lumbar–sacral herniated disks or radiculopathies.

        72.     The Care Paths generally provide for an initial, four–week course of conservative

treatment including chiropractic services, physical therapy, medication, and exercise.

        73.     Should a healthcare services provider wish to provide additional treatment to an

Insured beyond the initial four weeks of conservative treatment, the Care Paths require the

provider to demonstrate at the four week mark, the eight week mark, and the 13 week mark that

continued treatment is warranted based on the Insured’s individual circumstances. See New

Jersey Department of Banking and Insurance Comments, 30 N.J.R. 4401(a).

        74.     The guidelines established by the Commissioner in the Care Paths are designed to

avoid the continuation of treatment and therapy, week after week, over many months and years,

without any observable improvement. See 30 N.J.R. 4401(a).

F.      The Fee Schedule and Current Procedural Terminology Codes



                                                 18
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 19 of 270 PageID: 19



        75.     New Jersey has established a medical fee schedule (the “Fee Schedule”) that is

applicable to claims for PIP Benefits.

        76.     When a healthcare services provider submits a claim for PIP Benefits using the

current procedural terminology (“CPT”) codes set forth in the Fee Schedule, it represents that: (i)

the service described by the specific CPT code that is used was performed in a competent

manner in accordance with applicable regulations; (ii) the service described by the specific CPT

code that is used was reasonable and medically necessary; and (iii) the service and the attendant

fee were not excessive.

        77.     The No-Fault Laws specifically prohibit healthcare services providers from

charging for services in amounts exceeding the amounts set forth in the Fee Schedule. See

N.J.S.A. § 39:6A–4.6; N.J.A.C. 11:3–29.6.

        78.     The New Jersey Administrative Code provides that the Fee Schedule shall be

interpreted in accordance with the Medicare Claims Processing Manual (“MCPM”), the National

Correct Coding Initiative (“NCCI”) Policy Manual, and the American Medical Association’s

CPT Assistant (the “CPT Assistant”).

        79.     Additionally, healthcare providers and insurers are directed to use the NCCI

“Edits” in determining whether or not CPT codes must be bundled or can be billed separately,

i.e., unbundled. The NCCI Edits define when two CPT codes should not be reported together

either in all situations or most situations.

        80.     The MCPM, NCCI Policy Manual, NCCI Edits, and CPT Assistant are all

incorporated by reference into the New Jersey no-fault insurance regulations. See N.J.A.C. 11:3–

29.4.

        81.     With respect to unbundling, N.J.A.C. 11:3–29.4 provides that:



                                                19
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 20 of 270 PageID: 20



       Artificially separating or partitioning what is inherently one total Procedure into subparts
       that are integral to the whole for the purpose of increasing medical fees is prohibited.

       82.     Chapter 1 of the NCCI Policy manual provides that:

       Procedures should be reported with the most comprehensive CPT code that describes the
       services performed. Physicians must not unbundle the services described by a
       HCPCS/CPT code.

       83.     Chapter 12 of the MCPM provides that:

       The narrative for many CPT codes includes a parenthetical statement that the Procedure
       represents a ‘separate Procedure.’ The inclusion of this statement indicates that the
       Procedure, while possible to perform separately, is generally included in a more
       comprehensive Procedure, and the service is not to be billed when a related, more
       comprehensive, service is performed.

G.     New Jersey Law Regarding the Ownership and Corporate Structure of
       Acupuncture Practices

       84.     Under New Jersey law, acupuncture professional corporations may be owned only

by individuals “duly licensed or otherwise legally authorized to render” acupuncture services.

See N.J.S.A.14A:17-10(a).

       85.     Under New Jersey law, besides licensed acupuncturists, only licensed physicians

and licensed dentists are permitted to practice acupuncture in New Jersey, and even then only if

they have completed an extensive course of study in acupuncture. See N.J.S.A. 45:2C-7-8.

       86.     Chiropractors are not duly licensed or otherwise legally authorized to practice

acupuncture in New Jersey and, by extension, may not own acupuncture professional

corporations. See id.

       87.     Therefore, an acupuncture professional corporation that unlawfully is owned by a

chiropractor is ineligible to receive PIP benefits.

H.     The New Jersey Insurance Fraud Prevention Act

       88.     New Jersey has a strong public policy against insurance fraud. This policy is



                                                  20
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 21 of 270 PageID: 21



manifested in a series of statutes, including the Insurance Fraud Prevention Act (“IFPA”),

N.J.S.A. 17:33A–1 et seq. A healthcare services provider violates the Insurance Fraud

Prevention Act if, among other things, it:

       Presents or causes to be presented any written or oral statement as part of, or in support of
       or opposition to a claim for payment or other benefit pursuant to an insurance policy,
       knowing that the statement contains any false or misleading information concerning any
       fact or thing material to the claim; or

       Prepares or makes any written or oral statement that is intended to be presented to any
       insurance company or any insurance claimant in connection with, or in support of or in
       opposition to any claims for payment or other benefit pursuant to an insurance policy,
       knowing that the statement contains any false or misleading information concerning any
       fact or thing material to the claim; or

       Conceals or knowing fails to disclose the occurrence of an event which affects a person’s
       initial or continued right or entitlement to (a) any insurance benefits or payment or (b) the
       amount of any benefit or payment to which the person is entitled.

See N.J.S.A. 17:33A–4.

       89.     A healthcare services provider also violates the Insurance Fraud Prevention Act if

it either: (i) “knowingly assists, conspires with or urges any person or practitioner to violate any

of provisions of this act”; or (ii) “knowingly benefits, directly or indirectly, from the proceeds

derived from a violation of this act.” Id.

       90.     Violators of the IFPA are liable to the insurer for restitution, attorney’s fees, and

the reasonable costs of the insurer’s investigation. See N.J.S.A 17:33A–7(a).

       91.     A person that engages in a pattern of fraudulent behavior under the IFPA is liable

to the insurer for treble damages. See N.J.S.A. 17:33A–7(b).

       92.     The IFPA defines a pattern as five or more “related violations”. See N.J.S.A.

17:33A–3. Violations are related if they involve either the same victim, or same or similar

actions on the part of the person or practitioner charged with violating the IFPA. See

N.J.S.A.17:33A–3.

                                                21
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 22 of 270 PageID: 22



II.        The Defendants’ Fraudulent Scheme

           93.   Beginning in 2012, and continuing through the present day, the Defendants

masterminded and implemented a massive fraudulent scheme in which they billed GEICO millions

of dollars for medically unnecessary, illusory, and otherwise non-reimbursable services.

A.         The One Acupuncture’s Illegal Corporate Structure

           94.   As set forth above, insurers such as GEICO are not obligated to make any payments

of PIP Benefits to acupuncture professional corporations that are unlawfully owned by

chiropractors without acupuncture licenses.

           95.   On or about March 3, 2014, S. Lee caused The One Acupuncture to be incorporated

in New Jersey as an acupuncture professional corporation, despite his lack of an acupuncture

license.

           96.   Thereafter, S. Lee operated The One Acupuncture as an acupuncture practice that

purported to provide acupuncture services to automobile accident victim patients in New Jersey.

           97.   S. Lee – a chiropractor – was never duly licensed or otherwise legally authorized to

practice acupuncture in New Jersey.

           98.   Between March 2014 and January 2016, S. Lee and The One Acupuncture billed

GEICO hundreds of thousands of dollars for Fraudulent Services purportedly provided through

The One Acupuncture, and GEICO paid S. Lee and The One Acupuncture at least $100,000.00 in

reliance on those charges, despite the fact that – during this period – The One Acupuncture had S.

Lee, a chiropractor not licensed or legally authorized to practice acupuncture, as its sole owner.

           99.   All the billing that S. Lee and The One Acupuncture submitted to GEICO through

The One Acupuncture falsely represented that The One Acupuncture and the underlying

Fraudulent Services were in compliance with all applicable statutory and regulatory requirements



                                                  22
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 23 of 270 PageID: 23



governing healthcare practice in New Jersey.

       100.    In fact, neither The One Acupuncture nor the Fraudulent Services billed through

The One Acupuncture to GEICO were in compliance with all applicable statutory and regulatory

requirements governing healthcare practice in New Jersey, because The One Acupuncture – an

acupuncture professional corporation – had a S. Lee, a chiropractor not licensed or legally

authorized to practice acupuncture, as its sole owner.

B.     The Illegal Kickback and Referral Schemes

1.     The Illegal Referrals to Cliffside MRI

       101.    As set forth above, chiropractors and physicians are prohibited from paying or

receiving compensation, either directly or indirectly, in exchange for patient referrals.

       102.    Even so, S. Lee, Choice Total Pain, Prime Total Pain, Desai, Fort Lee Pain, and

Prime Pain Management received illegal kickbacks in exchange for patient referrals to Cliffside

MRI.

       103.    For example, and as set forth above, the payment of kickbacks in exchange for

patient referrals to Cliffside MRI was the regular way in which the Davits operated Cliffside

MRI.

       104.    In fact, one chiropractor who referred patients to Cliffside MRI, namely Dimeo,

already pleaded guilty to various insurance fraud-related crimes and – in his plea allocution and

in a subsequent, April 28, 2018 affidavit – swore that he received tens of thousands of dollars in

kickbacks from Samuel Davit and Michael Davit in exchange for patient referrals to Cliffside

MRI over the course of at least three years.




                                                 23
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 24 of 270 PageID: 24



       105.    S. Lee, Choice Total Pain, Prime Total Pain, Desai, Fort Lee Pain, and Prime Pain

Management were among the healthcare services providers who received illegal kickbacks from

the Davits in exchange for patient referrals to Cliffside MRI.

       106.    The amount of kickbacks that the Davits paid to S. Lee, Choice Total Pain, Prime

Total Pain, Desai, Fort Lee Pain, and Prime Pain Management was based on the volume of

patients that S. Lee, Choice Total Pain, Prime Total Pain, Desai, Fort Lee Pain, and Prime Pain

Management referred to Cliffside MRI.

       107.    In exchange for kickbacks from the Davits, S. Lee, Choice Total Pain, Prime

Total Pain, Desai, Fort Lee Pain, and Prime Pain Management routinely referred patients to

Cliffside MRI for MRI services, regardless of the Insureds’ individual symptoms or presentation.

       108.    Because S. Lee, Choice Total Pain, Prime Total Pain, Desai, Fort Lee Pain, and

Prime Pain Management received illegal kickbacks in exchange for patient referrals, they never

were eligible to collect PIP Benefits from GEICO and other insurers.

       109.    Even so, in each of the claims identified in Exhibits “1”, “4”, “5”, and “6”, S.

Lee, Choice Total Pain, Prime Total Pain, Desai, Fort Lee Pain, and Prime Pain Management

falsely represented that S. Lee, Choice Total Pain, Prime Total Pain, Desai, Fort Lee Pain, and

Prime Pain Management were in compliance with all relevant laws and regulations governing

healthcare practice in New Jersey, and therefore were eligible to collect PIP Benefits, when in

fact they were not.

       110.    What is more, in each of the claims identified in Exhibits “1”, “4”, “5”, and “6”,

S. Lee, Choice Total Pain, Prime Total Pain, Desai, Fort Lee Pain, and Prime Pain Management

fraudulently concealed the fact that they received kickbacks in exchange for patient referrals,




                                                24
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 25 of 270 PageID: 25



thereby rendering S. Lee, Choice Total Pain, Prime Total Pain, Desai, Fort Lee Pain, and Prime

Pain Management ineligible for PIP reimbursement.

2.     The Illegal Referrals to Interstate

       111.    Similarly, S. Lee, Choice Total Pain, and Prime Total Pain received kickbacks in

exchange for patient referrals to Interstate.

       112.    For example, and as set forth above, the payment of kickbacks in exchange for

patient referrals to Interstate was the regular way in which Zaitsev operated Interstate.

       113.    Indeed, and as set forth above, Dimeo swore that he received tens of thousands of

dollars in kickbacks from Zaitsev in exchange for patient referrals.

       114.    The amount of kickbacks that Zaitsev caused to be paid to S. Lee, Choice Total

Pain, and Prime Total Pain was based on the volume of patients that S. Lee, Choice Total Pain,

and Prime Total Pain referred to Interstate.

       115.    In exchange for kickbacks from Zaitsev, S. Lee, Choice Total Pain, and Prime

Total Pain routinely referred patients to Interstate, regardless of the Insureds’ individual

symptoms or presentation.

       116.    Because S. Lee, Choice Total Pain, and Prime Total Pain received illegal

kickbacks in exchange for patient referrals, they never were eligible to collect PIP Benefits from

GEICO and other insurers.

       117.    Even so, in each of the claims identified in Exhibits “1”, and “4”, S. Lee, Choice

Total Pain, and Prime Total Pain falsely represented that S. Lee, Choice Total Pain, and Prime

Total Pain were in compliance with all relevant laws and regulations governing healthcare

practice in New Jersey, and therefore were eligible to collect PIP Benefits, when in fact they

were not.



                                                 25
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 26 of 270 PageID: 26



        118.    What is more, in each of the claims identified in Exhibits “1” and “4”, “S. Lee,

Choice Total Pain, and Prime Total Pain fraudulently concealed the fact that they received

kickbacks in exchange for patient referrals, thereby rendering S. Lee, Choice Total Pain, and

Prime Total Pain ineligible for PIP reimbursement.

3.      The Payment and Receipt of Unlawful Compensation in Exchange for Patient
        Referrals Between and Among the Defendants

        119.    In order to bill GEICO and other automobile insurers for initial examinations,

follow up examinations, EDX testing, and pain management injections, Desai, Chong, Fort Lee

Pain, and Prime Pain Management needed to obtain patient referrals from other healthcare

providers.

        120.    At the same time, S. Lee, Hong, Yoo, J. Lee, Choice Total Pain, The One

Acupuncture, and Prime Total Pain wanted to submit as much billing as possible to GEICO and

other insurers, without regard for whether the underlying chiropractic, physical therapy, and

acupuncture treatment services were medically necessary.

        121.    However, to the extent that the Insureds in the claims set forth in Exhibits “1” –

“6” suffered any injuries at all in their automobile accidents, they virtually always were garden-

variety soft tissue injuries such as sprains or strains.

        122.    Ordinary soft tissue injuries such as sprains or strains virtually always resolve

after a short course of conservative treatment, or no treatment at all, which is why the Care Paths

require healthcare services providers to demonstrate why continued treatment is necessary

beyond the four–week, eight–week, and 13–week marks.

        123.    As a result, S. Lee, Hong, Yoo, J. Lee, Choice Total Pain, The One Acupuncture,

and Prime Total Pain knew that their ability to submit and obtain payment on large amounts of

chiropractic, physical therapy and acupuncture billing to GEICO and other automobile insurers

                                                   26
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 27 of 270 PageID: 27



would be limited by the Care Paths, inasmuch as they would not be able to demonstrate that the

Insureds required additional chiropractic, physical therapy, and/or acupuncture services beyond

the first four or eight weeks of treatment, much less the 13–week mark.

       124.     S. Lee, Hong, Yoo, J. Lee, Choice Total Pain, The One Acupuncture, and Prime

Total Pain also knew that – pursuant to the Care Paths – it would be much easier for them to

obtain payment on large amounts of No-Fault insurance billing for medically unnecessary

chiropractic, physical therapy and/or acupuncture services if a licensed physician or physicians

were to: (i) generate reports and diagnoses that purported to reflect injuries more serious than

ordinary strains and sprains; and/or (ii) recommend the continued provision of chiropractic,

physical therapy, and/or acupuncture treatment services beyond the first four, eight, or 13 weeks

of treatment.

       125.     Accordingly, S. Lee, Choice Total Pain, The One Acupuncture, and Prime Total

Pain entered into a secret agreement with Desai, Fort Lee Pain, and Prime Pain Management,

whereby S. Lee, Hong, Yoo, J. Lee, Choice Total Pain, The One Acupuncture, and Prime Total

Pain would refer Insureds to Desai, Chong, Fort Lee Pain, and Prime Pain Management for

expensive and medically unnecessary examinations, EDX testing, and pain management

injections, despite the Insureds’ total lack of any genuine presenting problems that would warrant

the examinations, EDX testing, and pain management injections.

       126.     In exchange for the medically unnecessary referrals, Desai, Fort Lee Pain, and

Prime Pain Management paid unlawful compensation to S. Lee, Choice Total Pain, The One

Acupuncture, and Prime Total Pain.

       127.     The unlawful compensation was provided in the form of: (i) ostensibly legitimate

payments to “lease” space and personnel at Choice Total Pain, The One Acupuncture, and Prime



                                               27
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 28 of 270 PageID: 28



Total Pain’s offices, actually were disguised kickbacks paid in exchange for patient referrals; and

(ii) return referrals back from Desai, Chong, Fort Lee Pain, and Prime Pain Management to

Choice Total Pain, The One Acupuncture, and Prime Total Pain for the continued provision of

medically unnecessary chiropractic, physical therapy, and acupuncture treatment services.

       128.    In reality, these were “pay–to–play” arrangements that caused S. Lee, Choice

Total Pain, The One Acupuncture, and Prime Total Pain provide access to Insureds and to refer

Insureds to Desai, Chong, Fort Lee Pain, and Prime Pain Management for medically unnecessary

examinations, EDX testing, and pain management injections.

       129.    In keeping with the fact that Desai, Chong, Fort Lee Pain, and Prime Pain

Management’s return referrals to Choice Total Pain, The One Acupuncture, and Prime Total

Pain were not predicated on medical necessity, and in fact constituted unlawful compensation to

S. Lee, Choice Total Pain, The One Acupuncture, and Prime Total Pain for the initial referrals of

the Insureds, S. Lee, Hong, Yoo, J. Lee, Choice Total Pain, The One Acupuncture, Prime Total

Pain, Desai, Chong, Fort Lee Pain, and Prime Pain Management’s own records indicated that the

prior chiropractic, physical therapy, and/or acupuncture treatment services had not been effective

in resolving the Insureds’ supposed complaints.

       130.    For example:

       (i)     On November 30, 2014, an Insured named HJ was involved in an automobile
               accident. Thereafter, HJ sought treatment from S. Lee, Choice Total Pain, Hong,
               and The One Acupuncture, who provided HJ with chiropractic, physical therapy,
               and acupuncture treatment between December 2014 and July 2015. In July 2015,
               S. Lee, Choice Total Pain, Hong, and The One Acupuncture caused HJ to be
               referred to Fort Lee Pain in exchange for the purported “rent” payments that
               Desai and Fort Lee Pain provided to S. Lee and Choice Total Pain. Thereafter, on
               July 22, 2015, Desai purported to examine HJ on behalf of Fort Lee Pain. In her
               July 22, 2015 examination report, Desai falsely contended that HJ continued to
               suffer from high levels of pain as the result of her accident, despite the fact that –
               by that point – HJ had received more than seven months of chiropractic, physical
               therapy, and acupuncture services from S. Lee, Choice Total Pain, Hong, and The

                                                28
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 29 of 270 PageID: 29



              One Acupuncture. Though the chiropractic and acupuncture treatment that S. Lee,
              Choice Total Pain, Hong, and The One Acupuncture purportedly had provided
              supposedly had been ineffective in resolving HJ’s putative symptoms, Desai
              nonetheless referred HJ back to S. Lee, Choice Total Pain, Hong, and The One
              Acupuncture for continued chiropractic, physical therapy, and acupuncture
              treatment at the conclusion of the July 22, 2015 – nearly eight months after the
              accident, and long after any legitimate symptoms HJ may have experienced had
              resolved. The medically unnecessary return referral to Choice Total Pain and The
              One Acupuncture was unlawful compensation for the initial, medically
              unnecessary referral to Fort Lee Pain.

      (ii)    On November 30, 2014, an Insured named JK was involved in an automobile
              accident. Thereafter, JK sought treatment from S. Lee, Choice Total Pain, Hong,
              and The One Acupuncture, who provided JK with chiropractic, physical therapy
              treatment, and acupuncture between December 2015 and July 2015. In July 2015,
              S. Lee, Choice Total Pain, Hong, and The One Acupuncture caused HJ to be
              referred to Fort Lee Pain in exchange for the purported “rent” payments that
              Desai and Fort Lee Pain provided to S. Lee and Choice Total Pain. Thereafter, on
              July 22, 2015, Desai purported to examine JK on behalf of Fort Lee Pain. In her
              on July 22, 2015 examination report, Desai falsely contended that JK continued to
              suffer from high levels of pain as the result of her accident, despite the fact that –
              by that point – JK had received more than seven months of chiropractic, physical
              therapy treatment, and acupuncture services from S. Lee, Choice Total Pain,
              Hong, and The One Acupuncture. Though the chiropractic, physical therapy
              treatment, and acupuncture treatment that S. Lee, Choice Total Pain, Hong, and
              The One Acupuncture purportedly had provided supposedly had been ineffective
              in resolving JK’s putative symptoms, Desai nonetheless referred JK back to S.
              Lee, Choice Total Pain, Hong, and The One Acupuncture for continued
              chiropractic, physical therapy treatment, and acupuncture treatment at the
              conclusion of the July 22, 2015 examination, as well as the conclusion of follow-
              up examinations on August 5, 2015, September 9, 2015, October 7, 2015, and
              November 25, 2015. This, despite the fact that the return referrals to S. Lee,
              Choice Total Pain, Hong, and The One Acupuncture occurred between eight
              months and one year after the accident, long after any legitimate symptoms JK
              may have experienced as the result of the accident had resolved. These medically
              unnecessary return referrals to Choice Total Pain and The One Acupuncture were
              unlawful compensation for the initial, medically unnecessary referral to Fort Lee
              Pain.

      (iii)   On January 30, 2015, an Insured named YC was involved in an automobile
              accident. Thereafter, YC sought treatment from S. Lee, Choice Total Pain, Hong,
              and The One Acupuncture, who provided YC with chiropractic, physical therapy,
              and acupuncture treatment between October 2015 and October 2015. In October
              2015, S. Lee, Choice Total Pain, Hong, and The One Acupuncture caused YC to
              be referred to Fort Lee Pain in exchange for the purported “rent” payments that
              Desai and Fort Lee Pain provided to S. Lee and Choice Total Pain. Thereafter, on

                                               29
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 30 of 270 PageID: 30



             October 7, 2015, Desai purported to examine YC on behalf of Fort Lee Pain. In
             her October 7, 2015 examination report, Desai falsely contended that YC
             continued to suffer from high levels of pain as the result of her accident, despite
             the fact that – by that point – YC had received more than two months of
             chiropractic, physical therapy treatment, and acupuncture services from S. Lee,
             Choice Total Pain, Hong, and The One Acupuncture. Though the chiropractic,
             physical therapy treatment, and acupuncture treatment that S. Lee, Choice Total
             Pain, Hong, and The One Acupuncture purportedly had provided supposedly had
             been ineffective in resolving YC’s putative symptoms, Desai nonetheless referred
             YC back to S. Lee, Choice Total Pain, Hong, and The One Acupuncture for
             continued chiropractic, physical therapy treatment, and acupuncture treatment at
             the conclusion of the October 7, 2015 examination, as well as the conclusion of
             follow-up examinations on November 18, 2015, December 18, 2015, and January
             20, 2016. This, despite the fact that the return referrals to S. Lee, Choice Total
             Pain, Hong, and The One Acupuncture occurred between nine and eleven months
             after the accident, long after any legitimate symptoms YC may have experienced
             as the result of the accident had resolved. These medically unnecessary return
             referrals to Choice Total Pain and The One Acupuncture were unlawful
             compensation for the initial, medically unnecessary referral to Fort Lee Pain.

      (iv)   On December 24, 2014, an Insured named SL was involved in an automobile
             accident. Thereafter, SL sought treatment from S. Lee and Choice Total Pain,
             who provided SL with chiropractic and physical therapy treatment between
             March 2015 and June 2015. In June 2015, S. Lee and Choice Total Pain caused
             SL to be referred to Fort Lee Pain in exchange for the purported “rent” payments
             that Desai and Fort Lee Pain provided to S. Lee and Choice Total Pain.
             Thereafter, on June 10, 2015, Desai purported to examine SL on behalf of Fort
             Lee Pain. In her June 10, 2015 examination report, Desai falsely contended that
             SL continued to suffer from high levels of pain as the result of her accident,
             despite the fact that – by that point – SL had received more than three months of
             chiropractic and physical therapy services from S. Lee and Choice Total Pain.
             Though the chiropractic and physical therapy treatment that S. Lee and Choice
             Total Pain purportedly had provided supposedly had been ineffective in resolving
             SL’s putative symptoms, Desai nonetheless referred SL back to S. Lee and
             Choice Total Pain for continued chiropractic and physical therapy treatment at the
             conclusion of the June 10, 2015 examination, as well as at the conclusion of
             follow-up examinations on July 8, 2015, September 25, 2015, December 18,
             2015, February 24, 2016, March 4, 2016, June 29, 2016, and July 24, 2016. This,
             despite the fact that the return referrals back to S. Lee and Choice Total Pain
             occurred between six and 18 months after the accident, and long after any
             legitimate symptoms SL may have experienced as the result of the accident had
             resolved. These medically unnecessary return referrals to Choice Total Pain were
             unlawful compensation for the initial, medically unnecessary referral to Fort Lee
             Pain.




                                             30
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 31 of 270 PageID: 31



      (v)    On January 16, 2015, an Insured named JL was involved in an automobile
             accident. Thereafter, JL sought treatment from S. Lee, Choice Total Pain, Hong,
             and The One Acupuncture who provided JL with chiropractic, physical therapy,
             and acupuncture treatment between March 2015 and June 2015. In June 2015, S.
             Lee, Choice Total Pain, Hong, and The One Acupuncture caused JL to be referred
             to Fort Lee Pain in exchange for the purported “rent” payments that Desai and
             Fort Lee Pain provided to S. Lee and Choice Total Pain. Thereafter, on June 10,
             2015, Desai purported to examine JL on behalf of Fort Lee Pain. In her June 10,
             2015 examination report, Desai falsely contended that JL continued to suffer from
             high levels of pain as the result of his accident, despite the fact that – by that point
             – JL had received more than five months of chiropractic, physical therapy, and
             acupuncture services from S. Lee, Choice Total Pain, Hong, and The One
             Acupuncture. Though the chiropractic, physical therapy, and acupuncture
             treatment that S. Lee, Choice Total Pain, Hong, and The One Acupuncture
             purportedly had provided supposedly had been ineffective in resolving JL’s
             putative symptoms, Desai nonetheless referred JL back to S. Lee, Choice Total
             Pain, Hong, and The One Acupuncture for continued chiropractic, physical
             therapy, and acupuncture treatment at the conclusion of the June 10, 2015
             examination, as well as examinations on June 24, 2015, and August 12, 2015.
             This, despite the fact that the return referrals to S. Lee, Choice Total Pain, Hong,
             and The One Acupuncture occurred between four and six months after the
             accident, long after any legitimate symptoms JL may have experienced as the
             result of the accident had resolved. These medically unnecessary return referrals
             to Choice Total Pain and The One Acupuncture were unlawful compensation for
             the initial, medically unnecessary referral to Fort Lee Pain.

      (vi)   On February 19, 2015, an Insured named EK was involved in an automobile
             accident. Thereafter, EK sought treatment from S. Lee and Choice Total Pain,
             who provided EK with chiropractic and physical therapy treatment between
             March 2015 and November 2015. In November 2015, S. Lee and Choice Total
             Pain caused EK to be referred to Fort Lee Pain in exchange for the purported
             “rent” payments that Desai and Fort Lee Pain provided to S. Lee and Choice
             Total Pain. Thereafter, on November 11, 2015, Desai purported to examine EK on
             behalf of Fort Lee Pain. In her November 11, 2015, examination report, Desai
             falsely contended that EK continued to suffer from high levels of pain as the
             result of her accident, despite the fact that – by that point – EK had received more
             than eight months of chiropractic and physical therapy services from S. Lee and
             Choice Total Pain. Though the chiropractic and physical therapy treatment that S.
             Lee and Choice Total Pain purportedly had provided supposedly had been
             ineffective in resolving EK’s putative symptoms, Desai nonetheless referred EK
             back to S. Lee and Choice Total Pain for continued chiropractic and physical
             therapy treatment at the conclusion of on November 11, 2015 examination, as
             well as at the conclusion of a follow-up examination on November 25, 2015. This
             despite the fact that the return referrals back to S. Lee and Choice Total Pain
             occurred nine months after the accident, long after any legitimate symptoms EK
             may have experienced as the result of the accident had resolved. These medically

                                               31
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 32 of 270 PageID: 32



              unnecessary return referrals to Choice Total Pain were unlawful compensation for
              the initial, medically unnecessary referral to Fort Lee Pain.

      (vii)   On March 3, 2015, an Insured named YL was involved in an automobile accident.
              Thereafter, YL sought treatment from S. Lee, Choice Total Pain, Hong, and The
              One Acupuncture, who provided YL with chiropractic, physical therapy, and
              acupuncture treatment between March 2015 and June 2015. In June 2015, S. Lee,
              Choice Total Pain, Hong, and The One Acupuncture caused YL to be referred to
              Fort Lee Pain in exchange for the purported “rent” payments that Desai and Fort
              Lee Pain provided to S. Lee and Choice Total Pain. Thereafter, on June 10, 2015
              Desai purported to examine YL on behalf of Fort Lee Pain. In her June 10, 2015
              examination report, Desai falsely contended that YL continued to suffer from
              high levels of pain as the result of her accident, despite the fact that – by that
              point – YL had received more than three months of chiropractic, physical therapy,
              and acupuncture services from S. Lee, Choice Total Pain, Hong, and The One
              Acupuncture. Though the chiropractic and physical therapy treatment that S. Lee,
              Choice Total Pain, Hong, and The One Acupuncture purportedly had provided
              supposedly had been ineffective in resolving YL’s putative symptoms, Desai
              nonetheless referred YL back to S. Lee, Choice Total Pain, Hong, and The One
              Acupuncture for continued chiropractic, physical therapy, and acupuncture
              treatment at the conclusion of the June 10, 2015 examination, as well as at the
              conclusion of follow-up examinations on July 8, 2015 and September 25, 2015.
              This despite the fact that the return referrals to S. Lee, Choice Total Pain, Hong,
              and The One Acupuncture occurred between three and six months after the
              accident, long after any legitimate symptoms YL may have experienced as the
              result of the accident had resolved. These medically unnecessary return referrals
              to Choice Total Pain and The One Acupuncture were unlawful compensation for
              the initial, medically unnecessary referral to Fort Lee Pain.

      (viii) On April 23, 2016, an Insured named JL was involved in an automobile accident.
             Thereafter, JL sought treatment from S. Lee and Choice Total Pain, who provided
             JL with chiropractic and physical therapy treatment between April 2016 and July
             2016. In July 2016, S. Lee and Choice Total Pain caused JL to be referred to Fort
             Lee Pain in exchange for the purported “rent” payments that Desai and Fort Lee
             Pain provided to S. Lee and Choice Total Pain. Thereafter, on July 20, 2016,
             Desai purported to examine JL on behalf of Fort Lee Pain. In her July 20, 2016
             examination report, Desai falsely contended that JL continued to suffer from high
             levels of pain as the result of her accident, despite the fact that – by that point –
             JL had received more than three months of chiropractic and physical therapy
             services from S. Lee and Choice Total Pain. Though the chiropractic and physical
             therapy treatment that S. Lee and Choice Total Pain purportedly had provided
             supposedly had been ineffective in resolving JL’s putative symptoms, Desai
             nonetheless referred JL back to S. Lee and Choice Total Pain for continued
             chiropractic and physical therapy treatment at the conclusion of the July 20, 2016
             examination, as well as at the conclusion of follow-up examinations on August
             24, 2016 and September 21, 2016. This despite the fact that the return referral to

                                              32
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 33 of 270 PageID: 33



             S. Lee and Choice Total Pain occurred between three and five months after the
             accident, long after any legitimate symptoms JL may have experienced as the
             result of the accident had resolved. These medically unnecessary return referrals
             to Choice Total Pain were unlawful compensation for the initial, medically
             unnecessary referral to Fort Lee Pain.

      (ix)   On September 17, 2016, an Insured named BC was involved in an automobile
             accident. Thereafter, BC sought treatment from S. Lee and Choice Total Pain,
             who provided BC with chiropractic and physical therapy treatment between
             September 2016 and February 2016. In February 2016, S. Lee and Choice Total
             Pain caused BC to be referred to Fort Lee Pain in exchange for the purported
             “rent” payments that Desai and Fort Lee Pain provided to S. Lee and Choice
             Total Pain. Thereafter, on February 8, 2017, Desai purported to examine BC on
             behalf of Fort Lee Pain. In her February 8, 2017 examination report, Desai falsely
             contended that BC continued to suffer from high levels of pain as the result of his
             accident, despite the fact that – by that point – BC had received more than five
             months of chiropractic and physical therapy services from S. Lee and Choice
             Total Pain. Though the chiropractic and physical therapy treatment that S. Lee
             and Choice Total Pain purportedly had provided supposedly had been ineffective
             in resolving BC’s putative symptoms, Desai nonetheless referred BC back to S.
             Lee and Choice Total Pain for continued chiropractic and physical therapy
             treatment at the conclusion of the February 8, 2017 examination, as well as the
             conclusion of follow-up examinations on February 22, 2017, March 22, 2017,
             May 3, 2017, and June 21, 2017. This, despite the fact that the return referrals to
             S. Lee and Choice Total Pain occurred between five and nine months after the
             accident, long after any legitimate symptoms BC may have experienced as the
             result of the accident had resolved. These medically unnecessary return referrals
             to Choice Total Pain were unlawful compensation for the initial, medically
             unnecessary referral to Fort Lee Pain.

      (x)    On March 25, 2017, an Insured named TL was involved in an automobile
             accident. Thereafter, TL sought treatment from S. Lee and Choice Total Pain,
             who provided TL with chiropractic and physical therapy treatment between
             March 2017 and May 2017. In May 2017, S. Lee and Choice Total Pain caused
             TL to be referred to Fort Lee Pain in exchange for the purported “rent” payments
             that Desai and Fort Lee Pain provided to S. Lee and Choice Total Pain.
             Thereafter, on May 31, 2017, Desai purported to examine TL on behalf of Fort
             Lee Pain. In her May 31, 2017 examination report, Desai falsely contended that
             TL continued to suffer from high levels of pain as the result of his accident,
             despite the fact that – by that point – TL had received more than two months of
             chiropractic and physical therapy services from S. Lee and Choice Total Pain.
             Though the chiropractic and physical therapy treatment that S. Lee and Choice
             Total Pain purportedly had provided supposedly had been ineffective in resolving
             TL’s putative symptoms, Desai nonetheless referred TL back to S. Lee and
             Choice Total Pain for continued chiropractic and physical therapy treatment at the
             conclusion of the May 31, 2017 examination, as well as the conclusion of follow-

                                             33
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 34 of 270 PageID: 34



              up examinations on June 21, 2017 and December 20, 2017. This, despite the fact
              that the return referrals to S. Lee and Choice Total Pain occurred between two
              and nine months after the accident, long after any legitimate symptoms TL may
              have experienced had resolved. These medically unnecessary return referrals to
              Choice Total Pain were unlawful compensation for the initial, medically
              unnecessary referral to Fort Lee Pain.

      (xi)    On April 27, 2017, an Insured named MK was involved in an automobile
              accident. Thereafter, MK sought treatment from S. Lee and Choice Total Pain,
              who provided MK with chiropractic and physical therapy treatment between April
              2017 and August 2017. In August 2017, S. Lee and Choice Total Pain caused MK
              to be referred to Fort Lee Pain in exchange for the purported “rent” payments that
              Desai and Fort Lee Pain provided to S. Lee and Choice Total Pain. Thereafter, on
              August 9, 2017, Desai purported to examine MK on behalf of Fort Lee Pain. In
              her August 9, 2017 examination report, Desai falsely contended that MK
              continued to suffer from high levels of pain as the result of her accident, despite
              the fact that – by that point – MK had received more than four months of
              chiropractic and physical therapy services from S. Lee and Choice Total Pain.
              Though the chiropractic and physical therapy treatment that S. Lee and Choice
              Total Pain purportedly had provided supposedly had been ineffective in resolving
              MK’s putative symptoms, Desai nonetheless referred MK back to S. Lee and
              Choice Total Pain for continued chiropractic and physical therapy treatment at the
              conclusion of the August 9, 2017 examination, as well as on the follow-up
              examination on August 23, 2017. This, despite the fact that the return referrals to
              S. Lee and Choice Total Pain occurred four months after the accident, long after
              any legitimate symptoms MK may have experienced had resolved. These
              medically unnecessary return referrals to Choice Total Pain were unlawful
              compensation for the initial, medically unnecessary referral to Fort Lee Pain.

      (xii)   On May 15, 2017, an Insured named XS was involved in an automobile accident.
              Thereafter, XS sought treatment from S. Lee and Choice Total Pain, who
              provided XS with chiropractic and physical therapy treatment between May 2017
              and September 2017. In September 2017, S. Lee and Choice Total Pain caused
              XS to be referred to Fort Lee Pain in exchange for the purported “rent” payments
              that Desai and Fort Lee Pain provided to S. Lee and Choice Total Pain.
              Thereafter, on September 20, 2017, Desai purported to examine XS on behalf of
              Fort Lee Pain. In her September 20, 2017 examination report, Desai falsely
              contended that XS continued to suffer from high levels of pain as the result of her
              accident, despite the fact that – by that point – XS had received more than six
              months of chiropractic and physical therapy services from S. Lee and Choice
              Total Pain. Though the chiropractic and physical therapy treatment that S. Lee
              and Choice Total Pain purportedly had provided supposedly had been ineffective
              in resolving XS’s putative symptoms, Desai nonetheless referred XS back to S.
              Lee and Choice Total Pain for continued chiropractic and physical therapy
              treatment at the conclusion of the September 20, 2017 examination, as well as the
              conclusion of follow-up examinations on October 11, 2017 and December 6,

                                              34
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 35 of 270 PageID: 35



              2017. This, despite the fact that the return referrals to S. Lee and Choice Total
              Pain occurred between four and seven months after the accident, long after any
              legitimate symptoms XS may have experienced as the result of the accident had
              resolved. These medically unnecessary return referrals to Choice Total Pain were
              unlawful compensation for the initial, medically unnecessary referral to Fort Lee
              Pain.

      (xiii) On April 10, 2017, an Insured named WK was involved in an automobile
             accident. Thereafter, WK sought treatment from Kang, Yoo, and Prime Total
             Pain, who provided WK with chiropractic, physical therapy, and acupuncture
             treatment between June 2017 and October 2017. In October 2017, S. Lee, Kang,
             Yoo, and Prime Total Pain caused WK to be referred to Prime Pain Management
             in exchange for the purported “rent” payments that Desai and Prime Pain
             Management provided to S. Lee and Prime Total Pain. Thereafter, on October 2,
             2017, Desai purported to examine WK on behalf of Prime Pain Management. In
             her October 2, 2017 examination report, Desai falsely contended that WK
             continued to suffer from high levels of pain the result of her accident, despite the
             fact that – by that point – WK had received more than three months of
             chiropractic, physical therapy, and acupuncture services from Kang, Yoo, and
             Prime Total Pain. Though the chiropractic, physical therapy, and acupuncture
             treatment that Kang, Yoo, and Prime Total Pain purportedly had provided
             supposedly had been ineffective in resolving WK’s putative symptoms, Desai
             nonetheless referred WK back to Kang, Yoo, and Prime Total Pain for continued
             chiropractic, physical therapy, and acupuncture treatment at the conclusion of the
             October 2, 2017 examination – nearly six months after the accident, and long
             after any legitimate symptoms WK may have experienced had resolved. This
             medically unnecessary return referral to Prime Total Pain was unlawful
             compensation for the initial, medically unnecessary referral to Prime Pain
             Management.

      (xiv)   On June 6, 2017, an Insured named HO was involved in an automobile accident.
              Thereafter, HO sought treatment from S. Lee and Choice Total Pain, who
              provided HO with chiropractic and physical therapy treatment between June 2017
              and September 2017. In September 6, 2017, S. Lee and Choice Total Pain caused
              HO to be referred to Fort Lee Pain in exchange for the purported “rent” payments
              that Desai and Fort Lee Pain provided to S. Lee and Choice Total Pain.
              Thereafter, on September 6, 2017, Desai purported to examine HO on behalf of
              Fort Lee Pain. In her September 6, 2017 examination report, Desai falsely
              contended that HO continued to suffer from high levels of pain as the result of his
              accident, despite the fact that – by that point – HO had received more than two
              months of chiropractic and physical therapy services from S. Lee and Choice
              Total Pain. Though the chiropractic and physical therapy treatment that S. Lee
              and Choice Total Pain purportedly had provided supposedly had been ineffective
              in resolving HO’s putative symptoms, Desai nonetheless referred IK back to from
              S. Lee and Choice Total Pain for continued chiropractic and physical therapy
              treatment at the conclusion of the September 6, 2017 examination, as well as

                                              35
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 36 of 270 PageID: 36



              examinations on October 11, 2017, and November 8, 2017. This, despite the fact
              that the return referrals to S. Lee and Choice Total Pain occurred between three
              and five months after the accident, long after any legitimate symptoms HO may
              have experienced as the result of the accident had resolved. The medically
              unnecessary return referrals to Choice Total Pain were unlawful compensation for
              the initial, medically unnecessary referral to Fort Lee Pain.

      (xv)    On October 29, 2017, an Insured named HK was involved in an automobile
              accident. Thereafter, HK sought treatment from S. Lee, Yoo, and Prime Total
              Pain, who provided HK with chiropractic and physical therapy treatment between
              November 2017 and February 2018. In February 2018, S. Lee, Yoo, and Prime
              Total Pain caused HK to be referred to Fort Lee Pain in exchange for the
              purported “rent” payments that Desai and Prime Pain Management provided to S.
              Lee and Prime Total Pain. Thereafter, on February 5, 2018, Desai purported to
              examine HK on behalf of Prime Pain Management. In her February 5, 2018
              examination report, Desai falsely contended that HK continued to suffer from
              high levels of pain as the result of his accident, despite the fact that – by that point
              – HK had received more than two months of chiropractic and physical therapy
              services from S. Lee, Yoo, and Prime Total Pain. Though the chiropractic and
              physical therapy treatment that S. Lee, Yoo, and Prime Total Pain purportedly
              had provided supposedly had been ineffective in resolving HK’s putative
              symptoms, Desai nonetheless referred HK back to S. Lee, Yoo, and Prime Total
              Pain for continued chiropractic and physical therapy treatment at the conclusion
              of the February 5, 2018 examination – more than three months after the accident,
              and long after any legitimate symptoms HK may have experienced had resolved.
              This medically unnecessary return referral to Prime Total Pain was unlawful
              compensation for the initial, medically unnecessary referral to Fort Lee Pain.

      (xvi)   On November 14, 2017, an Insured named SH was involved in an automobile
              accident. Thereafter, SH sought treatment from Yoo, Kang, and Prime Total Pain,
              who provided SH with chiropractic, physical therapy, and acupuncture treatment
              between November 2017 and March 2018. In March 2018, S. Lee, Yoo, Kang,
              and Prime Total Pain caused SH to be referred to Prime Pain Management in
              exchange for the purported “rent” payments that Desai and Prime Pain
              Management provided to S. Lee and Prime Total Pain. Thereafter, on March 5,
              2018, Desai purported to examine SH on behalf of Prime Pain Management. In
              her March 5, 2018 examination report, Desai falsely contended that SH continued
              to suffer from high levels of pain as the result of his accident, despite the fact that
              – by that point – SH had received more than three months of chiropractic,
              physical therapy, and acupuncture services from Yoo, Kang, and Prime Total
              Pain. Though the chiropractic, physical therapy, and acupuncture treatment that
              Yoo, Kang and Prime Total Pain purportedly had provided supposedly had been
              ineffective in resolving SH’s putative symptoms, Desai nonetheless referred SH
              back to Yoo, Kang, and Prime Total Pain continued chiropractic, physical
              therapy, and acupuncture treatment at the conclusion of the March 5, 2018
              examination, as well as the conclusion of follow-up examinations on April 2,

                                                36
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 37 of 270 PageID: 37



             2018, and September 12, 2018. This, despite the fact that the return referrals to
             Prime Total Pain occurred between four and nine months after the accident, long
             after any legitimate symptoms SH may have experienced as the result of the
             accident had resolved. These medically unnecessary return referrals to Prime
             Total Pain were unlawful compensation for the initial, medically unnecessary
             referral to Prime Pain Management.

      (xvii) On November 17, 2017, an Insured named MY was involved in an automobile
             accident. Thereafter, MY sought treatment from Yoo and Prime Total Pain, who
             provided MY with chiropractic and physical therapy treatment between
             December 2017 and April 2018. In April 2018, S. Lee, Yoo, and Prime Total Pain
             caused MY to be referred to Prime Pain Management in exchange for the
             purported “rent” payments that Desai and Prime Pain Management provided to S.
             Lee and Prime Total Pain. Thereafter, on April 30, 2018, Desai purported to
             examine MY on behalf of Prime Pain Management. In her April 30, 2018
             examination report, Desai falsely contended that MY continued to suffer from
             high levels of pain as the result of her accident, despite the fact that – by that
             point – MY had received more than four months of chiropractic and physical
             therapy services from Yoo and Prime Total Pain. Though the chiropractic and
             physical therapy treatment that Yoo and Prime Total Pain purportedly had
             provided supposedly had been ineffective in resolving MY’s putative symptoms,
             Desai nonetheless referred MY back to Yoo and Prime Total Pain for continued
             chiropractic and physical therapy treatment at the conclusion of the April 30,
             2018 examination, as well as at the conclusion of a follow-up examination on
             May 14, 2018. This, despite the fact that the return referrals to Prime Total Pain
             occurred between five and six months after the accident, long after any legitimate
             symptoms MY may have experienced as the result of the accident had resolved.
             These medically unnecessary return referrals to Prime Total Pain were unlawful
             compensation for the initial, medically unnecessary referral to Prime Pain
             Management.

      (xviii) On June 10, 2018, an Insured named SR was involved in an automobile accident.
              Thereafter, SR sought treatment from S. Lee, Yoo, and Prime Total Pain, who
              provided SR with chiropractic and physical therapy treatment between June 2018
              and October 2018. In October 2018, S. Lee, Yoo, and Prime Total Pain caused
              HK to be referred to Prime Pain Management in exchange for the purported
              “rent” payments that Desai and Prime Pain Management provided to S. Lee and
              Prime Total Pain. Thereafter, on October 3, 2018, Chong purported to examine
              HK on behalf of Fort Lee Pain. In her October 3, 2018 examination report, Chong
              falsely contended that SR continued to suffer from high levels of pain as the result
              of his accident, despite the fact that – by that point – SR had received more than
              three months of chiropractic and physical therapy services from S. Lee, Yoo, and
              Prime Total Pain. Though the chiropractic and physical therapy treatment that S.
              Lee, Yoo, and Prime Total Pain purportedly had provided supposedly had been
              ineffective in resolving SR’s putative symptoms, Chong – at Desai’s direction –
              nonetheless referred SR back to S. Lee, Yoo, and Prime Total Pain for continued

                                              37
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 38 of 270 PageID: 38



              chiropractic and physical therapy treatment at the conclusion of the October 3,
              2018 examination – nearly four months after the accident, long after any
              legitimate symptoms SR may have experienced as the result of the accident had
              resolved. These medically unnecessary return referrals to Prime Total Pain were
              unlawful compensation for the initial, medically unnecessary referral to Prime
              Pain Management.

      (xix)   On August 4, 2018, an Insured named HC was involved in an automobile
              accident. Thereafter, HC sought treatment from S. Lee, Yoo, and Prime Total
              Pain, who provided HC with chiropractic, physical therapy, and acupuncture
              treatment between August 2018 and October 2018. In October 2018, S. Lee, Yoo,
              and Prime Total Pain caused HC to be referred to Prime Pain Management in
              exchange for the purported “rent” payments that Desai and Prime Pain
              Management provided to S. Lee and Prime Total Pain. Thereafter, on October 17,
              2018, Chong purported to examine HC on behalf of Prime Pain Management. In
              her October 17, 2018 examination report, Chong falsely contended that HC
              continued to suffer from high levels of pain the result of his accident, despite the
              fact that – by that point – HC had received more than two months of chiropractic,
              physical therapy, and acupuncture services from S. Lee, Yoo, and Prime Total
              Pain. Though the chiropractic, physical therapy, and acupuncture treatment that
              Yoo and Prime Total Pain purportedly had provided supposedly had been
              ineffective in resolving HC’s putative symptoms, Chong – at Desai’s direction –
              nonetheless referred HC back to Yoo and Prime Total Pain for continued
              chiropractic, physical therapy, and acupuncture treatment at the conclusion of the
              October 17, 2018 examination. This medically unnecessary return referral to
              Prime Total Pain was unlawful compensation for the initial, medically
              unnecessary referral to Prime Pain Management.

      (xx)    On September 15, 2018, an Insured named IK was involved in an automobile
              accident. Thereafter, IK sought treatment from J. Lee, Yoo, and Prime Total Pain,
              who provided IK with chiropractic and physical therapy treatment between
              September 2018 and December 2018. In December 2018, S. Lee, J. Lee, Yoo, and
              Prime Total Pain caused IK to be referred to Prime Pain Management in exchange
              for the purported “rent” payments that Desai and Prime Pain Management
              provided to S. Lee and Prime Total Pain. Thereafter, on December 12, 2018,
              Chong purported to examine IK on behalf of Prime Pain Management. In her
              December 12, 2018 examination report, Chong falsely contended that IK
              continued to suffer from high levels of neck pain, shoulder, and back as the result
              of his accident, despite the fact that – by that point – IK had received more than
              two months of chiropractic and physical therapy services from J. Lee, Yoo, and
              Prime Total Pain. Though the chiropractic and physical therapy treatment that J.
              Lee, Yoo, and Prime Total Pain purportedly had provided supposedly had been
              ineffective in resolving IK’s putative symptoms, Chong – at Desai’s direction –
              nonetheless referred IK back to from J. Lee, Yoo, and Prime Total Pain for
              continued chiropractic and physical therapy treatment at the conclusion of the
              December 12, 2018 examination. This medically unnecessary return referral to

                                               38
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 39 of 270 PageID: 39



                Prime Total Pain was unlawful compensation for the initial, medically
                unnecessary referral to Prime Pain Management.

        131.    These are only representative examples. In the claims identified in Exhibits “1” –

“6”, ”, S. Lee, Hong, Yoo, J. Lee, Choice Total Pain, The One Acupuncture, Prime Total Pain

routinely referred Insureds to Fort Lee Pain and Prime Pain Management, or caused them to be

referred, in exchange for unlawful compensation from Fort Lee Pain, and Prime Pain

Management.

        132.    In the claims identified in Exhibits “1” – “6”, S. Lee, Hong, Yoo, J. Lee, Choice

Total Pain, The One Acupuncture, Prime Total Pain, Desai, Chong, Fort Lee Pain, and Prime

Pain Management falsely represented that they were in compliance with all relevant laws

governing healthcare practice in New Jersey, and therefore were eligible to collect PIP Benefits

in the first instance.

        133.    In fact, S. Lee, Hong, Yoo, J. Lee, Choice Total Pain, The One Acupuncture,

Prime Total Pain, Desai, Chong, Fort Lee Pain, and Prime Pain Management were not in

compliance with all relevant laws and regulations governing healthcare practice in New Jersey,

and were not eligible to collect PIP Benefits in the first instance, inasmuch as they paid and

received unlawful compensation in exchange for patient referrals.

C.      The Unlawful Self-Referrals

        134.    Not only did the Defendants provide and/or receive illegal compensation in

exchange for patient referrals, but S. Lee, Choice Total Pain, The One Acupuncture, and A Plus

Therapy routinely engaged in illegal self-referrals for electrodiagnostic testing in violation of the

Codey Law.




                                                 39
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 40 of 270 PageID: 40



        135.   As set forth above, in New Jersey, with limited exceptions that are not applicable

here, “practitioners” generally may not refer patients to a healthcare practice in which they have

a “significant beneficial interest”. See N.J.S.A. 45:9-22.5.

        136.   However, the Codey Law’s restrictions on patient referrals do not apply to:

        medical treatment or a Procedure that is provided at the practitioner’s medical office and
        for which a bill is issued directly in the name of the practitioner or the practitioner’s
        medical office … .

        137.   S. Lee, as a licensed chiropractor, was a “practitioner” as defined by the Codey

Law. See N.J.S.A. 45:9-22.4.

        138.   The One Acupuncture and A Plus Therapy – as business entities that purported to

provide healthcare services – were “healthcare services” as defined by the Codey Law. See

N.J.S.A. 45:9-22.4.

        139.   S. Lee, as the owner of The One Acupuncture and A Plus Therapy, had a

“significant beneficial interest” in The One Acupuncture and A Plus Therapy. See N.J.S.A. 45:9-

22.4.

        140.   As a result, S. Lee could not lawfully refer – or cause to be referred – Insureds to

The One Acupuncture and A Plus Therapy from Choice Total Pain unless the resulting bills were

submitted in either S. Lee and/or Choice Total Pain’s name.

        141.   Even so, in the claims identified in Exhibits “1”, “2”, and “3”, S. Lee routinely

and unlawfully referred – or caused to be referred – Insureds from Choice Total Pain to The One

Acupuncture and A Plus Therapy for Fraudulent Services billed in the name of The One

Acupuncture and A Plus Therapy rather than directly in S. Lee and/or Choice Total Pain’s name.

        142.   For example:

        (i)    On March 25, 2014, S. Lee caused an Insured named JC to be referred from
               Choice Total Pain to The One Acupuncture for putative acupuncture services. The

                                                 40
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 41 of 270 PageID: 41



              referral violated the Codey Law because the resulting bills for the putative
              acupuncture services were submitted in the name of The One Acupuncture, rather
              than in S. Lee and/or Choice Total Pain’s name.

      (ii)    On March 28, 2014, S. Lee caused an Insured named MH to be referred from
              Choice Total Pain to The One Acupuncture for putative acupuncture services. The
              referral violated the Codey Law because the resulting bills for the putative
              acupuncture services were submitted in the name of The One Acupuncture, rather
              than in S. Lee and/or Choice Total Pain’s name.

      (iii)   On July 24, 2014, S. Lee caused an Insured named SC to be referred from Choice
              Total Pain to The One Acupuncture for putative acupuncture services. The
              referral violated the Codey Law because the resulting bills for the putative
              acupuncture services were submitted in the name of The One Acupuncture, rather
              than in S. Lee and/or Choice Total Pain’s name.

      (iv)    On July 29, 2014, S. Lee caused an Insured named SG to be referred from Choice
              Total Pain to The One Acupuncture for putative acupuncture services. The
              referral violated the Codey Law because the resulting bills for the putative
              acupuncture services were submitted in the name of The One Acupuncture, rather
              than in S. Lee and/or Choice Total Pain’s name.

      (v)     On or about January 5, 2015, S. Lee caused an Insured named JB to be referred
              from Choice Total Pain to A Plus Therapy for putative physical therapy services.
              The referral violated the Codey Law because the resulting bills for the putative
              physical therapy services were submitted in the name of A Plus Therapy, rather
              than in S. Lee and/or Choice Total Pain’s name.

      (vi)    On or about May 4, 2015, S. Lee caused an Insured named YC to be referred from
              Choice Total Pain to The One Acupuncture for putative acupuncture services. The
              referral violated the Codey Law because the resulting bills for the putative
              acupuncture services were submitted in the name of The One Acupuncture, rather
              than in S. Lee and/or Choice Total Pain’s name.

      (vii)   On or about June 25, 2015, S. Lee caused an Insured named JB to be referred
              from Choice Total Pain to The One Acupuncture for putative acupuncture
              services. The referral violated the Codey Law because the resulting bills for the
              putative acupuncture services were submitted in the name of The One
              Acupuncture, rather than in S. Lee and/or Choice Total Pain’s name.

      (viii) On or about July 24, 2015, S. Lee caused an Insured named HC to be referred
             from Choice Total Pain to The One Acupuncture for putative acupuncture
             services. The referral violated the Codey Law because the resulting bills for the
             putative acupuncture services were submitted in the name of The One
             Acupuncture, rather than in S. Lee and/or Choice Total Pain’s name.



                                             41
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 42 of 270 PageID: 42



        (ix)    On or about August 10, 2015, S. Lee caused an Insured named LG to be referred
                from Choice Total Pain to A Plus Therapy for putative physical therapy services.
                The referral violated the Codey Law because the resulting bills for the putative
                physical therapy services were submitted in the name of A Plus Therapy, rather
                than in S. Lee and/or Choice Total Pain’s name.

        (x)     On or about August 12, 2015, S. Lee caused an Insured named HJ to be referred
                from Choice Total Pain to A Plus Therapy for putative physical therapy services.
                The referral violated the Codey Law because the resulting bills for the putative
                physical therapy services were submitted in the name of A Plus Therapy, rather
                than in S. Lee and/or Choice Total Pain’s name.

        143.    These are only representative examples. In the claims identified in Exhibits “1”,

“2”, and “3”, S. Lee routinely and unlawfully referred – or caused to be referred – Insureds from

Choice Total Pain to The One Acupuncture and A Plus Therapy for Fraudulent Services billed in

the name of The One Acupuncture and A Plus Therapy rather than directly in S. Lee and/or

Choice Total Pain’s name.

        144.    In the claims identified in Exhibits “1”, “2”, and “3”, S. Lee, Choice Total Pain,

The One Acupuncture, and A Plus Therapy falsely represented that they were in compliance with

all relevant laws governing healthcare practice in New Jersey, and therefore were eligible to

collect PIP Benefits in the first instance.

        145.    In fact, S. Lee, Choice Total Pain, The One Acupuncture, and A Plus Therapy

were not in compliance with all relevant laws and regulations governing healthcare practice in

New Jersey, and were not eligible to collect PIP Benefits in the first instance, inasmuch as they

were engaged in an illegal self-referral scheme.

D.      The Defendants’ Fraudulent Treatment and Billing Protocol

1.      The Fraudulent Charges for Initial Examinations at Choice Total Pain, The One
        Acupuncture, Prime Total Pain, Fort Lee Pain, and Prime Pain Management

        146.    As a first step in their fraudulent treatment and billing protocol, Choice Total

Pain, The One Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, Desai, Fort Lee Pain, and

                                                   42
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 43 of 270 PageID: 43



Prime Pain Management purported to provide virtually every Insured in the claims identified in

Exhibits “1”, “2”, “4”, “5”, and “6” with an initial examination.

       147.    As set forth in Exhibit “1”, S. Lee purported to perform the majority of the

putative initial examinations at Choice Total Pain, which were then billed to GEICO under: (i)

CPT code 99203, typically resulting in a charge of between $150.00 and $200.00 for each

purported initial examination; or (ii) CPT code 99204, typically resulting in a charge of between

$180.00 and $200.00 for each purported initial examination.

       148.    As set forth in Exhibit “2”, Hong purported to perform virtually all of the putative

initial examinations at The One Acupuncture, which were then billed to GEICO under CPT code

99203, typically resulting in a charge of $150.00 for each purported initial examination.

       149.    As set forth in Exhibit “4”, Yoo purported to perform many of the putative initial

examinations at Prime Total Pain, which were then billed to GEICO under CPT code 99203,

typically resulting in charges between $126.87 and $360.00 for each purported initial

examination.

       150.    As set forth in Exhibits “5” and “6”, Desai purported to perform the majority of

the initial examinations at Fort Lee Pain and Prime Pain Management, virtually all of which were

then billed to GEICO under CPT code 99204, typically resulting in a charge of $295.00 for each

purported initial examination.

       151.    In the claims for initial examinations identified in Exhibits “1”, “2”, “4”, “5”, and

“6”, the charges for the initial examinations were fraudulent in that they misrepresented Choice

Total Pain, The One Acupuncture, Prime Total Pain, Fort Lee Pain, and Prime Pain

Management’s eligibility to collect PIP Benefits in the first instance.




                                                 43
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 44 of 270 PageID: 44



       152.    In fact, Choice Total Pain, The One Acupuncture, Prime Total Pain, Fort Lee

Pain, and Prime Pain Management never were eligible to collect PIP Benefits in the claims for

initial examinations that are identified in Exhibits “1”, “2”, “4”, “5”, and “6”, because – as a

result of the fraudulent scheme described herein – neither they nor the examinations was in

compliance with all relevant laws and regulations governing healthcare practice in New Jersey.

       153.    Moreover, and as set forth below, the charges for the initial examinations also

were fraudulent in that they misrepresented the extent, nature, and reimbursable amount for the

initial examinations.

a.     Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

       154.    Pursuant to the American Medical Association’s CPT Assistant, which is

incorporated by reference into the Fee Schedule, the use of CPT code 99204 to bill for an initial

patient examination typically requires that the Insured present with problems of moderate to high

severity.

       155.    The CPT Assistant provides various clinical examples of the types of presenting

problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

99204 to bill for an initial patient examination.

       156.    For example, the CPT Assistant provides the following clinical examples of

presenting problems that support the use of CPT code 99204 to bill for an initial patient

examination:

       (i)     Office visit for initial evaluation of a 63-year-old male with chest pain on
               exertion. (Cardiology/Internal Medicine)

       (ii)    Initial office visit of a 50-year-old female with progressive solid food dysphagia.
               (Gastroenterology)

       (iii)   Initial office evaluation of a 70-year-old patient with recent onset of episodic
               confusion. (Internal Medicine)

                                                    44
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 45 of 270 PageID: 45




        (iv)      Initial office visit for 34-year-old patient with primary infertility, including
                  counseling. (Obstetrics/Gynecology)

        (v)       Initial office visit for 7-year-old female with juvenile diabetes mellitus, new to
                  area, past history of hospitalization times three. (Pediatrics)

        (vi)      Initial office evaluation      of      70-year-old   female   with   polyarthralgia.
                  (Rheumatology)

        (vii)     Initial office evaluation of a 50-year-old male with an aortic aneurysm with
                  respect to recommendation for surgery. (Thoracic Surgery)

        157.      Accordingly, pursuant to the CPT Assistant, the moderately to highly severe

presenting problems that could support the use of CPT code 99204 to bill for an initial patient

examination typically are problems that pose a serious threat to the patient’s health, or even the

patient’s life.

        158.      Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for an initial

patient examination typically requires that the Insured present with problems of moderate

severity.

        159.      The CPT Assistant also provides various clinical examples of the types of

presenting problems that qualify as moderately severe, and thereby justify the use of CPT codes

99203 to bill for an initial patient examination.

        160.      For example, the CPT Assistant provides the following clinical examples of

presenting problems that might support the use of CPT code 99203 to bill for an initial patient

examination:

        (i)       Office visit for initial evaluation of a 48-year-old man with recurrent low back
                  pain radiating to the leg. (General Surgery)

        (ii)      Initial office evaluation of 49-year-old male with nasal obstruction. Detailed exam
                  with topical anesthesia. (Plastic Surgery)



                                                    45
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 46 of 270 PageID: 46



           (iii)   Initial office evaluation for diagnosis and management of painless gross
                   hematuria in new patient, without cystoscopy. (Internal Medicine)

           (iv)    Initial office visit for evaluation of 13-year-old female with progressive scoliosis.
                   (Physical Medicine and Rehabilitation)

           (v)     Initial office visit with couple for counseling concerning voluntary vasectomy for
                   sterility. Spent 30 minutes discussing procedure, risks and benefits, and answering
                   questions. (Urology)

           161.    Thus, pursuant to the CPT Assistant, the moderately severe presenting problems

that could support the use of CPT code 99203 to bill for an initial patient examination typically

are either chronic and relatively serious problems, acute problems requiring immediate invasive

treatment, or issues that legitimately require physician counseling.

           162.    By contrast, to the extent that the Insureds in the claims identified in Exhibits “1”,

“2”, “4”, “5”, and “6” had any presenting problems at all as the result of their minor automobile

accidents, the problems virtually always were low severity soft tissue injuries such as sprains and

strains.

           163.    For instance, and in keeping with the fact that the Insureds in the claims identified

in Exhibits “1”, “2”, “4”, “5”, and “6” either had no presenting problems at all as the result of

their minor automobile accidents, or else problems of low severity, in the substantial majority of

the claims identified in Exhibits “1”, “2”, “4”, “5”, and “6” the Insureds did not seek treatment at

any hospital as the result of their accidents.

           164.    To the limited extent that the Insureds did report to a hospital after their accidents,

they virtually always were briefly observed on an outpatient basis and then sent on their way

after a few hours with, at most, a minor sprain or strain diagnosis and/or similar soft-tissue

injuries.




                                                     46
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 47 of 270 PageID: 47



        165.    Furthermore, in many cases, contemporaneous police reports indicated that the

underlying accidents involved low-speed, low-impact collisions, that the Insureds’ vehicles were

drivable following the accidents, and that no one was seriously injured in the underlying

accidents, or injured at all.

        166.    Even so, in the claims for initial examinations identified in Exhibits “1”, “2”, “4”,

“5”, and “6”, Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo,

Desai, Fort Lee Pain, and Prime Pain Management routinely billed for their putative initial

examinations using CPT codes 99204 and 99203, and thereby falsely represented that the

Insureds presented with problems of moderate or moderate to high severity.

        167.    For example:

        (i)     On October 8, 2012, an Insured named SH was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, low-impact collision, and that SH’s vehicle was drivable following the
                accident. The police report further indicated that SH was not injured and did not
                complain of any pain at the scene. In keeping with the fact that SH was not
                seriously injured, SH did not visit any hospital emergency room following the
                accident. To the extent that SH experienced any health problems at all as the
                result of the accident, they were of low severity. Even so, following a purported
                initial examination of SH on October 12, 2012, S. Lee and Choice Total Pain
                billed GEICO for the initial examination using CPT code 99204, and thereby
                falsely represented that the initial examination involved presenting problems of
                moderate to high severity.

        (ii)    On December 16, 2012, an Insured named LK was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, rear-end collision, and that LK’s vehicle was drivable following the
                accident. The police report further indicated that, although LK complained of
                neck pain, LK refused medical attention at the scene. In keeping with the fact that
                LK was not seriously injured, LK did not visit any hospital emergency room
                following the accident. To the extent that LK experienced any health problems at
                all as the result of the accident, they were of low severity. Even so, following a
                purported initial examination of LK on December 17, 2012, S. Lee and Choice
                Total Pain billed GEICO for the initial examination using CPT code 99204, and
                thereby falsely represented that the initial examination involved presenting
                problems of moderate to high severity.



                                                 47
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 48 of 270 PageID: 48



      (iii)   On May 10, 2013, an Insured named SL was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              rear-end collision, and that SL’s vehicle was drivable following the accident. The
              police report further indicated that SL was not injured and did not complain of
              any pain at the scene. In keeping with the fact that SL was not seriously injured,
              SL did not visit any hospital emergency room following the accident. To the
              extent that SL experienced any health problems at all as the result of the accident,
              they were of low severity. Even so, following a purported initial examination of
              SL on May 16, 2013, S. Lee and Choice Total Pain billed GEICO for the initial
              examination using CPT code 99204, and thereby falsely represented that the
              initial examination involved presenting problems of moderate to high severity.

      (iv)    On June 14, 2013, an Insured named PK was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              low-impact collision, and that PK’s vehicle was drivable following the accident.
              The police report further indicated that PK was not injured and did not complain
              of any pain at the scene. In keeping with the fact that PK was not seriously
              injured, PK did not visit any hospital emergency room following the accident. To
              the extent that PK experienced any health problems at all as the result of the
              accident, they were of low severity. Even so, following a purported initial
              examination of PK on June 25, 2013, S. Lee and Choice Total Pain billed GEICO
              for the initial examination using CPT code 99204, and thereby falsely represented
              that the initial examination involved presenting problems of moderate to high
              severity.

      (v)     On December 19, 2013, an Insured named YL was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              rear-end collision, and that YL’s vehicle was drivable following the accident. The
              police report further indicated that YL was not injured and did not complain of
              any pain at the scene. In keeping with the fact that YL was not seriously injured,
              YL did not visit any hospital emergency room following the accident. To the
              extent that YL experienced any health problems at all as the result of the accident,
              they were of low severity. Even so, following a purported initial examination of
              YL on December 20, 2013, S. Lee and Choice Total Pain billed GEICO for the
              initial examination using CPT code 99204, and thereby falsely represented that
              the initial examination involved presenting problems of moderate to high severity.

      (vi)    On December 19, 2013, an Insured named YL was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              rear-end collision, and that YL’s vehicle was drivable following the accident. The
              police report further indicated that YL was not injured and did not complain of
              any pain at the scene. In keeping with the fact that YL was not seriously injured,
              YL did not visit any hospital emergency room following the accident. To the
              extent that YL experienced any health problems at all as the result of the accident,
              they were of low severity at the outset, and would have completely resolved
              within two to three months of the accident. Even so, following a purported initial

                                               48
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 49 of 270 PageID: 49



              examination of YL on March 27, 2014 – more than four months after the accident
              – Hong, S. Lee, and The One Acupuncture billed GEICO for the initial
              examination using CPT code 99203, and thereby falsely represented that the
              initial examination involved presenting problems of moderate severity.

      (vii)   On January 2, 2014, an Insured named HK was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, rear-end collision and that HK’s vehicle was drivable following the
              accident. The police report further indicated that HK was not injured and did not
              complain of any pain at the scene. In keeping with the fact that HK was not
              seriously injured, HK did not visit any hospital emergency room following the
              accident. To the extent that HK experienced any health problems at all as the
              result of the accident, they were of low severity. Even so, following a purported
              initial examination of HK on January 9, 2014, S. Lee and Choice Total Pain billed
              GEICO for the initial examination using CPT code 99204, and thereby falsely
              represented that the initial examination involved presenting problems of moderate
              to high severity.

      (viii) On January 2, 2014, an Insured named JC was involved in an automobile
             accident. The contemporaneous police report indicated that the accident was a
             low-speed, rear-end collision and that JC’s vehicle was drivable following the
             accident. The police report further indicated that JC was not injured and did not
             complain of any pain at the scene. In keeping with the fact that JC was not
             seriously injured, JC did not visit any hospital emergency room following the
             accident. To the extent that JC experienced any health problems at all as the result
             of the accident, they were of low severity. Even so, following a purported initial
             examination of JC on March 26, 2014, Hong, S. Lee, and The One Acupuncture
             billed GEICO for the initial examination using CPT code 99203, and thereby
             falsely represented that the initial examination involved presenting problems of
             moderate severity.

      (ix)    On February 1, 2014, an Insured named MH was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, low-impact collision, and that MH’s vehicle was drivable following
              the accident. The police report further indicated that MH was not injured and did
              not complain of any pain at the scene. In keeping with the fact that MH was not
              seriously injured, MH did not visit any hospital emergency room following the
              accident. To the extent that MH experienced any health problems at all as the
              result of the accident, they were of low severity. Even so, following a purported
              initial examination of MH on March 10, 2014, S. Lee and Choice Total Pain
              billed GEICO for the initial examination using CPT code 99204, and thereby
              falsely represented that the initial examination involved presenting problems of
              moderate to high severity.

      (x)     On February 7, 2014, an Insured named YM was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a

                                              49
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 50 of 270 PageID: 50



              low-speed, rear-end collision, and that YM’s vehicle was drivable following the
              accident. The police report further indicated that YM was not injured and did not
              complain of any pain at the scene. In keeping with the fact that YM was not
              seriously injured, YM did not visit any hospital emergency room following the
              accident. To the extent that YM experienced any health problems at all as the
              result of the accident, they were of low severity. Even so, following a purported
              initial examination of YM on May 15, 2014, Hong, S. Lee, and The One
              Acupuncture billed GEICO for the initial examination using CPT code 99203, and
              thereby falsely represented that the initial examination involved presenting
              problems of moderate severity.

      (xi)    On February 3, 2014, an Insured named JL was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, low-impact collision, and that JL’s vehicle was drivable following the
              accident. The police report further indicated that JL was not injured and did not
              complain of any pain at the scene. In keeping with the fact that JL was not
              seriously injured, JL did not visit any hospital emergency room following the
              accident. To the extent that JL experienced any health problems at all as the result
              of the accident, they were of low severity. Even so, following a purported initial
              examination of JL on March 26, 2014, Hong, S. Lee, and The One Acupuncture
              billed GEICO for the initial examination using CPT code 99203, and thereby
              falsely represented that the initial examination involved presenting problems of
              moderate severity.

      (xii)   On May 19, 2014, an Insured named BK was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a rear-end
              collision, and that BK’s vehicle was drivable following the accident. The police
              report further indicated that BK was not injured and did not complain of any pain
              at the scene. In keeping with the fact that BK was not seriously injured, BK did
              not visit any hospital emergency room following the accident. To the extent that
              BK experienced any health problems at all as the result of the accident, they were
              of low severity. Even so, following a purported initial examination of BK on May
              21, 2014, S. Lee and Choice Total Pain billed GEICO for the initial examination
              using CPT code 99204, and thereby falsely represented that the initial
              examination involved presenting problems of moderate to high severity.

      (xiii) On June 9, 2014, an Insured named SG was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-speed,
             low-impact collision, and that SG’s vehicle was drivable following the accident.
             The police report further indicated that, although SG complained of pain, SG
             refused medical attention at the scene. In keeping with the fact that SG was not
             seriously injured, SG did not visit any hospital emergency room following the
             accident. To the extent that SG experienced any health problems at all as the
             result of the accident, they were of low severity. Even so, following a purported
             initial examination of SG on July 30, 2014, Hong, S. Lee, and The One
             Acupuncture billed GEICO for the initial examination using CPT code 99203, and

                                               50
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 51 of 270 PageID: 51



              thereby falsely represented that the initial examination involved moderately
              severe presenting problems.

      (xiv)   On June 9, 2014, an Insured named SG was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              rear-end collision. The police report further indicated that, although SG
              complained of neck and back pain at the scene, SG was not taken by ambulance to
              any hospital emergency room, and never visited any hospital emergency room
              following the accident. To the extent that SG experienced any health problems at
              all as the result of the accident, they were of low severity at the outset, and had
              completely resolved within two to three months of the accident. Even so,
              following a purported initial examination of SG on August 28, 2015 – more than
              one year after the accident – Desai and Fort Lee Pain billed GEICO for the initial
              examination using CPT code 99204, and thereby falsely represented that the
              initial examination involved presenting problems of moderate to high severity.

      (xv)    On June 22, 2014, an Insured named YJ was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              low-impact collision and that YJ’s vehicle was drivable following the accident.
              The police report further indicated that YJ was not injured and did not complain
              of any pain at the scene. In keeping with the fact that YJ was not seriously
              injured, YJ did not visit any hospital emergency room following the accident. To
              the extent that YJ experienced any health problems at all as the result of the
              accident, they were of low severity. Even so, following a purported initial
              examination of YJ on July 3, 2014, S. Lee and Choice Total Pain billed GEICO
              for the initial examination using CPT code 99204, and thereby falsely represented
              that the initial examination involved presenting problems of moderate to high
              severity.

      (xvi)   On December 24, 2014, an Insured named SL was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, rear-end collision and that SL’s vehicle was drivable following the
              accident. The police report further indicated that SL was not injured and did not
              complain of any pain at the scene. In keeping with the fact that SL was not
              seriously injured, SL did not visit any hospital emergency room following the
              accident. To the extent that SL experienced any health problems at all as the result
              of the accident, they were of low severity. Even so, following a purported initial
              examination of SL on March 3, 2015, S. Lee and Choice Total Pain billed GEICO
              for the initial examination using CPT code 99204, and thereby falsely represented
              that the initial examination involved presenting problems of moderate to high
              severity.

      (xvii) On December 24, 2014, an Insured named SL was involved in an automobile
             accident. The contemporaneous police report indicated that the accident was a
             low-speed, rear-end collision, and that SL’s vehicle was drivable following the
             accident. The police report further indicated that SL was not injured and did not

                                               51
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 52 of 270 PageID: 52



              complain of any pain at the scene. In keeping with the fact that SL was not
              seriously injured, SL did not visit any hospital emergency room following the
              accident. To the extent that SL experienced any health problems at all as the result
              of the accident, they were of low severity at the outset, and had completely
              resolved within two to three months of the accident. Even so, following a
              purported initial examination of SL on June 10, 2015 – more than five months
              after the accident – Desai and Fort Lee Pain billed GEICO for the initial
              examination using CPT code 99204, and thereby falsely represented that the
              initial examination involved presenting problems of moderate to high severity.

      (xviii) On January 30, 2015, an Insured named YC was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, low-impact collision, and that YC’s vehicle was drivable following the
              accident. The police report further indicated that YC was not injured and did not
              complain of any pain at the scene. In keeping with the fact that YC was not
              seriously injured, YC did not visit any hospital emergency room following the
              accident. To the extent that YC experienced any health problems at all as the
              result of the accident, they were of low severity at the outset, and had completely
              resolved within two to three months of the accident. Even so, following a
              purported initial examination of YC on October 7, 2015 – more than eight months
              after the accident – Desai and Fort Lee Pain billed GEICO for the initial
              examination using CPT code 99204, and thereby falsely represented that the
              initial examination involved presenting problems of moderate to high severity.

      (xix)   On February 19, 2015, an Insured named EK was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, low-impact collision and that EK’s vehicle was drivable following the
              accident. The police report further indicated that EK was not injured and did not
              complain of any pain at the scene. In keeping with the fact that EK was not
              seriously injured, EK did not visit any hospital emergency room following the
              accident. To the extent that EK experienced any health problems at all as the
              result of the accident, they were of low severity. Even so, following a purported
              initial examination of EK on March 6, 2015, S. Lee and Choice Total Pain billed
              GEICO for the initial examination using CPT code 99204, and thereby falsely
              represented that the initial examination involved presenting problems of moderate
              to high severity.

      (xx)    On March 3, 2015, an Insured named YL was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              rear-end collision, and that YL’s vehicle was drivable following the accident. The
              police report further indicated that YL was not injured and did not complain of
              any pain at the scene. The police report further indicated that although YL
              complained of neck pain, YL refused medical attention at the scene. In keeping
              with the fact that YL was not seriously injured, YL did not visit any hospital
              emergency room following the accident. To the extent that YL experienced any
              health problems at all as the result of the accident, they were of low severity.

                                               52
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 53 of 270 PageID: 53



              Even so, following a purported initial examination of YL on May 28, 2015, Hong,
              S. Lee, and The One Acupuncture billed GEICO for the initial examination using
              CPT code 99203, and thereby falsely represented that the initial examination
              involved presenting problems of moderate severity.

      (xxi)   On July 16, 2015, an Insured named JK was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              low-impact collision, and that JK’s vehicle was drivable following the accident.
              The police report further indicated that JK was not injured and did not complain
              of any pain at the scene. In keeping with the fact that JK was not seriously
              injured, JK did not visit any hospital emergency room following the accident. To
              the extent that JK experienced any health problems at all as the result of the
              accident, they were of low severity. Even so, following a purported initial
              examination of JK on July 17, 2015, S. Lee and Choice Total Pain billed GEICO
              for the initial examination using CPT code 99204, and thereby falsely represented
              that the initial examination involved presenting problems of moderate to high
              severity.

      (xxii) On July 16, 2015, an Insured named JK was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-speed,
             low-impact collision, and that JK’s vehicle was drivable following the accident.
             The police report further indicated that JK was not injured and did not complain
             of any pain at the scene. In keeping with the fact that JK was not seriously
             injured, JK did not visit any hospital emergency room following the accident. To
             the extent that JK experienced any health problems at all as the result of the
             accident, they were of low severity. Even so, following a purported initial
             examination of JK on September 30, 2015, Desai and Fort Lee Pain billed GEICO
             for the initial examination using CPT code 99204, and thereby falsely represented
             that the initial examination involved presenting problems of moderate to high
             severity.

      (xxiii) On August 12, 2015, an Insured named HY was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, rear-end collision, and that HY’s vehicle was drivable following the
              accident. The police report further indicated that HY was not injured and did not
              complain of any pain at the scene. In keeping with the fact that HY was not
              seriously injured, HY did not visit any hospital emergency room following the
              accident. To the extent that HY experienced any health problems at all as the
              result of the accident, they were of low severity. Even so, following a purported
              initial examination of HY on September 14, 2015, S. Lee and Choice Total Pain
              billed GEICO for the initial examination using CPT code 99204, and thereby
              falsely represented that the initial examination involved presenting problems of
              moderate to high severity.

      (xxiv) On April 24, 2016, an Insured named JL was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-speed,

                                             53
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 54 of 270 PageID: 54



             rear-end collision, and that JL’s vehicle was drivable following the accident. The
             police report further indicated that JL was not injured and did not complain of any
             pain at the scene. In keeping with the fact that JL was not seriously injured, JL
             did not visit any hospital emergency room following the accident. To the extent
             that JL experienced any health problems at all as the result of the accident, they
             were of low severity. Even so, following a purported initial examination of JL on
             April 25, 2016, S. Lee and Choice Total Pain billed GEICO for the initial
             examination using CPT code 99204, and thereby falsely represented that the
             initial examination involved presenting problems of moderate to high severity.

      (xxv) On May 7, 2016, an Insured named JL was involved in an automobile accident.
            The contemporaneous police report indicated that the accident was a low-speed,
            low-impact collision and that JL’s vehicle was drivable following the accident.
            The police report further indicated that JL was not injured and did not complain of
            any pain at the scene. In keeping with the fact that JL was not seriously injured,
            JL did not visit any hospital emergency room following the accident. To the
            extent that JL experienced any health problems at all as the result of the accident,
            they were of low severity. Even so, following a purported initial examination of
            JL on May 25, 2016, S. Lee and Choice Total Pain billed GEICO for the initial
            examination using CPT code 99203, and thereby falsely represented that the
            initial examination involved moderately severe presenting problems.

      (xxvi) On May 7, 2016, an Insured named JL was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-speed,
             low-impact collision and that JL’s vehicle was drivable following the accident.
             The police report further indicated that JL was not injured and did not complain of
             any pain at the scene. In keeping with the fact that JL was not seriously injured,
             JL did not visit any hospital emergency room following the accident. To the
             extent that JL experienced any health problems at all as the result of the accident,
             they were of low severity. Even so, following a purported initial examination of
             JL on July 13, 2016, Desai and Fort Lee Pain billed GEICO for the initial
             examination using CPT code 99204, and thereby falsely represented that the
             initial examination involved presenting problems of moderate to high severity.

      (xxvii) On July 28, 2016, an Insured named DK was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              low-impact collision, and that DK’s vehicle was drivable following the accident.
              The police report further indicated that DK was not injured and did not complain
              of any pain at the scene. In keeping with the fact that DK was not seriously
              injured, DK did not visit any hospital emergency room following the accident. To
              the extent that DK experienced any health problems at all as the result of the
              accident, they were of low severity. Even so, following a purported initial
              examination of DK on July 29, 2016, S. Lee and Choice Total Pain billed GEICO
              for the initial examination using CPT code 99204, and thereby falsely represented
              that the initial examination involved presenting problems of moderate to high
              severity.

                                              54
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 55 of 270 PageID: 55




      (xxviii)On August 16, 2016, an Insured named GP was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, rear-end collision, and that GP’s vehicle was drivable following the
              accident. The police report further indicated that GP was not injured and did not
              complain of any pain at the scene. In keeping with the fact that GP was not
              seriously injured, GP did not visit any hospital emergency room following the
              accident. To the extent that GP experienced any health problems at all as the
              result of the accident, they were of low severity. Even so, following a purported
              initial examination of GP on October 12, 2016, Desai and Fort Lee Pain billed
              GEICO for the initial examination using CPT code 99204, and thereby falsely
              represented that the initial examination involved presenting problems of moderate
              to high severity.

      (xxix) On September 2, 2016, an Insured named MK was involved in an automobile
             accident. The contemporaneous police report indicated that the accident was a
             low-speed, rear-end collision, and that MK’s vehicle was drivable following the
             accident. The police report further indicated that MK was not injured and did not
             complain of any pain at the scene. In keeping with the fact that MK was not
             seriously injured, MK did not visit any hospital emergency room following the
             accident. To the extent that MK experienced any health problems at all as the
             result of the accident, they were of low severity at the outset, and had completely
             resolved within two to three months of the accident. Even so, following a
             purported initial examination of MK on January 25, 2017 – more than five months
             after the accident – Desai and Fort Lee Pain billed GEICO for the initial
             examination using CPT code 99204, and thereby falsely represented that the
             initial examination involved presenting problems of moderate to high severity.

      (xxx) On November 16, 2016, an Insured named KS was involved in an automobile
            accident. The contemporaneous police report indicated that the accident was a
            low-speed, low-impact collision, and that KS’s vehicle was drivable following the
            accident. The police report further indicated that KS was not injured and did not
            complain of any pain at the scene. In keeping with the fact that KS was not
            seriously injured, KS did not visit any hospital emergency room following the
            accident. To the extent that KS experienced any health problems at all as the
            result of the accident, they were of low severity. Even so, following a purported
            initial examination of KS on January 25, 2017, Desai and Fort Lee Pain billed
            GEICO for the initial examination using CPT code 99204, and thereby falsely
            represented that the initial examination involved presenting problems of moderate
            to high severity.

      (xxxi) On December 27, 2016, an Insured named HC was involved in an automobile
             accident. The contemporaneous police report indicated that the accident was a
             rear-end collision, and that HC’s vehicle was drivable following the accident. The
             police report further indicated that HC was not injured and did not complain of
             any pain at the scene. In keeping with the fact that HC was not seriously injured,

                                             55
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 56 of 270 PageID: 56



             HC did not visit any hospital emergency room following the accident. To the
             extent that HC experienced any health problems at all as the result of the accident,
             they were of low severity. Even so, following a purported initial examination of
             HC on January 9, 2017, S. Lee and Choice Total Pain billed GEICO for the initial
             examination using CPT code 99204, and thereby falsely represented that the
             initial examination involved presenting problems of moderate to high severity.

      (xxxii) On February 13, 2017, an Insured named EL was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, low-impact collision, and that EL’s vehicle was drivable following the
              accident. The police report further indicated that EL was not injured and did not
              complain of any pain at the scene. In keeping with the fact that EL was not
              seriously injured, EL did not visit any hospital emergency room following the
              accident. To the extent that EL experienced any health problems at all as the
              result of the accident, they were of low severity. Even so, following a purported
              initial examination of EL on February 17, 2017, S. Lee and Choice Total Pain
              billed GEICO for the initial examination using CPT code 99203, and thereby
              falsely represented that the initial examination involved moderately severe
              presenting problems.

      (xxxiii)On March 25, 2017, an Insured named TL was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, rear-end collision, and that TL’s vehicle was drivable following the
              accident. The police report further indicated that TL was not injured and did not
              complain of any pain at the scene. In keeping with the fact that TL was not
              seriously injured, TL did not visit any hospital emergency room following the
              accident. To the extent that TL experienced any health problems at all as the
              result of the accident, they were of low severity. Even so, following a purported
              initial examination of TL on March 27, 2017, S. Lee and Choice Total Pain billed
              GEICO for the initial examination using CPT code 99204, and thereby falsely
              represented that the initial examination involved presenting problems of moderate
              to high severity.

      (xxxiv) On April 27, 2017, an Insured named MK was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, low-impact collision, and that MK’s vehicle was drivable following
              the accident. The police report further indicated that MK was not injured and did
              not complain of any pain at the scene. In keeping with the fact that MK was not
              seriously injured, MK did not visit any hospital emergency room following the
              accident. To the extent that MK experienced any health problems at all as the
              result of the accident, they were of low severity. Even so, following a purported
              initial examination of MK on May 19, 2017, S. Lee and Choice Total Pain billed
              GEICO for the initial examination using CPT code 99204, and thereby falsely
              represented that the initial examination involved presenting problems of moderate
              to high severity.



                                              56
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 57 of 270 PageID: 57



      (xxxv) On May 8, 2017, an Insured named DL was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-speed,
             low-impact collision, and that MK’s vehicle was drivable following the accident.
             The police report further indicated that, although DL complained of neck pain,
             DL refused medical attention at the scene. In keeping with the fact that DL was
             not seriously injured, DL did not visit any hospital emergency room following the
             accident. To the extent that DL experienced any health problems at all as the
             result of the accident, they were of low severity. Even so, following a purported
             initial examination of DL on July 19, 2017, Desai and Fort Lee Pain billed
             GEICO for the initial examination using CPT code 99204, and thereby falsely
             represented that the initial examination involved presenting problems of moderate
             to high severity.

      (xxxvi) On May 15, 2017, an Insured named XS was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              low-impact collision, and that XS’s vehicle was drivable following the accident.
              The police report further indicated that XS was not injured and did not complain
              of any pain at the scene. In keeping with the fact that XS was not seriously
              injured, XS did not visit any hospital emergency room following the accident. To
              the extent that XS experienced any health problems at all as the result of the
              accident, they were of low severity. Even so, following a purported initial
              examination of XS on May 24, 2017, S. Lee and Choice Total Pain billed for the
              putative examination using CPT code 99204, and thereby falsely represented that
              XS presented with problems of moderate to high severity.

      (xxxvii)        On June 8, 2017, an Insured named SH was involved in an automobile
             accident. The contemporaneous police report indicated that the accident was a
             low-speed, rear-end collision, and that SH’s vehicle was drivable following the
             accident. The police report further indicated that SH was not injured and did not
             complain of any pain at the scene. In keeping with the fact that SH was not
             seriously injured, SH did not visit any hospital emergency room following the
             accident. To the extent that SH experienced any health problems at all as the
             result of the accident, they were of low severity. Even so, following a purported
             initial examination of SH on June 9, 2017, S. Lee and Choice Total Pain billed
             GEICO for the initial examination using CPT code 99204, and thereby falsely
             represented that the initial examination involved presenting problems of moderate
             to high severity.

      (xxxviii)      On June 21, 2017, an Insured named HO was involved in an automobile
             accident. The contemporaneous police report indicated that the accident was a
             low-speed, low-impact collision, and that HO’s vehicle was drivable following
             the accident. The police report further indicated that HO was not injured and did
             not complain of any pain at the scene. In keeping with the fact that HO was not
             seriously injured, HO did not visit any hospital emergency room following the
             accident. To the extent that HO experienced any health problems at all as the
             result of the accident, they were of low severity. Even so, following a purported

                                             57
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 58 of 270 PageID: 58



              initial examination of HO on August 16, 2017, S. Lee and Choice Total Pain
              billed GEICO for the initial examination using CPT code 99203, and thereby
              falsely represented that the initial examination involved moderately severe
              presenting problems.

      (xxxix) On July 6, 2017, an Insured named IK was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              low-impact collision, and that IK’s vehicle was drivable following the accident.
              The police report further indicated that IK was not injured and did not complain
              of any pain at the scene. In keeping with the fact that IK was not seriously injured,
              IK did not visit any hospital emergency room following the accident. To the
              extent that IK experienced any health problems at all as the result of the accident,
              they were of low severity at the outset, and had completely resolved within two to
              three months of the accident. Even so, following a purported initial examination
              of IK on October 18, 2017 – more than three months after the accident – Desai
              and Fort Lee Pain billed GEICO for the initial examination using CPT code
              99204, and thereby falsely represented that the initial examination involved
              presenting problems of moderate to high severity.

      (xl)    On July 19, 2017, an Insured named ES was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a rear-end
              collision, and that ES’s vehicle was drivable following the accident. The police
              report further indicated that ES was not injured and did not complain of any pain
              at the scene. In keeping with the fact that ES was not seriously injured, ES did not
              visit any hospital emergency room following the accident. To the extent that ES
              experienced any health problems at all as the result of the accident, they were of
              low severity at the outset, and had completely resolved within two to three months
              of the accident. Even so, following a purported initial examination of ES on
              October 16, 2017 – more than two months after the accident – Desai and Prime
              Pain Management billed GEICO for the initial examination using CPT code
              99204, and thereby falsely represented that the initial examination involved
              presenting problems of moderate to high severity.

      (xli)   On July 30, 2017, an Insured named OK was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              low-impact collision and that OK’s vehicle was drivable following the accident.
              The police report further indicated that OK was not injured and did not complain
              of any pain at the scene. In keeping with the fact that OK was not seriously
              injured, OK did not visit any hospital emergency room following the accident. To
              the extent that OK experienced any health problems at all as the result of the
              accident, they were of low severity. Even so, following a purported initial
              examination of OK on August 23, 2017, Yoo and Prime Total Pain billed GEICO
              for the initial examination using CPT code 99203, and thereby falsely represented
              that the initial examination involved presenting problems of moderate severity.




                                               58
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 59 of 270 PageID: 59



      (xlii) On December 6, 2017, an Insured named EC was involved in an automobile
             accident. The contemporaneous police report indicated that the accident was a
             low-speed, low-impact collision and that EC’s vehicle was drivable following the
             accident. The police report further indicated that EC was not injured and did not
             complain of any pain at the scene. In keeping with the fact that EC was not
             seriously injured, EC did not visit any hospital emergency room following the
             accident. To the extent that EC experienced any health problems at all as the
             result of the accident, they were of low severity. Even so, following a purported
             initial examination of EC on December 18, 2017, S. Lee and Choice Total Pain
             billed GEICO for the initial examination using CPT code 99204, and thereby
             falsely represented that the initial examination involved presenting problems of
             moderate to high severity.

      (xliii) On January 6, 2018, an Insured named CS was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, low-impact collision, and that CS’s vehicle was drivable following the
              accident. The police report further indicated that CS was not injured and did not
              complain of any pain at the scene. In keeping with the fact that CS was not
              seriously injured, CS did not visit any hospital emergency room following the
              accident. To the extent that CS experienced any health problems at all as the
              result of the accident, they were of low severity. Even so, following a purported
              initial examination of CS on January 24, 2018, S. Lee and Choice Total Pain
              billed GEICO for the initial examination using CPT code 99204, and thereby
              falsely represented that the initial examination involved presenting problems of
              moderate to high severity.

      (xliv) On March 27, 2018, an Insured named WL was involved in an automobile
             accident. The contemporaneous police report indicated that the accident was a
             low-speed, rear-end collision and that WL’s vehicle was drivable following the
             accident. The police report further indicated that WL was not injured and did not
             complain of any pain at the scene. In keeping with the fact that WL was not
             seriously injured, WL did not visit any hospital emergency room following the
             accident. To the extent that WL experienced any health problems at all as the
             result of the accident, they were of low severity. Even so, following a purported
             initial examination of WL on March 30, 2018, Yoo and Prime Total Pain billed
             GEICO for the initial examination using CPT code 99203, and thereby falsely
             represented that the initial examination involved presenting problems of moderate
             severity.

      (xlv)   On November 10, 2018, an Insured named MB was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, rear-end collision and that MB’s vehicle was drivable following the
              accident. The police report further indicated that MB was not injured and did not
              complain of any pain at the scene. In keeping with the fact that MB was not
              seriously injured, MB did not visit any hospital emergency room following the
              accident. To the extent that MB experienced any health problems at all as the

                                             59
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 60 of 270 PageID: 60



               result of the accident, they were of low severity. Even so, following a purported
               initial examination of MB on November 12, 2018, Yoo and Prime Total Pain
               billed GEICO for the initial examination using CPT code 99203, and thereby
               falsely represented that the initial examination involved presenting problems of
               moderate severity.

       168.    These are only representative examples. In virtually all of the claims for initial

examinations identified in Exhibits “1”, “2”, “4”, “5”, and “6”, Choice Total Pain, The One

Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, Desai, Fort Lee Pain, and Prime Pain

Management falsely represented that the Insureds presented with problems of moderate or

moderate to high severity, when in fact the Insureds’ problems were low-severity soft tissue

injuries such as sprains and strains, to the extent that they had any presenting problems at all at

the time of the putative examinations.

       169.    In the claims for initial examinations identified in Exhibits “1”, “2”, “4”, “5”, and

“6”, Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, Desai, Fort

Lee Pain, and Prime Pain Management routinely falsely represented that the Insureds presented

with problems of moderate or moderate to high severity in order to create a false basis for their

charges for the putative examinations under CPT codes 99204 and 99203, because examinations

billable under CPT codes 99204 and 99203 are reimbursable at a higher rate than examinations

involving presenting problems of low severity, minimal severity, or no severity.

       170.    In the claims for initial examinations identified in Exhibits “1”, “2”, “4”, “5”, and

“6”, Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, Desai, Fort

Lee Pain, and Prime Pain Management also routinely falsely represented that the Insureds

presented with problems of moderate or moderate to high severity in order to create a false basis

for the laundry list of other Fraudulent Services that the Defendants purported to provide to the

Insureds.



                                                60
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 61 of 270 PageID: 61



b.     Misrepresentations Regarding the Amount of Time Spent on the Purported
       Examinations

       171.      Pursuant to the Fee Schedule, the use of CPT code 99204 to bill for an initial

examination represents that the physician, chiropractor, or acupuncturist who performed the

examination spent at least 45 minutes of face-to-face time with the patient or the patient’s family.

       172.      Pursuant to the Fee Schedule, the use of CPT code 99203 to bill for an initial

examination represents that the physician, chiropractor, or acupuncturist who performed the

examination spent at least 30 minutes of face-to-face time with the patient or the patient’s family.

       173.      As set forth in Exhibits “1”, “2”, and “4”, Choice Total Pain, The One

Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, submitted many of their bills for initial

examinations under CPT code 99203, and thereby represented that the chiropractors and

acupuncturist who purported to perform the initial examinations spent 30 minutes of face-to-face

time with the Insureds or the Insureds’ families during the putative examinations.

       174.      Moreover, as set forth in Exhibits “1”, “5”, and “6”, Choice Total Pain, S. Lee,

Desai, Fort Lee Pain, and Prime Pain Management submitted many of their bills for initial

examinations under CPT code 99204, and thereby represented that the physician and

chiropractor who purported to perform the initial examinations spent 45 minutes of face-to-face

time with the Insureds or the Insureds’ families during the putative examinations.

       175.      In fact, in the claims for initial examinations identified in Exhibits “1”, “2”, “4”,

“5”, and “6”, neither S. Lee, Hong, Yoo, Desai, or any other physician, chiropractor, or

acupuncturist associated with Choice Total Pain, Prime Total Pain, The One Acupuncture, Fort

Lee Pain, or Prime Pain Management ever spent 30 minutes – much less 45 minutes – of face-to-

face time with the Insureds or their families when conducting the examinations and

consultations.

                                                  61
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 62 of 270 PageID: 62



       176.    Rather, in the claims for initial examinations identified in Exhibits “1”, “2”, “4”,

“5”, and “6”, the initial examinations did not entail more than 15 minutes of face-to-face time

between the examining physician, chiropractor, acupuncturist and the Insureds or their families,

to the extent that the examinations actually were performed in the first instance.

       177.    For instance, and in keeping with the fact that the initial examinations allegedly

provided by S. Lee, Hong, Yoo, and Desai through Choice Total Pain, The One Acupuncture,

Prime Total Pain, Fort Lee Pain, and Prime Pain Management did not entail more than 15

minutes of face-to-face time with the Insureds or their families, S. Lee, Hong, Yoo, and Desai

used template forms in purporting to conduct the initial examinations.

       178.    The template forms that S. Lee, Hong, Yoo, and Desai used to document the

putative examinations set forth a very limited range of potential patient complaints,

examination/diagnostic testing options, potential diagnoses, and treatment recommendations.

       179.    All that was required to complete the template forms was a brief patient interview

and a brief physical examination of the Insureds, consisting of a check of some of the Insureds’

vital signs, basic range of motion and muscle strength testing, and other basic forms of

chiropractic testing.

       180.    These interviews and examinations did not require any chiropractor,

acupuncturist, or physician associated with Choice Total Pain, The One Acupuncture, Prime

Total Pain, Fort Lee Pain, or Prime Pain Management to spend more than 15 minutes of face-to-

face time with the Insureds during the putative initial examinations.

       181.    In the claims for initial examinations identified in Exhibits “1”, “2”, “4”, “5”, and

“6”, Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, Desai, Fort

Lee Pain, and Prime Pain Management falsely represented that the examinations and



                                                62
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 63 of 270 PageID: 63



consultations involved between 30 and 45 minutes of face-to-face time with the Insureds or their

families in order to create a false basis for their charges under CPT codes 99204 and 99203

because examinations and consultations billable under CPT codes 99204 and 99203 are

reimbursable at a higher rate than examinations and consultations that require less time to

perform.

c.     Misrepresentations Regarding “Comprehensive” Patient Histories

       182.    Pursuant to the Fee Schedule, the use of CPT code 99204 to bill for an initial

patient examination represents that the chiropractor who performed the examination took a

“comprehensive” patient history.

       183.    Pursuant to the CPT Assistant, a patient history does not qualify as

“comprehensive” unless the chiropractor has conducted a “complete” review of the patient’s

systems.

       184.    Pursuant to the CPT Assistant, a chiropractor has not conducted a “complete”

review of a patient’s systems unless the chiropractor has documented a review of the systems

directly related to the history of the patient’s present illness, as well as at least 10 other organ

systems.

       185.    The CPT Assistant recognizes the following organ systems with respect to a

review of systems:

       (i)     constitutional symptoms (e.g., fever, weight loss);

       (ii)    eyes;

       (iii)   ears, nose, mouth, throat;

       (iv)    cardiovascular;

       (v)     respiratory;



                                                63
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 64 of 270 PageID: 64



       (vi)    gastrointestinal;

       (vii)   genitourinary;

       (viii) musculoskeletal;

       (ix)    integumentary (skin and/or breast);

       (x)     neurological;

       (xi)    psychiatric;

       (xii)   endocrine;

       (xiii) hematologic/lymphatic; and

       (xiv)   allergic/immunologic.

       186.    Though Choice Total Pain and S. Lee billed for many of their putative initial

examinations in the claims identified in Exhibits “1” using CPT code 99204, and thereby

represented that they took “comprehensive” histories of the Insureds during the examinations,

neither S. Lee, nor any other chiropractor associated with Choice Total Pain, ever documented a

review of 10 organ systems unrelated to the history of the Insureds’ present illnesses.

       187.    Rather, to the extent that Choice Total Pain and S. Lee documented any review of

the Insureds’ systems at all in the claims identified in Exhibit “1”, the documentation was

contained in Choice Total Pain and S. Lee’s basic, template initial examination forms.

       188.    To the extent that Choice Total Pain and S. Lee’s basic, template initial

examinations forms contained any documentation at all regarding any review of the Insureds’

systems, the documentation was limited to – at most – a partial review of the Insureds’ organ

systems.




                                                64
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 65 of 270 PageID: 65



       189.    Pursuant to the CPT Assistant, a patient history also does not qualify as

“comprehensive” unless the examining chiropractor has taken a “complete” past, family, and

social history from the patient.

       190.    Pursuant to the CPT Assistant, a chiropractor has not taken a “complete” past,

family, and social history from the patient unless the physician has documented:

       (i)     at least one specific item with respect to the patient’s past history – e.g., the
               patient’s past experiences with illnesses, operations, injuries, and treatments;

       (ii)    at least one specific item with respect to the patient’s family history – e.g., a
               review of medical events in the patient's family, including diseases which may be
               hereditary or place the patient at risk; and

       (iii)   at least one specific item with respect to the patient’s social history – e.g., an age-
               appropriate review of past and current activities.

       191.    Though Choice Total Pain and S. Lee billed for many of their putative initial

examinations in the claims identified in Exhibit “1” under CPT code 99204 and thereby

represented that they took “comprehensive” histories of the Insureds, neither S. Lee nor any

other chiropractor associated with Choice Total Pain ever documented any information with

respect to the Insureds’ family histories.

       192.    For example:

       (i)     On October 12, 2012, S. Lee purported to provide an initial examination to an
               Insured named SH. Though Choice Total Pain and S. Lee then billed the putative
               examination through Choice Total Pain to GEICO under CPT code 99204, and
               thereby falsely represented that S. Lee had taken a comprehensive patient history
               during the examination, S. Lee did not: (i) conduct a complete review of SH’s
               systems during the examination, inasmuch as he did not document a review of 10
               organ systems unrelated to the history of SH’s illnesses; or (ii) take a complete
               past, family, and social history from SH, inasmuch as he did not document any
               information with respect to SH’s family history.

       (ii)    On December 17, 2012, S. Lee purported to provide an initial examination to an
               Insured named LK. Though Choice Total Pain and S. Lee then billed the putative
               examination through Choice Total Pain to GEICO under CPT code 99204, and
               thereby falsely represented that S. Lee had taken a comprehensive patient history
               during the examination, S. Lee did not: (i) conduct a complete review of LK’s

                                                 65
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 66 of 270 PageID: 66



              systems during the examination, inasmuch as he did not document a review of 10
              organ systems unrelated to the history of LK’s illnesses; or (ii) take a complete
              past, family, and social history from LK, inasmuch as he did not document any
              information with respect to LK’s family history.

      (iii)   On May 16, 2013, S. Lee purported to provide an initial examination to an
              Insured named SL. Though Choice Total Pain and S. Lee then billed the putative
              examination through Choice Total Pain to GEICO under CPT code 99204, and
              thereby falsely represented that S. Lee had taken a comprehensive patient history
              during the examination, S. Lee did not: (i) conduct a complete review of SL’s
              systems during the examination, inasmuch as he did not document a review of 10
              organ systems unrelated to the history of SL’s illnesses; or (ii) take a complete
              past, family, and social history from SL, inasmuch as he did not document any
              information with respect to SL’s family history.

      (iv)    On June 25, 2013, S. Lee purported to provide an initial examination to an
              Insured named PK. Though Choice Total Pain and S. Lee then billed the putative
              examination through Choice Total Pain to GEICO under CPT code 99204, and
              thereby falsely represented that S. Lee had taken a comprehensive patient history
              during the examination, S. Lee did not: (i) conduct a complete review of PK’s
              systems during the examination, inasmuch as he did not document a review of 10
              organ systems unrelated to the history of PK’s illnesses; or (ii) take a complete
              past, family, and social history from PK, inasmuch as he did not document any
              information with respect to PK’s family history.

      (v)     On December 20, 2013, S. Lee purported to provide an initial examination to an
              Insured named YL. Though Choice Total Pain and S. Lee then billed the putative
              examination through Choice Total Pain to GEICO under CPT code 99204, and
              thereby falsely represented that S. Lee had taken a comprehensive patient history
              during the examination, S. Lee did not: (i) conduct a complete review of YL’s
              systems during the examination, inasmuch as he did not document a review of 10
              organ systems unrelated to the history of YL’s illnesses; or (ii) take a complete
              past, family, and social history from YL, inasmuch as he did not document any
              information with respect to YL’s family history.

      (vi)    On January 9, 2014, S. Lee purported to provide an initial examination to an
              Insured named JC. Though Choice Total Pain and S. Lee then billed the putative
              examination through Choice Total Pain to GEICO under CPT code 99204, and
              thereby falsely represented that S. Lee had taken a comprehensive patient history
              during the examination, S. Lee did not: (i) conduct a complete review of JC’s
              systems during the examination, inasmuch as he did not document a review of 10
              organ systems unrelated to the history of JC’s illnesses; or (ii) take a complete
              past, family, and social history from JC, inasmuch as he did not document any
              information with respect to JC’s family history.




                                             66
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 67 of 270 PageID: 67



      (vii)   On March 10, 2014, S. Lee purported to provide an initial examination to an
              Insured named MH. Though Choice Total Pain and S. Lee then billed the putative
              examination through Choice Total Pain to GEICO under CPT code 99204, and
              thereby falsely represented that S. Lee had taken a comprehensive patient history
              during the examination, S. Lee did not: (i) conduct a complete review of MH’s
              systems during the examination, inasmuch as he did not document a review of 10
              organ systems unrelated to the history of MH’s illnesses; or (ii) take a complete
              past, family, and social history from MH, inasmuch as he did not document any
              information with respect to MH’s family history.

      (viii) On May 21, 2014, S. Lee purported to provide an initial examination to an
             Insured named BK. Though Choice Total Pain and S. Lee then billed the putative
             examination through Choice Total Pain to GEICO under CPT code 99204, and
             thereby falsely represented that S. Lee had taken a comprehensive patient history
             during the examination, S. Lee did not: (i) conduct a complete review of BK’s
             systems during the examination, inasmuch as he did not document a review of 10
             organ systems unrelated to the history of BK’s illnesses; or (ii) take a complete
             past, family, and social history from BK, inasmuch as he did not document any
             information with respect to BK’s family history.

      (ix)    On April 11, 2014, S. Lee purported to provide an initial examination to an
              Insured named SK. Though Choice Total Pain and S. Lee then billed the putative
              examination through Choice Total Pain to GEICO under CPT code 99204, and
              thereby falsely represented that S. Lee had taken a comprehensive patient history
              during the examination, S. Lee did not: (i) conduct a complete review of SK’s
              systems during the examination, inasmuch as he did not document a review of 10
              organ systems unrelated to the history of SK’s illnesses; or (ii) take a complete
              past, family, and social history from SK, inasmuch as he did not document any
              information with respect to SK’s family history.

      (x)     On March 3, 2015, S. Lee purported to provide an initial examination to an
              Insured named SL. Though Choice Total Pain and S. Lee then billed the putative
              examination through Choice Total Pain to GEICO under CPT code 99204, and
              thereby falsely represented that S. Lee had taken a comprehensive patient history
              during the examination, S. Lee did not: (i) conduct a complete review of SL’s
              systems during the examination, inasmuch as he did not document review of 10
              organ systems unrelated to the history of SL’s illnesses; or (ii) take a complete
              past, family, and social history from SL, inasmuch as he did not document any
              information with respect to SL’s family history.

      (xi)    On September 14, 2015, S. Lee purported to provide an initial examination to an
              Insured named HY. Though Choice Total Pain and S. Lee then billed the putative
              examination through Choice Total Pain to GEICO under CPT code 99204, and
              thereby falsely represented that S. Lee had taken a comprehensive patient history
              during the examination, S. Lee did not: (i) conduct a complete review of HY’s
              systems during the examination, inasmuch as he did not document a review of 10

                                             67
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 68 of 270 PageID: 68



              organ systems unrelated to the history of HY’s illnesses; or (ii) take a complete
              past, family, and social history from HY, inasmuch as he did not document any
              information with respect to HY’s family history.

      (xii)   On April 25, 2016, S. Lee purported to provide an initial examination to an
              Insured named JL. Though Choice Total Pain and S. Lee then billed the putative
              examination through Choice Total Pain to GEICO under CPT code 99204, and
              thereby falsely represented that S. Lee had taken a comprehensive patient history
              during the examination, S. Lee did not: (i) conduct a complete review of JL’s
              systems during the examination, inasmuch as he did not document a review of 10
              organ systems unrelated to the history of JL’s illnesses; or (ii) take a complete
              past, family, and social history from JL, inasmuch as he did not document any
              information with respect to JL’s family history.

      (xiii) On July 29, 2016, S. Lee purported to provide an initial examination to an Insured
             named DK. Though Choice Total Pain and S. Lee then billed the putative
             examination through Choice Total Pain to GEICO under CPT code 99204, and
             thereby falsely represented that S. Lee had taken a comprehensive patient history
             during the examination, S. Lee did not: (i) conduct a complete review of DK’s
             systems during the examination, inasmuch as he did not document a review of 10
             organ systems unrelated to the history of DK’s illnesses; or (ii) take a complete
             past, family, and social history from DK, inasmuch as he did not document any
             information with respect to DK’s family history.

      (xiv)   On August 24, 2016, S. Lee purported to provide an initial examination to an
              Insured named GP. Though Choice Total Pain and S. Lee then billed the putative
              examination through Choice Total Pain to GEICO under CPT code 99204, and
              thereby falsely represented that S. Lee had taken a comprehensive patient history
              during the examination, S. Lee did not: (i) conduct a complete review of GP’s
              systems during the examination, inasmuch as he did not document a review of 10
              organ systems unrelated to the history of GP’s illnesses; or (ii) take a complete
              past, family, and social history from GP, inasmuch as he did not document any
              information with respect to GP’s family history.

      (xv)    On November 23, 2016, S. Lee purported to provide an initial examination to an
              Insured named KS. Though Choice Total Pain and S. Lee then billed the putative
              examination through Choice Total Pain to GEICO under CPT code 99204, and
              thereby falsely represented that S. Lee had taken a comprehensive patient history
              during the examination, S. Lee did not: (i) conduct a complete review of KS’s
              systems during the examination, inasmuch as he did not document a review of 10
              organ systems unrelated to the history of KS’s illnesses; or (ii) take a complete
              past, family, and social history from KS, inasmuch as he did not document any
              information with respect to KS’s family history.

      (xvi)   On January 9, 2017, S. Lee purported to provide an initial examination to an
              Insured named HC. Though Choice Total Pain and S. Lee then billed the putative

                                             68
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 69 of 270 PageID: 69



              examination through Choice Total Pain to GEICO under CPT code 99204, and
              thereby falsely represented that S. Lee had taken a comprehensive patient history
              during the examination, S. Lee did not: (i) conduct a complete review of HC’s
              systems during the examination, inasmuch as he did not document a review of 10
              organ systems unrelated to the history of HC’s illnesses; or (ii) take a complete
              past, family, and social history from HC, inasmuch as he did not document any
              information with respect to HC’s family history.

      (xvii) On May 24, 2017, S. Lee purported to provide an initial examination to an
             Insured named XS. Though Choice Total Pain and S. Lee then billed the putative
             examination through Choice Total Pain to GEICO under CPT code 99204, and
             thereby falsely represented that S. Lee had taken a comprehensive patient history
             during the examination, S. Lee did not: (i) conduct a complete review of XS’s
             systems during the examination, inasmuch as he did not document a review of 10
             organ systems unrelated to the history of XS’s illnesses; or (ii) take a complete
             past, family, and social history from XS, inasmuch as he did not document any
             information with respect to XS’s family history.

      (xviii) On June 9, 2017, S. Lee purported to provide an initial examination to an Insured
              named SH. Though Choice Total Pain and S. Lee then billed the putative
              examination through Choice Total Pain to GEICO under CPT code 99204, and
              thereby falsely represented that S. Lee had taken a comprehensive patient history
              during the examination, S. Lee did not: (i) conduct a complete review of SH’s
              systems during the examination, inasmuch as he did not document a review of 10
              organ systems unrelated to the history of SH’s illnesses; or (ii) take a complete
              past, family, and social history from SH, inasmuch as he did not document any
              information with respect to SH’s family history.

      (xix)   On August 16, 2017, S. Lee purported to provide an initial examination to an
              Insured named HO. Though Choice Total Pain and S. Lee then billed the putative
              examination through Choice Total Pain to GEICO under CPT code 99204, and
              thereby falsely represented that S. Lee had taken a comprehensive patient history
              during the examination, S. Lee did not: (i) conduct a complete review of HO’s
              systems during the examination, inasmuch as he did not document a review of 10
              organ systems unrelated to the history of HO’s illnesses; or (ii) take a complete
              past, family, and social history from HO, inasmuch as he did not document any
              information with respect to HO’s family history.

      (xx)    On January 24, 2018, S. Lee purported to provide an initial examination to an
              Insured named CS. Though Choice Total Pain and S. Lee then billed the putative
              examination through Choice Total Pain to GEICO under CPT code 99204, and
              thereby falsely represented that S. Lee had taken a comprehensive patient history
              during the examination, S. Lee did not: (i) conduct a complete review of CS’s
              systems during the examination, inasmuch as he did not document a review of 10
              organ systems unrelated to the history of CS’s illnesses; or (ii) take a complete



                                             69
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 70 of 270 PageID: 70



               past, family, and social history from CS, inasmuch as he did not document any
               information with respect to CS’s family history.

       193.    These are only representative examples. In virtually all of the claims for initial

examinations identified in Exhibit “1”, Choice Total Pain and S. Lee falsely represented that they

took “comprehensive” patient histories, and that their putative examinations therefore were

billable under CPT code 99204, because examinations that are billable under CPT code 99204

are reimbursable at higher rates than examinations or examinations that do not require

“comprehensive” patient histories.

d.     Misrepresentations      Regarding       “Comprehensive”      or    “Detailed”     Physical
       Examinations

       194.    Moreover, in the claims identified in Exhibits “1”, “2”, and “4” for initial

examinations under CPT codes 99203 or 99204, Choice Total Pain, The One Acupuncture,

Prime Total Pain, S. Lee, Hong, and Yoo falsely represented the extent of the underlying

physical examinations.

       195.    Pursuant to the Fee Schedule, the use of CPT code 99203 to bill for a patient

examination represents that the chiropractor or acupuncturist who performed the examination

conducted a “detailed” physical examination.

       196.    Pursuant to the CPT Assistant, the use of CPT code 99204 to bill for a patient

examination represents that the chiropractor or acupuncturist who performed the examination

conducted a “comprehensive” physical examination.

       197.    As set forth in Exhibits “1”, “2”, and “4”, Choice Total Pain, The One

Acupuncture, Prime Total Pain, S. Lee, Hong, and Yoo virtually always billed for their putative

initial examinations using either CPT code 99203 or 99204, and thereby represented that S. Lee,

Hong, or Yoo conducted detailed or comprehensive physical examinations of the Insureds who



                                                70
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 71 of 270 PageID: 71



purportedly received the examinations.

       198.    Pursuant to the CPT Assistant, a “detailed” physical examination requires –

among other things – that the chiropractor or acupuncturist conduct an extended examination of

the affected body areas and other symptomatic or related organ systems.

       199.    To the extent that the Insureds in the claims identified in Exhibits “1”, “2”, and

“4” had any actual complaints at all as the result of their minor automobile accidents, the

complaints were limited to musculoskeletal complaints.

       200.    Pursuant to the CPT Assistant, in the context of patient examinations, a

chiropractor or acupuncturist has not conducted an extended examination of a patient’s

musculoskeletal organ system unless the chiropractor or acupuncturist has documented findings

with respect to the following:

       (i)     measurement of any three of the following seven vital signs: (a) sitting or
               standing blood pressure; (b) supine blood pressure; (c) pulse rate and regularity;
               (d) respiration; (e) temperature; (f) height; (g) weight;

       (ii)    general appearance of patient (e.g., development, nutrition, body habitus,
               deformities, attention to grooming);

       (iii)   examination of peripheral vascular system by observation (e.g., swelling,
               varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

       (iv)    palpation of lymph nodes in neck, axillae, groin and/or other location;

       (v)     brief assessment of mental status;

       (vi)    examination of gait and station;

       (vii)   inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
               lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
               neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
               extremity; and (f) left lower extremity;

       (viii) coordination;




                                                  71
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 72 of 270 PageID: 72



       (ix)    examination of deep tendon reflexes and/or nerve stretch test with notation of
               pathological reflexes; and

       (x)     examination of sensation.

       201.    In the claims for initial examinations identified in Exhibits “1”, “2”, and “4”,

when Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee, Hong, and Yoo billed

for the initial examinations under CPT code 99203, they falsely represented that S. Lee, Hong,

and Yoo performed “detailed” patient examinations on the Insureds they purported to treat

during the initial examinations.

       202.    In fact, with respect to the claims for initial examinations under CPT code 99203

that are identified in Exhibits “1”, “2”, and “4”, neither S. Lee, Hong, and Yoo nor any other

chiropractor or acupuncturist associated with Choice Total Pain, The One Acupuncture, or Prime

Total Pain ever conducted an extended examination of the Insureds’ musculoskeletal systems.

       203.    For instance, in each of the claims under CPT code 99203 identified in Exhibits

“1”, “2”, and “4”, neither S. Lee, Hong, and Yoo nor any other chiropractor or acupuncturist

associated with Choice Total Pain, The One Acupuncture, or Prime Total Pain ever conducted an

extended examination of the Insureds’ musculoskeletal systems, inasmuch as they did not

document findings with respect to the following:

       (i)     measurement of any three of the following seven vital signs: (a) sitting or
               standing blood pressure; (b) supine blood pressure; (c) pulse rate and regularity;
               (d) respiration; (e) temperature; (f) height; (g) weight;

       (ii)    general appearance of patient (e.g., development, nutrition, body habitus,
               deformities, attention to grooming);

       (iii)   examination of peripheral vascular system by observation (e.g., swelling,
               varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

       (iv)    palpation of lymph nodes in neck, axillae, groin and/or other location;

       (v)     brief assessment of mental status;

                                               72
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 73 of 270 PageID: 73




      (vi)    examination of gait and station;

      (vii)   inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
              lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
              neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
              extremity; and (f) left lower extremity;

      (viii) coordination;

      (ix)    examination of deep tendon reflexes and/or nerve stretch test with notation of
              pathological reflexes; and/or

      (x)     examination of sensation.

      204.    For example:

      (i)     On March 26, 2014, Hong, S. Lee, and The One Acupuncture billed GEICO
              under CPT code 99203 for an initial examination that Hong purported to perform
              on an Insured named JL, and thereby represented that they had provided a
              “detailed” physical examination to JL. However, Hong did not document an
              extended examination of JL’s musculoskeletal system, despite the fact that – to
              the extent JL had any complaints at all as the result of the automobile accident –
              they were limited to musculoskeletal complaints.

      (ii)    On March 27, 2014, Hong, S. Lee, and The One Acupuncture billed GEICO
              under CPT code 99203 for an initial examination that Hong purported to perform
              on an Insured named YL, and thereby represented that they had provided a
              “detailed” physical examination to YL. However, Hong did not document an
              extended examination of YL’S musculoskeletal system, despite the fact that – to
              the extent YL had any complaints at all as the result of the automobile accident –
              they were limited to musculoskeletal complaints.

      (iii)   On May 15, 2014, Hong, S. Lee, and The One Acupuncture billed GEICO under
              CPT code 99203 for an initial examination that Hong purported to perform on an
              Insured named YM, and thereby represented that they had provided a “detailed”
              physical examination to YM. However, Hong did not document an extended
              examination of YM’S musculoskeletal system, despite the fact that – to the extent
              YM had any complaints at all as the result of the automobile accident – they were
              limited to musculoskeletal complaints.

      (iv)    On May 28, 2015, Hong, S. Lee, and The One Acupuncture billed GEICO under
              CPT code 99203 for an initial examination that Hong purported to perform on an
              Insured named YL, and thereby represented that they had provided a “detailed”
              physical examination to YL. However, Hong did not document an extended
              examination of YL’S musculoskeletal system, despite the fact that – to the extent

                                                 73
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 74 of 270 PageID: 74



              YL had any complaints at all as the result of the automobile accident – they were
              limited to musculoskeletal complaints.

      (v)     On July 30, 2014, Hong, S. Lee, and The One Acupuncture billed GEICO under
              CPT code 99203 for an initial examination that Hong purported to perform on an
              Insured named SG, and thereby represented that they had provided a “detailed”
              physical examination to SG. However, Hong did not document an extended
              examination of SG’S musculoskeletal system, despite the fact that – to the extent
              SG had any complaints at all as the result of the automobile accident – they were
              limited to musculoskeletal complaints.

      (vi)    On March 24, 2016, S. Lee and Choice Total Pain billed GEICO under CPT code
              99203 for an initial examination that S. Lee purported to perform on an Insured
              named JJ, and thereby represented that they had provided a “detailed” physical
              examination to JJ. However, S. Lee did not document an extended examination of
              JJ’s musculoskeletal system, despite the fact that – to the extent JJ had any
              complaints at all as the result of the automobile accident – they were limited to
              musculoskeletal complaints.

      (vii)   On May 25, 2016, S. Lee and Choice Total Pain billed GEICO under CPT code
              99203 for an initial examination that S. Lee purported to perform on an Insured
              named JL, and thereby represented that they had provided a “detailed” physical
              examination to JL. However, S. Lee did not document an extended examination
              of JL’s musculoskeletal system, despite the fact that – to the extent JL had any
              complaints at all as the result of the automobile accident – they were limited to
              musculoskeletal complaints.

      (viii) On September 21, 2016, S. Lee and Choice Total Pain billed GEICO under CPT
             code 99203 for an initial examination that S. Lee purported to perform on an
             Insured named BC, and thereby represented that they had provided a “detailed”
             physical examination to BC. However, S. Lee did not document an extended
             examination of BC’s musculoskeletal system, despite the fact that – to the extent
             BC had any complaints at all as the result of the automobile accident – they were
             limited to musculoskeletal complaints.

      (ix)    On June 30, 2017, S. Lee and Choice Total Pain billed GEICO under CPT code
              99203 for an initial examination that S. Lee purported to perform on an Insured
              named HK, and thereby represented that they had provided a “detailed” physical
              examination to HK. However, S. Lee did not document an extended examination
              of HK’s musculoskeletal system, despite the fact that – to the extent HK had any
              complaints at all as the result of the automobile accident – they were limited to
              musculoskeletal complaints.

      (x)     On August 16, 2017, S. Lee and Choice Total Pain billed GEICO under CPT code
              99203 for an initial examination that S. Lee purported to perform on an Insured
              named HO, and thereby represented that they had provided a “detailed” physical

                                             74
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 75 of 270 PageID: 75



              examination to HO. However, S. Lee did not document an extended examination
              of HO’s musculoskeletal system, despite the fact that – to the extent HO had any
              complaints at all as the result of the automobile accident – they were limited to
              musculoskeletal complaints.

      (xi)    On September 27, 2017, S. Lee, Yoo, and Prime Total Pain billed GEICO under
              CPT code 99203 for an initial examination that Yoo purported to perform on an
              Insured named JL, and thereby represented that they had provided a “detailed”
              physical examination to JL. However, Yoo did not document an extended
              examination of JL’s musculoskeletal system, despite the fact that – to the extent
              JL had any complaints at all as the result of the automobile accident – they were
              limited to musculoskeletal complaints.

      (xii)   On December 11, 2017, S. Lee, Yoo, and Prime Total Pain billed GEICO under
              CPT code 99203 for an initial examination that Yoo purported to perform on an
              Insured named MY, and thereby represented that they had provided a “detailed”
              physical examination to MY. However, Yoo did not document an extended
              examination of MY’s musculoskeletal system, despite the fact that – to the extent
              MY had any complaints at all as the result of the automobile accident – they were
              limited to musculoskeletal complaints.

      (xiii) On February 5, 2018, S. Lee, Yoo, and Prime Total Pain billed GEICO under
             CPT code 99203 for an initial examination that Yoo purported to perform on an
             Insured named HL, and thereby represented that they had provided a “detailed”
             physical examination to HL. However, Yoo did not document an extended
             examination of HL’s musculoskeletal system, despite the fact that – to the extent
             HL had any complaints at all as the result of the automobile accident – they were
             limited to musculoskeletal complaints.

      (xiv)   On March 30, 2018, S. Lee, Yoo, and Prime Total Pain billed GEICO under CPT
              code 99203 for an initial examination that Yoo purported to perform on an
              Insured named WL, and thereby represented that they had provided a “detailed”
              physical examination to WL. However, Yoo did not document an extended
              examination of WL’s musculoskeletal system, despite the fact that – to the extent
              WL had any complaints at all as the result of the automobile accident – they were
              limited to musculoskeletal complaints.

      (xv)    On November 12, 2018, S. Lee, Yoo, and Prime Total Pain billed GEICO under
              CPT code 99203 for an initial examination that Yoo purported to perform on an
              Insured named MB, and thereby represented that they had provided a “detailed”
              physical examination to MB. However, Yoo did not document an extended
              examination of MB’s musculoskeletal system, despite the fact that – to the extent
              MB had any complaints at all as the result of the automobile accident –they were
              limited to musculoskeletal complaints.




                                             75
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 76 of 270 PageID: 76



       205.     Similarly, pursuant to the CPT Assistant, a physical examination does not qualify

as “comprehensive” unless the examining chiropractor either: (i) conducts a general examination

of multiple patient organ systems; or (ii) conducts a complete examination of a single patient

organ system.

       206.     Pursuant to the CPT Assistant, in the context of patient examinations, a

chiropractor has not conducted a general examination of multiple patient organ systems unless

the chiropractor or acupuncturist has documented findings with respect to at least eight organ

systems.

       207.     The CPT Assistant recognizes the following organ systems:

       (i)      constitutional symptoms (e.g., fever, weight loss);

       (ii)     eyes;

       (iii)    ears, nose, mouth, throat;

       (iv)     cardiovascular;

       (v)      respiratory;

       (vi)     gastrointestinal;

       (vii)    genitourinary;

       (viii) musculoskeletal;

       (ix)     integumentary (skin and/or breast);

       (x)      neurological;

       (xi)     psychiatric;

       (xii)    endocrine;

       (xiii) hematologic/lymphatic; and

       (xiv)    allergic/immunologic.



                                                 76
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 77 of 270 PageID: 77



       208.    Pursuant to the CPT Assistant, in the context of patient examinations, a

chiropractor has not conducted a complete examination of a patient’s musculoskeletal organ

system unless the physician has documented findings with respect to:

       (i)     at least three of the following: (a) standing or sitting blood pressure; (b) supine
               blood pressure; (c) pulse rate and regularity; (d) respiration; (e) temperature; (f)
               height; or (g) weight;

       (ii)    the general appearance of the patient – e.g., development, nutrition, body habits,
               deformities, and attention to grooming;

       (iii)   examination of the peripheral vascular system by observation (e.g., swelling,
               varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

       (iv)    palpation of lymph nodes in neck, axillae, groin, and/or other location;

       (v)     examination of gait and station;

       (vi)    examination of joints, bones, muscles, and tendons in at least four of the
               following areas: (a) head and neck; (b) spine, ribs, and pelvis; (c) right upper
               extremity; (d) left upper extremity; (e) right lower extremity; and/or (f) left lower
               extremity;

       (vii)   inspection and palpation of skin and subcutaneous tissue (e.g., scars, rashes,
               lesions, café-au-lait spots, ulcers) in at least four of the following areas: (a) head
               and neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right
               lower extremity; (f) left lower extremity;

       (viii) coordination, deep tendon reflexes, and sensation; and

       (ix)    mental status, including orientation to time, place and person, as well as mood and
               affect.

       209.    In the claims for initial examinations identified in Exhibit “1”, when S. Lee and

Choice Total Pain billed for the initial examinations under CPT code 99204, they falsely

represented that S. Lee performed “comprehensive” patient examinations on the Insureds he

purported to treat during the initial examinations.

       210.    In fact, with respect to the claims for initial examinations under CPT code 99204

that are identified in Exhibit “1”, neither S. Lee nor any other chiropractor associated with

                                                  77
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 78 of 270 PageID: 78



Choice Total Pain ever conducted a general examination of multiple patient organ systems, or

conducted a complete examination of a single patient organ system.

       211.    For instance, in each of the claims under CPT code 99204 identified in Exhibit

“1”, neither S. Lee nor any other chiropractor associated with Choice Total Pain ever conducted

any general examination of multiple patient organ systems, inasmuch as they did not document

findings with respect to at least eight organ systems.

       212.    Furthermore, although S. Lee often purported to provide an examination of the

Insureds’ musculoskeletal systems in the claims for initial examinations identified in Exhibit “1”,

the musculoskeletal examinations did not qualify as “complete”, because they failed to

document:

       (i)     at least three of the following: (a) standing or sitting blood pressure; (b) supine
               blood pressure; (c) pulse rate and regularity; (d) respiration; (e) temperature; (f)
               height; or (g) weight;

       (ii)    the general appearance of the patient – e.g., development, nutrition, body habits,
               deformities, and attention to grooming;

       (iii)   examination of the peripheral vascular system by observation (e.g., swelling,
               varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

       (iv)    palpation of lymph nodes in neck, axillae, groin, and/or other location;

       (v)     examination of gait and station;

       (vi)    examination of joints, bones, muscles, and tendons in at least four of the
               following areas: (a) head and neck; (b) spine, ribs, and pelvis; (c) right upper
               extremity; (d) left upper extremity; (e) right lower extremity; and/or (f) left lower
               extremity;

       (vii)   inspection and palpation of skin and subcutaneous tissue (e.g., scars, rashes,
               lesions, café-au-lait spots, ulcers) in at least four of the following areas: (a) head
               and neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right
               lower extremity; (f) left lower extremity;

       (viii) coordination, deep tendon reflexes, and sensation; and



                                                  78
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 79 of 270 PageID: 79



      (ix)    mental status, including orientation to time, place and person, as well as mood and
              affect.

      213.    For example:

      (i)     On October 12, 2012, S. Lee and Choice Total Pain billed GEICO under CPT
              code 99204 for an initial examination that S. Lee purported to perform on an
              Insured named SH, and thereby represented that they had provided a
              “comprehensive” physical examination to SH. However, S. Lee did not document
              findings with respect to at least eight of SH’s organ systems, nor did he document
              a “complete” examination of SH’s musculoskeletal system or any of SH’s other
              organ systems.

      (ii)    On December 17, 2012, S. Lee and Choice Total Pain billed GEICO under CPT
              code 99204 for an initial examination that S. Lee purported to perform on an
              Insured named LK, and thereby represented that they had provided a
              “comprehensive” physical examination to LK. However, S. Lee did not document
              findings with respect to at least eight of LK’s organ systems, nor did he document
              a “complete” examination of LK’s musculoskeletal system or any of LK’s other
              organ systems.

      (iii)   On May 16, 2013, S. Lee and Choice Total Pain billed GEICO under CPT code
              99204 for an initial examination that S. Lee purported to perform on an Insured
              named SL, and thereby represented that they had provided a “comprehensive”
              physical examination to SL. However, S. Lee did not document findings with
              respect to at least eight of SL’s organ systems, nor did he document a “complete”
              examination of SL’s musculoskeletal system or any of SL’s other organ systems.

      (iv)    On June 25, 2013, S. Lee and Choice Total Pain billed GEICO under CPT code
              99204 for an initial examination that S. Lee purported to perform on an Insured
              named PK, and thereby represented that they had provided a “comprehensive”
              physical examination to PK. However, S. Lee did not document findings with
              respect to at least eight of PK’s organ systems, nor did he document a “complete”
              examination of PK’s musculoskeletal system or any of PK’s other organ systems.

      (v)     On December 20, 2013, S. Lee and Choice Total Pain billed GEICO under CPT
              code 99204 for an initial examination that S. Lee purported to perform on an
              Insured named YL, and thereby represented that they had provided a
              “comprehensive” physical examination to YL. However, S. Lee did not document
              findings with respect to at least eight of YL’s organ systems, nor did he document
              a “complete” examination of YL’s musculoskeletal system or any of YL’s other
              organ systems.

      (vi)    On January 2, 2014, S. Lee and Choice Total Pain billed GEICO under CPT code
              99204 for an initial examination that S. Lee purported to perform on an Insured
              named JC, and thereby represented that they had provided a “comprehensive”

                                              79
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 80 of 270 PageID: 80



              physical examination to JC. However, S. Lee did not document findings with
              respect to at least eight of JC’s organ systems, nor did he document a “complete”
              examination of JC’s musculoskeletal system or any of JC’s other organ systems.

      (vii)   On March 10, 2014, S. Lee and Choice Total Pain billed GEICO under CPT code
              99204 for an initial examination that S. Lee purported to perform on an Insured
              named MH, and thereby represented that they had provided a “comprehensive”
              physical examination to MH. However, S. Lee did not document findings with
              respect to at least eight of MH’s organ systems, nor did he document a
              “complete” examination of MH’s musculoskeletal system or any of MH’s other
              organ systems.

      (viii) On April 11, 2014, S. Lee and Choice Total Pain billed GEICO under CPT code
             99204 for an initial examination that S. Lee purported to perform on an Insured
             named SK, and thereby represented that they had provided a “comprehensive”
             physical examination to SK. However, S. Lee did not document findings with
             respect to at least eight of SK’s organ systems, nor did he document a “complete”
             examination of SK’s musculoskeletal system or any of SK’s other organ systems.

      (ix)    On May 21, 2014, S. Lee and Choice Total Pain billed GEICO under CPT code
              99204 for an initial examination that S. Lee purported to perform on an Insured
              named BK, and thereby represented that they had provided a “comprehensive”
              physical examination to BK. However, S. Lee did not document findings with
              respect to at least eight of BK’s organ systems, nor did he document a “complete”
              examination of BK’s musculoskeletal system or any of BK’s other organ systems.

      (x)     On July 3, 2014, S. Lee and Choice Total Pain billed GEICO under CPT code
              99204 for an initial examination that S. Lee purported to perform on an Insured
              named YJ, and thereby represented that they had provided a “comprehensive”
              physical examination to YJ. However, S. Lee did not document findings with
              respect to at least eight of YJ’s organ systems, nor did he document a “complete”
              examination of YJ’s musculoskeletal system or any of YJ’s other organ systems.

      (xi)    On March 3, 2015, S. Lee and Choice Total Pain billed GEICO under CPT code
              99204 for an initial examination that S. Lee purported to perform on an Insured
              named SL, and thereby represented that they had provided a “comprehensive”
              physical examination to SL. However, S. Lee did not document findings with
              respect to at least eight of SL’s organ systems, nor did he document a “complete”
              examination of SL’s musculoskeletal system or any of SL’s other organ systems.

      (xii)   On March 6, 2015, S. Lee and Choice Total Pain billed GEICO under CPT code
              99204 for an initial examination that S. Lee purported to perform on an Insured
              named EK, and thereby represented that they had provided a “comprehensive”
              physical examination to EK. However, S. Lee did not document findings with
              respect to at least eight of EK’s organ systems, nor did he document a “complete”
              examination of EK’s musculoskeletal system or any of EK’s other organ systems.

                                             80
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 81 of 270 PageID: 81




      (xiii) On March 9, 2015, S. Lee and Choice Total Pain billed GEICO under CPT code
             99204 for an initial examination that S. Lee purported to perform on an Insured
             named YL, and thereby represented that they had provided a “comprehensive”
             physical examination to YL. However, S. Lee did not document findings with
             respect to at least eight of March 9, 2015’s organ systems, nor did he document a
             “complete” examination of March 9, 2015’s musculoskeletal system or any of
             March 9, 2015’s other organ systems.

      (xiv)   On March 16, 2016, S. Lee and Choice Total Pain billed GEICO under CPT code
              99204 for an initial examination that S. Lee purported to perform on an Insured
              named KG, and thereby represented that they had provided a “comprehensive”
              physical examination to KG. However, S. Lee did not document findings with
              respect to at least eight of KG’s organ systems, nor did he document a “complete”
              examination of KG’s musculoskeletal system or any of KG’s other organ systems.

      (xv)    On April 25, 2016, S. Lee and Choice Total Pain billed GEICO under CPT code
              99204 for an initial examination that S. Lee purported to perform on an Insured
              named JL, and thereby represented that they had provided a “comprehensive”
              physical examination to JL. However, S. Lee did not document findings with
              respect to at least eight of JL’s organ systems, nor did he document a “complete”
              examination of JL’s musculoskeletal system or any of JL’s other organ systems.

      (xvi)   On July 29, 2016, S. Lee and Choice Total Pain billed GEICO under CPT code
              99204 for an initial examination that S. Lee purported to perform on an Insured
              named DK, and thereby represented that they had provided a “comprehensive”
              physical examination to DK. However, S. Lee did not document findings with
              respect to at least eight of DK’s organ systems, nor did he document a “complete”
              examination of DK’s musculoskeletal system or any of DK’s other organ systems.

      (xvii) On June 9, 2017, S. Lee and Choice Total Pain billed GEICO under CPT code
             99204 for an initial examination that S. Lee purported to perform on an Insured
             named SH, and thereby represented that they had provided a “comprehensive”
             physical examination to SH. However, S. Lee did not document findings with
             respect to at least eight of SH’s organ systems, nor did he document a “complete”
             examination of SH’s musculoskeletal system or any of SH’s other organ systems.

      (xviii) On August 16, 2017, S. Lee and Choice Total Pain billed GEICO under CPT code
              99204 for an initial examination that S. Lee purported to perform on an Insured
              named HO, and thereby represented that they had provided a “comprehensive”
              physical examination to HO. However, S. Lee did not document findings with
              respect to at least eight of HO’s organ systems, nor did he document a “complete”
              examination of HO’s musculoskeletal system or any of HO’s other organ systems.

      (xix)   On December 18, 2017, S. Lee and Choice Total Pain billed GEICO under CPT
              code 99204 for an initial examination that S. Lee purported to perform on an

                                             81
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 82 of 270 PageID: 82



               Insured named EC, and thereby represented that they had provided a
               “comprehensive” physical examination to EC. However, S. Lee did not document
               findings with respect to at least eight of EC’s organ systems, nor did he document
               a “complete” examination of EC’s musculoskeletal system or any of EC’s other
               organ systems.

       (xx)    On January 24, 2018, S. Lee and Choice Total Pain billed GEICO under CPT
               code 99204 for an initial examination that S. Lee purported to perform on an
               Insured named CS, and thereby represented that they had provided a
               “comprehensive” physical examination to CS. However, S. Lee did not document
               findings with respect to at least eight of CS’s organ systems, nor did he document
               a “complete” examination of CS’s musculoskeletal system or any of HL’s other
               organ systems.

       214.    These are only representative examples. In all of the claims for initial

examinations under CPT code 99203 or 99204 that are identified in Exhibit “1”, “2”, and “4”,

Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee, Hong, and Yoo falsely

represented that they had provided “detailed” or “comprehensive” physical examinations, when

in fact they had not.

       215.    In all of the claims for initial examinations under CPT code 99203 or 99204 that

are identified in Exhibit “1”, “2”, and “4”, Choice Total Pain, The One Acupuncture, Prime Total

Pain, S. Lee, Hong, and Yoo falsely represented that they had provided “detailed” or

“comprehensive” physical examinations to the Insureds in order to create a false basis for their

charges for the examinations under CPT code 99203 or 99204, respectively, because

examinations billable under CPT code 99203 or 99204 are reimbursable at higher rates than

examinations that do not require the examining chiropractor to provide “detailed” or

“comprehensive” physical examinations.

e.     Misrepresentations Regarding the Extent of Medical Decision-Making




                                               82
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 83 of 270 PageID: 83



           216.   Furthermore, pursuant to the Fee Schedule, the use of CPT code 99204 to bill for

a patient examination represents that the physician, chiropractor, or acupuncturist who performed

the examination engaged in “moderate complexity” medical decision-making.

           217.   Moreover, pursuant to the Fee Schedule, the use of CPT code 99203 to bill for a

patient examination represents that the physician, chiropractor, or acupuncturist who performed

the examination engaged in “low complexity” medical decision-making.

           218.   Pursuant to the CPT Assistant, the complexity of medical decision-making is

measured by: (i) the number of diagnoses and/or the number of management options to be

considered; (ii) the amount and/or complexity of medical records, diagnostic tests, and other

information that must be retrieved, reviewed, and analyzed; and (iii) the risk of significant

complications, morbidity, mortality, as well as co-morbidities associated with the patient’s

presenting problems, the diagnostic procedures, and/or the possible management options.

           219.   As set forth above, pursuant to the CPT Assistant, the presenting problems that

could require highly or moderately complex medical decision-making, and therefore support the

use of CPT code 99204 to bill for an initial examination, typically are problems that pose a threat

to the patient’s life or a serious threat to their health.

           220.   Similarly, pursuant to the CPT Assistant, the presenting problems that could

require low complexity medical decision-making, and therefore support the use of CPT code

99203 to bill for an initial examination, typically are chronic and relatively serious problems.

           221.   By contrast, to the extent that the Insureds in the claims identified in Exhibits “1”,

“2”, “4”, “5”, and “6”, had any presenting problems at all as the result of their minor automobile

accidents, the problems virtually always were minor soft tissue injuries such as sprains and

strains.



                                                    83
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 84 of 270 PageID: 84



       222.    The diagnosis and treatment of these low severity sprains and strains did not

require any legitimate, low-complexity – much less moderate complexity – medical decision-

making.

       223.    First, in Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee,

Hong, Yoo, Fort Lee Pain, Prime Pain Management, and Desai’s claims for initial examinations

identified in Exhibits “1”, “2”, “4”, “5”, and “6”, the initial examinations did not involve the

retrieval, review, or analysis of any significant amount of medical records, diagnostic tests, or

other information.

       224.    When the Insureds in the claims identified in Exhibits “1”, “2”, “4”, “5”, and “6”

presented to Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo,

Fort Lee Pain, Prime Pain Management, and Desai for “treatment”, they did not arrive with any

medical records except, at times, basic radiology reports.

       225.    Furthermore, prior to the initial examinations, Choice Total Pain, The One

Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, Fort Lee Pain, Prime Pain Management, and

Desai neither requested any medical records from any other providers, nor conducted any

diagnostic tests.

       226.    Second, in Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee,

Hong, Yoo, Fort Lee Pain, Prime Pain Management, and Desai’s claims for initial examinations

identified in Exhibits “1”, “2”, “4”, “5”, and “6”, there was no risk of significant complications

or morbidity – much less mortality – from the Insureds’ relatively minor soft tissue injury

complaints, to the extent that they ever had any complaints arising from automobile accidents at

all.

       227.    Nor, by extension, was there any risk of significant complications, morbidity, or



                                                84
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 85 of 270 PageID: 85



mortality from the diagnostic procedures or treatment options provided by Choice Total Pain,

The One Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, Fort Lee Pain, Prime Pain

Management, and Desai to the extent that Choice Total Pain, The One Acupuncture, Prime Total

Pain, S. Lee, Hong, Yoo, Fort Lee Pain, Prime Pain Management, and Desai provided any such

diagnostic procedures or treatment options in the first instance.

       228.    In almost every instance, any “treatments” that Choice Total Pain, The One

Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, Fort Lee Pain, Prime Pain Management, and

Desai actually provided were limited to chiropractic treatment, physical therapy treatment,

acupuncture treatment, electrodiagnostic testing, and pain management injections, none of which

was health– or life–threatening if properly administered.

       229.    Third, in Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee,

Hong, Yoo, Fort Lee Pain, Prime Pain Management, and Desai’s claims for initial examinations

identified in Exhibits “1”, “2”, “4”, “5”, and “6”, Choice Total Pain, The One Acupuncture,

Prime Total Pain, S. Lee, Hong, Yoo, Fort Lee Pain, Prime Pain Management, and Desai did not

consider any significant number of diagnoses or treatment options for the Insureds during the

initial examinations.

       230.    Rather, to the extent that the initial examinations were conducted in the first

instance, Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, Fort

Lee Pain, Prime Pain Management, and Desai provided a phony series of objectively

unverifiable soft tissue injury “diagnoses” for virtually every Insured, and prescribed a

substantially identical course of treatment for every Insured, regardless of the individual

circumstances regarding the Insured’s purported injuries and/or complaints of pain.

       231.    Specifically, in the vast majority of claims identified in Exhibits “1”, “2”, “4”,



                                                 85
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 86 of 270 PageID: 86



“5”, and “6”, during the initial examinations the Insureds did not report any continuing medical

problems that legitimately could be traced to an underlying automobile accident.

       232.      Even so, Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee,

Hong, Yoo, Fort Lee Pain, Prime Pain Management, and Desai prepared initial examination

reports in which they provided a phony series of objectively unverifiable soft tissue injury

“diagnoses” to virtually every Insured.

       233.      Then, based upon these phony “diagnoses”, Choice Total Pain, The One

Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, Fort Lee Pain, Prime Pain Management, and

Desai directed virtually every Insured to receive substantially identical, medically unnecessary

chiropractic, physical therapy, and/or acupuncture treatments, regardless of the individual

circumstances.

       234.      For example:

       (i)       On October 8, 2012, an Insured named SH was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that SM’s vehicle was drivable following
                 the accident. The police report further indicated that SM was not injured and did
                 not complain of any pain at the scene. In keeping with the fact that SM was not
                 seriously injured, SM did not visit any hospital emergency room following the
                 accident. To the extent that SM experienced any health problems at all as the
                 result of the accident, they were of low severity. On October 12, 2012, S. Lee
                 purported to conduct an initial examination of SM at Choice Total Pain. S. Lee
                 did not retrieve, review, or analyze any significant amount of medical records,
                 diagnostic tests, or other information in connection with the examination.
                 Moreover, S. Lee did not consider any significant number of diagnoses or
                 management options in connection with the examination. Instead, S. Lee provided
                 SM with the substantially similar, phony list of objectively unverifiable soft tissue
                 injury “diagnoses” that he provided to virtually every other Insured. Furthermore,
                 neither SM’s presenting problems, nor the treatment plan provided to SM by S.
                 Lee and Choice Total Pain, presented any risk of significant complications,
                 morbidity, or mortality. To the contrary, SM did not need any extensive treatment
                 at all as a result of the accident, and the treatment plan provided by S. Lee and
                 Choice Total Pain consisted of medically unnecessary chiropractic and
                 acupuncture services, which did not pose the least bit of risk to SM. Even so, S.
                 Lee and Choice Total Pain billed GEICO for the initial examination using CPT

                                                  86
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 87 of 270 PageID: 87



              code 99204, and thereby falsely represented that S. Lee engaged in some
              legitimate, moderate complexity medical decision-making during the purported
              examination.

      (ii)    On December 16, 2012, an Insured named LK was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, rear-end collision, and that LK’s vehicle was drivable following the
              accident. The police report further indicated that although LK complained of neck
              pain, LK refused medical attention at the scene. In keeping with the fact that LK
              was not seriously injured, LK did not visit any hospital emergency room
              following the accident. To the extent that LK experienced any health problems at
              all as the result of the accident, they were of low severity. On December 17, 2012,
              S. Lee purported to conduct an initial examination of LK at Choice Total Pain. S.
              Lee did not retrieve, review, or analyze any significant amount of medical
              records, diagnostic tests, or other information in connection with the examination.
              Moreover, S. Lee did not consider any significant number of diagnoses or
              management options in connection with the examination. Instead, S. Lee provided
              LK with the substantially similar, phony list of objectively unverifiable soft tissue
              injury “diagnoses” that he provided to virtually every other Insured. Furthermore,
              neither LK’s presenting problems, nor the treatment plan provided to LK by S.
              Lee and Choice Total Pain, presented any risk of significant complications,
              morbidity, or mortality. To the contrary, LK did not need any extensive treatment
              at all as a result of the accident, and the treatment plan provided by S. Lee and
              Choice Total Pain consisted of medically unnecessary chiropractic services,
              which did not pose the least bit of risk to LK. Even so, S. Lee and Choice Total
              Pain billed GEICO for the initial examination using CPT code 99204, and thereby
              falsely represented that S. Lee engaged in some legitimate, moderate complexity
              medical decision-making during the purported examination.

      (iii)   On February 3, 2014, an Insured named JL was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, low-impact collision, and that JL’s vehicle was drivable following the
              accident. The police report further indicated that JL was not injured and did not
              complain of any pain at the scene. In keeping with the fact that JL was not
              seriously injured, JL did not visit any hospital emergency room following the
              accident. To the extent that JL experienced any health problems at all as the result
              of the accident, they were of low severity. On March 26, 2014, Hong purported to
              conduct an initial examination of JL at The One Acupuncture. Hong did not
              retrieve, review, or analyze any significant amount of medical records, diagnostic
              tests, or other information in connection with the examination. Moreover, Hong
              did not consider any significant number of diagnoses or management options in
              connection with the examination. Instead, Hong provided JL with the
              substantially similar, phony list of objectively unverifiable soft tissue injury
              “diagnoses” that she provided to virtually every other Insured. Furthermore,
              neither JL’s presenting problems, nor the treatment plan provided to JL by Hong
              and The One Acupuncture, presented any risk of significant complications,

                                               87
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 88 of 270 PageID: 88



             morbidity, or mortality. To the contrary, JL did not need any extensive treatment
             at all as a result of the accident, and the treatment plan provided by Hong and The
             One Acupuncture consisted of medically unnecessary chiropractic, physical
             therapy, and acupuncture services, which did not pose the least bit of risk to JL.
             Even so, Hong, S. Lee, and The One Acupuncture billed GEICO for the initial
             examination using CPT code 99203, and thereby falsely represented that Hong
             engaged in some legitimate, low complexity medical decision-making during the
             purported examination.

      (iv)   On February 7, 2014, an Insured named YM was involved in an automobile
             accident. The contemporaneous police report indicated that the accident was a
             low-speed, rear-end collision, and that YM’s vehicle was drivable following the
             accident. The police report further indicated that YM was not injured and did not
             complain of any pain at the scene. In keeping with the fact that YM was not
             seriously injured, YM did not visit any hospital emergency room following the
             accident. To the extent that YM experienced any health problems at all as the
             result of the accident, they were of low severity. On May 15, 2014, Hong
             purported to conduct an initial examination of YM at The One Acupuncture.
             Hong did not retrieve, review, or analyze any significant amount of medical
             records, diagnostic tests, or other information in connection with the examination.
             Moreover, Hong did not consider any significant number of diagnoses or
             management options in connection with the examination. Instead, Hong provided
             YM with the substantially similar, phony list of objectively unverifiable soft
             tissue injury “diagnoses” that she provided to virtually every other Insured.
             Furthermore, neither YM’s presenting problems, nor the treatment plan provided
             to YM by Hong and The One Acupuncture, presented any risk of significant
             complications, morbidity, or mortality. To the contrary, YM did not need any
             extensive treatment at all as a result of the accident, and the treatment plan
             provided by Hong and The One Acupuncture consisted of medically unnecessary
             chiropractic, physical therapy, and acupuncture services, which did not pose the
             least bit of risk to YM. Even so, Hong, S. Lee, and The One Acupuncture billed
             GEICO for the initial examination using CPT code 99203, and thereby falsely
             represented that Hong engaged in some legitimate, low complexity medical
             decision-making during the purported examination.

      (v)     On May 10, 2013, an Insured named SL was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-speed,
             rear-end collision, and that SL’s vehicle was drivable following the accident. The
             police report further indicated that SL was not injured and did not complain of
             any pain at the scene. In keeping with the fact that SL was not seriously injured,
             SL did not visit any hospital emergency room following the accident. To the
             extent that SL experienced any health problems at all as the result of the accident,
             they were of low severity. On May 16, 2013, S. Lee purported to conduct an
             initial examination of SL at Choice Total Pain. S. Lee did not retrieve, review, or
             analyze any significant amount of medical records, diagnostic tests, or other
             information in connection with the examination. Moreover, S. Lee did not

                                              88
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 89 of 270 PageID: 89



              consider any significant number of diagnoses or management options in
              connection with the examination. Instead, S. Lee provided SL with the
              substantially similar, phony list of objectively unverifiable soft tissue injury
              “diagnoses” that he provided to virtually every other Insured. Furthermore,
              neither SL’s presenting problems, nor the treatment plan provided to SL by S. Lee
              and Choice Total Pain, presented any risk of significant complications, morbidity,
              or mortality. To the contrary, SL did not need any extensive treatment at all as a
              result of the accident, and the treatment plan provided by S. Lee and Choice Total
              Pain consisted of medically unnecessary chiropractic services, which did not pose
              the least bit of risk to SL. Even so, S. Lee and Choice Total Pain billed GEICO
              for the initial examination using CPT code 99204, and thereby falsely represented
              that S. Lee engaged in some legitimate, moderate complexity medical decision-
              making during the purported examination.

      (vi)    On December 19, 2013, an Insured named YL was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              rear-end collision, and that YL’s vehicle was drivable following the accident. The
              police report further indicated that YL was not injured and did not complain of
              any pain at the scene. In keeping with the fact that YL was not seriously injured,
              YL did not visit any hospital emergency room following the accident. To the
              extent that YL experienced any health problems at all as the result of the accident,
              they were of low severity. On December 20, 2013, S. Lee purported to conduct an
              initial examination of YL at Choice Total Pain. S. Lee did not retrieve, review, or
              analyze any significant amount of medical records, diagnostic tests, or other
              information in connection with the examination. Moreover, S. Lee did not
              consider any significant number of diagnoses or management options in
              connection with the examination. Instead, S. Lee provided YL with the
              substantially similar, phony list of objectively unverifiable soft tissue injury
              “diagnoses” that he provided to virtually every other Insured. Furthermore,
              neither YL’s presenting problems, nor the treatment plan provided to YL by S.
              Lee and Choice Total Pain, presented any risk of significant complications,
              morbidity, or mortality. To the contrary, YL did not need any extensive treatment
              at all as a result of the accident, and the treatment plan provided by S. Lee and
              Choice Total Pain consisted of medically unnecessary chiropractic and
              acupuncture services, which did not pose the least bit of risk to YL. Even so, S.
              Lee and Choice Total Pain billed GEICO for the initial examination using CPT
              code 99204, and thereby falsely represented that S. Lee engaged in some
              legitimate, moderate complexity medical decision-making during the purported
              examination.

      (vii)   On January 2, 2014, an Insured named JC was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, rear-end collision and that JC’s vehicle was drivable following the
              accident. The police report further indicated that JC was not injured and did not
              complain of any pain at the scene. In keeping with the fact that JC was not
              seriously injured, JC did not visit any hospital emergency room following the

                                               89
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 90 of 270 PageID: 90



             accident. To the extent that JC experienced any health problems at all as the result
             of the accident, they were of low severity. On March 26, 2014, Hong purported to
             conduct an initial examination of JC at The One Acupuncture. Hong did not
             retrieve, review, or analyze any significant amount of medical records, diagnostic
             tests, or other information in connection with the examination. Moreover, Hong
             did not consider any significant number of diagnoses or management options in
             connection with the examination. Instead, Hong provided JC with the
             substantially similar, phony list of objectively unverifiable soft tissue injury
             “diagnoses” that she provided to virtually every other Insured. Furthermore,
             neither JC’s presenting problems, nor the treatment plan provided to JC by Hong
             and The One Acupuncture, presented any risk of significant complications,
             morbidity, or mortality. To the contrary, JC did not need any extensive treatment
             at all as a result of the accident, and the treatment plan provided by Hong and The
             One Acupuncture consisted of medically unnecessary chiropractic, physical
             therapy, and acupuncture services, which did not pose the least bit of risk to JC.
             Even so, Hong, S. Lee, and The One Acupuncture billed GEICO for the initial
             examination using CPT code 99203, and thereby falsely represented that Hong
             engaged in some legitimate, low complexity medical decision-making during the
             purported examination.

      (viii) On February 1, 2014, an Insured named MH was involved in an automobile
             accident. The contemporaneous police report indicated that the accident was a
             low-speed, low-impact collision, and that MH’s vehicle was drivable following
             the accident. The police report further indicated that MH was not injured and did
             not complain of any pain at the scene. In keeping with the fact that MH was not
             seriously injured, MH did not visit any hospital emergency room following the
             accident. To the extent that MH experienced any health problems at all as the
             result of the accident, they were of low severity. On March 10, 2014, S. Lee
             purported to conduct an initial examination of MH at Choice Total Pain. S. Lee
             did not retrieve, review, or analyze any significant amount of medical records,
             diagnostic tests, or other information in connection with the examination.
             Moreover, S. Lee did not consider any significant number of diagnoses or
             management options in connection with the examination. Instead, S. Lee provided
             MH with the substantially similar, phony list of objectively unverifiable soft
             tissue injury “diagnoses” that he provided to virtually every other Insured.
             Furthermore, neither MH’s presenting problems, nor the treatment plan provided
             to MH by S. Lee and Choice Total Pain, presented any risk of significant
             complications, morbidity, or mortality. To the contrary, MH did not need any
             extensive treatment at all as a result of the accident, and the treatment plan
             provided by S. Lee and Choice Total Pain consisted of medically unnecessary
             chiropractic and acupuncture services, which did not pose the least bit of risk to
             MH. Even so, S. Lee and Choice Total Pain billed GEICO for the initial
             examination using CPT code 99204, and thereby falsely represented that S. Lee
             engaged in some legitimate, moderate complexity medical decision-making
             during the purported examination.



                                              90
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 91 of 270 PageID: 91



      (ix)   On May 19, 2014, an Insured named BK was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a rear-end
             collision, and that BK’s vehicle was drivable following the accident. The police
             report further indicated that BK was not injured and did not complain of any pain
             at the scene. In keeping with the fact that BK was not seriously injured, BK did
             not visit any hospital emergency room following the accident. To the extent that
             BK experienced any health problems at all as the result of the accident, they were
             of low severity. On May 21, 2014, S. Lee purported to conduct an initial
             examination of BK at Choice Total Pain. S. Lee did not retrieve, review, or
             analyze any significant amount of medical records, diagnostic tests, or other
             information in connection with the examination. Moreover, S. Lee did not
             consider any significant number of diagnoses or management options in
             connection with the examination. Instead, S. Lee provided BK with the
             substantially similar, phony list of objectively unverifiable soft tissue injury
             “diagnoses” that he provided to virtually every other Insured. Furthermore,
             neither BK’s presenting problems, nor the treatment plan provided to BK by S.
             Lee and Choice Total Pain, presented any risk of significant complications,
             morbidity, or mortality. To the contrary, BK did not need any extensive treatment
             at all as a result of the accident, and the treatment plan provided by S. Lee and
             Choice Total Pain consisted of medically unnecessary chiropractic and physical
             therapy services, which did not pose the least bit of risk to BK. Even so, S. Lee
             and Choice Total Pain billed GEICO for the initial examination using CPT code
             99204, and thereby falsely represented that S. Lee engaged in some legitimate,
             moderate complexity medical decision-making during the purported examination.

      (x)    On June 9, 2014, an Insured named SG was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-speed,
             low-impact collision, and that SG’s vehicle was drivable following the accident.
             The police report further indicated that although SG complained of neck pain and
             body, SG refused medical attention at the scene. In keeping with the fact that SG
             was not seriously injured, SG did not visit any hospital emergency room
             following the accident. To the extent that SG experienced any health problems at
             all as the result of the accident, they were of low severity. On July 30, 2014, Hong
             purported to conduct an initial examination of SG at The One Acupuncture. Hong
             did not retrieve, review, or analyze any significant amount of medical records,
             diagnostic tests, or other information in connection with the examination.
             Moreover, Hong did not consider any significant number of diagnoses or
             management options in connection with the examination. Instead, Hong provided
             SG with the substantially similar, phony list of objectively unverifiable soft tissue
             injury “diagnoses” that she provided to virtually every other Insured.
             Furthermore, neither SG’s presenting problems, nor the treatment plan provided
             to SG by Hong and The One Acupuncture, presented any risk of significant
             complications, morbidity, or mortality. To the contrary, SG did not need any
             extensive treatment at all as a result of the accident, and the treatment plan
             provided by Hong and The One Acupuncture consisted of medically unnecessary
             chiropractic, physical therapy, and acupuncture services, which did not pose the

                                              91
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 92 of 270 PageID: 92



              least bit of risk to SG. Even so, Hong, S. Lee, and The One Acupuncture billed
              GEICO for the initial examination using CPT code 99203, and thereby falsely
              represented that Hong engaged in some legitimate, low complexity medical
              decision-making during the purported examination.

      (xi)    On June 9, 2014, an Insured named SG was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              rear-end collision. The police report further indicated that, although SG
              complained of neck pain and lower-back, SG refused medical attention at the
              scene. However, in keeping with the fact that SG was not seriously injured, SG
              did not visit any hospital emergency room following the accident. To the extent
              that SG experienced any health problems at all as the result of the accident, they
              were of low severity. On August 28, 2015, Desai purported to conduct an initial
              examination of SG at Fort Lee Pain. Desai did not retrieve, review, or analyze any
              significant amount of medical records, diagnostic tests, or other information in
              connection with the examination. Moreover, Desai did not consider any
              significant number of diagnoses or management options in connection with the
              examination. Instead, Desai provided SG with the substantially similar, phony list
              of objectively unverifiable soft tissue injury “diagnoses” that she provided to
              virtually every other Insured. Furthermore, neither SG’s presenting problems, nor
              the treatment plan provided to SG by Desai and Fort Lee Pain, presented any risk
              of significant complications, morbidity, or mortality. To the contrary, SG did not
              need any extensive treatment at all as a result of the accident, and the treatment
              plan provided by Desai and Fort Lee Pain consisted of medically unnecessary
              follow-up examinations, as well as continued referrals for chiropractic and
              physical therapy treatments, which did not pose the least bit of risk to SG. Even
              so, Desai and Choice Total Pain billed GEICO for the initial examination using
              CPT code 99204, and thereby falsely represented that Desai engaged in some
              legitimate, moderate complexity medical decision-making during the purported
              examination.

      (xii)   On October 31, 2014, an Insured named SK was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, low-impact collision, and that SK’s vehicle was drivable following the
              accident. The police report further indicated that SK was not injured and did not
              complain of any pain at the scene. The police report further indicated that
              although SK complained of head pain, SK refused medical attention at the scene.
              In keeping with the fact that SK was not seriously injured, SK did not visit any
              hospital emergency room following the accident. To the extent that SK
              experienced any health problems at all as the result of the accident, they were of
              low severity. On April 11, 2014, S. Lee purported to conduct an initial
              examination of SK at Choice Total Pain. S. Lee did not retrieve, review, or
              analyze any significant amount of medical records, diagnostic tests, or other
              information in connection with the examination. Moreover, S. Lee did not
              consider any significant number of diagnoses or management options in
              connection with the examination. Instead, S. Lee provided SK with the

                                              92
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 93 of 270 PageID: 93



              substantially similar, phony list of objectively unverifiable soft tissue injury
              “diagnoses” that he provided to virtually every other Insured. Furthermore,
              neither SK’s presenting problems, nor the treatment plan provided to SK by S.
              Lee and Choice Total Pain, presented any risk of significant complications,
              morbidity, or mortality. To the contrary, SK did not need any extensive treatment
              at all as a result of the accident, and the treatment plan provided by S. Lee and
              Choice Total Pain consisted of medically unnecessary chiropractic and
              acupuncture services, which did not pose the least bit of risk to SK. Even so, S.
              Lee and Choice Total Pain billed GEICO for the initial examination using CPT
              code 99204, and thereby falsely represented that S. Lee engaged in some
              legitimate, moderate complexity medical decision-making during the purported
              examination.

      (xiii) On December 24, 2014, an Insured named SL was involved in an automobile
             accident. The contemporaneous police report indicated that the accident was a
             low-speed, rear-end collision, and that SL’s vehicle was drivable following the
             accident. The police report further indicated that SL was not injured and did not
             complain of any pain at the scene. In keeping with the fact that SL was not
             seriously injured, SL did not visit any hospital emergency room following the
             accident. To the extent that SL experienced any health problems at all as the result
             of the accident, they were of low severity. On June 10, 2015, Desai purported to
             conduct an initial examination of SL at Fort Lee Pain. Desai did not retrieve,
             review, or analyze any significant amount of medical records, diagnostic tests, or
             other information in connection with the examination. Moreover, Desai did not
             consider any significant number of diagnoses or management options in
             connection with the examination. Instead, Desai provided SL with the
             substantially similar, phony list of objectively unverifiable soft tissue injury
             “diagnoses” that she provided to virtually every other Insured. Furthermore,
             neither SL’s presenting problems, nor the treatment plan provided to SL by Desai
             and Fort Lee Pain, presented any risk of significant complications, morbidity, or
             mortality. To the contrary, SL did not need any extensive treatment at all as a
             result of the accident, and the treatment plan provided by Desai and Fort Lee Pain
             consisted of medically unnecessary follow-up examinations, EDX testing, and pain
             management injections, as well as continued referrals for medically unnecessary
             chiropractic and physical therapy treatments, which did not pose the least bit of
             risk to SL. Even so, Desai and Fort Lee Pain billed GEICO for the initial
             examination using CPT code 99204, and thereby falsely represented that Desai
             engaged in some legitimate, moderate complexity medical decision-making
             during the purported examination.

      (xiv)   On January 30, 2015, an Insured named YC was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, low-impact collision, and that YC’s vehicle was drivable following the
              accident. The police report further indicated that YC was not injured and did not
              complain of any pain at the scene. In keeping with the fact that YC was not
              seriously injured, YC did not visit any hospital emergency room following the

                                              93
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 94 of 270 PageID: 94



             accident. To the extent that YC experienced any health problems at all as the
             result of the accident, they were of low severity. On October 7, 2015, Desai
             purported to conduct an initial examination of YC at Fort Lee Pain. Desai did not
             retrieve, review, or analyze any significant amount of medical records, diagnostic
             tests, or other information in connection with the examination. Moreover, Desai
             did not consider any significant number of diagnoses or management options in
             connection with the examination. Instead, Desai provided YC with the
             substantially similar, phony list of objectively unverifiable soft tissue injury
             “diagnoses” that she provided to virtually every other Insured. Furthermore,
             neither YC’s presenting problems, nor the treatment plan provided to YC by
             Desai and Fort Lee Pain, presented any risk of significant complications,
             morbidity, or mortality. To the contrary, YC did not need any extensive treatment
             at all as a result of the accident, and the treatment plan provided by Desai and Fort
             Lee Pain consisted of medically unnecessary follow-up examinations, EDX
             testing, and pain management injections, as well as continued referrals for
             medically unnecessary physical therapy treatments, which did not pose the least bit
             of risk to YC. Even so, Desai and Fort Lee Pain billed GEICO for the initial
             examination using CPT code 99204, and thereby falsely represented that Desai
             engaged in some legitimate, moderate complexity medical decision-making
             during the purported examination.

      (xv)   On February 13, 2015, an Insured named SH was involved in an automobile
             accident. The contemporaneous police report indicated that the accident was a
             low-speed, rear-end collision, and that SH’s vehicle was drivable following the
             accident. The police report further indicated that SH was not injured and did not
             complain of any pain at the scene. In keeping with the fact that SH was not
             seriously injured, SH did not visit any hospital emergency room following the
             accident. To the extent that SH experienced any health problems at all as the
             result of the accident, they were of low severity. On November 11, 2015, Desai
             purported to conduct an initial examination of SH at Fort Lee Pain. Desai did not
             retrieve, review, or analyze any significant amount of medical records, diagnostic
             tests, or other information in connection with the examination. Moreover, Desai
             did not consider any significant number of diagnoses or management options in
             connection with the examination. Instead, Desai provided SH with the
             substantially similar, phony list of objectively unverifiable soft tissue injury
             “diagnoses” that she provided to virtually every other Insured. Furthermore,
             neither SH’s presenting problems, nor the treatment plan provided to SH by Desai
             and Fort Lee Pain, presented any risk of significant complications, morbidity, or
             mortality. To the contrary, SH did not need any extensive treatment at all as a
             result of the accident, and the treatment plan provided by Desai and Fort Lee Pain
             consisted of medically unnecessary follow-up examinations, EDX testing, and pain
             management injections, as well as continued referrals for medically unnecessary
             chiropractic and physical therapy treatments, which did not pose the least bit of
             risk to SH. Even so, Desai and Fort Lee Pain billed GEICO for the initial
             examination using CPT code 99204, and thereby falsely represented that Desai
             engaged in some legitimate, moderate complexity medical decision-making

                                              94
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 95 of 270 PageID: 95



              during the purported examination.

      (xvi)   On February 19, 2015, an Insured named EK was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, low-impact collision, and that EK’s vehicle was drivable following the
              accident. The police report further indicated that EK was not injured and did not
              complain of any pain at the scene. In keeping with the fact that EK was not
              seriously injured, EK did not visit any hospital emergency room following the
              accident. To the extent that EK experienced any health problems at all as the
              result of the accident, they were of low severity. On March 6, 2015, S. Lee
              purported to conduct an initial examination of EK at Choice Total Pain. S. Lee did
              not retrieve, review, or analyze any significant amount of medical records,
              diagnostic tests, or other information in connection with the examination.
              Moreover, S. Lee did not consider any significant number of diagnoses or
              management options in connection with the examination. Instead, S. Lee provided
              EK with the substantially similar, phony list of objectively unverifiable soft tissue
              injury “diagnoses” that he provided to virtually every other Insured. Furthermore,
              neither EK’s presenting problems, nor the treatment plan provided to EK by S.
              Lee and Choice Total Pain, presented any risk of significant complications,
              morbidity, or mortality. To the contrary, EK did not need any extensive treatment
              at all as a result of the accident, and the treatment plan provided by S. Lee and
              Choice Total Pain consisted of medically unnecessary chiropractic services, and
              EDX testing, which did not pose the least bit of risk to EK. Even so, S. Lee and
              Choice Total Pain billed GEICO for the initial examination using CPT code
              99204, and thereby falsely represented that S. Lee engaged in some legitimate,
              moderate complexity medical decision-making during the purported examination.

      (xvii) On March 3, 2015, an Insured named YL was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-speed,
             rear-end collision, and that YL’s vehicle was drivable following the accident. The
             police report further indicated that YL was not injured and did not complain of
             any pain at the scene. The police report further indicated that although YL
             complained of neck pain, YL refused medical attention at the scene. In keeping
             with the fact that YL was not seriously injured, YL did not visit any hospital
             emergency room following the accident. To the extent that YL experienced any
             health problems at all as the result of the accident, they were of low severity. On
             March 9, 2015, S. Lee purported to conduct an initial examination of YL at
             Choice Total Pain. S. Lee did not retrieve, review, or analyze any significant
             amount of medical records, diagnostic tests, or other information in connection
             with the examination. Moreover, S. Lee did not consider any significant number
             of diagnoses or management options in connection with the examination. Instead,
             S. Lee provided YL with the substantially similar, phony list of objectively
             unverifiable soft tissue injury “diagnoses” that he provided to virtually every
             other Insured. Furthermore, neither YL’s presenting problems, nor the treatment
             plan provided to YL by S. Lee and Choice Total Pain, presented any risk of
             significant complications, morbidity, or mortality. To the contrary, YL did not

                                               95
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 96 of 270 PageID: 96



              need any extensive treatment at all as a result of the accident, and the treatment
              plan provided by S. Lee and Choice Total Pain consisted of medically
              unnecessary chiropractic and acupuncture services, and EDX testing, which did
              not pose the least bit of risk to YL. Even so, S. Lee and Choice Total Pain billed
              GEICO for the initial examination using CPT code 99204, and thereby falsely
              represented that S. Lee engaged in some legitimate, moderate complexity medical
              decision-making during the purported examination.

      (xviii) On March 3, 2015, an Insured named YL was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              rear-end collision, and that YL’s vehicle was drivable following the accident. The
              police report further indicated that, although YL complained of neck pain, YL
              refused medical attention at the scene. In keeping with the fact that YL was not
              seriously injured, YL did not visit any hospital emergency room following the
              accident. To the extent that YL experienced any health problems at all as the
              result of the accident, they were of low severity. On October 14, 2015, Desai
              purported to conduct an initial examination of YL at Fort Lee Pain. Desai did not
              retrieve, review, or analyze any significant amount of medical records, diagnostic
              tests, or other information in connection with the examination. Moreover, Desai
              did not consider any significant number of diagnoses or management options in
              connection with the examination. Instead, Desai provided YL with the
              substantially similar, phony list of objectively unverifiable soft tissue injury
              “diagnoses” that she provided to virtually every other Insured. Furthermore,
              neither YL’s presenting problems, nor the treatment plan provided to YL by Desai
              and Fort Lee Pain, presented any risk of significant complications, morbidity, or
              mortality. To the contrary, YL did not need any extensive treatment at all as a
              result of the accident, and the treatment plan provided by Desai and Fort Lee Pain
              consisted of medically unnecessary and EDX testing, which did not pose the least
              bit of risk to YL. Even so, Desai and Fort Lee Pain billed GEICO for the initial
              examination using CPT code 99204, and thereby falsely represented that Desai
              engaged in some legitimate, moderate complexity medical decision-making
              during the purported examination.

      (xix)   On March 3, 2015, an Insured named YL was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              rear-end collision, and that YL’s vehicle was drivable following the accident. The
              police report further indicated that YL was not injured and did not complain of
              any pain at the scene. The police report further indicated that although YL
              complained of neck pain, YL refused medical attention at the scene. In keeping
              with the fact that YL was not seriously injured, YL did not visit any hospital
              emergency room following the accident. To the extent that YL experienced any
              health problems at all as the result of the accident, they were of low severity. On
              May 28, 2015, Hong purported to conduct an initial examination of YL at The
              One Acupuncture. Hong did not retrieve, review, or analyze any significant
              amount of medical records, diagnostic tests, or other information in connection
              with the examination. Moreover, Hong did not consider any significant number of

                                              96
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 97 of 270 PageID: 97



              diagnoses or management options in connection with the examination. Instead,
              Hong provided YL with the substantially similar, phony list of objectively
              unverifiable soft tissue injury “diagnoses” that she provided to virtually every
              other Insured. Furthermore, neither YL’s presenting problems, nor the treatment
              plan provided to YL by Hong and The One Acupuncture, presented any risk of
              significant complications, morbidity, or mortality. To the contrary, YL did not
              need any extensive treatment at all as a result of the accident, and the treatment
              plan provided by Hong and The One Acupuncture consisted of medically
              unnecessary chiropractic and acupuncture services, and EDX testing, which did
              not pose the least bit of risk to YL. Even so, Hong, S. Lee, and The One
              Acupuncture billed GEICO for the initial examination using CPT code 99203, and
              thereby falsely represented that Hong engaged in some legitimate, low complexity
              medical decision-making during the purported examination.

      (xx)    On March 3, 2015, an Insured named YL was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              rear-end collision, and that YL’s vehicle was drivable following the accident. The
              police report further indicated that, although YL complained of neck pain, YL
              refused medical attention at the scene. In keeping with the fact that YL was not
              seriously injured, YL did not visit any hospital emergency room following the
              accident. To the extent that YL experienced any health problems at all as the
              result of the accident, they were of low severity. On June 10, 2015, Desai
              purported to conduct an initial examination of YL at Fort Lee Pain. Desai did not
              retrieve, review, or analyze any significant amount of medical records, diagnostic
              tests, or other information in connection with the examination. Moreover, Desai
              did not consider any significant number of diagnoses or management options in
              connection with the examination. Instead, Desai provided YL with the
              substantially similar, phony list of objectively unverifiable soft tissue injury
              “diagnoses” that she provided to virtually every other Insured. Furthermore,
              neither YL’s presenting problems, nor the treatment plan provided to YL by Desai
              and Fort Lee Pain, presented any risk of significant complications, morbidity, or
              mortality. To the contrary, YL did not need any extensive treatment at all as a
              result of the accident, and the treatment plan provided by Desai and Fort Lee Pain
              consisted of medically unnecessary follow-up examinations, EDX testing, as well
              as continued referrals for medically unnecessary chiropractic, physical therapy,
              and/or acupuncture treatments, which did not pose the least bit of risk to YL. Even
              so, Desai and Fort Lee Pain billed GEICO for the initial examination using CPT
              code 99204, and thereby falsely represented that Desai engaged in some
              legitimate, moderate complexity medical decision-making during the purported
              examination.

      (xxi)   On July 16, 2015, an Insured named JK was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              low-impact collision, and that JK’s vehicle was drivable following the accident.
              The police report further indicated that JK was not injured and did not complain
              of any pain at the scene. In keeping with the fact that JK was not seriously

                                              97
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 98 of 270 PageID: 98



             injured, JK did not visit any hospital emergency room following the accident. To
             the extent that JK experienced any health problems at all as the result of the
             accident, they were of low severity. On September 30, 2015, Desai purported to
             conduct an initial examination of JK at Fort Lee Pain. Desai did not retrieve,
             review, or analyze any significant amount of medical records, diagnostic tests, or
             other information in connection with the examination. Moreover, Desai did not
             consider any significant number of diagnoses or management options in
             connection with the examination. Instead, Desai provided JK with the
             substantially similar, phony list of objectively unverifiable soft tissue injury
             “diagnoses” that she provided to virtually every other Insured. Furthermore,
             neither JK’s presenting problems, nor the treatment plan provided to JK by Desai
             and Fort Lee Pain, presented any risk of significant complications, morbidity, or
             mortality. To the contrary, JK did not need any extensive treatment at all as a
             result of the accident, and the treatment plan provided by Desai and Fort Lee Pain
             consisted of medically unnecessary follow-up examinations, EDX testing, and pain
             management injections, as well as continued referrals for medically unnecessary
             chiropractic treatments, which did not pose the least bit of risk to JK. Even so,
             Desai and Fort Lee Pain billed GEICO for the initial examination using CPT code
             99204, and thereby falsely represented that Desai engaged in some legitimate,
             moderate complexity medical decision-making during the purported examination.

      (xxii) On April 24, 2016, an Insured named JL was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-speed,
             rear-end collision, and that JL’s vehicle was drivable following the accident. The
             police report further indicated that JL was not injured and did not complain of any
             pain at the scene. In keeping with the fact that JL was not seriously injured, JL did
             not visit any hospital emergency room following the accident. To the extent that
             JL experienced any health problems at all as the result of the accident, they were
             of low severity. On April 25, 2016, S. Lee purported to conduct an initial
             examination of JL at Choice Total Pain. S. Lee did not retrieve, review, or analyze
             any significant amount of medical records, diagnostic tests, or other information
             in connection with the examination. Moreover, S. Lee did not consider any
             significant number of diagnoses or management options in connection with the
             examination. Instead, S. Lee provided JL with the substantially similar, phony list
             of objectively unverifiable soft tissue injury “diagnoses” that he provided to
             virtually every other Insured. Furthermore, neither JL’s presenting problems, nor
             the treatment plan provided to JL by S. Lee and Choice Total Pain, presented any
             risk of significant complications, morbidity, or mortality. To the contrary, JL did
             not need any extensive treatment at all as a result of the accident, and the
             treatment plan provided by S. Lee and Choice Total Pain consisted of medically
             unnecessary chiropractic and acupuncture services, and EDX testing, which did
             not pose the least bit of risk to JL. Even so, S. Lee and Choice Total Pain billed
             GEICO for the initial examination using CPT code 99204, and thereby falsely
             represented that S. Lee engaged in some legitimate, moderate complexity medical
             decision-making during the purported examination.



                                              98
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 99 of 270 PageID: 99



      (xxiii) On May 7, 2016, an Insured named JL was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              low-impact collision, and that JL’s vehicle was drivable following the accident.
              The police report further indicated that JL was not injured and did not complain of
              any pain at the scene. In keeping with the fact that JL was not seriously injured,
              JL did not visit any hospital emergency room following the accident. To the
              extent that JL experienced any health problems at all as the result of the accident,
              they were of low severity. On May 25, 2016, S. Lee purported to conduct an
              initial examination of JL at Choice Total Pain. S. Lee did not retrieve, review, or
              analyze any significant amount of medical records, diagnostic tests, or other
              information in connection with the examination. Moreover, S. Lee did not
              consider any significant number of diagnoses or management options in
              connection with the examination. Instead, S. Lee provided JL with the
              substantially similar, phony list of objectively unverifiable soft tissue injury
              “diagnoses” that he provided to virtually every other Insured. Furthermore,
              neither JL’s presenting problems, nor the treatment plan provided to JL by S. Lee
              and Choice Total Pain, presented any risk of significant complications, morbidity,
              or mortality. To the contrary, JL did not need any extensive treatment at all as a
              result of the accident, and the treatment plan provided by S. Lee and Choice Total
              Pain consisted of medically unnecessary chiropractic and acupuncture services,
              EDX testing, and pain management injections, and which did not pose the least bit
              of risk to JL. Even so, S. Lee and Choice Total Pain billed GEICO for the initial
              examination using CPT code 99203, and thereby falsely represented that S. Lee
              engaged in some legitimate, low complexity medical decision-making during the
              purported examination.

      (xxiv) On July 28, 2016, an Insured named DK was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-speed,
             low-impact collision, and that DK’s vehicle was drivable following the accident.
             The police report further indicated that DK was not injured and did not complain
             of any pain at the scene. In keeping with the fact that DK was not seriously
             injured, DK did not visit any hospital emergency room following the accident. To
             the extent that DK experienced any health problems at all as the result of the
             accident, they were of low severity. On July 29, 2016, S. Lee purported to
             conduct an initial examination of DK at Choice Total Pain. S. Lee did not
             retrieve, review, or analyze any significant amount of medical records, diagnostic
             tests, or other information in connection with the examination. Moreover, S. Lee
             did not consider any significant number of diagnoses or management options in
             connection with the examination. Instead, S. Lee provided DK with the
             substantially similar, phony list of objectively unverifiable soft tissue injury
             “diagnoses” that he provided to virtually every other Insured. Furthermore,
             neither DK’s presenting problems, nor the treatment plan provided to DK by S.
             Lee and Choice Total Pain, presented any risk of significant complications,
             morbidity, or mortality. To the contrary, DK did not need any extensive treatment
             at all as a result of the accident, and the treatment plan provided by S. Lee and
             Choice Total Pain consisted of medically unnecessary chiropractic and

                                              99
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 100 of 270 PageID: 100



              acupuncture services, which did not pose the least bit of risk to DK. Even so, S.
              Lee and Choice Total Pain billed GEICO for the initial examination using CPT
              code 99204, and thereby falsely represented that S. Lee engaged in some
              legitimate, moderate complexity medical decision-making during the purported
              examination.

       (xxv) On August 16, 2016, an Insured named GP was involved in an automobile
             accident. The contemporaneous police report indicated that the accident was a
             low-speed, rear-end collision, and that GP’s vehicle was drivable following the
             accident. The police report further indicated that GP was not injured and did not
             complain of any pain at the scene. In keeping with the fact that GP was not
             seriously injured, GP did not visit any hospital emergency room following the
             accident. To the extent that GP experienced any health problems at all as the
             result of the accident, they were of low severity. On August 24, 2016, S. Lee
             purported to conduct an initial examination of GP at Choice Total Pain. S. Lee did
             not retrieve, review, or analyze any significant amount of medical records,
             diagnostic tests, or other information in connection with the examination.
             Moreover, S. Lee did not consider any significant number of diagnoses or
             management options in connection with the examination. Instead, S. Lee provided
             GP with the substantially similar, phony list of objectively unverifiable soft tissue
             injury “diagnoses” that he provided to virtually every other Insured. Furthermore,
             neither GP’s presenting problems, nor the treatment plan provided to GP by S.
             Lee and Choice Total Pain, presented any risk of significant complications,
             morbidity, or mortality. To the contrary, GP did not need any extensive treatment
             at all as a result of the accident, and the treatment plan provided by S. Lee and
             Choice Total Pain consisted of medically unnecessary chiropractic and
             acupuncture services, which did not pose the least bit of risk to GP. Even so, S.
             Lee and Choice Total Pain billed GEICO for the initial examination using CPT
             code 99204, and thereby falsely represented that S. Lee engaged in some
             legitimate, moderate complexity medical decision-making during the purported
             examination.

       (xxvi) On September 17, 2016, an Insured named BC was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, low-impact collision, and that BC’s vehicle was drivable following the
              accident. The police report further indicated that BC was not injured and did not
              complain of any pain at the scene. In keeping with the fact that BC was not
              seriously injured, BC did not visit any hospital emergency room following the
              accident. To the extent that BC experienced any health problems at all as the
              result of the accident, they were of low severity. On September 21, 2016, S. Lee
              purported to conduct an initial examination of BC at Choice Total Pain. S. Lee did
              not retrieve, review, or analyze any significant amount of medical records,
              diagnostic tests, or other information in connection with the examination.
              Moreover, S. Lee did not consider any significant number of diagnoses or
              management options in connection with the examination. Instead, S. Lee provided
              BC with the substantially similar, phony list of objectively unverifiable soft tissue

                                               100
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 101 of 270 PageID: 101



              injury “diagnoses” that he provided to virtually every other Insured. Furthermore,
              neither BC’s presenting problems, nor the treatment plan provided to BC by S.
              Lee and Choice Total Pain, presented any risk of significant complications,
              morbidity, or mortality. To the contrary, BC did not need any extensive treatment
              at all as a result of the accident, and the treatment plan provided by S. Lee and
              Choice Total Pain consisted of medically unnecessary chiropractic services, and
              EDX testing, which did not pose the least bit of risk to BC. Even so, S. Lee and
              Choice Total Pain billed GEICO for the initial examination using CPT code
              99203, and thereby falsely represented that S. Lee engaged in some legitimate,
              low complexity medical decision-making during the purported examination.

       (xxvii) On November 16, 2016, an Insured named KS was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, low-impact collision, and that KS’s vehicle was drivable following the
               accident. The police report further indicated that KS was not injured and did not
               complain of any pain at the scene. In keeping with the fact that KS was not
               seriously injured, KS did not visit any hospital emergency room following the
               accident. To the extent that KS experienced any health problems at all as the
               result of the accident, they were of low severity. On November 23, 2016, S. Lee
               purported to conduct an initial examination of KS at Choice Total Pain. S. Lee did
               not retrieve, review, or analyze any significant amount of medical records,
               diagnostic tests, or other information in connection with the examination.
               Moreover, S. Lee did not consider any significant number of diagnoses or
               management options in connection with the examination. Instead, S. Lee provided
               KS with the substantially similar, phony list of objectively unverifiable soft tissue
               injury “diagnoses” that he provided to virtually every other Insured. Furthermore,
               neither KS’s presenting problems, nor the treatment plan provided to KS by S.
               Lee and Choice Total Pain, presented any risk of significant complications,
               morbidity, or mortality. To the contrary, KS did not need any extensive treatment
               at all as a result of the accident, and the treatment plan provided by S. Lee and
               Choice Total Pain consisted of medically unnecessary chiropractic, physical
               therapy, and acupuncture services, and pain management injections, which did not
               pose the least bit of risk to KS. Even so, S. Lee and Choice Total Pain billed
               GEICO for the initial examination using CPT code 99204, and thereby falsely
               represented that S. Lee engaged in some legitimate, moderate complexity medical
               decision-making during the purported examination.

       (xxviii)On December 27, 2016, an Insured named HC was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               rear-end collision, and that HC’s vehicle was drivable following the accident. The
               police report further indicated that HC was not injured and did not complain of
               any pain at the scene. In keeping with the fact that HC was not seriously injured,
               HC did not visit any hospital emergency room following the accident. To the
               extent that HC experienced any health problems at all as the result of the accident,
               they were of low severity. On January 9, 2017, S. Lee purported to conduct an
               initial examination of HC at Choice Total Pain. S. Lee did not retrieve, review, or

                                               101
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 102 of 270 PageID: 102



              analyze any significant amount of medical records, diagnostic tests, or other
              information in connection with the examination. Moreover, S. Lee did not
              consider any significant number of diagnoses or management options in
              connection with the examination. Instead, S. Lee provided HC with the
              substantially similar, phony list of objectively unverifiable soft tissue injury
              “diagnoses” that he provided to virtually every other Insured. Furthermore,
              neither HC’s presenting problems, nor the treatment plan provided to HC by S.
              Lee and Choice Total Pain, presented any risk of significant complications,
              morbidity, or mortality. To the contrary, HC did not need any extensive treatment
              at all as a result of the accident, and the treatment plan provided by S. Lee and
              Choice Total Pain consisted of medically unnecessary chiropractic, physical
              therapy, and acupunctures services, follow-up examinations, EDX testing, and pain
              management injections, which did not pose the least bit of risk to HC. Even so, S.
              Lee and Choice Total Pain billed GEICO for the initial examination using CPT
              code 99204, and thereby falsely represented that S. Lee engaged in some
              legitimate, moderate complexity medical decision-making during the purported
              examination.

       (xxix) On March 25, 2017, an Insured named TL was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, rear-end collision, and that TL’s vehicle was drivable following the
              accident. The police report further indicated that TL was not injured and did not
              complain of any pain at the scene. In keeping with the fact that TL was not
              seriously injured, TL did not visit any hospital emergency room following the
              accident. To the extent that TL experienced any health problems at all as the
              result of the accident, they were of low severity. On March 27, 2017, S. Lee
              purported to conduct an initial examination of TL at Choice Total Pain. S. Lee did
              not retrieve, review, or analyze any significant amount of medical records,
              diagnostic tests, or other information in connection with the examination.
              Moreover, S. Lee did not consider any significant number of diagnoses or
              management options in connection with the examination. Instead, S. Lee provided
              TL with the substantially similar, phony list of objectively unverifiable soft tissue
              injury “diagnoses” that he provided to virtually every other Insured. Furthermore,
              neither TL’s presenting problems, nor the treatment plan provided to TL by S.
              Lee and Choice Total Pain, presented any risk of significant complications,
              morbidity, or mortality. To the contrary, TL did not need any extensive treatment
              at all as a result of the accident, and the treatment plan provided by S. Lee and
              Choice Total Pain consisted of medically unnecessary chiropractic and
              acupuncture services, and EDX testing, which did not pose the least bit of risk to
              TL . Even so, S. Lee and Choice Total Pain billed GEICO for the initial
              examination using CPT code 99204, and thereby falsely represented that S. Lee
              engaged in some legitimate, moderate complexity medical decision-making
              during the purported examination.

       (xxx) On April 17, 2017, an Insured named JK was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-speed,

                                               102
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 103 of 270 PageID: 103



              low-impact collision, and that JK’s vehicle was drivable following the accident.
              The police report further indicated that JK was not injured and did not complain
              of any pain at the scene. To the extent that JK experienced any health problems at
              all as the result of the accident, they were of low severity. On October 30, 2017,
              Desai purported to conduct an initial examination of JK at Prime Pain
              Management. Desai did not retrieve, review, or analyze any significant amount of
              medical records, diagnostic tests, or other information in connection with the
              examination. Moreover, Desai did not consider any significant number of
              diagnoses or management options in connection with the examination. Instead,
              Desai provided JK with the substantially similar, phony list of objectively
              unverifiable soft tissue injury “diagnoses” that she provided to virtually every
              other Insured. Furthermore, neither JK’s presenting problems, nor the treatment
              plan provided to JK by Desai and Prime Pain Management, presented any risk of
              significant complications, morbidity, or mortality. To the contrary, JK did not
              need any extensive treatment at all as a result of the accident, and the treatment
              plan provided by Desai and Prime Pain Management consisted of medically
              unnecessary follow-up examinations, as well as continued referrals for medically
              unnecessary chiropractic, physical therapy, and/or acupuncture treatments, which
              did not pose the least bit of risk to JK. Even so, Desai and Prime Pain
              Management billed GEICO for the initial examination using CPT code 99204,
              and thereby falsely represented that Desai engaged in some legitimate, moderate
              complexity medical decision-making during the purported examination.

       (xxxi) On May 8, 2017, an Insured named DL was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              low-impact collision, and that DL’s vehicle was drivable following the accident.
              The police report further indicated that, although DL complained of neck pain,
              DL refused medical attention at the scene. In keeping with the fact that DL was
              not seriously injured, DL did not visit any hospital emergency room following the
              accident. To the extent that DL experienced any health problems at all as the
              result of the accident, they were of low severity. On July 19, 2017, Desai
              purported to conduct an initial examination of DL at Fort Lee Pain. Desai did not
              retrieve, review, or analyze any significant amount of medical records, diagnostic
              tests, or other information in connection with the examination. Moreover, Desai
              did not consider any significant number of diagnoses or management options in
              connection with the examination. Instead, Desai provided DL with the
              substantially similar, phony list of objectively unverifiable soft tissue injury
              “diagnoses” that she provided to virtually every other Insured. Furthermore,
              neither DL’s presenting problems, nor the treatment plan provided to DL by Desai
              and Fort Lee Pain, presented any risk of significant complications, morbidity, or
              mortality. To the contrary, DL did not need any extensive treatment at all as a
              result of the accident, and the treatment plan provided by Desai and Fort Lee Pain
              consisted of medically unnecessary follow-up examinations, and EDX testing, as
              well as continued referrals for medically unnecessary chiropractic, physical therapy,
              and/or acupuncture treatments, which did not pose the least bit of risk to DL. Even
              so, Desai and Fort Lee Pain billed GEICO for the initial examination using CPT

                                               103
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 104 of 270 PageID: 104



              code 99204, and thereby falsely represented that Desai engaged in some
              legitimate, moderate complexity medical decision-making during the purported
              examination.

       (xxxii) On June 21, 2017, an Insured named HO was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-speed,
               low-impact collision, and that HO’s vehicle was drivable following the accident.
               The police report further indicated that HO was not injured and did not complain
               of any pain at the scene. In keeping with the fact that HO was not seriously
               injured, HO did not visit any hospital emergency room following the accident. To
               the extent that HO experienced any health problems at all as the result of the
               accident, they were of low severity. On August 16, 2017, S. Lee purported to
               conduct an initial examination of HO at Choice Total Pain. S. Lee did not
               retrieve, review, or analyze any significant amount of medical records, diagnostic
               tests, or other information in connection with the examination. Moreover, S. Lee
               did not consider any significant number of diagnoses or management options in
               connection with the examination. Instead, S. Lee provided HO with the
               substantially similar, phony list of objectively unverifiable soft tissue injury
               “diagnoses” that he provided to virtually every other Insured. Furthermore,
               neither HO’s presenting problems, nor the treatment plan provided to HO by S.
               Lee and Choice Total Pain, presented any risk of significant complications,
               morbidity, or mortality. To the contrary, HO did not need any extensive treatment
               at all as a result of the accident, and the treatment plan provided by S. Lee and
               Choice Total Pain consisted of medically unnecessary chiropractic services,
               which did not pose the least bit of risk to HO. Even so, S. Lee and Choice Total
               Pain billed GEICO for the initial examination using CPT code 99204, and thereby
               falsely represented that S. Lee engaged in some legitimate, moderate complexity
               medical decision-making during the purported examination.

       (xxxiii)On July 19, 2017, an Insured named ES was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a rear-end
               collision, and that ES’s vehicle was drivable following the accident. The police
               report further indicated that ES was not injured and did not complain of any pain
               at the scene. In keeping with the fact that ES was not seriously injured, ES did not
               visit any hospital emergency room following the accident. To the extent that ES
               experienced any health problems at all as the result of the accident, they were of
               low severity. On October 16, 2017, Desai purported to conduct an initial
               examination of ES at Prime Pain Management. Desai did not retrieve, review, or
               analyze any significant amount of medical records, diagnostic tests, or other
               information in connection with the examination. Moreover, Desai did not consider
               any significant number of diagnoses or management options in connection with
               the examination. Instead, Desai provided ES with the substantially similar, phony
               list of objectively unverifiable soft tissue injury “diagnoses” that she provided to
               virtually every other Insured. Furthermore, neither ES’s presenting problems, nor
               the treatment plan provided to ES by Desai and Prime Pain Management,
               presented any risk of significant complications, morbidity, or mortality. To the

                                               104
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 105 of 270 PageID: 105



              contrary, ES did not need any extensive treatment at all as a result of the accident,
              and the treatment plan provided by Desai and Prime Pain Management consisted
              of medically unnecessary follow-up examinations as well as continued referrals for
              medically unnecessary chiropractic, and acupuncture treatments, which did not
              pose the least bit of risk to ES. Even so, Desai and Prime Pain Management billed
              GEICO for the initial examination using CPT code 99204, and thereby falsely
              represented that Desai engaged in some legitimate, moderate complexity medical
              decision-making during the purported examination.

       (xxxiv) On July 30, 2017, an Insured named OK was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-speed,
               low-impact collision and that OK’s vehicle was drivable following the accident.
               The police report further indicated that OK was not injured and did not complain
               of any pain at the scene. In keeping with the fact that OK was not seriously
               injured, OK did not visit any hospital emergency room following the accident. To
               the extent that OK experienced any health problems at all as the result of the
               accident, they were of low severity. On August 23, 2017, Yoo purported to
               conduct an initial examination of OK at Prime Total Pain. Yoo did not retrieve,
               review, or analyze any significant amount of medical records, diagnostic tests, or
               other information in connection with the examination. Moreover, Yoo did not
               consider any significant number of diagnoses or management options in
               connection with the examination. Instead, Yoo provided OK with the substantially
               similar, phony list of objectively unverifiable soft tissue injury “diagnoses” that
               he provided to virtually every other Insured. Furthermore, neither OK’s
               presenting problems, nor the treatment plan provided to OK by Yoo and Prime
               Total Pain, presented any risk of significant complications, morbidity, or
               mortality. To the contrary, OK did not need any extensive treatment at all as a
               result of the accident, and the treatment plan provided by Yoo and Prime Total
               Pain consisted of medically unnecessary chiropractic services, which did not pose
               the least bit of risk to OK. Even so, S. Lee, Yoo, and Prime Total Pain billed
               GEICO for the initial examination using CPT code 99203, and thereby falsely
               represented that Yoo engaged in some legitimate, low complexity medical
               decision-making during the purported examination.

       (xxxv) On December 6, 2017, an Insured named EC was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, low-impact collision, and that EC’s vehicle was drivable following the
              accident. The police report further indicated that EC was not injured and did not
              complain of any pain at the scene. In keeping with the fact that EC was not
              seriously injured, EC did not visit any hospital emergency room following the
              accident. To the extent that EC experienced any health problems at all as the
              result of the accident, they were of low severity. On March 14, 2018, Desai
              purported to conduct an initial examination of EC at Fort Lee Pain. Desai did not
              retrieve, review, or analyze any significant amount of medical records, diagnostic
              tests, or other information in connection with the examination. Moreover, Desai
              did not consider any significant number of diagnoses or management options in

                                              105
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 106 of 270 PageID: 106



              connection with the examination. Instead, Desai provided EC with the
              substantially similar, phony list of objectively unverifiable soft tissue injury
              “diagnoses” that she provided to virtually every other Insured. Furthermore,
              neither EC’s presenting problems, nor the treatment plan provided to EC by Desai
              and Fort Lee Pain, presented any risk of significant complications, morbidity, or
              mortality. To the contrary, EC did not need any extensive treatment at all as a
              result of the accident, and the treatment plan provided by Desai and Fort Lee Pain
              consisted of medically unnecessary follow-up examinations, EDX testing, and pain
              management injections, as well as continued referrals for medically unnecessary
              chiropractic, physical therapy, and/or acupuncture treatments, which did not pose
              the least bit of risk to EC. Even so, Desai and Fort Lee Pain billed GEICO for the
              initial examination using CPT code 99204, and thereby falsely represented that
              Desai engaged in some legitimate, moderate complexity medical decision-making
              during the purported examination.

       (xxxvi) On January 6, 2018, an Insured named CS was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, low-impact collision, and that CS’s vehicle was drivable following the
               accident. The police report further indicated that CS was not injured and did not
               complain of any pain at the scene. In keeping with the fact that CS was not
               seriously injured, CS did not visit any hospital emergency room following the
               accident. To the extent that CS experienced any health problems at all as the
               result of the accident, they were of low severity. On January 24, 2018, S. Lee
               purported to conduct an initial examination of CS at Choice Total Pain. S. Lee did
               not retrieve, review, or analyze any significant amount of medical records,
               diagnostic tests, or other information in connection with the examination.
               Moreover, S. Lee did not consider any significant number of diagnoses or
               management options in connection with the examination. Instead, S. Lee provided
               CS with the substantially similar, phony list of objectively unverifiable soft tissue
               injury “diagnoses” that he provided to virtually every other Insured. Furthermore,
               neither CS’s presenting problems, nor the treatment plan provided to CS by S.
               Lee and Choice Total Pain, presented any risk of significant complications,
               morbidity, or mortality. To the contrary, CS did not need any extensive treatment
               at all as a result of the accident, and the treatment plan provided by S. Lee and
               Choice Total Pain consisted of medically unnecessary chiropractic, physical
               therapy, and acupuncture services, follow-up examinations, EDX testing, and pain
               management injections which did not pose the least bit of risk to CS. Even so, S.
               Lee and Choice Total Pain billed GEICO for the initial examination using CPT
               code 99204, and thereby falsely represented that S. Lee engaged in some
               legitimate, moderate complexity medical decision-making during the purported
               examination.

       (xxxvii)      On March 27, 2018, an Insured named WL was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, rear-end collision and that WL’s vehicle was drivable following the
              accident. The police report further indicated that WL was not injured and did not

                                               106
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 107 of 270 PageID: 107



              complain of any pain at the scene. In keeping with the fact that WL was not
              seriously injured, WL did not visit any hospital emergency room following the
              accident. To the extent that WL experienced any health problems at all as the
              result of the accident, they were of low severity. On March 30, 2018, Yoo
              purported to conduct an initial examination of WL at Prime Total Pain. Yoo did
              not retrieve, review, or analyze any significant amount of medical records,
              diagnostic tests, or other information in connection with the examination.
              Moreover, Yoo did not consider any significant number of diagnoses or
              management options in connection with the examination. Instead, Yoo provided
              WL with the substantially similar, phony list of objectively unverifiable soft tissue
              injury “diagnoses” that he provided to virtually every other Insured. Furthermore,
              neither WL’s presenting problems, nor the treatment plan provided to WL by Yoo
              and Prime Total Pain, presented any risk of significant complications, morbidity,
              or mortality. To the contrary, WL did not need any extensive treatment at all as a
              result of the accident, and the treatment plan provided by Yoo and Prime Total
              Pain consisted of medically unnecessary chiropractic and acupuncture services,
              and EDX testing, which did not pose the least bit of risk to WL. Even so, S. Lee,
              Yoo, and Prime Total Pain billed GEICO for the initial examination using CPT
              code 99203, and thereby falsely represented that Yoo engaged in some legitimate,
              low complexity medical decision-making during the purported examination.

       (xxxviii)      On November 10, 2018, an Insured named MB was involved in an
              automobile accident. The contemporaneous police report indicated that the
              accident was a low-speed, rear-end collision and that MB’s vehicle was drivable
              following the accident. The police report further indicated that MB was not
              injured and did not complain of any pain at the scene. In keeping with the fact that
              MB was not seriously injured, MB did not visit any hospital emergency room
              following the accident. To the extent that MB experienced any health problems at
              all as the result of the accident, they were of low severity. On November 12,
              2018, Yoo purported to conduct an initial examination of MB at Prime Total Pain.
              Yoo did not retrieve, review, or analyze any significant amount of medical
              records, diagnostic tests, or other information in connection with the examination.
              Moreover, Yoo did not consider any significant number of diagnoses or
              management options in connection with the examination. Instead, Yoo provided
              MB with the substantially similar, phony list of objectively unverifiable soft tissue
              injury “diagnoses” that he provided to virtually every other Insured. Furthermore,
              neither MB’s presenting problems, nor the treatment plan provided to MB by Yoo
              and Prime Total Pain, presented any risk of significant complications, morbidity,
              or mortality. To the contrary, MB did not need any extensive treatment at all as a
              result of the accident, and the treatment plan provided by Yoo and Prime Total
              Pain consisted of medically unnecessary chiropractic services, which did not pose
              the least bit of risk to MB. Even so, S. Lee, Yoo, and Prime Total Pain billed
              GEICO for the initial examination using CPT code 99203, and thereby falsely
              represented that Yoo engaged in some legitimate, low complexity medical
              decision-making during the purported examination.



                                               107
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 108 of 270 PageID: 108



        235.    There are a substantial number of variables that can affect whether, how, and to

 what extent an individual is injured in a given automobile accident.

        236.    An individual’s age, height, weight, general physical condition, location within

 the vehicle, and the location of the impact all will affect whether, how, and to what extent an

 individual is injured in a given automobile accident.

        237.    As set forth above, in the claims identified in Exhibits “1”, “2”, and “4”, virtually

 all of the Insureds whom Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee,

 Hong, and Yoo purported to treat were involved in relatively minor, “fender-bender” accidents,

 to the extent that they were involved in any actual accidents at all.

        238.    It is extremely improbable that any two Insureds involved in any one of the minor

 automobile accidents in the claims identified in Exhibits “1”, “2”, and “4” would suffer

 substantially identical injuries as the result of their accidents, or require a substantially identical

 course of treatment.

        239.    It is even more improbable – to the point of impossibility – that this would occur

 repeatedly, often with the Insureds presenting at Choice Total Pain, The One Acupuncture, or

 Prime Total Pain with substantially identical injuries on or about the exact same dates after their

 accidents.

        240.    Even so, in keeping with the fact that Choice Total Pain, The One Acupuncture,

 Prime Total Pain, S. Lee, Hong, and Yoo’s putative “diagnoses” were phony, and in keeping

 with the fact that their putative initial examinations involved no actual medical decision-making

 at all, Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, Fort Lee

 Pain, Prime Pain Management, and Desai frequently issued substantially identical, phony

 “diagnoses”, on or about the same date, to more than one Insured involved in a single accident,



                                                  108
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 109 of 270 PageID: 109



 and recommended a substantially identical course of medically unnecessary “treatment” to the

 Insureds.

        241.    For example:

        (i)     On January 1, 2012, two Insureds – JB and AH – were involved in the same
                automobile accident. Thereafter, JB and AH both presented – incredibly, on the
                exact same date, January 3, 2012 – to Choice Total Pain for purported initial
                examinations by S. Lee. JB and AH were different ages, in different physical
                condition, experienced the impact from different locations in the vehicle, and
                suffered different, minor injuries in the accident, to the extent that they suffered
                any injuries at all. Even so, at the conclusion of the putative initial examinations,
                S. Lee provided JB and AH with substantially identical “diagnoses”, and
                recommended a substantially identical course of medically unnecessary treatment
                for both of them.

        (ii)    On October 2, 2012, two Insureds – JK and AS – were involved in the same
                automobile accident. Thereafter, JK and AS both presented – incredibly, on the
                exact same date, October 19, 2012 – to Choice Total Pain for purported initial
                examinations by S. Lee. JK and AS were different ages, in different physical
                condition, experienced the impact from different locations in the vehicle, and
                suffered different, minor injuries in the accident, to the extent that they suffered
                any injuries at all. Even so, at the conclusion of the putative initial examinations,
                S. Lee provided JK and AS with substantially identical “diagnoses”, and
                recommended a substantially identical course of medically unnecessary treatment
                for both of them.

        (iii)   On April 21, 2013, two Insureds – BK and WK – were involved in the same
                automobile accident. Thereafter, BK and WK both presented – incredibly, on the
                exact same date, April 29, 2013 – to Choice Total Pain for purported initial
                examinations by S. Lee. BK and WK were different ages, in different physical
                condition, experienced the impact from different locations in the vehicle, and
                suffered different, minor injuries in the accident, to the extent that they suffered
                any injuries at all. Even so, at the conclusion of the putative initial examinations,
                S. Lee provided BK and WK with substantially identical “diagnoses”, and
                recommended a substantially identical course of medically unnecessary treatment
                for both of them.

        (iv)    On May 10, 2013, two Insureds – SL and YS – were involved in the same
                automobile accident. Thereafter, SL and YS both presented – incredibly, on the
                exact same date, May 16, 2013 – to Choice Total Pain for purported initial
                examinations by S. Lee. SL and YS were different ages, in different physical
                condition, experienced the impact from different locations in the vehicle, and
                suffered different, minor injuries in the accident, to the extent that they suffered
                any injuries at all. Even so, at the conclusion of the putative initial examinations,

                                                109
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 110 of 270 PageID: 110



               S. Lee provided SL and YS with substantially identical “diagnoses”, and
               recommended a substantially identical course of medically unnecessary treatment
               for both of them.

       (v)     On July 22, 2013, two Insureds – KH and JK – were involved in the same
               automobile accident. Thereafter, KH and JK both presented – incredibly, on the
               exact same date, July 29, 2013 – to Choice Total Pain for purported initial
               examinations by S. Lee. KH and JK were different ages, in different physical
               condition, experienced the impact from different locations in the vehicle, and
               suffered different, minor injuries in the accident, to the extent that they suffered
               any injuries at all. Even so, at the conclusion of the putative initial examinations,
               S. Lee provided KH and JK with substantially identical “diagnoses”, and
               recommended a substantially identical course of medically unnecessary treatment
               for both of them.

       (vi)    On January 2, 2014, two Insureds – JC and HK – were involved in the same
               automobile accident. Thereafter, JC and HK both presented – incredibly, on the
               exact same date, January 9, 2014 – to Choice Total Pain for purported initial
               examinations by S. Lee. JC and HK were different ages, in different physical
               condition, experienced the impact from different locations in the vehicle, and
               suffered different, minor injuries in the accident, to the extent that they suffered
               any injuries at all. Even so, at the conclusion of the putative initial examinations,
               S. Lee provided JC and HK with substantially identical “diagnoses”, and
               recommended a substantially identical course of medically unnecessary treatment
               for both of them.

       (vii)   On October 10, 2014, two Insureds – WS and HT – were involved in the same
               automobile accident. Thereafter, WS and HT both presented – incredibly, on the
               exact same date, October 10, 2014 – to Choice Total Pain for purported initial
               examinations by S. Lee. WS and HT were different ages, in different physical
               condition, experienced the impact from different locations in the vehicle, and
               suffered different, minor injuries in the accident, to the extent that they suffered
               any injuries at all. Even so, at the conclusion of the putative initial examinations,
               S. Lee provided WS and HT with substantially identical “diagnoses”, and
               recommended a substantially identical course of medically unnecessary treatment
               for both of them.

       (viii) On November 30, 2014, two Insureds – HJ and JK – were involved in the same
              automobile accident. Thereafter, HJ and JK both presented – incredibly, on the
              exact same date, February 12, 2015 – to The One Therapy for purported initial
              examinations by Hong. HJ and JK were different ages, in different physical
              condition, experienced the impact from different locations in the vehicle, and
              suffered different, minor injuries in the accident, to the extent that they suffered
              any injuries at all. Even so, at the conclusion of the putative initial examinations,
              Hong provided HJ and JK with substantially identical “diagnoses”, and



                                               110
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 111 of 270 PageID: 111



               recommended a substantially identical course of medically unnecessary treatment
               for both of them.

       (ix)    On January 17, 2015, two Insureds – MS and JB – were involved in the same
               automobile accident. Thereafter, MS and JB both presented – incredibly, on the
               exact same date, June 26, 2015 – to The One Therapy for purported initial
               examinations by Hong. MS and JB were different ages, in different physical
               condition, experienced the impact from different locations in the vehicle, and
               suffered different, minor injuries in the accident, to the extent that they suffered
               any injuries at all. Even so, at the conclusion of the putative initial examinations,
               Hong provided MS and JB with substantially identical “diagnoses”, and
               recommended a substantially identical course of medically unnecessary treatment
               for both of them.

       (x)     On July 3, 2015, two Insureds – SH and JS – were involved in the same
               automobile accident. Thereafter, SH and JS both presented – incredibly, on the
               exact same date, July 10, 2015 – to Choice Total Pain for purported initial
               examinations by S. Lee. SH and JS were different ages, in different physical
               condition, experienced the impact from different locations in the vehicle, and
               suffered different, minor injuries in the accident, to the extent that they suffered
               any injuries at all. Even so, at the conclusion of the putative initial examinations,
               S. Lee provided SH and JS with substantially identical “diagnoses”, and
               recommended a substantially identical course of medically unnecessary treatment
               for both of them.

       (xi)    On January 25, 2016, two Insureds – KL and JU – were involved in the same
               automobile accident. Thereafter, KL and JU both presented – incredibly, on the
               exact same date, January 27, 2016 – to Choice Total Pain for purported initial
               examinations by S. Lee. KL and JU were different ages, in different physical
               condition, experienced the impact from different locations in the vehicle, and
               suffered different, minor injuries in the accident, to the extent that they suffered
               any injuries at all. Even so, at the conclusion of the putative initial examinations,
               S. Lee provided KL and JU with substantially identical “diagnoses”, and
               recommended a substantially identical course of medically unnecessary treatment
               for both of them.

       (xii)   On March 15, 2016, two Insureds – KG and BR – were involved in the same
               automobile accident. Thereafter, KG and BR both presented – incredibly, on the
               exact same date, March 16, 2016 – to Choice Total Pain for purported initial
               examinations by S. Lee. KG and BR were different ages, in different physical
               condition, experienced the impact from different locations in the vehicle, and
               suffered different, minor injuries in the accident, to the extent that they suffered
               any injuries at all. Even so, at the conclusion of the putative initial examinations,
               S. Lee provided KG and BR with substantially identical “diagnoses”, and
               recommended a substantially identical course of medically unnecessary treatment
               for both of them.

                                               111
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 112 of 270 PageID: 112




       (xiii) On September 2, 2016, two Insureds – MK and CL – were involved in the same
              automobile accident. Thereafter, MK and CL both presented – incredibly, on the
              exact same date, September 7, 2016 – to Choice Total Pain for purported initial
              examinations by S. Lee. MK and CL were different ages, in different physical
              condition, experienced the impact from different locations in the vehicle, and
              suffered different, minor injuries in the accident, to the extent that they suffered
              any injuries at all. Even so, at the conclusion of the putative initial examinations,
              S. Lee provided MK and CL with substantially identical “diagnoses”, and
              recommended a substantially identical course of medically unnecessary treatment
              for both of them.

       (xiv)   On November 7, 2016, two Insureds – NB and GP – were involved in the same
               automobile accident. Thereafter, NB and GP both presented – incredibly, on the
               exact same date, December 9, 2016 – to Choice Total Pain for purported initial
               examinations by S. Lee. NB and GP were different ages, in different physical
               condition, experienced the impact from different locations in the vehicle, and
               suffered different, minor injuries in the accident, to the extent that they suffered
               any injuries at all. Even so, at the conclusion of the putative initial examinations,
               S. Lee provided NB and GP with substantially identical “diagnoses”, and
               recommended a substantially identical course of medically unnecessary treatment
               for both of them.

       (xv)    On November 14, 2017, two Insureds – GH and SH – were involved in the same
               automobile accident. Thereafter, GH and SH both presented – incredibly, on the
               exact same date, November 15, 2017 – to Prime Total Pain for purported initial
               examinations by Yoo. GH and SH were different ages, in different physical
               condition, experienced the impact from different locations in the vehicle, and
               suffered different, minor injuries in the accident, to the extent that they suffered
               any injuries at all. Even so, at the conclusion of the putative initial examinations,
               Yoo provided GH and SH with substantially identical “diagnoses”, and
               recommended a substantially identical course of medically unnecessary treatment
               for both of them.

       (xvi)   On June 25, 2017, two Insureds – ML and HP – were involved in the same
               automobile accident. Thereafter, ML and HP both presented – incredibly, on the
               exact same date, June 30, 2017 – to Choice Total Pain for purported initial
               examinations by S. Lee. ML and HP were different ages, in different physical
               condition, experienced the impact from different locations in the vehicle, and
               suffered different, minor injuries in the accident, to the extent that they suffered
               any injuries at all. Even so, at the conclusion of the putative initial examinations,
               S. Lee provided ML and HP with substantially identical “diagnoses”, and
               recommended a substantially identical course of medically unnecessary treatment
               for both of them.




                                               112
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 113 of 270 PageID: 113



       (xvii) On September 24, 2017, two Insureds – SK and JL – were involved in the same
              automobile accident. Thereafter, SK and JL both presented – incredibly, on the
              exact same date, September 27, 2017 – to Prime Total Pain for purported initial
              examinations by Yoo. SK and JL were different ages, in different physical
              condition, experienced the impact from different locations in the vehicle, and
              suffered different, minor injuries in the accident, to the extent that they suffered
              any injuries at all. Even so, at the conclusion of the putative initial examinations,
              Yoo provided SK and JL with substantially identical “diagnoses”, and
              recommended a substantially identical course of medically unnecessary treatment
              for both of them.

       (xviii) On March 23, 2018, two Insureds – SK and GP – were involved in the same
               automobile accident. Thereafter, SK and GP both presented – incredibly, on the
               exact same date, April 6, 2018 – to Choice Total Pain for purported initial
               examinations by S. Lee. SK and GP were different ages, in different physical
               condition, experienced the impact from different locations in the vehicle, and
               suffered different, minor injuries in the accident, to the extent that they suffered
               any injuries at all. Even so, at the conclusion of the putative initial examinations,
               S. Lee provided SK and GP with substantially identical “diagnoses”, and
               recommended a substantially identical course of medically unnecessary treatment
               for both of them.

       (xix)   On March 24, 2018, three Insureds – PS, MH, and JL – were all involved in the
               same automobile accident. Thereafter, PS presented on March 27, 2018 to Choice
               Total Pain for purported initial examinations by S. Lee. MH and JL further
               presented on March 28, 2018 to Choice Total Pain for purported initial
               examinations by S. Lee. PS, MH, and JL were all different ages, in different
               physical condition, experienced the impact from different locations in the vehicle,
               and suffered different, minor injuries in the accident, to the extent that they
               suffered any injuries at all. Even so, at the conclusion of the putative initial
               examinations, S. Lee provided PS, MH, and JL with substantially identical
               “diagnoses”, and recommended a substantially identical course of medically
               unnecessary treatment for both of them.

       (xx)    On April 10, 2018, two Insureds – HK and JK – were involved in the same
               automobile accident. Thereafter, HK presented on April 9, 2018 to Prime Total
               Pain for a purported initial examination by Yoo. Later, JK presented on April 11,
               2018, to Prime Total Pain for a purported initial examination by Yoo. HK and JK
               were different ages, in different physical condition, experienced the impact from
               different locations in the vehicle, and suffered different, minor injuries in the
               accident, to the extent that they suffered any injuries at all. Even so, at the
               conclusion of the putative initial examinations, Yoo provided HK and JK with
               substantially identical “diagnoses”, and recommended a substantially identical
               course of medically unnecessary treatment for both of them.

       242.    These are only representative examples. In the claims for initial examinations that

                                               113
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 114 of 270 PageID: 114



 are identified in Exhibits “1”, “2”, and “4”, Choice Total Pain, The One Acupuncture, Prime

 Total Pain, S. Lee, Hong, and Yoo frequently issued substantially identical “diagnoses”, on or

 about the same date, to more than one Insured involved in a single accident, and recommended a

 substantially identical course of medically unnecessary “treatment” to the Insureds, despite the

 fact that the Insureds were differently situated and in any case did not require the treatment.

        243.      Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee, Hong, and

 Yoo routinely inserted these false “diagnoses” in their initial examination reports in order to

 create the false impression that the initial examinations required some legitimate medical

 decision-making, and in order to create a false justification for the other Fraudulent Services that

 the Defendants purported to provide to the Insureds.

        244.      In the claims for initial examinations identified in Exhibits “1”, “2”, “4”, “5”, and

 “6”, Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, For Lee

 Pain, Prime Pain Management, and Desai routinely falsely represented that the putative

 examinations involve medical decision making of low or moderate complexity in order to

 provide a false basis to bill for the initial examinations under CPT codes 99204 and 99203,

 because examinations billable under CPT codes 99204 and 99203 are reimbursable at a higher

 rate than examinations or examinations that do not require any complex medical decision-

 making at all.

   2.   The Fraudulent Charges for Follow-Up Examinations at Choice Total Pain, The
        One Acupuncture, and Prime Total Pain

        245.      In addition to the fraudulent initial examinations, Choice Total Pain, The One

 Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, J. Lee, Fort Lee Pain, Prime Pain

 Management, Desai, and Chong typically purported to subject the Insureds in the claims

 identified in Exhibits “1”, “2”, “4”, “5”, and “6” to multiple fraudulent follow-up examinations

                                                  114
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 115 of 270 PageID: 115



 during the course of the Defendants’ fraudulent treatment and billing protocol.

        246.    As set forth in Exhibit “1”, S. Lee purported to perform virtually all of the

 putative follow-up examinations at Choice Total Pain, which were then billed to GEICO under

 CPT codes 99213, typically resulting in charges $120.00 for each purported follow-up

 examination.

        247.    As set forth in Exhibit “2”, Hong purported to perform virtually all of the putative

 follow-up examinations at The One Acupuncture, which were then billed to GEICO under CPT

 codes 99213, typically resulting in charges $120.00 for each purported follow-up examination.

        248.    As set forth in Exhibit “4”, Yoo and J. Lee purported to perform virtually all of

 the putative follow-up examinations at Prime Total Pain, which were then billed to GEICO under

 CPT code 99213, in charges between $100.00 and $120.00 for each purported follow-up

 examination.

        249.    As set forth in Exhibits “5” and “6”, Desai and Chong purported to perform

 virtually all of the putative follow-up examinations at Fort Lee Pain and Prime Pain

 Management, which were then billed to GEICO under: (i) CPT code 99214, virtually always

 resulting in a charge of $125.71 for each putative follow-up examination; or (ii) CPT code

 99213, virtually always resulting in a charge of $85.01 for each putative follow-up examination.

        250.    All of Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee, Hong,

 Yoo, J. Lee, Fort Lee Pain, Prime Pain Management, Desai, and Chong’s billing for their

 purported follow-up examinations was fraudulent because it misrepresented Choice Total Pain,

 The One Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, J. Lee, Fort Lee Pain, Prime Pain

 Management, Desai, and Chong’s eligibility to collect PIP Benefits in the first instance.




                                                115
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 116 of 270 PageID: 116



           251.   In fact, Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee, Hong,

 Yoo, J. Lee, Fort Lee Pain, Prime Pain Management, Desai, and Chong never were eligible to

 collect PIP Benefits in the claims for follow-up examinations that are identified in Exhibits “1”,

 “2”, “4”, “5”, and “6”, because they engaged in unlawful and fraudulent conduct as described

 herein.

           252.   Moreover, and as set forth below, Choice Total Pain, The One Acupuncture,

 Prime Total Pain, S. Lee, Hong, Yoo, J. Lee, Fort Lee Pain, Prime Pain Management, Desai, and

 Chong’s charges for the putative follow-up examinations identified in Exhibits “1”, “2”, “4”,

 “5”, and “6” were fraudulent in that they misrepresented the nature, extent, and reimbursability

 of the examinations.

 a.        Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

           253.   For instance, in the claims for follow-up examinations that are identified in

 Exhibits “1”, “2”, “4”, “5”, and “6”, Choice Total Pain, The One Acupuncture, Prime Total Pain,

 S. Lee, Hong, Yoo, J. Lee, Fort Lee Pain, Prime Pain Management, Desai, and Chong routinely

 misrepresented the severity of the Insureds’ presenting problems.

           254.   Pursuant to the CPT Assistant, the use of CPT code 99213 to bill for a follow-up

 examination typically requires that the patient present with problems of low to moderate severity.

           255.   The CPT Assistant provides various clinical examples of the types of presenting

 problems that might qualify as problems of low to moderate severity, and thereby justify the use

 of CPT code 99213 to bill for a follow-up patient examination, specifically:

           (i)    Follow-up visit with 55-year-old male for management of hypertension, mild
                  fatigue, on beta blocker/thiazide regimen. (Family Medicine/Internal Medicine)

           (ii)   Follow-up office visit for an established patient with stable cirrhosis of the liver.
                  (Gastroenterology)



                                                  116
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 117 of 270 PageID: 117



        (iii)     Outpatient visit with 37-year-old male, established patient, who is 3 years post
                  total colectomy for chronic ulcerative colitis, presents for increased irritation at
                  his stoma. (General Surgery)

        (iv)      Routine, follow-up office evaluation at a three-month interval for a 77-year-old
                  female with nodular small cleaved-cell lymphoma. (Hematology/Oncology)

        (v)       Follow-up visit for a 70-year-old diabetic hypertensive patient with recent change
                  in insulin requirement. (Internal Medicine/Nephrology)

        (vi)      Quarterly follow-up office visit for a 45-year-old male, with stable chronic
                  asthma, on steroid and bronchodilator therapy. (Pulmonary Medicine)

        (vii)     Office visit with 80-year-old female established patient, for follow-up
                  osteoporosis, status-post compression fractures. (Rheumatology)

        256.      Accordingly, pursuant to the CPT Assistant, the low to moderate severity

 presenting problems that could support the use of CPT code 99213 to bill for a follow-up patient

 examination typically are problems that pose some real threat to the patient’s health.

        257.      Similarly, pursuant to the CPT Assistant, the use of CPT code 99214 to bill for a

 follow-up examination typically requires that the patient present with problems of moderate to

 high severity.

        258.      The CPT Assistant provides various clinical examples of the types of presenting

 problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

 99214 to bill for a follow-up patient examination.

        259.      For example, the CPT Assistant provides the following clinical examples of

 presenting problems that might support the use of CPT code 99214 to bill for a follow-up patient

 examination:

        (i)       Office visit for a 68-year-old male with stable angina, two months post
                  myocardial infarction, who is not tolerating one of his medications. (Cardiology)

        (ii)      Office evaluation of 28-year-old patient with regional enteritis, diarrhea and low-
                  grade fever, established patient. (Family Medicine/Internal Medicine)



                                                  117
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 118 of 270 PageID: 118



         (iii)   Weekly office visit for 5FU therapy for an ambulatory established patient with
                 metastatic   colon     cancer   and    increasing   shortness    of    breath.
                 (Hematology/Oncology)

         (iv)    Office visit with 50-year-old female, established patient, diabetic, blood sugar
                 controlled by diet. She now complains of frequency of urination and weight loss,
                 blood sugar of 320 and negative ketones on dipstick. (Internal Medicine)

         (v)     Follow-up visit for a 60-year-old male whose post-traumatic seizures have
                 disappeared on medication, and who now raises the question of stopping the
                 medication. (Neurology)

         (vi)    Follow-up office visit for a 45-year-old patient with rheumatoid arthritis on gold,
                 methotrexate, or immunosuppressive therapy. (Rheumatology)

         (vii)   Office evaluation on new onset RLQ pain in a 32-year-old woman, established
                 patient. (Urology/General Surgery/ Internal Medicine/Family Medicine)

         (viii) Office visit with 63-year-old female, established patient, with familial polyposis,
                after a previous colectomy and sphincter sparing procedure, now with tenesmus,
                mucus, and increased stool frequency. (Colon and Rectal Surgery)

         260.    Accordingly, pursuant to the CPT Assistant, the moderately to highly severe

 presenting problems that could support the use of CPT code 99214 to bill for an follow-up

 patient examination typically are problems that pose a serious threat to a patient’s health, or even

 the patient’s life.

         261.    By contrast, and as set forth above, to the extent that the Insureds in the claims

 identified in Exhibits “1”, “2”, “4”, “5”, and “6” suffered any injuries at all in their minor

 automobile accidents, the injuries virtually always were garden-variety soft tissue injuries such

 as sprains and strains.

         262.    As set forth above, strains and sprains virtually always resolve after a short course

 of conservative treatment, or no treatment at all, which is why the Care Paths generally require

 healthcare services providers to demonstrate why continued treatment is necessary beyond the

 four-week, eight-week, and 13-week marks.



                                                 118
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 119 of 270 PageID: 119



        263.   By the time the Insureds in the claims identified in Exhibits “1”, “2”, “4”, “5”,

 and “6” presented to Choice Total Pain, The One Acupuncture, Prime Total Pain, Fort Lee Pain,

 and Prime Pain Management for the putative follow-up examinations, the Insureds either did not

 have any genuine presenting problems at all as the result of their minor automobile accidents, or

 their presenting problems were minimal.

        264.   Even so, in the claims for follow-up examinations identified in Exhibits “1”, “2”,

 “4”, “5”, and “6”, Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee, Hong,

 Yoo, J. Lee, Fort Lee Pain, Prime Pain Management, Desai, and Chong routinely billed for their

 putative follow-up examinations under CPT codes 99213 and 99214, and thereby falsely

 represented that the Insureds continued to suffer from presenting problems of low to moderate or

 moderate to high severity, despite the fact that the purported examinations were provided many

 months after the Insureds’ minor automobile accidents, and long after any soft tissue injury pain

 or other symptoms attendant to the minor automobile accidents would have resolved.

        265.   For example:

        (i)    On December 16, 2012, an Insured named LK was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, rear-end collision, and that LK’s vehicle was drivable following the
               accident. The police report further indicated that although LK complained of neck
               pain, LK refused medical attention at the scene. The police report further
               indicated that although LK complained of neck pain, LK refused medical
               attention at the scene. In keeping with the fact that LK was not seriously injured,
               LK did not visit any hospital emergency room following the accident. To the
               extent that LK experienced any health problems at all as the result of the accident,
               they were of low severity at the outset, and had completely resolved within two to
               three months of the accident. Even so, following a purported follow up
               examination of LK by S. Lee on March 5, 2013 – nearly four months after the
               accident – S. Lee and Choice Total Pain billed GEICO for the follow-up
               examination using CPT code 99213, and thereby falsely represented that LK
               presented with problems of low to moderate severity.

        (ii)   On February 3, 2014, an Insured named JL was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a

                                               119
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 120 of 270 PageID: 120



               low-speed, low-impact collision, and that JL’s vehicle was drivable following the
               accident. The police report further indicated that JL was not injured and did not
               complain of any pain at the scene. In keeping with the fact that JL was not
               seriously injured, JL did not visit any hospital emergency room following the
               accident. To the extent that JL experienced any health problems at all as the result
               of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, following a
               purported follow up examination of HL by Hong on August 14, 2014 – more than
               six months after the accident – Hong, S. Lee, and The One Acupuncture billed
               GEICO for the follow-up examination using CPT code 99213, and thereby falsely
               represented that HL presented with problems of low to moderate severity.

       (iii)   On February 7, 2014, an Insured named YM was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, rear-end collision, and that YM’s vehicle was drivable following the
               accident. The police report further indicated that YM was not injured and did not
               complain of any pain at the scene. In keeping with the fact that YM was not
               seriously injured, YM did not visit any hospital emergency room following the
               accident. To the extent that YM experienced any health problems at all as the
               result of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, following a
               purported follow up examination of HL by Hong on August 27, 2014 – more than
               six months after the accident – Hong, S. Lee, and The One Acupuncture billed
               GEICO for the follow-up examination using CPT code 99213, and thereby falsely
               represented that HL presented with problems of low to moderate severity.

       (iv)    On May 10, 2013, an Insured named SL was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-speed,
               rear-end collision, and that SL’s vehicle was drivable following the accident. The
               police report further indicated that SL was not injured and did not complain of
               any pain at the scene. In keeping with the fact that SL was not seriously injured,
               SL did not visit any hospital emergency room following the accident. To the
               extent that SL experienced any health problems at all as the result of the accident,
               they were of low severity at the outset, and had completely resolved within two to
               three months of the accident, and had completely resolved within two to three
               months of the accident. Even so, following a purported follow up examination of
               SL by S. Lee on November 12, 2013 – more than six months after the accident –
               S. Lee and Choice Total Pain billed GEICO for the follow-up examination using
               CPT code 99213, and thereby falsely represented that SL presented with problems
               of low to moderate severity.

       (v)     On December 19, 2013, an Insured named YL was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               rear-end collision, and that YL’s vehicle was drivable following the accident. The
               police report further indicated that YL was not injured and did not complain of
               any pain at the scene. In keeping with the fact that YL was not seriously injured,

                                               120
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 121 of 270 PageID: 121



               YL did not visit any hospital emergency room following the accident. To the
               extent that YL experienced any health problems at all as the result of the accident,
               they were of low severity at the outset, and had completely resolved within two to
               three months of the accident. Even so, following a purported follow up
               examination of YL by S. Lee on July 25, 2014 – more than seven months after the
               accident – S. Lee and Choice Total Pain billed GEICO for the follow-up
               examination using CPT code 99213, and thereby falsely represented that YL
               presented with problems of low to moderate severity.

       (vi)    On December 19, 2013, an Insured named YL was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               rear-end collision, and that YL’s vehicle was drivable following the accident. The
               police report further indicated that YL was not injured and did not complain of
               any pain at the scene. In keeping with the fact that YL was not seriously injured,
               YL did not visit any hospital emergency room following the accident. To the
               extent that YL experienced any health problems at all as the result of the accident,
               they were of low severity at the outset, and had completely resolved within two to
               three months of the accident. Even so, following a purported follow up
               examination of YL by Hong on June 9, 2014 – more than five months after the
               accident – Hong, S. Lee, and The One Acupuncture billed GEICO for the follow-
               up examination using CPT code 99213, and thereby falsely represented that HL
               presented with problems of low to moderate severity.

       (vii)   On February 1, 2014, an Insured named MH was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, low-impact collision and that MH’s vehicle was drivable following the
               accident. The police report further indicated that MH was not injured and did not
               complain of any pain at the scene. In keeping with the fact that MH was not
               seriously injured, MH did not visit any hospital emergency room following the
               accident. To the extent that MH experienced any health problems at all as the
               result of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, following a
               purported follow up examination of MH by S. Lee on June 17, 2014 – more than
               four months after the accident – S. Lee and Choice Total Pain billed GEICO for
               the follow-up examination using CPT code 99213, and thereby falsely represented
               that MH presented with problems of low to moderate severity.

       (viii) On June 9, 2014, an Insured named SG was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              low-impact collision, and that SG’s vehicle was drivable following the accident.
              The police report further indicated that although SG complained of neck pain and
              body, SG refused medical attention at the scene. In keeping with the fact that SG
              was not seriously injured, SG did not visit any hospital emergency room
              following the accident. To the extent that SG experienced any health problems at
              all as the result of the accident, they were of low severity at the outset, and had
              completely resolved within two to three months of the accident. Even so,

                                               121
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 122 of 270 PageID: 122



              following a purported follow up examination of HL by Hong on December 4,
              2014 – more than five months after the accident – Hong, S. Lee, and The One
              Acupuncture billed GEICO for the follow-up examination using CPT code 99213,
              and thereby falsely represented that HL presented with problems of low to
              moderate severity.

       (ix)   On June 9, 2014, an Insured named SG was involved in an automobile accident.
              The contemporaneous police report indicated that the accident a low-speed, rear-
              end collision. The police report further indicated that SG complained of neck pain
              and lower-back. However, in keeping with the fact that SG was not seriously
              injured, SG did not visit any hospital emergency room following the accident. To
              the extent that SG experienced any health problems at all as the result of the
              accident, they were of low severity at the outset, and had completely resolved
              within two to three months of the accident. Even so, following a purported follow
              up examination of SG by Desai on May 4, 2016– nearly two years after the
              accident – Desai and Fort Lee Pain billed GEICO for the follow-up examination
              using CPT codes 99214, and thereby falsely represented that SG presented with
              problems of moderate to high severity.

       (x)    On June 22, 2014, an Insured named YJ was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              low-impact collision, and that YJ’s vehicle was drivable following the accident.
              The police report further indicated that YJ was not injured and did not complain
              of any pain at the scene. In keeping with the fact that YJ was not seriously
              injured, YJ did not visit any hospital emergency room following the accident. To
              the extent that YJ experienced any health problems at all as the result of the
              accident, they were of low severity at the outset, and had completely resolved
              within two to three months of the accident. Even so, following a purported follow
              up examination of YJ by S. Lee on January 13, 2015 – more than seven months
              after the accident – S. Lee and Choice Total Pain billed GEICO for the follow-up
              examination using CPT code 99213, and thereby falsely represented that YJ
              presented with problems of low to moderate severity.

       (xi)   On October 31, 2014, an Insured named SK was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, low-impact collision, and that SK’s vehicle was drivable following the
              accident. The police report further indicated that SK was not injured and did not
              complain of any pain at the scene. The police report further indicated that
              although SK complained of head pain, SK refused medical attention at the scene.
              In keeping with the fact that SK was not seriously injured, SK did not visit any
              hospital emergency room following the accident. To the extent that SK
              experienced any health problems at all as the result of the accident, they were of
              low severity at the outset, and had completely resolved within two to three months
              of the accident. Even so, following a purported follow up examination of SK by
              S. Lee on August 6, 2014 – more than nine months after the accident – S. Lee and
              Choice Total Pain billed GEICO for the follow-up examination using CPT code

                                             122
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 123 of 270 PageID: 123



               99213, and thereby falsely represented that SK presented with problems of low to
               moderate severity.

       (xii)   On December 24, 2014, an Insured named SL was involved in an automobile
               accident. The contemporaneous police report indicated that the accident a low-
               speed, rear-end collision, and that SL’s vehicle was drivable following the
               accident. The police report further indicated that SL was not injured and did not
               complain of any pain at the scene. In keeping with the fact that SL was not
               seriously injured, SL did not visit any hospital emergency room following the
               accident. To the extent that SL experienced any health problems at all as the result
               of the accident, they were of low severity. Even so, following a purported follow
               up examination of SL by Desai on December 14, 2016 – two years after the
               accident – Desai and Fort Lee Pain billed GEICO for the follow-up examination
               using CPT codes 99214, and thereby falsely represented that SL presented with
               problems of moderate to high severity.

       (xiii) On January 30, 2015, an Insured named YC was involved in an automobile
              accident. The contemporaneous police report indicated that the accident a low-
              speed, low-impact collision, and that YC’s vehicle was drivable following the
              accident. The police report further indicated that YC was not injured and did not
              complain of any pain at the scene. In keeping with the fact that YC was not
              seriously injured, YC did not visit any hospital emergency room following the
              accident. To the extent that YC experienced any health problems at all as the
              result of the accident, they were of low severity at the outset, and had completely
              resolved within two to three months of the accident. Even so, following a
              purported follow up examination of YC by Desai on March 16, 2016 – more than
              one year after the accident – Desai and Fort Lee Pain billed GEICO for the
              follow-up examination using CPT codes 99213, and thereby falsely represented
              that YC presented with problems of low to moderate severity.

       (xiv)   On February 13, 2015, an Insured named SH was involved in an automobile
               accident. The contemporaneous police report indicated that the accident a low-
               speed, rear-end collision and that SH’s vehicle was drivable following the
               accident. The police report further indicated that SH was not injured and did not
               complain of any pain at the scene. In keeping with the fact that SH was not
               seriously injured, SH did not visit any hospital emergency room following the
               accident. To the extent that SH experienced any health problems at all as the
               result of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, following a
               purported follow up examination of SH by Desai on February 3, 2016 – one year
               after the accident – Desai and Fort Lee Pain billed GEICO for the follow-up
               examination using CPT codes 99214, and thereby falsely represented that SH
               presented with problems of moderate to high severity.

       (xv)    On February 19, 2015, an Insured named EK was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a

                                               123
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 124 of 270 PageID: 124



               low-speed, low-impact collision, and that EK’s vehicle was drivable following the
               accident. The police report further indicated that EK was not injured and did not
               complain of any pain at the scene. In keeping with the fact that EK was not
               seriously injured, EK did not visit any hospital emergency room following the
               accident. To the extent that EK experienced any health problems at all as the
               result of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, following a
               purported follow up examination of EK by S. Lee on November 11, 2015 – more
               than eight months after the accident – S. Lee and Choice Total Pain billed GEICO
               for the follow-up examination using CPT code 99213, and thereby falsely
               represented that EK presented with problems of low to moderate severity.

       (xvi)   On March 3, 2015, an Insured named YL was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-speed,
               rear-end collision, and that YL’s vehicle was drivable following the accident. The
               police report further indicated that YL was not injured and did not complain of
               any pain at the scene. The police report further indicated that although YL
               complained of neck pain, YL refused medical attention at the scene. In keeping
               with the fact that YL was not seriously injured, YL did not visit any hospital
               emergency room following the accident. To the extent that YL experienced any
               health problems at all as the result of the accident, they were of low severity at the
               outset, and had completely resolved within two to three months of the accident.
               Even so, following a purported follow up examination of HL by Hong on October
               12, 2015 – more than seven months after the accident – Hong, S. Lee, and The
               One Acupuncture billed GEICO for the follow-up examination using CPT code
               99213, and thereby falsely represented that HL presented with problems of low to
               moderate severity.

       (xvii) On July 16, 2015, an Insured named JK was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              low-impact collision, and that JK’s vehicle was drivable following the accident.
              The police report further indicated that JK was not injured and did not complain
              of any pain at the scene. In keeping with the fact that JK was not seriously
              injured, JK did not visit any hospital emergency room following the accident. To
              the extent that JK experienced any health problems at all as the result of the
              accident, they were of low severity at the outset, and had completely resolved
              within two to three months of the accident. Even so, following a purported follow
              up examination of JK on January 22, 2016 – more than six after the accident – S.
              Lee and Choice Total Pain billed GEICO for the initial examination using CPT
              code 99213, and thereby falsely represented that JK presented with problems of
              low to moderate severity.

       (xviii) On May 7, 2016, an Insured named JL was involved in an automobile accident.
               The contemporaneous police report indicated that the accident a low-speed, low-
               impact collision, and that JL’s vehicle was drivable following the accident. The
               police report further indicated that JL was not injured and did not complain of any

                                                124
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 125 of 270 PageID: 125



               pain at the scene. In keeping with the fact that JL was not seriously injured, JL did
               not visit any hospital emergency room following the accident. To the extent that
               JL experienced any health problems at all as the result of the accident, they were
               of low severity at the outset, and had completely resolved within two to three
               months of the accident. Even so, following a purported follow up examination of
               JL by Desai on March 29, 2017 – more than ten months after the accident – Desai
               and Fort Lee Pain billed GEICO for the follow-up examination using CPT codes
               99214, and thereby falsely represented that JL presented with problems of
               moderate to high severity.

       (xix)   On September 2, 2016, an Insured named MK was involved in an automobile
               accident. The contemporaneous police report indicated that the accident a low-
               speed, rear-end collision, and that MK’s vehicle was drivable following the
               accident. The police report further indicated that MK was not injured and did not
               complain of any pain at the scene. In keeping with the fact that MK was not
               seriously injured, MK did not visit any hospital emergency room following the
               accident. To the extent that MK experienced any health problems at all as the
               result of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, following a
               purported follow up examination of MK by Desai on February 8, 2017 – more
               than five months after the accident – Desai and Fort Lee Pain billed GEICO for
               the follow-up examination using CPT codes 99214, and thereby falsely
               represented that MK presented with problems of moderate to high severity.

       (xx)    On November 16, 2016, an Insured named KS was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, low-impact collision and that KS’s vehicle was drivable following the
               accident. The police report further indicated that KS was not injured and did not
               complain of any pain at the scene. In keeping with the fact that KS was not
               seriously injured, KS did not visit any hospital emergency room following the
               accident. To the extent that KS experienced any health problems at all as the
               result of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, following a
               purported follow up examination of KS by S. Lee on September 15, 2017 – more
               than nine months after the accident – S. Lee and Choice Total Pain billed GEICO
               for the follow-up examination using CPT code 99213, and thereby falsely
               represented that KS presented with problems of low to moderate severity.

       (xxi)   On February 13, 2017, an Insured named EL was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, low-impact collision and that EL’s vehicle was drivable following the
               accident. The police report further indicated that EL was not injured and did not
               complain of any pain at the scene. In keeping with the fact that EL was not
               seriously injured, EL did not visit any hospital emergency room following the
               accident. To the extent that EL experienced any health problems at all as the
               result of the accident, they were of low severity at the outset, and had completely

                                               125
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 126 of 270 PageID: 126



              resolved within two to three months of the accident. Even so, following a
              purported follow up examination of EL by S. Lee on January 17, 2018 – more
              than eleven months after the accident – S. Lee and Choice Total Pain billed
              GEICO for the follow-up examination using CPT code 99213, and thereby falsely
              represented that EL presented with problems of low to moderate severity.

       (xxii) On March 25, 2017, an Insured named TL was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, rear-end collision, and that TL’s vehicle was drivable following the
              accident. The police report further indicated that TL was not injured and did not
              complain of any pain at the scene. In keeping with the fact that TL was not
              seriously injured, TL did not visit any hospital emergency room following the
              accident. To the extent that TL experienced any health problems at all as the
              result of the accident, they were of low severity at the outset, and had completely
              resolved within two to three months of the accident. Even so, following a
              purported follow up examination of TL by S. Lee on January 26, 2018 – more
              than ten months after the accident – S. Lee and Choice Total Pain billed GEICO
              for the follow-up examination using CPT code 99213, and thereby falsely
              represented that TL presented with problems of low to moderate severity.

       (xxiii) On April 10, 2017, an Insured named WK was involved in an automobile
               accident. The contemporaneous police report indicated that the accident a low-
               speed, low-impact collision, and that WK’s vehicle was drivable following the
               accident. The police report further indicated that WK was not injured and did not
               complain of any pain at the scene. In keeping with the fact that WK was not
               seriously injured, WK did not visit any hospital emergency room following the
               accident. To the extent that WK experienced any health problems at all as the
               result of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, following a
               purported follow up examination of WK by Chong on November 14, 2018 – more
               than one year after the accident – Chong, Desai, and Prime Pain Management
               billed GEICO for the follow-up examination using CPT code 99213, and thereby
               falsely represented that WK presented with problems of low to moderate severity.

       (xxiv) On April 27, 2017, an Insured named MK was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, low-impact collision, and that MK’s vehicle was drivable following
              the accident. The police report further indicated that MK was not injured and did
              not complain of any pain at the scene. In keeping with the fact that MK was not
              seriously injured, MK did not visit any hospital emergency room following the
              accident. To the extent that MK experienced any health problems at all as the
              result of the accident, they were of low severity at the outset, and had completely
              resolved within two to three months of the accident. Even so, following a
              purported follow up examination of MK by S. Lee on January 12, 2018 – more
              than eight months after the accident – S. Lee and Choice Total Pain billed GEICO



                                              126
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 127 of 270 PageID: 127



              for the follow-up examination using CPT code 99213, and thereby falsely
              represented that MK presented with problems of low to moderate severity.

       (xxv) On May 8, 2017, an Insured named DL was involved in an automobile accident.
             The contemporaneous police report indicated that the accident a low-speed, low-
             impact collision and that DL’s vehicle was drivable following the accident. The
             police report further indicated that although DL complained of neck pain, DL
             refused medical attention at the scene. In keeping with the fact that DL was not
             seriously injured, DL did not visit any hospital emergency room following the
             accident. To the extent that DL experienced any health problems at all as the
             result of the accident, they were of low severity. Even so, following a purported
             follow up examination of DL by Desai on August 2, 2017, Desai and Fort Lee
             Pain billed GEICO for the follow-up examination using CPT codes 99214, and
             thereby falsely represented that DL presented with problems of moderate to high
             severity.

       (xxvi) On May 15, 2017, an Insured named XS was involved in an automobile accident.
              The contemporaneous police report indicated that the accident a low-speed, low-
              impact collision, and that XS’s vehicle was drivable following the accident. The
              police report further indicated that XS was not injured and did not complain of
              any pain at the scene. In keeping with the fact that XS was not seriously injured,
              XS did not visit any hospital emergency room following the accident. To the
              extent that XS experienced any health problems at all as the result of the accident,
              they were of low severity at the outset, and had completely resolved within two to
              three months of the accident. Even so, following a purported follow up
              examination of XS by Desai on December 6, 2017 – more than six months after
              the accident – Desai and Fort Lee Pain billed GEICO for the follow-up
              examination using CPT codes 99214, and thereby falsely represented that XS
              presented with problems of moderate to high severity.

       (xxvii) On June 8, 2017, an Insured named SH was involved in an automobile accident.
               The contemporaneous police report indicated that the accident a low-speed, rear-
               end collision, and that SH’s vehicle was drivable following the accident. The
               police report further indicated that SH was not injured and did not complain of
               any pain at the scene. In keeping with the fact that SH was not seriously injured,
               SH did not visit any hospital emergency room following the accident. To the
               extent that SH experienced any health problems at all as the result of the accident,
               they were of low severity at the outset, and had completely resolved within two to
               three months of the accident. Even so, following a purported follow up
               examination of SH by Desai on September 17, 2018 – more than one year after
               the accident – Desai and Prime Pain Management billed GEICO for the follow-up
               examination using CPT code 99213, and thereby falsely represented that SH
               presented with problems of low to moderate severity.

       (xxviii)On July 6, 2017, an Insured named IK was involved in an automobile accident.
               The contemporaneous police report indicated that the accident a low-speed, low-

                                               127
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 128 of 270 PageID: 128



              impact collision, and that IK’s vehicle was drivable following the accident. The
              police report further indicated that IK was not injured and did not complain of any
              pain at the scene. In keeping with the fact that IK was not seriously injured, IK
              did not visit any hospital emergency room following the accident. To the extent
              that IK experienced any health problems at all as the result of the accident, they
              were of low severity at the outset, and had completely resolved within two to
              three months of the accident. Even so, following a purported follow up
              examination of IK by Desai on November 5, 2018 – more than one year after the
              accident – Desai and Prime Pain Management billed GEICO for the follow-up
              examination using CPT code 99213, and thereby falsely represented that IK
              presented with problems of low to moderate severity.

       (xxix) On June 21, 2017, an Insured named HO was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              low-impact collision and that HO’s vehicle was drivable following the accident.
              The police report further indicated that HO was not injured and did not complain
              of any pain at the scene. In keeping with the fact that HO was not seriously
              injured, HO did not visit any hospital emergency room following the accident. To
              the extent that HO experienced any health problems at all as the result of the
              accident, they were of low severity at the outset, and had completely resolved
              within two to three months of the accident. Even so, following a purported follow
              up examination of HO by S. Lee on October 18, 2017 – more than three months
              after the accident – S. Lee and Choice Total Pain billed GEICO for the follow-up
              examination using CPT code 99213, and thereby falsely represented that HO
              presented with problems of low to moderate severity.

       (xxx) On July 30, 2017, an Insured named OK was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-speed,
             low-impact collision and that OK’s vehicle was drivable following the accident.
             The police report further indicated that OK was not injured and did not complain
             of any pain at the scene. In keeping with the fact that OK was not seriously
             injured, OK did not visit any hospital emergency room following the accident. To
             the extent that OK experienced any health problems at all as the result of the
             accident, they were of low severity at the outset, and had completely resolved
             within two to three months of the accident. Even so, following a purported follow
             up examination of OK by Yoo on January 10, 2018 – more than five months after
             the accident – S. Lee, Yoo, and Prime Total Pain billed GEICO for the follow-up
             examination using CPT code 99213, and thereby falsely represented that OK
             presented with problems of low to moderate severity.

       (xxxi) On December 6, 2017, an Insured named EC was involved in an automobile
              accident. The contemporaneous police report indicated that the accident a low-
              speed, low-impact collision, and that EC’s vehicle was drivable following the
              accident. The police report further indicated that EC was not injured and did not
              complain of any pain at the scene. In keeping with the fact that EC was not
              seriously injured, EC did not visit any hospital emergency room following the

                                              128
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 129 of 270 PageID: 129



              accident. To the extent that EC experienced any health problems at all as the
              result of the accident, they were of low severity at the outset, and had completely
              resolved within two to three months of the accident. Even so, following a
              purported follow up examination of EC by Chong on December 12, 2018 – more
              than one year after the accident – Chong, Desai, and Prime Pain Management
              billed GEICO for the follow-up examination using CPT code 99213, and thereby
              falsely represented that EC presented with problems of low to moderate severity.

       (xxxii) On January 6, 2018, an Insured named CS was involved in an automobile
               accident. The contemporaneous police report indicated that the accident a low-
               speed, low-impact collision, and that CS’s vehicle was drivable following the
               accident. The police report further indicated that CS was not injured and did not
               complain of any pain at the scene. In keeping with the fact that CS was not
               seriously injured, CS did not visit any hospital emergency room following the
               accident. To the extent that CS experienced any health problems at all as the
               result of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, following a
               purported follow up examination of CS by Desai on November 19, 2018 – more
               than ten months after the accident – Desai and Prime Pain Management billed
               GEICO for the follow-up examination using CPT code 99213, and thereby falsely
               represented that CS presented with problems of low to moderate severity.

       (xxxiii)On March 27, 2018, an Insured named WL was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, rear-end collision and that WL’s vehicle was drivable following the
               accident. The police report further indicated that WL was not injured and did not
               complain of any pain at the scene. In keeping with the fact that WL was not
               seriously injured, WL did not visit any hospital emergency room following the
               accident. To the extent that WL experienced any health problems at all as the
               result of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, following a
               purported follow up examination of WL by Yoo on October 3, 2018 – more than
               six months after the accident – S. Lee, Yoo, and Prime Total Pain billed GEICO
               for the follow-up examination using CPT code 99213, and thereby falsely
               represented that WL presented with problems of low to moderate severity.

       (xxxiv) On September 15, 2018, an Insured named IK was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, rear-end collision and that IK’s vehicle was drivable following the
               accident. The police report further indicated that IK was not injured and did not
               complain of any pain at the scene. In keeping with the fact that IK was not
               seriously injured, IK did not visit any hospital emergency room following the
               accident. To the extent that IK experienced any health problems at all as the result
               of the accident, they were of low severity. Even so, following a purported follow
               up examination of IK by Yoo on December 12, 2018, S. Lee, Yoo, and Prime
               Total Pain billed GEICO for the follow-up examination using CPT code 99213,

                                               129
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 130 of 270 PageID: 130



                and thereby falsely represented that IK presented with problems of low to
                moderate severity.

        (xxxv) On November 10, 2018, an Insured named MB was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, rear-end collision and that MB’s vehicle was drivable following the
               accident. The police report further indicated that MB was not injured and did not
               complain of any pain at the scene. In keeping with the fact that MB was not
               seriously injured, MB did not visit any hospital emergency room following the
               accident. To the extent that MB experienced any health problems at all as the
               result of the accident, they were of low severity. Even so, following a purported
               follow up examination of MB by J. Lee on December 20, 2018, S. Lee, J. Lee,
               and Prime Total Pain billed GEICO for the follow-up examination using CPT
               code 99213, and thereby falsely represented that MB presented with problems of
               low to moderate severity.

        266.    These are only representative examples. In virtually all of the claims for follow-

 up examinations identified in Exhibits “1”, “2”, “4”, “5”, and “6”, Choice Total Pain, The One

 Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, J. Lee, Fort Lee Pain, Prime Pain

 Management, Desai, and Chong falsely represented that the Insureds presented with problems of

 low to moderate or moderate to high severity, when in fact the Insureds either did not have any

 genuine presenting problems at all as the result of their minor automobile accidents at the time of

 the follow-up examinations – which often were many months or even years after the minor

 accidents – or else their presenting problems were minimal.

        267.    In the claims for follow-up examinations identified in Exhibits “1”, “2”, “4”, “5”,

 and “6”, Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, J. Lee,

 Fort Lee Pain, Prime Pain Management, Desai, and Chong routinely falsely represented that the

 Insureds presented with problems of low to moderate or moderate to high severity in order to

 create a false basis for their charges for the putative examinations under CPT codes 99213 and

 99214, because examinations billable under CPT codes 99213 and 99214 are reimbursable at

 higher rates than examinations involving presenting problems of minimal severity, or no



                                                130
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 131 of 270 PageID: 131



 severity.

        268.    In the claims for follow-up examinations identified in Exhibits “1”, “2”, “4”, “5”,

 and “6”, Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, J. Lee,

 Fort Lee Pain, Prime Pain Management, Desai, and Chong also routinely falsely represented that

 the Insureds presented with problems of moderate to high severity in order to create a false basis

 for the laundry list of other Fraudulent Services that Choice Total Pain, The One Acupuncture,

 Prime Total Pain, S. Lee, Hong, Yoo, J. Lee, Fort Lee Pain, Prime Pain Management, Desai, and

 Chong purported to provide to the Insureds, including additional, medically unnecessary

 chiropractic, physical therapy, acupuncture treatments, electrodiagnostic testing, and pain

 management injections.

 b.     Misrepresentations Regarding the Results of the Follow-Up Examinations

        269.    What is more, pursuant to the Fee Schedule, when Choice Total Pain, The One

 Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, J. Lee, Desai, Chong, Fort Lee Pain, and

 Prime Pain Management billed for their putative follow-up examinations under CPT code 99213,

 they represented that they performed at least two of the following three components: (i) took an

 “expanded problem focused” patient history; (ii) conducted an “expanded problem focused

 physical examination”; and (iii) engaged in medical decision-making of “low complexity”.

        270.    Moreover, pursuant to the Fee Schedule, when Desai, Chong, Fort Lee Pain, and

 Prime Pain Management submitted charges for the follow-up examinations under CPT code

 99214, they represented that they performed at least two of the following three components: (i)

 took a “detailed” patient history; (ii) conducted a “detailed” physical examination; and (iii)

 engaged in medical decision-making of “moderate complexity”.




                                                131
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 132 of 270 PageID: 132



        271.    In actuality, however, in the claims for follow-up examinations identified in in

 Exhibits “1”, “2”, “4”, “5”, and “6”, Choice Total Pain, The One Acupuncture, Prime Total Pain,

 S. Lee, Hong, Yoo, J. Lee, Fort Lee Pain, Prime Pain Management, Desai, and Chong did not

 take any legitimate patient histories, conduct any legitimate physical examinations, or engage in

 any legitimate medical decision-making at all.

        272.    Rather, following their purported follow-up examinations, Choice Total Pain, The

 One Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, J. Lee, Fort Lee Pain, Prime Pain

 Management, Desai, and Chong simply reiterated the false, boilerplate “diagnoses” from the

 Insureds’ initial examinations and recommended that the Insureds continue to return to Choice

 Total Pain, The One Acupuncture, Prime Total Pain, Fort Lee Pain, and/or Prime Pain

 Management for additional, medically unnecessary chiropractic, physical therapy, acupuncture

 treatments, electrodiagnostic testing, and pain management injections.

        273.    In keeping with the fact that the putative “results” of the follow-up examinations

 were phony, and were falsified to support continued, medically unnecessary treatments by the

 Defendants, and to provide a false justification for the medically unnecessary treatments that the

 Defendants already had purported to provide, Choice Total Pain, The One Acupuncture, Prime

 Total Pain, S. Lee, Hong, Yoo, J. Lee, Fort Lee Pain, Prime Pain Management, Desai, and Chong

 routinely falsely purported to diagnose continuing effects of soft tissue injuries in the Insureds

 long after the minor underlying automobile accidents occurred, and long after any attendant soft

 tissue injury pain or other symptoms attendant to the minor automobile accidents would have

 resolved.

        274.    For example:

        (i)     On December 16, 2012, an Insured named LK was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a

                                                  132
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 133 of 270 PageID: 133



               low-speed, rear-end collision, and that LK’s vehicle was drivable following the
               accident. The police report further indicated that although LK complained of neck
               pain, LK refused medical attention at the scene. In keeping with the fact that LK
               was not seriously injured, LK did not visit any hospital emergency room
               following the accident. To the extent that LK experienced any health problems at
               all as the result of the accident, they were of low severity. Even so, following a
               purported follow up examination of LK by S. Lee on March 5, 2013, S. Lee
               falsely reported that LK continued to suffer from high levels of pain and range of
               motion deficits as the result of the accident, and recommended that LK return to
               Choice Total Pain for the continued provision of the Fraudulent Services.

       (ii)    On May 10, 2013, an Insured named SL was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-speed,
               rear-end collision, and that SL’s vehicle was drivable following the accident. The
               police report further indicated that SL was not injured and did not complain of
               any pain at the scene. In keeping with the fact that SL was not seriously injured,
               SL did not visit any hospital emergency room following the accident. To the
               extent that SL experienced any health problems at all as the result of the accident,
               they were of low severity at the outset, and had completely resolved within two to
               three months of the accident. Even so, following a purported follow up
               examination of SL by S. Lee on November 12, 2013 – more than six months after
               the accident – S. Lee falsely reported that SL continued to suffer from high levels
               of pain and range of motion deficits as the result of the minor accident, and
               recommended that SL return to Choice Total Pain for the continued provision of
               the Fraudulent Services.

       (iii)   On December 19, 2013, an Insured named YL was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               rear-end collision, and that YL’s vehicle was drivable following the accident. The
               police report further indicated that YL was not injured and did not complain of
               any pain at the scene. In keeping with the fact that YL was not seriously injured,
               YL did not visit any hospital emergency room following the accident. To the
               extent that YL experienced any health problems at all as the result of the accident,
               they were of low severity at the outset, and had completely resolved within two to
               three months of the accident. Even so, following a purported follow up
               examination of YL by S. Lee on July 25, 2014 – more than seven months after the
               accident – S. Lee falsely reported that YL continued to suffer from high levels of
               pain and range of motion deficits as the result of the minor accident, and
               recommended that YL return to Choice Total Pain for the continued provision of
               the Fraudulent Services.

       (iv)    On December 19, 2013, an Insured named YL was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               rear-end collision, and that YL’s vehicle was drivable following the accident. The
               police report further indicated that YL was not injured and did not complain of
               any pain at the scene. In keeping with the fact that YL was not seriously injured,

                                               133
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 134 of 270 PageID: 134



               YL did not visit any hospital emergency room following the accident. To the
               extent that YL experienced any health problems at all as the result of the accident,
               they were of low severity at the outset, and had completely resolved within two to
               three months of the accident. Even so, following a purported follow up
               examination of HL by Hong on June 9, 2014 – more than two months after the
               accident – Hong falsely reported that HL continued to suffer from high levels of
               pain as the result of the minor accident, and recommended that HL return to The
               One Acupuncture for the continued provision of the Fraudulent Services.

       (v)     On January 2, 2014, an Insured named JC was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, rear-end collision, and that JC’s vehicle was drivable following the
               accident. The police report further indicated that JC was not injured and did not
               complain of any pain at the scene. In keeping with the fact that JC was not
               seriously injured, JC did not visit any hospital emergency room following the
               accident. To the extent that JC experienced any health problems at all as the result
               of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, following a
               purported follow up examination of JC by S. Lee on July 21, 2014 – more than six
               months after the accident – S. Lee falsely reported that JC continued to suffer
               from high levels of pain and range of motion deficits as the result of the minor
               accident, and recommended that JC return to Choice Total Pain for the continued
               provision of the Fraudulent Services.

       (vi)    On February 3, 2014, an Insured named JL was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, low-impact collision, and that JL’s vehicle was drivable following the
               accident. The police report further indicated that JL was not injured and did not
               complain of any pain at the scene. In keeping with the fact that JL was not
               seriously injured, JL did not visit any hospital emergency room following the
               accident. To the extent that JL experienced any health problems at all as the result
               of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, following a
               purported follow up examination of HL by Hong on August 14, 2014 – more than
               six months after the accident – Hong falsely reported that HL continued to suffer
               from high levels of pain as the result of the minor accident, and recommended
               that HL return to The One Acupuncture for the continued provision of the
               Fraudulent Services.

       (vii)   On February 7, 2014, an Insured named YM was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, rear-end collision, and that YM’s vehicle was drivable following the
               accident. The police report further indicated that YM was not injured and did not
               complain of any pain at the scene. In keeping with the fact that YM was not
               seriously injured, YM did not visit any hospital emergency room following the
               accident. To the extent that YM experienced any health problems at all as the

                                               134
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 135 of 270 PageID: 135



              result of the accident, they were of low severity at the outset, and had completely
              resolved within two to three months of the accident. Even so, following a
              purported follow up examination of HL by Hong on August 27, 2014 – more than
              six months after the accident – Hong falsely reported that HL continued to suffer
              from high levels of pain as the result of the minor accident, and recommended
              that HL return to The One Acupuncture for the continued provision of the
              Fraudulent Services.

       (viii) On June 9, 2014, an Insured named SG was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              low-impact collision, and that SG’s vehicle was drivable following the accident.
              The police report further indicated that although SG complained of neck pain and
              body, SG refused medical attention at the scene. In keeping with the fact that SG
              was not seriously injured, SG did not visit any hospital emergency room
              following the accident. To the extent that SG experienced any health problems at
              all as the result of the accident, they were of low severity at the outset, and had
              completely resolved within two to three months of the accident. Even so,
              following a purported follow up examination of HL by Hong on December 4,
              2014 – more than five months after the accident – Hong falsely reported that HL
              continued to suffer from high levels of pain as the result of the minor accident,
              and recommended that HL return to The One Acupuncture for the continued
              provision of the Fraudulent Services.

       (ix)   On June 9, 2014, an Insured named SG was involved in an automobile accident.
              The contemporaneous police report indicated that the accident a low-speed, rear-
              end collision. The police report further indicated that although SG complained of
              neck pain and lower-back, SG refused medical attention at the scene. In keeping
              with the fact that SG was not seriously injured, SG did not visit any hospital
              emergency room following the accident. To the extent that SG experienced any
              health problems at all as the result of the accident, they were of low severity at the
              outset, and had completely resolved within two to three months of the accident.
              Even so, following a purported follow up examination of SG by Desai on May 4,
              2016 – nearly two years after the accident – Desai and Fort Lee Pain falsely
              reported that SG continued to suffer from serious symptoms as the result of the
              minor accident, and recommended that SG return to Fort Lee Pain for the
              continued provision of the Fraudulent Services, and recommended that SG
              continue to receive medically unnecessary, chiropractic, physical therapy, and/or
              acupuncture treatments at Choice Total Pain.

       (x)    On June 22, 2014, an Insured named YJ was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              low-impact collision, and that YJ’s vehicle was drivable following the accident.
              The police report further indicated that YJ was not injured and did not complain
              of any pain at the scene. In keeping with the fact that YJ was not seriously
              injured, YJ did not visit any hospital emergency room following the accident. To
              the extent that YJ experienced any health problems at all as the result of the

                                               135
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 136 of 270 PageID: 136



               accident, they were of low severity at the outset, and had completely resolved
               within two to three months of the accident. Even so, following a purported follow
               up examination of YJ by S. Lee on January 13, 2015 – more than s months after
               the accident – S. Lee falsely reported that YJ continued to suffer from high levels
               of pain and range of motion deficits as the result of the minor accident, and
               recommended that YJ return to Choice Total Pain for the continued provision of
               the Fraudulent Services.

       (xi)    On October 31, 2014, an Insured named SK was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, low-impact collision, and that SK’s vehicle was drivable following the
               accident. The police report further indicated that SK was not injured and did not
               complain of any pain at the scene. The police report further indicated that
               although SK complained of head pain, SK refused medical attention at the scene.
               In keeping with the fact that SK was not seriously injured, SK did not visit any
               hospital emergency room following the accident. To the extent that SK
               experienced any health problems at all as the result of the accident, they were of
               low severity at the outset, and had completely resolved within two to three months
               of the accident. Even so, following a purported follow up examination of SK by
               S. Lee on August 6, 2014 – more than nine months after the accident – S. Lee
               falsely reported that SK continued to suffer from high levels of pain and range of
               motion deficits as the result of the minor accident, and recommended that SK
               return to Choice Total Pain for the continued provision of the Fraudulent
               Services.

       (xii)   On December 24, 2014, an Insured named SL was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, rear-end collision, and that SL’s vehicle was drivable following the
               accident. The police report further indicated that SL was not injured and did not
               complain of any pain at the scene. In keeping with the fact that SL was not
               seriously injured, SL did not visit any hospital emergency room following the
               accident. To the extent that SL experienced any health problems at all as the result
               of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, following a
               purported follow up examination of SL by S. Lee on October 30, 2015 – more
               than ten months after the accident – S. Lee falsely reported that SL continued to
               suffer from high levels of pain and range of motion deficits a as the result of the
               minor accident, and recommended that SL return to Choice Total Pain for the
               continued provision of the Fraudulent Services.

       (xiii) On February 13, 2015, an Insured named SH was involved in an automobile
              accident. The contemporaneous police report indicated that the accident a low-
              speed, rear-end collision, and that SH’s vehicle was drivable following the
              accident. The police report further indicated that SH was not injured and did not
              complain of any pain at the scene. In keeping with the fact that SH was not
              seriously injured, SH did not visit any hospital emergency room following the

                                               136
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 137 of 270 PageID: 137



               accident. To the extent that SH experienced any health problems at all as the
               result of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, following a
               purported follow up examination of SH by Desai on February 3, 2016 – nearly
               one year after the accident – Desai and Fort Lee Pain falsely reported that SH
               continued to suffer from serious symptoms as the result of the minor accident, and
               recommended that SH return to Fort Lee Pain for the continued provision of the
               Fraudulent Services, and recommended that SH continue to receive medically
               unnecessary, chiropractic, physical therapy, and/or acupuncture treatments at
               Choice Total Pain.

       (xiv)   On February 19, 2015, an Insured named EK was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, low-impact collision, and that EK’s vehicle was drivable following the
               accident. The police report further indicated that EK was not injured and did not
               complain of any pain at the scene. In keeping with the fact that EK was not
               seriously injured, EK did not visit any hospital emergency room following the
               accident. To the extent that EK experienced any health problems at all as the
               result of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, following a
               purported follow up examination of EK by S. Lee on November 11, 2015 – more
               than eight months after the accident – S. Lee falsely reported that EK continued to
               suffer from high levels of pain and range of motion as the result of the minor
               accident, and recommended that EK return to Choice Total Pain for the continued
               provision of the Fraudulent Services.

       (xv)    On March 3, 2015, an Insured named YL was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-speed,
               rear-end collision, and that YL’s vehicle was drivable following the accident. The
               police report further indicated that although YL complained of neck pain, YL
               refused medical attention at the scene. In keeping with the fact that YL was not
               seriously injured, YL did not visit any hospital emergency room following the
               accident. To the extent that YL experienced any health problems at all as the
               result of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, following a
               purported follow up examination of YL by S. Lee on October 13, 2015 – more
               than seven months after the accident – S. Lee falsely reported that YL continued
               to suffer from high levels of pain and range of motion deficits as the result of the
               minor accident, and recommended that YL return to Choice Total Pain for the
               continued provision of the Fraudulent Services.

       (xvi)   On March 3, 2015, an Insured named YL was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-speed,
               rear-end collision, and that YL’s vehicle was drivable following the accident. The
               police report further indicated that YL was not injured and did not complain of
               any pain at the scene. The police report further indicated that although YL

                                               137
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 138 of 270 PageID: 138



               complained of neck pain, YL refused medical attention at the scene. In keeping
               with the fact that YL was not seriously injured, YL did not visit any hospital
               emergency room following the accident. To the extent that YL experienced any
               health problems at all as the result of the accident, they were of low severity at the
               outset, and had completely resolved within two to three months of the accident.
               Even so, following a purported follow up examination of HL by Hong on October
               12, 2015 – more than seven months after the accident – Hong falsely reported that
               HL continued to suffer from high levels of pain as the result of the minor
               accident, and recommended that HL return to The One Acupuncture for the
               continued provision of the Fraudulent Services.

       (xvii) On July 16, 2015, an Insured named JK was involved in an automobile accident.
              The contemporaneous police report indicated that the accident a low-speed, low-
              impact collision, and that JK’s vehicle was drivable following the accident. The
              police report further indicated that JK was not injured and did not complain of any
              pain at the scene. In keeping with the fact that JK was not seriously injured, JK
              did not visit any hospital emergency room following the accident. To the extent
              that JK experienced any health problems at all as the result of the accident, they
              were of low severity at the outset, and had completely resolved within two to
              three months of the accident. Even so, following a purported follow up
              examination of JK by Desai on July 13, 2016 – nearly one year after the accident
              – Desai and Fort Lee Pain falsely reported that JK continued to suffer from
              serious symptoms as the result of the minor accident, and recommended that JK
              return to Fort Lee Pain for the continued provision of the Fraudulent Services, and
              recommended that JK continue to receive medically unnecessary, chiropractic,
              physical therapy, and/or acupuncture treatments at Choice Total Pain.

       (xviii) On March 15, 2016, an Insured named KG was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, low-impact collision, and that KG’s vehicle was drivable following
               the accident. The police report further indicated that KG was not injured and did
               not complain of any pain at the scene. In keeping with the fact that KG was not
               seriously injured, KG did not visit any hospital emergency room following the
               accident. To the extent that KG experienced any health problems at all as the
               result of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, following a
               purported follow up examination of KG by S. Lee on June 29, 2016 – more than
               seven months after the accident – S. Lee falsely reported that KG continued to
               suffer from high levels of pain and range of motion deficits as the result of the
               minor accident, and recommended that KG return to Choice Total Pain for the
               continued provision of the Fraudulent Services.

       (xix)   On May 7, 2016, an Insured named JL was involved in an automobile accident.
               The contemporaneous police report indicated that the accident a low-speed, low-
               impact collision, and that JL’s vehicle was drivable following the accident. The
               police report further indicated that JL was not injured and did not complain of any

                                                138
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 139 of 270 PageID: 139



               pain at the scene. In keeping with the fact that JL was not seriously injured, JL did
               not visit any hospital emergency room following the accident. To the extent that
               JL experienced any health problems at all as the result of the accident, they were
               of low severity at the outset, and had completely resolved within two to three
               months of the accident. Even so, following a purported follow up examination of
               JL by Desai on March 29, 2017 – more than ten months after the accident – Desai
               and Fort Lee Pain falsely reported that JL continued to suffer from serious
               symptoms as the result of the minor accident, and recommended that JL return to
               Fort Lee Pain for the continued provision of the Fraudulent Services, and
               recommended that JL continue to receive medically unnecessary, chiropractic,
               physical therapy, and/or acupuncture treatments at Choice Total Pain.

       (xx)    On September 2, 2016, an Insured named MK was involved in an automobile
               accident. The contemporaneous police report indicated that the accident a low-
               speed, rear-end collision, and that MK’s vehicle was drivable following the
               accident. The police report further indicated that MK was not injured and did not
               complain of any pain at the scene. In keeping with the fact that MK was not
               seriously injured, MK did not visit any hospital emergency room following the
               accident. To the extent that MK experienced any health problems at all as the
               result of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, following a
               purported follow up examination of MK by Desai on February 8, 2017 – more
               than five months after the accident – Desai and Fort Lee Pain falsely reported that
               MK continued to suffer from serious symptoms as the result of the minor
               accident, and recommended that MK return to Fort Lee Pain for the continued
               provision of the Fraudulent Services, and recommended that MK continue to
               receive medically unnecessary, chiropractic, physical therapy, and/or acupuncture
               treatments at Choice Total Pain.

       (xxi)   On November 16, 2016, an Insured named KS was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, low-impact collision, and that KS’s vehicle was drivable following the
               accident. The police report further indicated that KS was not injured and did not
               complain of any pain at the scene. In keeping with the fact that KS was not
               seriously injured, KS did not visit any hospital emergency room following the
               accident. To the extent that KS experienced any health problems at all as the
               result of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, following a
               purported follow up examination of KS by S. Lee on September 15, 2017 – more
               than nine months after the accident – S. Lee falsely reported that KS continued to
               suffer from high levels of pain and range of motion deficits as the result of the
               minor accident, and recommended that KS return to Choice Total Pain for the
               continued provision of the Fraudulent Services.

       (xxii) On February 13, 2017, an Insured named EL was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a

                                               139
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 140 of 270 PageID: 140



              low-speed, low-impact collision, and that EL’s vehicle was drivable following the
              accident. The police report further indicated that EL was not injured and did not
              complain of any pain at the scene. In keeping with the fact that EL was not
              seriously injured, EL did not visit any hospital emergency room following the
              accident. To the extent that EL experienced any health problems at all as the
              result of the accident, they were of low severity at the outset, and had completely
              resolved within two to three months of the accident. Even so, following a
              purported follow up examination of EL by S. Lee on January 17, 2018 – more
              than eleven months after the accident – S. Lee falsely reported that EL continued
              to suffer from high levels of pain and range of motion deficits as the result of the
              minor accident, and recommended that EL return to Choice Total Pain for the
              continued provision of the Fraudulent Services.

       (xxiii) On March 25, 2017, an Insured named TL was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, rear-end collision, and that TL’s vehicle was drivable following the
               accident. The police report further indicated that TL was not injured and did not
               complain of any pain at the scene. In keeping with the fact that TL was not
               seriously injured, TL did not visit any hospital emergency room following the
               accident. To the extent that TL experienced any health problems at all as the
               result of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, following a
               purported follow up examination of TL by S. Lee on January 26, 2018 – more
               than ten months after the accident – S. Lee falsely reported that TL continued to
               suffer from high levels of pain and range of motion deficits as the result of the
               minor accident, and recommended that TL return to Choice Total Pain for the
               continued provision of the Fraudulent Services.

       (xxiv) On April 10, 2017, an Insured named WK was involved in an automobile
              accident. The contemporaneous police report indicated that the accident a low-
              speed, low-impact collision, and that WK’s vehicle was drivable following the
              accident. The police report further indicated that WK was not injured and did not
              complain of any pain at the scene. In keeping with the fact that WK was not
              seriously injured, WK did not visit any hospital emergency room following the
              accident. To the extent that WK experienced any health problems at all as the
              result of the accident, they were of low severity at the outset, and had completely
              resolved within two to three months of the accident. Even so, following a
              purported follow up examination of WK by Chong on November 14, 2018 – more
              than one year after the accident – Chong, Desai, and Prime Pain Management
              falsely reported that WK continued to suffer from serious symptoms as the result
              of the minor accident, and recommended that WK return to Prime Pain
              Management for the continued provision of the Fraudulent Services, and
              recommended that WK continue to receive medically unnecessary, chiropractic,
              physical therapy, and/or acupuncture treatments at Prime Total Pain.




                                              140
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 141 of 270 PageID: 141



       (xxv) On April 27, 2017, an Insured named MK was involved in an automobile
             accident. The contemporaneous police report indicated that the accident was a
             low-speed, low-impact collision, and that MK’s vehicle was drivable following
             the accident. The police report further indicated that MK was not injured and did
             not complain of any pain at the scene. In keeping with the fact that MK was not
             seriously injured, MK did not visit any hospital emergency room following the
             accident. To the extent that MK experienced any health problems at all as the
             result of the accident, they were of low severity at the outset, and had completely
             resolved within two to three months of the accident. Even so, following a
             purported follow up examination of MK by S. Lee on January 12, 2018 – more
             than eight months after the accident – S. Lee falsely reported that MK continued
             to suffer from high levels of pain and range of motion deficits as the result of the
             minor accident, and recommended that MK return to Choice Total Pain for the
             continued provision of the Fraudulent Services.

       (xxvi) On May 8, 2017, an Insured named DL was involved in an automobile accident.
              The contemporaneous police report indicated that the accident a low-speed, low-
              impact collision, and that DL’s vehicle was drivable following the accident. The
              police report further indicated that although DL complained of neck pain, DL
              refused medical attention at the scene. In keeping with the fact that DL was not
              seriously injured, DL did not visit any hospital emergency room following the
              accident. To the extent that DL experienced any health problems at all as the
              result of the accident, they were of low severity. Even so, following a purported
              follow up examination of DL by Desai on August 2, 2017, Desai and Fort Lee
              Pain falsely reported that DL continued to suffer from serious symptoms as the
              result of the minor accident, and recommended that DL return to Fort Lee Pain for
              the continued provision of the Fraudulent Services, and recommended that DL
              continue to receive medically unnecessary, chiropractic, physical therapy, and/or
              acupuncture treatments at Choice Total Pain.

       (xxvii) On June 8, 2017, an Insured named SH was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-speed,
               rear-end collision, and that SH’s vehicle was drivable following the accident. The
               police report further indicated that SH was not injured and did not complain of
               any pain at the scene. In keeping with the fact that SH was not seriously injured,
               SH did not visit any hospital emergency room following the accident. To the
               extent that SH experienced any health problems at all as the result of the accident,
               they were of low severity at the outset, and had completely resolved within two to
               three months of the accident. Even so, following a purported follow up
               examination of SH by S. Lee on March 16, 2018 – more than nine months after
               the accident – S. Lee falsely reported that SH continued to suffer from high levels
               of pain and range of motion deficits as the result of the minor accident, and
               recommended that SH return to Choice Total Pain for the continued provision of
               the Fraudulent Services.




                                               141
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 142 of 270 PageID: 142



       (xxviii)On June 21, 2017, an Insured named HO was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-speed,
               low-impact collision, and that HO’s vehicle was drivable following the accident.
               The police report further indicated that HO was not injured and did not complain
               of any pain at the scene. In keeping with the fact that HO was not seriously
               injured, HO did not visit any hospital emergency room following the accident. To
               the extent that HO experienced any health problems at all as the result of the
               accident, they were of low severity at the outset, and had completely resolved
               within two to three months of the accident. Even so, following a purported follow
               up examination of HO by S. Lee on October 18, 2017 – more than three months
               after the accident – S. Lee falsely reported that HO continued to suffer from high
               levels of pain and range of motion deficits as the result of the minor accident, and
               recommended that HO return to Choice Total Pain for the continued provision of
               the Fraudulent Services.

       (xxix) On July 6, 2017, an Insured named IK was involved in an automobile accident.
              The contemporaneous police report indicated that the accident a low-speed, low-
              impact collision, and that IK’s vehicle was drivable following the accident. The
              police report further indicated that IK was not injured and did not complain of any
              pain at the scene. In keeping with the fact that IK was not seriously injured, IK
              did not visit any hospital emergency room following the accident. To the extent
              that IK experienced any health problems at all as the result of the accident, they
              were of low severity at the outset, and had completely resolved within two to
              three months of the accident. Even so, following a purported follow up
              examination of IK by Desai on July 18, 2018 – more than one year after the
              accident – Desai and Fort Lee Pain falsely reported that IK continued to suffer
              from serious symptoms as the result of the minor accident, and recommended that
              IK return to Fort Lee Pain for the continued provision of the Fraudulent Services,
              and recommended that IK continue to receive medically unnecessary,
              chiropractic, physical therapy, and/or acupuncture treatments at Prime Total Pain.

       (xxx) On July 30, 2017, an Insured named OK was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-speed,
             low-impact collision and that OK’s vehicle was drivable following the accident.
             The police report further indicated that OK was not injured and did not complain
             of any pain at the scene. In keeping with the fact that OK was not seriously
             injured, OK did not visit any hospital emergency room following the accident. To
             the extent that OK experienced any health problems at all as the result of the
             accident, they were of low severity at the outset, and had completely resolved
             within two to three months of the accident. Even so, following a purported follow
             up examination of OK by Yoo on January 10, 2018 – more than five months after
             the accident – Yoo falsely reported that OK continued to suffer from high levels
             of pain and range of motion deficits as the result of the minor accident, and
             recommended that OK return to Prime Total Pain for the continued provision of
             the Fraudulent Services.



                                               142
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 143 of 270 PageID: 143



       (xxxi) On January 6, 2018, an Insured named CS was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, low-impact collision, and that CS’s vehicle was drivable following the
              accident. The police report further indicated that CS was not injured and did not
              complain of any pain at the scene. In keeping with the fact that CS was not
              seriously injured, CS did not visit any hospital emergency room following the
              accident. To the extent that CS experienced any health problems at all as the
              result of the accident, they were of low severity at the outset, and had completely
              resolved within two to three months of the accident. Even so, following a
              purported follow up examination of CS by S. Lee on March 16, 2018 – more than
              two months after the accident – S. Lee falsely reported that CS continued to suffer
              from high levels of pain and range of motion deficits as the result of the minor
              accident, and recommended that CS return to Choice Total Pain for the continued
              provision of the Fraudulent Services.

       (xxxii) On December 6, 2017, an Insured named EC was involved in an automobile
               accident. The contemporaneous police report indicated that the accident a low-
               speed, low-impact collision, and that EC’s vehicle was drivable following the
               accident. The police report further indicated that EC was not injured and did not
               complain of any pain at the scene. In keeping with the fact that EC was not
               seriously injured, EC did not visit any hospital emergency room following the
               accident. To the extent that EC experienced any health problems at all as the
               result of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, following a
               purported follow up examination of EC by Chong on December 12, 2018 – more
               than one year after the accident – Chong and Prime Pain Management falsely
               reported that EC continued to suffer from serious symptoms as the result of the
               minor accident, and recommended that EC return to Prime Pain Management for
               the continued provision of the Fraudulent Services, and recommended that EC
               continue to receive medically unnecessary, chiropractic, physical therapy, and/or
               acupuncture treatments at Prime Total Pain.

       (xxxiii)On March 27, 2018, an Insured named WL was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, rear-end collision and that WL’s vehicle was drivable following the
               accident. The police report further indicated that WL was not injured and did not
               complain of any pain at the scene. In keeping with the fact that WL was not
               seriously injured, WL did not visit any hospital emergency room following the
               accident. To the extent that WL experienced any health problems at all as the
               result of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, following a
               purported follow up examination of WL by Yoo on October 3, 2018 – more than
               six months after the accident – Yoo falsely reported that WL continued to suffer
               from high levels of pain and range of motion deficits as the result of the minor
               accident, and recommended that WL return to Prime Total Pain for the continued
               provision of the Fraudulent Services.

                                              143
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 144 of 270 PageID: 144




        (xxxiv) On September 15, 2018, an Insured named IK was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, rear-end collision and that IK’s vehicle was drivable following the
                accident. The police report further indicated that IK was not injured and did not
                complain of any pain at the scene. In keeping with the fact that IK was not
                seriously injured, IK did not visit any hospital emergency room following the
                accident. To the extent that IK experienced any health problems at all as the result
                of the accident, they were of low severity. Even so, following a purported follow
                up examination of IK by Yoo on December 12, 2018, Yoo falsely reported that IK
                continued to suffer from high levels of pain and range of motion deficits as the
                result of the minor accident, and recommended that IK return to Prime Total Pain
                for the continued provision of the Fraudulent Services.

        (xxxv) On November 10, 2018, an Insured named MB was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, rear-end collision and that MB’s vehicle was drivable following the
               accident. The police report further indicated that MB was not injured and did not
               complain of any pain at the scene. In keeping with the fact that MB was not
               seriously injured, MB did not visit any hospital emergency room following the
               accident. To the extent that MB experienced any health problems at all as the
               result of the accident, they were of low severity. Even so, following a purported
               follow up examination of MB by J. Lee on December 20, 2018, J. Lee falsely
               reported that MB continued to suffer from high levels of pain and range of motion
               deficits as the result of the minor accident, and recommended that MB return to
               Prime Total Pain for the continued provision of the Fraudulent Services.

        275.   These are only representative examples. In the substantial majority of the claims

 for follow-up examinations identified in in Exhibits “1”, “2”, “4”, “5”, and “6”, Choice Total

 Pain, The One Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, and J. Lee falsely represented

 that the Insureds continued to suffer from pain and other symptoms as the result of their minor

 automobile accidents, often long after the minor accidents occurred.

        276.   In the claims for follow-up examinations identified in in Exhibits “1”, “2”, “4”,

 “5”, and “6”, Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, J.

 Lee, Fort Lee Pain, Prime Pain Management, Desai, and Chong routinely falsely represented that

 the Insureds continued to suffer pain and other symptoms as the result of minor soft tissue

 injuries, long after the underlying accidents occurred, because these phony diagnoses provided a

                                                144
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 145 of 270 PageID: 145



 false basis for the laundry list of other Fraudulent Services that the Defendants purported to

 provide to the Insureds, including additional follow-up examinations and continued referrals for

 long-term, medically unnecessary chiropractic, physical therapy, pain management, and

 acupuncture services.



 c.     Misrepresentations Regarding the Amount of Time Spent on the Follow-Up
        Examinations

        277.    What is more, every claim for follow-up examinations identified in Exhibits “1”,

 “2”, “4”, “5”, and “6” that was billed under CPT codes 99213 and 99214 misrepresented the

 amount of time that was spent on the follow-up examinations.

        278.    Pursuant to the Fee Schedule, the use of CPT codes 99213 to bill for a follow-up

 examination represents that the physician, chiropractor, or acupuncturist who conducted the

 examination spent at least 15 minutes of face-to-face time with the patient or the patient’s family.

        279.    Pursuant to the Fee Schedule, the use of CPT code 99214 to bill for a follow-up

 examination represents that the physician who conducted the examination spent at least 25

 minutes of face-to-face time with the patient or the patient’s family.

        280.    As set forth in Exhibits “1”, “2”, “4”, “5”, and “6”, Choice Total Pain, The One

 Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, J. Lee, Fort Lee Pain, Prime Pain

 Management, Desai, and Chong frequently billed for their putative follow-up examinations using

 CPT code 99213, and thereby represented that the physician, chiropractors, or acupuncturist who

 conducted the examinations spent 15 minutes of face-to-face time with the Insureds or their

 families.

        281.    Moreover, as set forth in Exhibits “5” and “6”, Fort Lee Pain, Prime Pain

 Management, Desai, and Chong also frequently billed for their putative follow-up examinations

                                                 145
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 146 of 270 PageID: 146



 using CPT code 99214, and thereby represented that the physician, chiropractors, or

 acupuncturist who conducted the examinations spent 25 minutes of face-to-face time with the

 Insureds or their families.

        282.    In fact, in the follow-up examinations identified in Exhibits “1”, “2”, “4”, “5”,

 and “6”, neither S. Lee, Hong, Yoo, J. Lee, Desai, Chong nor any other practitioner associated

 with Choice Total Pain, The One Acupuncture, Prime Total Pain, Fort Lee Pain, or Prime Pain

 Management ever spent 15 minutes of face-to-face time with the Insureds or their families when

 conducting the follow-up examinations, much less 25 minutes.

        283.    Rather, in the follow-up examinations identified in Exhibits “1”, “2”, “4”, “5”,

 and “6”, the follow-up examinations rarely lasted more than 5-10 minutes, to the extent that they

 were provided at all.

        284.    In keeping with the fact that the follow-up examinations in the claims identified in

 Exhibits “1”, “2”, “4”, “5”, and “6” rarely lasted more than 5-10 minutes, to the extent that they

 were conducted at all, S. Lee, Hong, Yoo, J. Lee, Desai, and Chong used template forms in

 purporting to conduct the examinations.

        285.    These template forms set forth a very limited range of potential patient

 complaints, examination/diagnostic testing options, potential diagnoses, and treatment

 recommendations, many of which were simply reiterations of what had previously been

 documented in connection with the purported initial examinations of the patients.

        286.    These interviews and examinations did not require any physician, chiropractor,

 physical therapist, or acupuncturist associated with Choice Total Pain, The One Acupuncture,

 Prime Total Pain, Fort Lee Pain, or Prime Pain Management to spend more than 10 minutes of

 face-to-face time with the Insureds during the putative follow-up examinations.



                                                146
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 147 of 270 PageID: 147



        287. Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, J.

 Lee, Fort Lee Pain, Prime Pain Management, Desai, and Chong routinely misrepresented the

 amount of time that was spent in conducting the follow-up examinations because lengthier

 examinations that are billable under CPT codes 99213 and 99214 are reimbursable at higher rates

 than shorter examinations that are billable under other CPT codes.

 d.     Misrepresentations Regarding the Reimbursability of the Follow-Up Examinations
        at Choice Total Pain and Prime Total Pain

        288.    Not only did Choice Total Pain, Prime Total Pain, S. Lee, Yoo, and J. Lee

 routinely falsely represent that their putative follow-up examinations involved presenting

 problems of low to moderate severity, and not only did they misrepresent the results of the

 follow-up examinations, but they also routinely misrepresented the reimbursable amount for the

 follow-up examinations.

        289.    The No-Fault Laws provide that follow-up examinations may only be billed

 contemporaneously with chiropractic treatments if one of the following four circumstances is

 present:

        (i)     there is a definite measurable change in the patient's condition requiring
                significant change in the treatment plan;

        (ii)    the patient fails to respond to treatment, requiring a change in the treatment plan;

        (iii)   the patient's condition becomes permanent and stationary, or the patient is ready
                for discharge; or

        (iv)    it is medically necessary to provide evaluation services over and above those
                normally provided during the therapeutic services.

 See N.J.A.C. 11:3-29.4(n).

        290.    Even so, Choice Total Pain, Prime Total Pain, S. Lee, Yoo, and J. Lee routinely

 billed for follow-up examinations contemporaneously with chiropractic services, despite: (i) the



                                                 147
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 148 of 270 PageID: 148



 absence of a definite measurable change in the patient's condition requiring significant change in

 the treatment plan; (ii) the absence of the patient’s failure to respond to treatment, requiring a

 change in the treatment plan; (iii) the absence of any situation in which the patient’s condition

 became permanent, or a situation in which the patient was ready for discharge; and (iv) the

 absence of any situation in which it was medically necessary to provide evaluation services over

 and above those normally provided during the therapeutic services.

        291.    For example:

        (i)     S. Lee and Choice Total Pain billed GEICO for the follow-up examinations they
                purported to provide contemporaneously with chiropractic treatments to an
                Insured named JC on February 28, 2014, April 5, 2014, May 6, 2014, June 20,
                2014 and July 21, 2014, despite: (a) the absence of any definite measurable
                change in the patient's condition requiring significant change in the treatment
                plan; (b) the absence of the patient’s failure to respond to treatment, requiring a
                change in the treatment plan; (c) the absence of any situation in which the
                patient’s condition became permanent, or a situation in which S. Lee and Choice
                Total Pain were preparing to discharge the patient; and (d) the absence of any
                situation in which it was medically necessary to provide evaluation services over
                and above those normally provided during the therapeutic services.

        (ii)    S. Lee and Choice Total Pain billed GEICO for the follow-up examinations they
                purported to provide contemporaneously with chiropractic treatments to an
                Insured named YN on August 8, 2014, January 9, 2015, and February 12, 2015,
                despite: (a) the absence of any definite measurable change in the patient's
                condition requiring significant change in the treatment plan; (b) the absence of the
                patient’s failure to respond to treatment, requiring a change in the treatment plan;
                (c) the absence of any situation in which the patient’s condition became
                permanent, or a situation in which S. Lee and Choice Total Pain were preparing to
                discharge the patient; and (d) the absence of any situation in which it was
                medically necessary to provide evaluation services over and above those normally
                provided during the therapeutic services.

        (iii)   S. Lee and Choice Total Pain billed GEICO for the follow-up examinations they
                purported to provide contemporaneously with chiropractic treatments to an
                Insured named EK on December 2, 2014, January 5, 2015, February 11, 2015,
                March 17, 2015, and October 27, 2014, despite: (a) the absence of any definite
                measurable change in the patient's condition requiring significant change in the
                treatment plan; (b) the absence of the patient’s failure to respond to treatment,
                requiring a change in the treatment plan; (c) the absence of any situation in which
                the patient’s condition became permanent, or a situation in which S. Lee and

                                                148
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 149 of 270 PageID: 149



               Choice Total Pain were preparing to discharge the patient; and (d) the absence of
               any situation in which it was medically necessary to provide evaluation services
               over and above those normally provided during the therapeutic services.

       (iv)    S. Lee and Choice Total Pain billed GEICO for the follow-up examinations they
               purported to provide contemporaneously with chiropractic treatments to an
               Insured named EK on April 16, 2015, June 9, 2015, July 10, 2015, August 12,
               2015, September 29, 2015, and November 11, 2015, despite: (a) the absence of
               any definite measurable change in the patient's condition requiring significant
               change in the treatment plan; (b) the absence of the patient’s failure to respond to
               treatment, requiring a change in the treatment plan; (c) the absence of any
               situation in which the patient’s condition became permanent, or a situation in
               which S. Lee and Choice Total Pain were preparing to discharge the patient; and
               (d) the absence of any situation in which it was medically necessary to provide
               evaluation services over and above those normally provided during the
               therapeutic services.

       (v)     S. Lee and Choice Total Pain billed GEICO for the follow-up examinations they
               purported to provide contemporaneously with chiropractic treatments to an
               Insured named YL on April 17, 2015, May 22, 2015, July 6, 2015, August 24,
               2015, and October 13, 2015, despite: (a) the absence of any definite measurable
               change in the patient's condition requiring significant change in the treatment
               plan; (b) the absence of the patient’s failure to respond to treatment, requiring a
               change in the treatment plan; (c) the absence of any situation in which the
               patient’s condition became permanent, or a situation in which S. Lee and Choice
               Total Pain were preparing to discharge the patient; and (d) the absence of any
               situation in which it was medically necessary to provide evaluation services over
               and above those normally provided during the therapeutic services.

       (vi)    S. Lee and Choice Total Pain billed GEICO for the follow-up examinations they
               purported to provide contemporaneously with chiropractic treatments to an
               Insured named HY on October 19, 2015, November 18, 2015, January 11, 2016,
               January 15, 2016, February 19, 2016, March 7, 2016, March 28, 2016, despite: (a)
               the absence of any definite measurable change in the patient's condition requiring
               significant change in the treatment plan; (b) the absence of the patient’s failure to
               respond to treatment, requiring a change in the treatment plan; (c) the absence of
               any situation in which the patient’s condition became permanent, or a situation in
               which S. Lee and Choice Total Pain were preparing to discharge the patient; and
               (d) the absence of any situation in which it was medically necessary to provide
               evaluation services over and above those normally provided during the
               therapeutic services.

       (vii)   S. Lee and Choice Total Pain billed GEICO for the follow-up examinations they
               purported to provide contemporaneously with chiropractic treatments to an
               Insured named JJ on March 4, 2016, April 6, 2016, May 2, 2016, May 12, 2016,
               June 6, 2016, June 13, 2016, July 8, 2016, July 18, 2016, August 10, 2016,

                                               149
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 150 of 270 PageID: 150



              September 12, 2016, despite: (a) the absence of any definite measurable change in
              the patient's condition requiring significant change in the treatment plan; (b) the
              absence of the patient’s failure to respond to treatment, requiring a change in the
              treatment plan; (c) the absence of any situation in which the patient’s condition
              became permanent, or a situation in which S. Lee and Choice Total Pain were
              preparing to discharge the patient; and (d) the absence of any situation in which it
              was medically necessary to provide evaluation services over and above those
              normally provided during the therapeutic services.

       (viii) S. Lee and Choice Total Pain billed GEICO for the follow-up examinations they
              purported to provide contemporaneously with chiropractic treatments to an
              Insured named KL on March 15, 2016, April 21, 2016, despite: (a) the absence of
              any definite measurable change in the patient's condition requiring significant
              change in the treatment plan; (b) the absence of the patient’s failure to respond to
              treatment, requiring a change in the treatment plan; (c) the absence of any
              situation in which the patient’s condition became permanent, or a situation in
              which S. Lee and Choice Total Pain were preparing to discharge the patient; and
              (d) the absence of any situation in which it was medically necessary to provide
              evaluation services over and above those normally provided during the
              therapeutic services.

       (ix)   S. Lee and Choice Total Pain billed GEICO for the follow-up examinations they
              purported to provide contemporaneously with chiropractic treatments to an
              Insured named CC on April 6, 2016, May 5, 2015, June 10, 2016, June 17, 2016,
              July 14, 2016, and July 18, 2016, despite: (a) the absence of any definite
              measurable change in the patient's condition requiring significant change in the
              treatment plan; (b) the absence of the patient’s failure to respond to treatment,
              requiring a change in the treatment plan; (c) the absence of any situation in which
              the patient’s condition became permanent, or a situation in which S. Lee and
              Choice Total Pain were preparing to discharge the patient; and (d) the absence of
              any situation in which it was medically necessary to provide evaluation services
              over and above those normally provided during the therapeutic services.

       (x)    S. Lee and Choice Total Pain billed GEICO for the follow-up examinations they
              purported to provide contemporaneously with chiropractic treatments to an
              Insured named DK on September 7, 2016, November 14, 2016, and December 2,
              2016, despite: (a) the absence of any definite measurable change in the patient's
              condition requiring significant change in the treatment plan; (b) the absence of the
              patient’s failure to respond to treatment, requiring a change in the treatment plan;
              (c) the absence of any situation in which the patient’s condition became
              permanent, or a situation in which S. Lee and Choice Total Pain were preparing to
              discharge the patient; and (d) the absence of any situation in which it was
              medically necessary to provide evaluation services over and above those normally
              provided during the therapeutic services.

       (xi)   S. Lee and Choice Total Pain billed GEICO for the follow-up examinations they

                                              150
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 151 of 270 PageID: 151



               purported to provide contemporaneously with chiropractic treatments to an
               Insured named GP on September 26, 2016, December 12, 2016, despite: (a) the
               absence of any definite measurable change in the patient's condition requiring
               significant change in the treatment plan; (b) the absence of the patient’s failure to
               respond to treatment, requiring a change in the treatment plan; (c) the absence of
               any situation in which the patient’s condition became permanent, or a situation in
               which S. Lee and Choice Total Pain were preparing to discharge the patient; and
               (d) the absence of any situation in which it was medically necessary to provide
               evaluation services over and above those normally provided during the
               therapeutic services.

       (xii)   S. Lee and Choice Total Pain billed GEICO for the follow-up examinations they
               purported to provide contemporaneously with chiropractic treatments to an
               Insured named BC on October 26, 2016, and February 8, 2017, despite: (a) the
               absence of any definite measurable change in the patient's condition requiring
               significant change in the treatment plan; (b) the absence of the patient’s failure to
               respond to treatment, requiring a change in the treatment plan; (c) the absence of
               any situation in which the patient’s condition became permanent, or a situation in
               which S. Lee and Choice Total Pain were preparing to discharge the patient; and
               (d) the absence of any situation in which it was medically necessary to provide
               evaluation services over and above those normally provided during the
               therapeutic services.

       (xiii) S. Lee and Choice Total Pain billed GEICO for the follow-up examinations they
              purported to provide contemporaneously with chiropractic treatments to an
              Insured named EL on March 24, 2017, May 5, 2017, June 26, 2017, August 9,
              2017, October 25, 2017, and January 17, 2018, despite: (a) the absence of any
              definite measurable change in the patient's condition requiring significant change
              in the treatment plan; (b) the absence of the patient’s failure to respond to
              treatment, requiring a change in the treatment plan; (c) the absence of any
              situation in which the patient’s condition became permanent, or a situation in
              which S. Lee and Choice Total Pain were preparing to discharge the patient; and
              (d) the absence of any situation in which it was medically necessary to provide
              evaluation services over and above those normally provided during the
              therapeutic services.

       (xiv)   S. Lee and Choice Total Pain billed GEICO for the follow-up examinations they
               purported to provide contemporaneously with chiropractic treatments to an
               Insured named DL on June 16, 2017, July 26, 2017, August 9, 2017, October 18,
               2017, November, 9, 2017, December 13, 2017, January 5, 2018, and March 16,
               2018, despite: (a) the absence of any definite measurable change in the patient's
               condition requiring significant change in the treatment plan; (b) the absence of the
               patient’s failure to respond to treatment, requiring a change in the treatment plan;
               (c) the absence of any situation in which the patient’s condition became
               permanent, or a situation in which S. Lee and Choice Total Pain were preparing to
               discharge the patient; and (d) the absence of any situation in which it was

                                               151
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 152 of 270 PageID: 152



               medically necessary to provide evaluation services over and above those normally
               provided during the therapeutic services.

       (xv)    S. Lee and Choice Total Pain billed GEICO for the follow-up examinations they
               purported to provide contemporaneously with chiropractic treatments to an
               Insured named MK on June 26, 2017, August 17, 2017, September 21, 2017,
               November 6, 2017, November 8, 2017, December 21, 2017, and January 12,
               2018, despite: (a) the absence of any definite measurable change in the patient's
               condition requiring significant change in the treatment plan; (b) the absence of the
               patient’s failure to respond to treatment, requiring a change in the treatment plan;
               (c) the absence of any situation in which the patient’s condition became
               permanent, or a situation in which S. Lee and Choice Total Pain were preparing to
               discharge the patient; and (d) the absence of any situation in which it was
               medically necessary to provide evaluation services over and above those normally
               provided during the therapeutic services.

       (xvi)   S. Lee and Choice Total Pain billed GEICO for the follow-up examinations they
               purported to provide contemporaneously with chiropractic treatments to an
               Insured named SH on July 17, 2017, August 31, 2017, October 13, 2017, October
               25, 2017, December 1, 2017, December 13, 2017, March 16, 2018, despite: (a)
               the absence of any definite measurable change in the patient's condition requiring
               significant change in the treatment plan; (b) the absence of the patient’s failure to
               respond to treatment, requiring a change in the treatment plan; (c) the absence of
               any situation in which the patient’s condition became permanent, or a situation in
               which S. Lee and Choice Total Pain were preparing to discharge the patient; and
               (d) the absence of any situation in which it was medically necessary to provide
               evaluation services over and above those normally provided during the
               therapeutic services.

       (xvii) S. Lee and Choice Total Pain billed GEICO for the follow-up examinations they
              purported to provide contemporaneously with chiropractic treatments to an
              Insured named XS on July 21, 2017, September 13, 2017, October 18, 2017,
              December 14, 2017, and December 15, 2017, despite: (a) the absence of any
              definite measurable change in the patient's condition requiring significant change
              in the treatment plan; (b) the absence of the patient’s failure to respond to
              treatment, requiring a change in the treatment plan; (c) the absence of any
              situation in which the patient’s condition became permanent, or a situation in
              which S. Lee and Choice Total Pain were preparing to discharge the patient; and
              (d) the absence of any situation in which it was medically necessary to provide
              evaluation services over and above those normally provided during the
              therapeutic services.

       (xviii) S. Lee and Choice Total Pain billed GEICO for the follow-up examinations they
               purported to provide contemporaneously with chiropractic treatments to an
               Insured named HO on July 28, 2017, September 6, 2017, October 11, 2017,
               October 19, 2017, December 1, 2017, December 4, 2017, February 20, 2018, and

                                               152
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 153 of 270 PageID: 153



               February 23, 2018, despite: (a) the absence of any definite measurable change in
               the patient's condition requiring significant change in the treatment plan; (b) the
               absence of the patient’s failure to respond to treatment, requiring a change in the
               treatment plan; (c) the absence of any situation in which the patient’s condition
               became permanent, or a situation in which S. Lee and Choice Total Pain were
               preparing to discharge the patient; and (d) the absence of any situation in which it
               was medically necessary to provide evaluation services over and above those
               normally provided during the therapeutic services.

       (xix)   S. Lee, Yoo, and Prime Total Pain billed GEICO for the follow-up examinations
               they purported to provide contemporaneously with chiropractic and physical
               therapy treatments to an Insured named OK on October 25, 2017, December 1,
               2017, and January 10, 2018 , despite: (a) the absence of any definite measurable
               change in the patient's condition requiring significant change in the treatment
               plan; (b) the absence of the patient’s failure to respond to treatment, requiring a
               change in the treatment plan; (c) the absence of any situation in which the
               patient’s condition became permanent, or a situation in which Yoo and Prime
               Total Pain were preparing to discharge the patient; and (d) the absence of any
               situation in which it was medically necessary to provide evaluation services over
               and above those normally provided during the therapeutic services.

       (xx)    S. Lee, Yoo, and Prime Total Pain billed GEICO for the follow-up examinations
               they purported to provide contemporaneously with chiropractic and physical
               therapy treatments to an Insured named JL on November 15, 2017 , despite: (a)
               the absence of any definite measurable change in the patient's condition requiring
               significant change in the treatment plan; (b) the absence of the patient’s failure to
               respond to treatment, requiring a change in the treatment plan; (c) the absence of
               any situation in which the patient’s condition became permanent, or a situation in
               which Yoo and Prime Total Pain were preparing to discharge the patient; and (d)
               the absence of any situation in which it was medically necessary to provide
               evaluation services over and above those normally provided during the
               therapeutic services.

       (xxi)   S. Lee, Yoo, J. Lee, and Prime Total Pain billed GEICO for the follow-up
               examinations they purported to provide contemporaneously with chiropractic and
               physical therapy treatments to an Insured named MY on January 30, 2018, March
               16, 2018, and April 30, 2018, despite: (a) the absence of any definite measurable
               change in the patient's condition requiring significant change in the treatment
               plan; (b) the absence of the patient’s failure to respond to treatment, requiring a
               change in the treatment plan; (c) the absence of any situation in which the
               patient’s condition became permanent, or a situation in which Yoo, J. Lee, and
               Prime Total Pain were preparing to discharge the patient; and (d) the absence of
               any situation in which it was medically necessary to provide evaluation services
               over and above those normally provided during the therapeutic services.

       (xxii) S. Lee and Choice Total Pain billed GEICO for the follow-up examinations they

                                               153
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 154 of 270 PageID: 154



              purported to provide contemporaneously with chiropractic treatments to an
              Insured named CS on March 16, 2018, May 4, 2018, June 11, 2018, and July 25,
              2018, despite: (a) the absence of any definite measurable change in the patient's
              condition requiring significant change in the treatment plan; (b) the absence of the
              patient’s failure to respond to treatment, requiring a change in the treatment plan;
              (c) the absence of any situation in which the patient’s condition became
              permanent, or a situation in which S. Lee and Choice Total Pain were preparing to
              discharge the patient; and (d) the absence of any situation in which it was
              medically necessary to provide evaluation services over and above those normally
              provided during the therapeutic services.

       (xxiii) S. Lee, Yoo, and Prime Total Pain billed GEICO for the follow-up examinations
               they purported to provide contemporaneously with chiropractic and physical
               therapy treatments to an Insured named IK on November 7, 2018, and December
               12, 2018, despite: (a) the absence of any definite measurable change in the
               patient's condition requiring significant change in the treatment plan; (b) the
               absence of the patient’s failure to respond to treatment, requiring a change in the
               treatment plan; (c) the absence of any situation in which the patient’s condition
               became permanent, or a situation in which Yoo and Prime Total Pain were
               preparing to discharge the patient; and (d) the absence of any situation in which it
               was medically necessary to provide evaluation services over and above those
               normally provided during the therapeutic services.

       (xxiv) S. Lee, Yoo, and Prime Total Pain billed GEICO for the follow-up examinations
              they purported to provide contemporaneously with chiropractic, physical therapy,
              and acupuncture treatments to an Insured named WY on May 4, 2018, June 6,
              2018, July 18, 2018, August 22, 2018, September 19, 2018, October 3, 2018,
              October 29, 2018, and December 7, 2018 , despite: (a) the absence of any definite
              measurable change in the patient's condition requiring significant change in the
              treatment plan; (b) the absence of the patient’s failure to respond to treatment,
              requiring a change in the treatment plan; (c) the absence of any situation in which
              the patient’s condition became permanent, or a situation in which Yoo, Kim, and
              Prime Total Pain were preparing to discharge the patient; and (d) the absence of
              any situation in which it was medically necessary to provide evaluation services
              over and above those normally provided during the therapeutic services.

       (xxv) S. Lee, Yoo, and Prime Total Pain billed GEICO for the follow-up examinations
             they purported to provide contemporaneously with chiropractic and physical
             therapy treatments to an Insured named MB on December 20, 2018 , despite: (a)
             the absence of any definite measurable change in the patient's condition requiring
             significant change in the treatment plan; (b) the absence of the patient’s failure to
             respond to treatment, requiring a change in the treatment plan; (c) the absence of
             any situation in which the patient’s condition became permanent, or a situation in
             which Yoo and Prime Total Pain were preparing to discharge the patient; and (d)
             the absence of any situation in which it was medically necessary to provide
             evaluation services over and above those normally provided during the

                                               154
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 155 of 270 PageID: 155



                therapeutic services.

        292.    These are only representative examples. In the claims for follow-up examinations

 identified in Exhibits “1” and “4”, Choice Total Pain, Prime Total Pain, S. Lee, Yoo, and J. Lee

 virtually always billed for follow-up examinations that they purported to provide

 contemporaneously with chiropractic services, despite: (i) the absence of any definite measurable

 change in the patients’ condition requiring significant change in the treatment plan; (ii) the

 absence of the patients’ failure to respond to treatment, requiring a change in the treatment plan;

 (iii) the absence of any situation in which the patients’ conditions became permanent, or a

 situation in which Choice Total Pain, Prime Total Pain, S. Lee, Yoo, and J. Lee were preparing

 to discharge the patients; and (iv) the absence of any situation in which it was medically

 necessary to provide evaluation services over and above those normally provided during the

 therapeutic services.

        293.    Each and every time that Choice Total Pain, Prime Total Pain, S. Lee, Yoo, and J.

 Lee billed for a follow-up examination that they purported to provide contemporaneously with

 chiropractic services constituted a separate violation of N.J.S.A. § 39:6A–4.6, N.J.A.C. 11:3–

 29.6, and N.J.A.C. 11:3–29.4(n).

 3.     The Fraudulent Charges for Chiropractic Services and Physical Therapy Services at
        Choice Total Pain, A Plus Therapy, and Prime Total Pain

        294.    The Defendants’ fraudulent scheme was aimed, among other things, at providing

 as many chiropractic and physical therapy services as possible to the Insureds, without regard for

 medical necessity or the Care Paths.

        295.    Based upon the phony, fabricated “diagnoses” that Choice Total Pain, The One

 Acupuncture, Prime Total Pain, S. Lee, Yoo, J. Lee, H. Lee, H. Park, Desai, Chong, Fort Lee

 Pain, and Prime Pain Management provided during their fraudulent initial examinations and

                                                155
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 156 of 270 PageID: 156



 follow-up examinations, S. Lee, H. Lee, H. Park, Choice Total Pain, A Plus Therapy, and Prime

 Total Pain purported to subject many Insureds to months of Medically Unnecessary chiropractic

 and/or physical therapy services.

        296.    As set forth in Exhibit “1”, S. Lee purported to perform virtually all of the

 chiropractic and physical therapy services that were billed to GEICO through Choice Total Pain.

        297.    As set forth in Exhibit “3”, H. Lee purported to perform virtually all of the

 physical therapy services that were billed to GEICO through A Plus Therapy.

        298.    As set forth in Exhibit “4”, Yoo purported to perform virtually all of the

 chiropractic services that were billed to GEICO through Prime Total Pain.

        299.    As set forth in Exhibit “4”, H. Park purported to perform virtually all of the

 physical therapy services that were billed to GEICO through Prime Total Pain.

        300.    As set forth in in Exhibits “1”, “3”, and “4”, these physical therapy and

 chiropractic charges included charges under CPT codes: (i) 97035, for ultrasound therapy; (ii)

 97140, for manual therapy; (iii) 98941, for chiropractic manipulation; (iv) 97110, for therapeutic

 activities, as well as charges under Healthcare Common Procedure Coding System (“HCPCS”)

 code G0283 for electrical stimulation.

        301.    Like the charges for the other Fraudulent Services, the charges for the chiropractic

 services and physical therapy services were fraudulent in that the services were medically

 unnecessary and were performed – to the extent that they were performed at all – solely to

 financially enrich the Defendants, not to treat or otherwise benefit the Insureds who were

 subjected to them.

        302.    S. Lee, H. Lee, H. Park, Yoo, Choice Total Pain, A Plus Therapy, and Prime Total

 Pain knew that – unless they could create a false basis to provide long-term, medically



                                                156
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 157 of 270 PageID: 157



 unnecessary chiropractic and physical therapy services to the Insureds in the claims identified in

 in Exhibits “1”, “3”, and “4”, their ability to provide such long-term, medically unnecessary

 treatments would be limited by the Care Paths.

        303.    Accordingly, S. Lee, H. Lee, H. Park, Yoo, Choice Total Pain, A Plus Therapy,

 and Prime Total Pain used the phony, fabricated “diagnoses” provided during the fraudulent

 initial and follow-up examinations as a false basis to bill for months and months of medically

 unnecessary chiropractic treatment and/or physical therapy treatment in gross deviation from the

 Care Paths.

        304.    For example:

        (i)     On May 10, 2013, an Insured named SL was involved in an automobile accident.
                The contemporaneous police report indicated that the accident was a low-speed,
                rear-end collision, and that SL’s vehicle was drivable following the accident. The
                police report further indicated that SL was not injured and did not complain of
                any pain at the scene. In keeping with the fact that SL was not seriously injured,
                SL did not visit any hospital emergency room following the accident To the
                extent that SL experienced any health problems at all as the result of the minor
                accident, they were minor soft tissue injuries that would have resolved within two
                to three months of the accident, and did not require over six months of
                chiropractic treatment. Even so, between May 2013 and December 2013, S. Lee
                and Choice Total Pain purported to provide SL with over six months of purported
                chiropractic “treatment”.

        (ii)    On January 2, 2014, an Insured named JC was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, rear-end collision, and that JC’s vehicle was drivable following the
                accident. The police report further indicated that JC was not injured and did not
                complain of any pain at the scene. In keeping with the fact that JC was not
                seriously injured, JC did not visit any hospital emergency room following the
                accident. To the extent that JC experienced any health problems at all as the result
                of the minor accident, they were minor soft tissue injuries that would have
                resolved within two to three months of the accident, and did not require over ten
                months of chiropractic and physical therapy treatment. Even so, between January
                2014 and March 2015, S. Lee, Choice Total Pain, H. Lee, and A Plus Therapy
                purported to provide JC with over seven months of purported chiropractic
                “treatment” and over three months of purported physical therapy “treatment”.

        (iii)   On February 1, 2014, an Insured named MH was involved in an automobile

                                                  157
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 158 of 270 PageID: 158



              accident. The contemporaneous police report indicated that the accident was a
              low-speed, low-impact collision, and that MH’s vehicle was drivable following
              the accident. The police report further indicated that MH was not injured and did
              not complain of any pain at the scene. In keeping with the fact that MH was not
              seriously injured, MH did not visit any hospital emergency room following the
              accident. To the extent that MH experienced any health problems at all as the
              result of the minor accident, they were minor soft tissue injuries that would have
              resolved within two to three months of the accident, and did not require over three
              months of chiropractic and physical therapy treatment. Even so, between March
              2014 and June 2014, S. Lee and Choice Total Pain purported to provide MH with
              over three months of purported chiropractic “treatment”.

       (iv)   On February 3, 2014, an Insured named JL was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, low-impact collision, and that JL’s vehicle was drivable following the
              accident. The police report further indicated that JL was not injured and did not
              complain of any pain at the scene. In keeping with the fact that JL was not
              seriously injured, JL did not visit any hospital emergency room following the
              accident. To the extent that JL experienced any health problems at all as the result
              of the minor accident, they were minor soft tissue injuries that would have
              resolved within two to three months of the accident, and did not require over
              eleven months of chiropractic and physical therapy treatment. Even so, between
              February 2014 and February 2015, S. Lee, Choice Total Pain, H. Lee, and A Plus
              Therapy purported to provide JL with over seven months of purported
              chiropractic “treatment” and over four months of purported physical therapy
              “treatment”.

       (v)    On June 9, 2014, an Insured named SG was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              low-impact collision, and that SG’s vehicle was drivable following the accident.
              The police report further indicated that although SG complained of pain in his
              neck and body, SG refused medical attention at the scene. In keeping with the fact
              that SG was not seriously injured, SG did not visit any hospital emergency room
              following the accident. To the extent that SG experienced any health problems at
              all as the result of the minor accident, they were minor soft tissue injuries that
              would have resolved within two to three months of the accident, and did not
              require over sixteen months of chiropractic and physical therapy treatment. Even
              so, between June 2014 and June 2016, S. Lee, Choice Total Pain, H. Lee, and A
              Plus Therapy purported to provide SG with over nine months of purported
              chiropractic “treatment” and over seven months of purported physical therapy
              “treatment”.

       (vi)   On June 22, 2014, an Insured named YJ was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              low-impact collision, and that YJ’s vehicle was drivable following the accident.
              The police report further indicated that YJ was not injured and did not complain

                                              158
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 159 of 270 PageID: 159



               of any pain at the scene. In keeping with the fact that YJ was not seriously
               injured, YJ did not visit any hospital emergency room following the accident. To
               the extent that YJ experienced any health problems at all as the result of the minor
               accident, they were minor soft tissue injuries that would have resolved within two
               to three months of the accident, and did not require over nine months of
               chiropractic and physical therapy treatment. Even so, between July 2014 and May
               2015, S. Lee, Choice Total Pain, H. Lee, and A Plus Therapy purported to provide
               YJ with over seven months of purported chiropractic “treatment” and over two
               months of purported physical therapy “treatment”.

       (vii)   On October 31, 2014, an Insured named SK was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, low-impact collision, and that SK’s vehicle was drivable following the
               accident. The police report further indicated that SK was not injured and did not
               complain of any pain at the scene. The police report further indicated that
               although SK complained of pain in her head, SK refused medical attention at the
               scene. In keeping with the fact that SK was not seriously injured, SK did not visit
               any hospital emergency room following the accident. To the extent that SK
               experienced any health problems at all as the result of the minor accident, they
               were minor soft tissue injuries that would have resolved within two to three
               months of the accident, and did not require over four months of chiropractic
               treatment. Even so, between May 2014 and September 2014, S. Lee and Choice
               Total Pain purported to provide SK with over four months of purported
               chiropractic “treatment”.

       (viii) On December 24, 2014, an Insured named SL was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, rear-end collision, and that SL’s vehicle was drivable following the
              accident. The police report further indicated that SL was not injured and did not
              complain of any pain at the scene. In keeping with the fact that SL was not
              seriously injured, SL did not visit any hospital emergency room following the
              accident. To the extent that SL was injured at all as a result of the minor accident,
              the injuries were soft tissue injuries that did not require over ten months of
              chiropractic treatment. Even so, following purported follow-up examinations of
              SL by S. Lee on April 8, 2015, May 26, 2015, July 10, 2015, August 21, 2015,
              and October 30, 2015, S. Lee and Choice Total Pain routinely directed that SL
              continue to receive chiropractic treatment at Choice Total Pain, despite the fact
              that the large amount of chiropractic and physical therapy services SL previously
              had received supposedly had not resolved SL’s purported symptoms. As a result
              of the medically unnecessary chiropractic directives by S. Lee and Choice Total
              Pain, SL received over ten months of purported chiropractic “treatment” at Choice
              Total Pain. To the extent that SL experienced any health problems at all as the
              result of the minor accident, they were minor soft tissue injuries that would have
              resolved within two to three months of the accident, and did not require over
              twelve months of chiropractic treatment. Even so, between March 2015 and July
              2016, S. Lee and Choice Total Pain purported to provide SL with over 12 months

                                               159
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 160 of 270 PageID: 160



               of purported chiropractic “treatment”.

       (ix)    On February 19, 2015, an Insured named EK was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, low-impact collision, and that EK’s vehicle was drivable following the
               accident. The police report further indicated that EK was not injured and did not
               complain of any pain at the scene. In keeping with the fact that EK was not
               seriously injured, EK did not visit any hospital emergency room following the
               accident. To the extent that EK experienced any health problems at all as the
               result of the minor accident, they were minor soft tissue injuries that would have
               resolved within two to three months of the accident, and did not require over ten
               months of chiropractic treatment. Even so, between March 2015 and January
               2016, S. Lee and Choice Total Pain purported to provide EK with over 10 months
               of purported chiropractic “treatment”

       (x)     On March 3, 2015, an Insured named YL was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-speed,
               rear-end collision, and that YL’s vehicle was drivable following the accident. The
               police report further indicated that although YL complained of pain in his neck,
               YL refused medical attention at the scene. In keeping with the fact that YL was
               not seriously injured, YL did not visit any hospital emergency room following the
               accident. To the extent that YL experienced any health problems at all as the
               result of the minor accident, they were minor soft tissue injuries that would have
               resolved within two to three months of the accident, and did not require over
               seven months of chiropractic treatment. Even so, between March 2015 and
               October 2015, S. Lee and Choice Total Pain purported to provide YL with over
               seven months of purported chiropractic “treatment”

       (xi)    On April 24, 2016, an Insured named JL was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-speed,
               rear-end collision, and that JL’s vehicle was drivable following the accident. The
               police report further indicated that JL was not injured and did not complain of any
               pain at the scene. In keeping with the fact that JL was not seriously injured, JL did
               not visit any hospital emergency room following the accident. To the extent that
               JL experienced any health problems at all as the result of the minor accident, they
               were minor soft tissue injuries that would have resolved within two to three
               months of the accident, and did not require over six months of chiropractic
               treatment. Even so, between April 2016 and October 2016, S. Lee and Choice
               Total Pain purported to provide JL with over six months of purported chiropractic
               “treatment”.

       (xii)   On August 16, 2016, an Insured named GP was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, rear-end collision, and that GP’s vehicle was drivable following the
               accident. The police report further indicated that GP was not injured and did not
               complain of any pain at the scene. In keeping with the fact that GP was not

                                               160
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 161 of 270 PageID: 161



               seriously injured, GP did not visit any hospital emergency room following the
               accident. To the extent that GP experienced any health problems at all as the
               result of the minor accident, they were minor soft tissue injuries that would have
               resolved within two to three months of the accident, and did not require over
               seven months of chiropractic and treatment. Even so, between August 2016 and
               March 2017, S. Lee and Choice Total Pain purported to provide GP with over
               seven months of purported chiropractic “treatment”.

       (xiii) On September 17, 2016, an Insured named BC was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, low-impact collision, and that BC’s vehicle was drivable following the
              accident. The police report further indicated that BC was not injured and did not
              complain of any pain at the scene. In keeping with the fact that BC was not
              seriously injured, BC did not visit any hospital emergency room following the
              accident. To the extent that BC experienced any health problems at all as the
              result of the minor accident, they were minor soft tissue injuries that would have
              resolved within two to three months of the accident, and did not require over nine
              months of chiropractic treatment. Even so, between September 2016 and July
              2017, S. Lee and Choice Total Pain purported to provide BC with over nine
              months of purported chiropractic “treatment”.

       (xiv)   On November 16, 2016, an Insured named KS was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, low-impact collision, and that KS’s vehicle was drivable following the
               accident. The police report further indicated that KS was not injured and did not
               complain of any pain at the scene. In keeping with the fact that KS was not
               seriously injured, KS did not visit any hospital emergency room following the
               accident. To the extent that KS experienced any health problems at all as the
               result of the minor accident, they were minor soft tissue injuries that would have
               resolved within two to three months of the accident, and did not require over ten
               months of chiropractic treatment. Even so, between November 2016 and October
               2017, S. Lee and Choice Total Pain purported to provide KS with over ten months
               of purported chiropractic “treatment”.

       (xv)    On February 13, 2017, an Insured named EL was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, low-impact collision, and that EL’s vehicle was drivable following the
               accident. The police report further indicated that EL was not injured and did not
               complain of any pain at the scene. In keeping with the fact that EL was not
               seriously injured, EL did not visit any hospital emergency room following the
               accident. To the extent that EL experienced any health problems at all as the
               result of the minor accident, they were minor soft tissue injuries that would have
               resolved within two to three months of the accident, and did not require over nine
               months of chiropractic and physical therapy treatment. Even so, between
               February 2017 and February 2018, S. Lee and Choice Total Pain purported to
               provide EL with over nine months of purported chiropractic “treatment”.

                                              161
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 162 of 270 PageID: 162




       (xvi)   On March 25, 2017, an Insured named TL was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, rear-end collision, and that TL’s vehicle was drivable following the
               accident. The police report further indicated that TL was not injured and did not
               complain of any pain at the scene. In keeping with the fact that TL was not
               seriously injured, TL did not visit any hospital emergency room following the
               accident. To the extent that TL experienced any health problems at all as the
               result of the minor accident, they were minor soft tissue injuries that would have
               resolved within two to three months of the accident, and did not require over
               eleven months of chiropractic treatment. Even so, between March 2017 and
               February 2018, S. Lee and Choice Total Pain purported to provide TL with over
               eleven months of purported chiropractic “treatment”.

       (xvii) On March 28, 2017, an Insured named CP was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, rear-end collision and that CP’s vehicle was drivable following the
              accident. The police report further indicated that CP was not injured and did not
              complain of any pain at the scene. In keeping with the fact that CP was not
              seriously injured, CP did not visit any hospital emergency room following the
              accident. To the extent that CP experienced any health problems at all as the
              result of the minor accident, they were minor soft tissue injuries that would have
              resolved within two to three months of the accident, and did not require over
              eleven months of chiropractic and physical therapy treatment. Even so, between
              July 2017 and August 2018, S. Lee, Choice Total Pain, H. Park, and Prime Total
              Pain purported to provide CP with over seven months of purported chiropractic
              “treatment” and over four months of purported physical therapy “treatment”.

       (xviii) On March 28, 2017, an Insured named HK was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, rear-end collision and that HK’s vehicle was drivable following the
               accident. The police report further indicated that HK was not injured and did not
               complain of any pain at the scene. In keeping with the fact that HK was not
               seriously injured, HK did not visit any hospital emergency room following the
               accident. To the extent that HK experienced any health problems at all as the
               result of the minor accident, they were minor soft tissue injuries that would have
               resolved within two to three months of the accident, and did not require over
               thirteen months of chiropractic and physical therapy treatment. Even so, between
               April 2017 and June 2018, S. Lee, Choice Total Pain, H. Park, and Prime Total
               Pain purported to provide HK with over eight months of purported chiropractic
               “treatment” and over five months of purported physical therapy “treatment”.

       (xix)   On April 5, 2017, an Insured named GK was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-speed,
               low-impact collision and that GK’s vehicle was drivable following the accident.
               The police report further indicated that GK was not injured and did not complain

                                              162
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 163 of 270 PageID: 163



               of any pain at the scene. In keeping with the fact that GK was not seriously
               injured, GK did not visit any hospital emergency room following the accident. To
               the extent that GK experienced any health problems at all as the result of the
               minor accident, they were minor soft tissue injuries that would have resolved
               within two to three months of the accident, and did not require over sixteen
               months of chiropractic and physical therapy treatment. Even so, between April
               2017 and January 2019, S. Lee, Choice Total Pain, H. Park, and Prime Total Pain
               purported to provide GK with over nine months of purported chiropractic
               “treatment” and over seven months of purported physical therapy “treatment”.

       (xx)    On April 27, 2017, an Insured named MK was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, low-impact collision, and that MK’s vehicle was drivable following
               the accident. The police report further indicated that MK was not injured and did
               not complain of any pain at the scene. In keeping with the fact that MK was not
               seriously injured, MK did not visit any hospital emergency room following the
               accident. To the extent that MK experienced any health problems at all as the
               result of the minor accident, they were minor soft tissue injuries that would have
               resolved within two to three months of the accident, and did not require over
               eleven months of chiropractic and physical therapy treatment. Even so, between
               May 2017 and June 2018, S. Lee, Choice Total Pain, H. Park, and Prime Total
               Pain purported to provide MK with over eight months of purported chiropractic
               “treatment” and over three months of purported physical therapy “treatment”.

       (xxi)   On May 15, 2017, an Insured named XS was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-speed,
               low-impact collision, and that XS’s vehicle was drivable following the accident.
               The police report further indicated that XS was not injured and did not complain
               of any pain at the scene. In keeping with the fact that XS was not seriously
               injured, XS did not visit any hospital emergency room following the accident. To
               the extent that XS experienced any health problems at all as the result of the
               minor accident, they were minor soft tissue injuries that would have resolved
               within two to three months of the accident, and did not require over seven months
               of chiropractic treatment. Even so, between May 2017 and January 2018, S. Lee
               and Choice Total Pain purported to provide XS with over seven months of
               purported chiropractic “treatment”.

       (xxii) On July 30, 2017, an Insured named OK was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              low-impact collision and that OK’s vehicle was drivable following the accident.
              The police report further indicated that OK was not injured and did not complain
              of any pain at the scene. In keeping with the fact that OK was not seriously
              injured, OK did not visit any hospital emergency room following the accident. To
              the extent that OK experienced any health problems at all as the result of the
              minor accident, they were minor soft tissue injuries that would have resolved
              within two to three months of the accident, and did not require over four months

                                              163
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 164 of 270 PageID: 164



                of chiropractic treatment. Even so, between August 2017 and January 2018, Yoo
                and Prime Total Pain purported to provide OK with over four months of
                purported chiropractic “treatment”.

        (xxiii) On March 27, 2018, an Insured named WL was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, rear-end collision and that WL’s vehicle was drivable following the
                accident. The police report further indicated that WL was not injured and did not
                complain of any pain at the scene. In keeping with the fact that WL was not
                seriously injured, WL did not visit any hospital emergency room following the
                accident. To the extent that WL experienced any health problems at all as the
                result of the minor accident, they were minor soft tissue injuries that would have
                resolved within two to three months of the accident, and did not require over
                seven months of chiropractic treatment. Even so, between March 2018 and
                November 2018, Yoo and Prime Total Pain purported to provide WL with over
                seven months of purported chiropractic “treatment”.

        (xxiv) On September 15, 2018, an Insured named IK was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, rear-end collision and that IK’s vehicle was drivable following the
               accident. The police report further indicated that IK was not injured and did not
               complain of any pain at the scene. In keeping with the fact that IK was not
               seriously injured, IK did not visit any hospital emergency room following the
               accident over three months of purported chiropractic “treatment” at Prime Total
               Pain. To the extent that IK experienced any health problems at all as the result of
               the minor accident, they were minor soft tissue injuries that would have resolved
               within two to three months of the accident, and did not require over three months
               of chiropractic treatment. Even so, between September 2018 and January 2019,
               Yoo and Prime Total Pain purported to provide IK with over three months of
               purported chiropractic “treatment”.

        305.    There are a substantial number of variables that can affect whether, how, and to

 what extent an individual is injured in a given automobile accident.

        306.    An individual’s age, height, weight, general physical condition, location within

 the vehicle, and the location of the impact all will affect whether, how, and to what extent an

 individual is injured in a given automobile accident.

        307.    As set forth above, in the claims identified in Exhibits “1” and “4”, virtually all of

 the Insureds whom Choice Total Pain, Prime Total Pain, S. Lee, and Yoo purported to treat were

 involved in relatively minor, “fender-bender” accidents, to the extent that they were involved in

                                                 164
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 165 of 270 PageID: 165



 any actual accidents at all.

        308.    It is extremely improbable that any two Insureds involved in any one of the minor

 automobile accidents in the claims identified in Exhibits “1” and “4” would suffer substantially

 identical injuries as the result of their accidents, or require a substantially identical course of

 treatment.

        309.    It is even more improbable – to the point of impossibility – that this would occur

 repeatedly, often with the Insureds presenting at Choice Total Pain or Prime Total Pain with

 substantially identical injuries on or about the exact same dates after their accidents.

        310.    Even so, in keeping with the fact that Choice Total Pain, Prime Total Pain, S. Lee,

 and Yoo’s putative “diagnoses” were phony, and in keeping with the fact that their putative

 initial examinations involved no actual medical decision-making at all, Choice Total Pain, The

 One Acupuncture, Prime Total Pain, S. Lee, Hong, Yoo, Fort Lee Pain, Prime Pain Management,

 and Desai frequently recommended and provided a substantially identical course of medically

 unnecessary “treatment” to more than one Insured involved in a single accident,.

        (i)     On October 2, 2012, two Insureds – JK and AS – were involved in the same
                automobile accident. Thereafter, JK and AS both presented – incredibly, on the
                exact same date, October 19, 2012 – to Choice Total Pain for purported initial
                examinations by S. Lee. JK and AS were different ages, in different physical
                condition, experienced the impact from different locations in the vehicle, and
                suffered different, minor injuries in the accident, to the extent that they suffered
                any injuries at all. Even so, between October 2013, and January 2013 S. Lee
                provided JK and AS with a substantially identical course of purported
                “chiropractic treatment”.

        (ii)    On April 21, 2013, two Insureds – BK and WK – were involved in the same
                automobile accident. Thereafter, BK and WK both presented – incredibly, on the
                exact same date, April 29, 2013 – to Choice Total Pain for purported initial
                examinations by S. Lee. BK and WK were different ages, in different physical
                condition, experienced the impact from different locations in the vehicle, and
                suffered different, minor injuries in the accident, to the extent that they suffered
                any injuries at all. Even so, between April 2013 and November 2013 S. Lee



                                                  165
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 166 of 270 PageID: 166



               provided BK and WK with a substantially identical course of purported
               “chiropractic treatment”.

       (iii)   On May 10, 2013, two Insureds – SL and YS – were involved in the same
               automobile accident. Thereafter, SL and YS both presented – incredibly, on the
               exact same date, May 16, 2013 – to Choice Total Pain for purported initial
               examinations by S. Lee. SL and YS were different ages, in different physical
               condition, experienced the impact from different locations in the vehicle, and
               suffered different, minor injuries in the accident, to the extent that they suffered
               any injuries at all. Even so, between May 2013 and December 2013, S. Lee
               provided SL and YS with a substantially identical course of purported
               “chiropractic treatment”.

       (iv)    On January 2, 2014, two Insureds – JC and HK – were involved in the same
               automobile accident. Thereafter, JC and HK both presented – incredibly, on the
               exact same date, January 9, 2014 – to Choice Total Pain for purported initial
               examinations by S. Lee. JC and HK were different ages, in different physical
               condition, experienced the impact from different locations in the vehicle, and
               suffered different, minor injuries in the accident, to the extent that they suffered
               any injuries at all. Even so, between January 2014 and August 2014, S. Lee
               provided JC and HK with a substantially identical course of purported
               “chiropractic treatment”.

       (v)     On January 17, 2015, two Insureds – MS and JB – were involved in the same
               automobile accident. Thereafter, MS and JB both presented – incredibly, on the
               exact same date, June 22, 2015 – to Choice Total pain for purported initial
               examinations by S. Lee. MS and JB were different ages, in different physical
               condition, experienced the impact from different locations in the vehicle, and
               suffered different, minor injuries in the accident, to the extent that they suffered
               any injuries at all. Even so, between June 2015 and November 2016, S. Lee
               provided MS and JB with a substantially identical course of purported
               “chiropractic treatment”.

       (vi)    On January 25, 2016, two Insureds – KL and JU – were involved in the same
               automobile accident. Thereafter, KL and JU both presented – incredibly, on the
               exact same date, January 27, 2016 – to Choice Total Pain for purported initial
               examinations by S. Lee. KL and JU were different ages, in different physical
               condition, experienced the impact from different locations in the vehicle, and
               suffered different, minor injuries in the accident, to the extent that they suffered
               any injuries at all. Even so, between January 2016 and May 2016, S. Lee provided
               KL and JU with a substantially identical course of purported “chiropractic
               treatment”.

       (vii)   On March 15, 2016, two Insureds – KG and BR – were involved in the same
               automobile accident. Thereafter, KG and BR both presented – incredibly, on the
               exact same date, March 16, 2016 – to Choice Total Pain for purported initial

                                               166
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 167 of 270 PageID: 167



                examinations by S. Lee. KG and BR were different ages, in different physical
                condition, experienced the impact from different locations in the vehicle, and
                suffered different, minor injuries in the accident, to the extent that they suffered
                any injuries at all. Even so, between March 2016 and June 2016, S. Lee provided
                KG and BR with a substantially identical course of purported “chiropractic
                treatment”.

        (viii) On September 24, 2017, two Insureds – SK and JL – were involved in the same
               automobile accident. Thereafter, SK and JL both presented – incredibly, on the
               exact same date, September 27, 2017 – to Prime Total Pain for purported initial
               examinations by Yoo. SK and JL were different ages, in different physical
               condition, experienced the impact from different locations in the vehicle, and
               suffered different, minor injuries in the accident, to the extent that they suffered
               any injuries at all. Even so, between September 2017 and December 2017, Yoo
               provided SK and JL with a substantially identical course of purported
               “chiropractic treatment”.

        (ix)    On March 23, 2018, two Insureds – SK and GP – were involved in the same
                automobile accident. Thereafter, SK and GP both presented – incredibly, on the
                exact same date, April 6, 2018 – to Choice Total Pain for purported initial
                examinations by S. Lee. SK and GP were different ages, in different physical
                condition, experienced the impact from different locations in the vehicle, and
                suffered different, minor injuries in the accident, to the extent that they suffered
                any injuries at all. Even so, between April 2018 and January 2019, S. Lee
                provided SK and GP with a substantially identical course of purported
                “chiropractic treatment”.

        (x)     On April 10, 2018, two Insureds – HK and JK – were involved in the same
                automobile accident. Thereafter, HK presented on April 9, 2018 to Prime Total
                Pain for a purported initial examination by Yoo. Later, JK presented on April 11,
                2018, to Prime Total Pain for a purported initial examination by Yoo. HK and JK
                were different ages, in different physical condition, experienced the impact from
                different locations in the vehicle, and suffered different, minor injuries in the
                accident, to the extent that they suffered any injuries at all. Even so, between
                April 2018 and May 2018, Yoo provided HK and JK with a substantially identical
                course of purported “chiropractic treatment”.

        311.    These are only representative examples. In the claims for initial examinations that

 are identified in Exhibits “1” and “4”, Choice Total Pain, Prime Total Pain, S. Lee, and Yoo

 frequently recommended a substantially identical course of medically unnecessary “chiropractic

 treatment” to more than one Insured involved in a single accident, despite the fact that the

 Insureds were differently situated and in any case did not require the treatment.

                                                167
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 168 of 270 PageID: 168



 4.     The Fraudulent Charges for Acupuncture at Choice Total Pain, The One
        Acupuncture, and Prime Total Pain

        312.    As set forth in Exhibits “1”, “2”, and “4”, based upon the phony, boilerplate

 “diagnoses” that Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee, H. Lee,

 Yoo, Hong, Desai, Fort Lee Pain, and Prime Pain Management provided during their fraudulent

 initial examinations and follow up examinations, Choice Total Pain, The One Acupuncture,

 Prime Total Pain, S. Lee, C. Lee, Kim, An, J. Park, Hong, Kang, and Yu purported to subject

 many Insureds to a series of medically unnecessary acupuncture treatments.

        313.    In particular, and as set forth in Exhibits “1”, “2”, and “4”, these acupuncture

 treatments typically were billed to GEICO under CPT codes 97810 and 97811.

        314.    S. Lee, C. Lee, Kim, An, and J. Park purported to personally administer virtually

 all of the acupuncture treatments at Choice Total Pain in the claims identified in Exhibit “1”.

        315.    Hong purported to personally administer virtually all of the acupuncture

 treatments at The One Acupuncture in the claims identified in Exhibit “2”.

        316.    Kang, Yu, and Kim purported to personally administer the acupuncture treatments

 at Prime Total Pain in the claims identified in Exhibit “3”.

        317.    Like the charges for the other Fraudulent Services, the charges for the

 acupuncture treatments identified in Exhibits “1”, “2”, and “4” were fraudulent in that the

 treatments were medically unnecessary, and were performed – to the extent that they were

 performed at all – pursuant to the phony, boilerplate “diagnoses” that Choice Total Pain, The

 One Acupuncture, Prime Total Pain, S. Lee, H. Lee, Yoo, Hong, Desai, Fort Lee Pain, and Prime

 Pain Management provided to the Insureds at the conclusion of the putative initial examinations

 and follow up examinations.

        318.    Moreover, in the claims for acupuncture treatments identified in Exhibits “1”, “2”,

                                                 168
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 169 of 270 PageID: 169



 and “4”, the charges for the acupuncture treatments were fraudulent in that they misrepresented

 Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee, C. Lee, An, Kim, Chung, J.

 Park, and Hong’s eligibility to collect PIP Benefits in the first instance.

        319.    In fact, Choice Total Pain, The One Acupuncture, S. Lee, C. Lee, An, Kim, J.

 Park, and Hong never were eligible to collect PIP Benefits in connection with the claims

 identified in Exhibits “1”, “2”, and “4”, because, as a result of the fraudulent scheme described

 herein, neither they nor the treatments were in compliance with all relevant laws and regulations

 governing healthcare practice in New Jersey.

 a.     Legitimate Use of Acupuncture

        320.    Acupuncture is predicated upon the theory that there are twelve main meridians

 (“the Meridians”) in the human body through which energy flows. Every individual has a unique

 energy flow (“Chi” or “Qi”) or, more particularly, unique patterns of underlying strengths and

 weaknesses in the flow of Chi that are impacted differently from trauma. When an individual’s

 unique Chi becomes disrupted or imbalanced for any reason (such as trauma), needles can be

 inserted or pressure can be applied to very specific points (“Acupuncture Points”) along the

 Meridians to remove the disruption or imbalance and restore the patient’s unique Chi.

        321.    The goal of any legitimate acupuncture treatment is to effectively treat and benefit

 the patient by restoring his or her unique Chi, relieving his or her symptoms, and returning him

 or her to normal activity. Since every individual has a unique Chi, acupuncture treatment should

 be individualized. In fact, the differences in each individual’s unique patterns of underlying

 strengths and weaknesses in the flow of Chi should be reflected in different treatment strategies.

        322.    Moreover, any legitimate acupuncture treatment requires a continuous assessment

 of the patient’s condition and energy flow, as well as the therapeutic effect of previous



                                                  169
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 170 of 270 PageID: 170



 treatments. Therefore, adjustments in treatment should be made as treatment progresses over

 time in order to improve the therapeutic effectiveness of each treatment, and to eventually return

 the patient to maximum health.

        323.    Any legitimate acupuncture treatment also requires meaningful, genuine, and

 individualized documentation of the: (i) acupuncture examination; (ii) diagnosis; (iii) treatment

 plan; (iv) results of each session; and (v) patient’s progress throughout the course of treatment.

        324.    In contrast to legitimate acupuncture practices, Choice Total Pain, The One

 Acupuncture, Prime Total Pain, S. Lee, C. Lee, Kim, An, J. Park, Hong, Kang, and Yu treated

 each patient without regard to any individualized treatment strategies, without regard to any

 necessary adjustments in treatment as treatment progressed over time, and without meaningful,

 genuine, and individualized documentation of the course of acupuncture treatment.

        325.    In fact, no genuine effort was made to treat the Insureds’ actual injuries, to

 properly assess their condition, to monitor their improvement or lack thereof, or to adjust the

 treatment to reflect the patients’ improvement or lack of improvement.

        326.    At best, the purported “acupuncture” services provided Choice Total Pain, The

 One Acupuncture, Prime Total Pain, S. Lee, C. Lee, Kim, An, J. Park, Hong, Kang, and Yu

 consisted of inserting needles into Insureds in an assembly-line fashion that bore little, if any,

 relation to the Insured’s condition, and instead reflected a predetermined protocol designed to

 maximize the amount of fraudulent charges the Defendants could submit to GEICO and other

 insurers.

 b.     The Medically Unnecessary Acupuncture Treatments

        327.    By the time the Insureds in the claims identified in Exhibits “1”, “2”, and “4”

 presented to Choice Total Pain, Prime Total Pain, or The One Acupuncture for acupuncture, they



                                                 170
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 171 of 270 PageID: 171



 either had no presenting problems at all, or their presenting problems consisted of minor sprains

 and strains that were in the process of resolving.

        328.    In keeping with the fact that the acupuncture “treatments” were not predicated on

 medical necessity, Choice Total Pain, Prime Total Pain, and The One Acupuncture’s own

 records frequently indicated that the previous, extensive acupuncture “treatments” that the

 Insureds had received had not been effective in resolving the Insureds’ purportedly persistent and

 severe symptoms and complaints.

        329.    For example:

        (i)     On December 19, 2013, an Insured named YL was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                rear-end collision, and that YL’s vehicle was drivable following the accident. The
                police report further indicated that YL was not injured and did not complain of
                any pain at the scene. In keeping with the fact that YL was not seriously injured,
                YL did not visit any hospital emergency room following the accident. To the
                extent that YL experienced any health problems at all as the result of the minor
                accident, they were minor soft tissue injuries that would have resolved within two
                to three months of the accident, and did not require over three months of
                acupuncture treatment. Even so, between March 2014 and July 2014, Hong and
                The One Acupuncture purported to provide YL with over three months of
                purported acupuncture “treatment”.

        (ii)    On January 2, 2014, an Insured named JC was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, rear-end collision and that JC’s vehicle was drivable following the
                accident. The police report further indicated that JC was not injured and did not
                complain of any pain at the scene. In keeping with the fact that JC was not
                seriously injured, JC did not visit any hospital emergency room following the
                accident. To the extent that JC experienced any health problems at all as the result
                of the minor accident, they were minor soft tissue injuries that would have
                resolved within two to three months of the accident, and did not require over three
                months of acupuncture treatment. Even so, between March 2014 and July 2014,
                Hong and The One Acupuncture purported to provide JC with over three months
                of purported acupuncture “treatment”.

        (iii)   On February 3, 2014, an Insured named JL was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, low-impact collision, and that JL’s vehicle was drivable following the
                accident. The police report further indicated that JL was not injured and did not

                                                 171
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 172 of 270 PageID: 172



              complain of any pain at the scene. In keeping with the fact that JL was not
              seriously injured, JL did not visit any hospital emergency room following the
              accident. To the extent that JL experienced any health problems at all as the result
              of the minor accident, they were minor soft tissue injuries that would have
              resolved within two to three months of the accident, and did not require over five
              months of acupuncture treatment. Even so, between March 2014 and September
              2014, Hong and The One Acupuncture purported to provide JL with over five
              months of purported acupuncture “treatment”.

       (iv)   On February 7, 2014, an Insured named YM was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, rear-end collision, and that YM’s vehicle was drivable following the
              accident. The police report further indicated that YM was not injured and did not
              complain of any pain at the scene. In keeping with the fact that YM was not
              seriously injured, YM did not visit any hospital emergency room following the
              accident. To the extent that YM experienced any health problems at all as the
              result of the minor accident, they were minor soft tissue injuries that would have
              resolved within two to three months of the accident, and did not require over five
              months of acupuncture treatment. Even so, between May 2014 and September
              2014, Hong and The One Acupuncture purported to provide YM with over five
              months of purported acupuncture “treatment”.

       (v)    On June 9, 2014, an Insured named SG was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              low-impact collision, and that SG’s vehicle was drivable following the accident.
              The police report further indicated that although SG complained of pain in his
              neck and body, SG refused medical attention at the scene. In keeping with the fact
              that SG was not seriously injured, SG did not visit any hospital emergency room
              following the accident. To the extent that SG experienced any health problems at
              all as the result of the minor accident, they were minor soft tissue injuries that
              would have resolved within two to three months of the accident, and did not
              require over five months of acupuncture treatment. Even so, between July 2014
              and January 2015, Hong and The One Acupuncture purported to provide SG with
              over five months of purported acupuncture “treatment”.

       (vi)   On March 3, 2015, an Insured named YL was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-speed,
              rear-end collision, and that YL’s vehicle was drivable following the accident. The
              police report further indicated that YL was not injured and did not complain of
              any pain at the scene. The police report further indicated that although YL
              complained of pain in his neck, YL refused medical attention at the scene. In
              keeping with the fact that YL was not seriously injured, YL did not visit any
              hospital emergency room following the accident. To the extent that YL
              experienced any health problems at all as the result of the minor accident, they
              were minor soft tissue injuries that would have resolved within two to three
              months of the accident, and did not require over four months of acupuncture

                                              172
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 173 of 270 PageID: 173



               treatment. Even so, between May 2015 and October 2015, Hong and The One
               Acupuncture purported to provide YL with over four months of purported
               acupuncture “treatment”.

       (vii)   On September 2, 2016, an Insured named MK was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, rear-end collision, and that MK’s vehicle was drivable following the
               accident. The police report further indicated that MK was not injured and did not
               complain of any pain at the scene. The police report further indicated that
               although MK complained of pain in his shoulder/upper arm, MK refused medical
               attention at the scene. In keeping with the fact that MK was not seriously injured,
               MK did not visit any hospital emergency room following the accident. To the
               extent that MK experienced any health problems at all as the result of the minor
               accident, they were minor soft tissue injuries that would have resolved within two
               to three months of the accident, and did not require over five months of
               acupuncture treatment. Even so, between February 2017 and August 2017, An, C.
               Lee, and Choice Total Pain purported to provide MK with over five months of
               purported acupuncture “treatment”.

       (viii) On November 16, 2016, an Insured named KS was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, low-impact collision, and that KS’s vehicle was drivable following the
              accident. The police report further indicated that KS was not injured and did not
              complain of any pain at the scene. In keeping with the fact that KS was not
              seriously injured, KS did not visit any hospital emergency room following the
              accident. To the extent that KS experienced any health problems at all as the
              result of the minor accident, they were minor soft tissue injuries that would have
              resolved within two to three months of the accident, and did not require over six
              months of acupuncture treatment. Even so, between January 2017 and July 2017,
              Kim, Park, An, and Choice Total Pain purported to provide KS with over six
              months of purported acupuncture “treatment”.

       (ix)    On March 17, 2017, an Insured named KB was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, low-impact collision and that KB’s vehicle was drivable following the
               accident. The police report further indicated that although KB complained of pain
               in his neck, KB refused medical attention at the scene. In keeping with the fact
               that KB was not seriously injured, KB did not visit any hospital emergency room
               following the accident. To the extent that KB experienced any health problems at
               all as the result of the minor accident, they were minor soft tissue injuries that
               would have resolved within two to three months of the accident, and did not
               require over five months of acupuncture treatment. Even so, between September
               2017 and January 2018, Yu and Prime Total Pain purported to provide KB with
               over five months of purported acupuncture “treatment”.




                                               173
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 174 of 270 PageID: 174



       (x)     On March 25, 2017, an Insured named TL was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, rear-end collision, and that TL’s vehicle was drivable following the
               accident. The police report further indicated that TL was not injured and did not
               complain of any pain at the scene. In keeping with the fact that TL was not
               seriously injured, TL did not visit any hospital emergency room following the
               accident. To the extent that TL experienced any health problems at all as the
               result of the minor accident, they were minor soft tissue injuries that would have
               resolved within two to three months of the accident, and did not require over five
               months of acupuncture treatment. Even so, between July 2017 and January 2018,
               Park, C. Lee, and Choice Total Pain purported to provide TL with over five
               months of purported acupuncture “treatment”.

       (xi)    On June 8, 2017, an Insured named SH was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-speed,
               rear-end collision, and that SH’s vehicle was drivable following the accident. The
               police report further indicated that SH was not injured and did not complain of
               any pain at the scene. In keeping with the fact that SH was not seriously injured,
               SH did not visit any hospital emergency room following the accident. To the
               extent that SH experienced any health problems at all as the result of the minor
               accident, they were minor soft tissue injuries that would have resolved within two
               to three months of the accident, and did not require over three months of
               acupuncture treatment. Even so, between September 2017 and January 2018,
               Park, C. Lee, and Choice Total Pain purported to provide SH with over three
               months of purported acupuncture “treatment”.

       (xii)   On November 14, 2017, an Insured named GH was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, low-impact collision and that GH’s vehicle was drivable following the
               accident. The police report further indicated that GH was not injured and did not
               complain of any pain at the scene. In keeping with the fact that GH was not
               seriously injured, GH did not visit any hospital emergency room following the
               accident. To the extent that GH experienced any health problems at all as the
               result of the minor accident, they were minor soft tissue injuries that would have
               resolved within two to three months of the accident, and did not require over five
               months of acupuncture treatment. Even so, between July 2018 and January 2019,
               Kim and Prime Total Pain purported to provide GH with over five months of
               purported acupuncture “treatment”.

       (xiii) On November 14, 2017, an Insured named SH was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, low-impact collision and that SH’s vehicle was drivable following the
              accident. The police report further indicated that SH was not injured and did not
              complain of any pain at the scene. In keeping with the fact that SH was not
              seriously injured, SH did not visit any hospital emergency room following the
              accident. To the extent that SH experienced any health problems at all as the

                                              174
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 175 of 270 PageID: 175



                result of the minor accident, they were minor soft tissue injuries that would have
                resolved within two to three months of the accident, and did not require over four
                months of acupuncture treatment. Even so, between March 2018 and November
                2018, Kim and Prime Total Pain purported to provide SH with over four months
                of purported acupuncture “treatment”.

        (xiv)   On March 27, 2018, an Insured named WL was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, rear-end collision and that WL’s vehicle was drivable following the
                accident. The police report further indicated that WL was not injured and did not
                complain of any pain at the scene. In keeping with the fact that WL was not
                seriously injured, WL did not visit any hospital emergency room following the
                accident. To the extent that WL experienced any health problems at all as the
                result of the minor accident, they were minor soft tissue injuries that would have
                resolved within two to three months of the accident, and did not require over four
                months of acupuncture treatment. Even so, between August 2018 and January
                2019, Kim and Prime Total Pain purported to provide WL with over four months
                of purported acupuncture “treatment”.

 c.     Misrepresentations Regarding the Reimbursable Amount for the Acupuncture
        Treatments

        330.    Not only did Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee,

 C. Lee, An, Kim, J. Park, Hong, Kang, and Yu routinely falsely represent the insureds’ need for

 acupuncture treatments, but they also virtually always misrepresented the reimbursable amount

 for the acupuncture treatments themselves.

        331.    Specifically, as set forth above and in Exhibits “1”, “2”, and “4”, Choice Total

 Pain, The One Acupuncture, Prime Total Pain, S. Lee, C. Lee, An, Kim, J. Park, Hong, Kang,

 and Yu routinely virtually always billed for their putative acupuncture services using CPT codes

 97810 and 97811.

        332.    The maximum reimbursable amount for CPT code 97810 in northern New Jersey,

 where Choice Total Pain, The One Acupuncture, and Prime Total Pain operated, was $43.74,

 pursuant to the Fee Schedule that was in effect after January 4, 2013.




                                                175
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 176 of 270 PageID: 176



        333.    The maximum reimbursable amount for CPT code 97811 in northern New Jersey,

 where Choice Total Pain, The One Acupuncture, and Prime Total Pain operated, was $37.49,

 pursuant to the Fee Schedule that was in effect after January 4, 2013.

        334.    Even so, in the claims for acupuncture treatments identified in in Exhibits “1”,

 “2”, and “4”, Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee, C. Lee, An,

 Kim, J. Park, Hong, Kang, and Yu routinely falsely represented that they were entitled to be paid

 in excess of the maximum reimbursable amount established by the Fee Schedule for each initial

 examination that they billed to GEICO under CPT codes 97810 and 97811.

        335.    In the claims for acupuncture treatments identified in in Exhibit “1” , Choice

 Total Pain, S. Lee, C. Lee, An, Kim, and J. Park, routinely billed GEICO for their purported

 treatments as follows:

                (i)       CPT code 97810 – $80.00 per treatment.

                (ii)      CPT code 97811 – $60.00 per treatment.

        336.    In the claims for acupuncture treatments identified in Exhibit “2”, Hong, S. Lee,

 and The One Acupuncture routinely billed GEICO for their purported treatments as follows:

                (i)       CPT code 97810 –$80.00 per treatment.

                (ii)      CPT code 97811 – $60.00 per treatment.

        337.    In the claims for acupuncture treatments identified in Exhibit “4”, Kang, Yu, Kim,

 S. Lee, and Prime Total routinely billed GEICO for their purported treatments as follows:

                (i)       CPT code 97810 – between $55.00 and $60.00 per treatment.

                (ii)      CPT code 97811 – between $45.00 and $50.00 per treatment.

        338.    Each and every time in the claims identified in Exhibits “1”, “2”, and “4” that

 Choice Total Pain, The One Acupuncture, Prime Total Pain, S. Lee, C. Lee, An, Kim, J. Park,



                                                176
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 177 of 270 PageID: 177



 Hong, Kang, and Yu falsely represented that they were entitled to be paid in excess of the

 maximum reimbursable amount established by the Fee Schedule for their putative acupuncture

 treatments constituted a separate violation of N.J.S.A. § 39:6A-4.6 and N.J.A.C. 11:3-29.6.

          339.   In the claims identified in Exhibits “1”, “2”, and “4”, Choice Total Pain, The One

 Acupuncture, Prime Total Pain, S. Lee, C. Lee, An, Kim, J. Park, Hong, Kang, and Yu routinely

 falsely represented that they were entitled to be paid in excess of the maximum reimbursable

 amount established by the Fee Schedule for their putative acupuncture treatments in order to

 maximize the fraudulent billing that they could submit to GEICO.

 5.       The Fraudulent Charges for Electrodiagnostic Testing at Fort Lee Pain and Prime
          Pain Management

          340.   Based upon the fraudulent, pre-determined findings and diagnoses provided

 during the initial examinations, Desai, Fort Lee Pain, and Prime Pain Management purported to

 subject most Insureds in the claims identified in Exhibits “5” and “6” to a series of medically

 unnecessary EDX tests, specifically nerve conduction velocity (“NCV”) tests and

 electromyography (“EMG”) tests.

          341.   As set forth in Exhibits “5” and “6”, Desai, Fort Lee Pain, and Prime Pain

 Management then billed the EDX tests to GEICO under CPT codes 95886, 95911, 95912, and/or

 95913.

          342.   In the claims for EDX tests identified in Exhibits “5” and “6”, the charges for the

 EDX tests were fraudulent in that the EDX tests were medically unnecessary and were

 performed – to the extent that they were performed at all – pursuant to the phony boilerplate

 “findings” and “diagnoses” that Desai, Fort Lee Pain, and Prime Pain Management purported to

 provide during their phony initial and follow-up examinations.

          343.   Moreover, in the claims for EDX tests identified in Exhibits “5” and “6”, the

                                                 177
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 178 of 270 PageID: 178



 charges for the EDX tests were fraudulent in that they misrepresented Desai, Fort Lee Pain, and

 Prime Pain Management’ s eligibility to collect PIP Benefits in the first instance.

        344.    In fact, Desai, Fort Lee Pain, and Prime Pain Management never were eligible to

 collect PIP Benefits in connection with the claims identified in Exhibits “5” and “6”, because –

 as a result of the fraudulent conduct described herein – Desai, Fort Lee Pain, Prime Pain

 Management and the EDX tests were not in compliance with all relevant laws and regulations

 governing healthcare practice in New Jersey.

 a.     The Human Nervous System and Electrodiagnostic Testing

        345.    The human nervous system is composed of the brain, spinal cord, spinal nerve

 roots, and peripheral nerves that extend throughout the body, including through the arms and legs

 and into the hands and feet. Two primary functions of the nervous system are to collect and relay

 sensory information through the nerve pathways into the spinal cord and up to the brain, and to

 transmit signals from the brain into the spinal cord and through the peripheral nerves to initiate

 muscle activity throughout the body.

        346.    The nerves responsible for collecting and relaying sensory information to the

 brain are called sensory nerves, and the nerves responsible for transmitting signals from the brain

 to initiate muscle activity throughout the body are called motor nerves. The peripheral nervous

 system consists of both sensory and motor nerves. They carry electrical impulses throughout the

 body, from the spinal cord and extending, for example, into the hands and feet through the arms

 and legs.

        347.    The segments of nerves closest to the spine and through which impulses travel

 between the peripheral nerves and the spinal cord are called the nerve roots. A “pinched” nerve




                                                 178
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 179 of 270 PageID: 179



 root is called a radiculopathy, and can cause various symptoms including pain, altered sensation,

 altered reflexes on examination, and loss of muscle control.

        348.    EMG and NCV tests are forms of electrodiagnostic tests, and purportedly were

 provided by Desai, Fort Lee Pain, and Prime Pain Management because they were medically

 necessary to determine whether the Insureds had radiculopathies.

        349.    The American Association of Neuromuscular Electrodiagnostic Medicine

 (“AANEM”), which consists of thousands of neurologists and physiatrists and is dedicated solely

 to the scientific advancement of neuromuscular medicine, has adopted a recommended policy

 (the “Recommended Policy”) regarding the optimal use of electrodiagnostic medicine in the

 diagnosis of various forms of neuropathies, including radiculopathies.

        350.    The Recommended Policy accurately reflects the demonstrated utility of various

 forms of electrodiagnostic tests, and has been endorsed by two other premier professional

 medical organizations, the American Academy of Neurology and the American Academy of

 Physical Medicine and Rehabilitation.

 b.     The Fraudulent NCV Tests

        351.    NCV tests are non-invasive tests in which peripheral nerves in the arms and legs

 are stimulated with an electrical impulse to cause the nerve to depolarize. The depolarization, or

 “firing,” of the nerve is transmitted, measured and recorded with electrodes attached to the

 surface of the skin. An EMG/NCV machine then documents the timing of the nerve response

 (the “latency”), the magnitude of the response (the “amplitude”), and the speed at which the

 nerve conducts the impulse over a measured distance from one stimulus location to another (the

 “conduction velocity”).




                                                179
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 180 of 270 PageID: 180



         352.   In addition, the EMG/NCV machine displays the changes in amplitude over time

 as a “waveform.” The amplitude, latency, velocity, and shape of the response then should be

 compared with well-defined normal values to identify the existence, nature, extent, and specific

 location of any abnormalities in the sensory and motor nerve fibers.

         353.   There are several motor and sensory peripheral nerves in the arms and legs that

 can be tested with NCV tests. Moreover, most of these peripheral nerves have both sensory and

 motor nerve fibers, either or both of which can be tested with NCV tests.

         354.   F-wave and H-reflex studies are additional types of NCV tests that may be

 conducted in addition to the sensory and motor nerve NCV tests. F-wave and H-reflex studies

 generally are used to derive the time required for an electrical impulse to travel from a stimulus

 site on a nerve in the peripheral part of a limb, up to the spinal cord, and then back again. The

 motor and sensory NCV studies are designed to evaluate nerve conduction in nerves within a

 limb.

         355.   According to the Recommended Policy, the maximum number of NCV tests

 necessary to diagnose a radiculopathy in 90 percent of all patients is: (i) NCV tests of three

 motor nerves; (ii) NCV tests of two sensory nerves; and (iii) two H-reflex studies.

         356.   In an attempt to extract the maximum billing out of each Insured who supposedly

 received NCV tests, Desai, Fort Lee Pain, and Prime Pain Management routinely purported to

 test far more nerves than recommended by the Recommended Policy. Specifically, to maximize

 the fraudulent charges that they could submit to GEICO and other insurers, Desai, Fort Lee Pain,

 and Prime Pain Management routinely purported to perform and/or provide: (i) NCV tests of 8 or

 more motor nerves; (ii) NCV tests of 10 sensory nerves; (iii) multiple F-wave studies; as well as

 (iv) multiple H-reflex studies.



                                                180
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 181 of 270 PageID: 181



       357.    For example:

       (i)     On July 8, 2015, Desai and Fort Lee Pain purported to provide 8 motor nerve
               NCV tests, 10 sensory nerve NCV tests, multiple F-wave studies, and multiple H-
               reflex studies to an Insured named YL, supposedly to determine whether YL
               suffered from a radiculopathy.

       (ii)    On July 8, 2015, Desai and Fort Lee Pain purported to provide 8 motor nerve
               NCV tests, 10 sensory nerve NCV tests, multiple F-wave studies, and multiple H-
               reflex studies to an Insured named SL, supposedly to determine whether SL
               suffered from a radiculopathy.

       (iii)   On October 14, 2015, Desai and Fort Lee Pain purported to provide 8 motor nerve
               NCV tests, 10 sensory nerve NCV tests, multiple F-wave studies, and multiple H-
               reflex studies to an Insured named JK, supposedly to determine whether JK
               suffered from a radiculopathy.

       (iv)    On October 14, 2015, Desai and Fort Lee Pain purported to provide 8 motor nerve
               NCV tests, 10 sensory nerve NCV tests, multiple F-wave studies, and multiple H-
               reflex studies to an Insured named SH, supposedly to determine whether SH
               suffered from a radiculopathy.

       (v)     On February 3, 2016, Desai and Fort Lee Pain purported to provide 8 motor nerve
               NCV tests, 7 sensory nerve NCV tests, multiple F-wave studies, and multiple H-
               reflex studies to an Insured named SH, supposedly to determine whether SH
               suffered from a radiculopathy.

       (vi)    On May 4, 2016, Desai and Fort Lee Pain purported to provide 8 motor nerve
               NCV tests, 10 sensory nerve NCV tests, multiple F-wave studies, and multiple H-
               reflex studies to an Insured named JJ, supposedly to determine whether JJ
               suffered from a radiculopathy.

       (vii)   On October 19, 2016, Desai and Fort Lee Pain purported to provide 8 motor nerve
               NCV tests, 10 sensory nerve NCV tests, multiple F-wave studies, and multiple H-
               reflex studies to an Insured named RK, supposedly to determine whether RK
               suffered from a radiculopathy.

       (viii) On February 8, 2017, Desai and Fort Lee Pain purported to provide 8 motor nerve
              NCV tests, 10 sensory nerve NCV tests, multiple F-wave studies, and multiple H-
              reflex studies to an Insured named MK, supposedly to determine whether MK
              suffered from a radiculopathy.

       (ix)    On June 21, 2017, Desai and Fort Lee Pain purported to provide 8 motor nerve
               NCV tests, 10 sensory nerve NCV tests, multiple F-wave studies, and multiple H-
               reflex studies to an Insured named TL, supposedly to determine whether TL
               suffered from a radiculopathy.

                                             181
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 182 of 270 PageID: 182




       (x)     On August 23, 2017, Desai and Fort Lee Pain purported to provide 8 motor nerve
               NCV tests, 10 sensory nerve NCV tests, multiple F-wave studies, and multiple H-
               reflex studies to an Insured named CP, supposedly to determine whether CP
               suffered from a radiculopathy.

       (xi)    On September 18, 2017, Desai and Prime Pain Management purported to provide
               8 motor nerve NCV tests, 10 sensory nerve NCV tests, multiple F-wave studies,
               and multiple H-reflex studies to an Insured named JK, supposedly to determine
               whether JK suffered from a radiculopathy.

       (xii)   On October 11, 2017, Desai and Fort Lee Pain purported to provide 8 motor nerve
               NCV tests, 10 sensory nerve NCV tests, multiple F-wave studies, and multiple H-
               reflex studies to an Insured named ML, supposedly to determine whether ML
               suffered from a radiculopathy.

       (xiii) On October 11, 2017, Desai and Fort Lee Pain purported to provide 8 motor nerve
              NCV tests, 10 sensory nerve NCV tests, multiple F-wave studies, and multiple H-
              reflex studies to an Insured named HO, supposedly to determine whether HO
              suffered from a radiculopathy.

       (xiv)   On October 25, 2017, Desai and Fort Lee Pain purported to provide 8 motor nerve
               NCV tests, 10 sensory nerve NCV tests, multiple F-wave studies, and multiple H-
               reflex studies to an Insured named JK, supposedly to determine whether JK
               suffered from a radiculopathy.

       (xv)    On October 30, 2017, Desai and Prime Pain Management purported to provide 8
               motor nerve NCV tests, 10 sensory nerve NCV tests, multiple F-wave studies, and
               multiple H-reflex studies to an Insured named WK, supposedly to determine
               whether WK suffered from a radiculopathy.

       (xvi)   On November 8, 2017, Desai and Fort Lee Pain purported to provide 8 motor
               nerve NCV tests, 10 sensory nerve NCV tests, multiple F-wave studies, and
               multiple H-reflex studies to an Insured named IK, supposedly to determine
               whether IK suffered from a radiculopathy.

       (xvii) On December 13, 2017, Desai and Prime Pain Management purported to provide
              8 motor nerve NCV tests, 10 sensory nerve NCV tests, multiple F-wave studies,
              and multiple H-reflex studies to an Insured named JY, supposedly to determine
              whether JY suffered from a radiculopathy.

       (xviii) On January 8, 2018, Desai and Prime Pain Management purported to provide 8
               motor nerve NCV tests, 10 sensory nerve NCV tests, multiple F-wave studies, and
               multiple H-reflex studies to an Insured named WX, supposedly to determine
               whether SH suffered from a radiculopathy.



                                             182
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 183 of 270 PageID: 183



        (xix)   On February 21, 2018, Desai and Prime Pain Management purported to provide 8
                motor nerve NCV tests, 10 sensory nerve NCV tests, multiple F-wave studies, and
                multiple H-reflex studies to an Insured named HK, supposedly to determine
                whether HK suffered from a radiculopathy.

        (xx)    On February 21, 2018, Desai and Prime Pain Management purported to provide 8
                motor nerve NCV tests, 10 sensory nerve NCV tests, multiple F-wave studies, and
                multiple H-reflex studies to an Insured named GH, supposedly to determine
                whether GH suffered from a radiculopathy.

        (xxi)   On April 4, 2018, Desai and Fort Lee Pain purported to provide 8 motor nerve
                NCV tests, 10 sensory nerve NCV tests, multiple F-wave studies, and multiple H-
                reflex studies to an Insured named EC, supposedly to determine whether EC
                suffered from a radiculopathy.

        (xxii) On June 18, 2018, Desai and Prime Pain Management purported to provide 8
               motor nerve NCV tests, 10 sensory nerve NCV tests, multiple F-wave studies, and
               multiple H-reflex studies to an Insured named SR, supposedly to determine
               whether SR suffered from a radiculopathy.

        (xxiii) On November 19, 2018, Desai and Prime Pain Management purported to provide
                8 motor nerve NCV tests, 10 sensory nerve NCV tests, multiple F-wave studies,
                and multiple H-reflex studies to an Insured named JL, supposedly to determine
                whether JL suffered from a radiculopathy.

        (xxiv) On November 19, 2018, Desai and Prime Pain Management purported to provide
               8 motor nerve NCV tests, 10 sensory nerve NCV tests, multiple F-wave studies,
               and multiple H-reflex studies to an Insured named RK, supposedly to determine
               whether RK suffered from a radiculopathy.

        (xxv) On December 17, 2018, Desai and Prime Pain Management purported to provide
              9 motor nerve NCV tests, 10 sensory nerve NCV tests, multiple F-wave studies,
              and multiple H-reflex studies to an Insured named IK, supposedly to determine
              whether IK suffered from a radiculopathy.

        358.    These are only representative examples. In the substantial majority of the claims

 for NCV tests identified in Exhibits “5” and “6”, Desai, Fort Lee Pain, and Prime Pain

 Management routinely purported to perform and/or provide an excessive number of NCV tests to

 the Insureds, ostensibly to determine whether the Insureds suffered from radiculopathies.

        359.    Desai, Fort Lee Pain, and Prime Pain Management routinely purported to provide

 and/or perform NCVs on far more nerves than recommended by the Recommended Policy so as

                                               183
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 184 of 270 PageID: 184



 to maximize the fraudulent charges that they could submit to GEICO and other insurers, not

 because the NCVs were medically necessary to determine whether the Insureds had

 radiculopathies.

        360.    What is more, the decision of which peripheral nerves to test in each limb and

 whether to test the sensory fibers, motor fibers, or both sensory and motor fibers in any such

 peripheral nerve must be tailored to each patient’s unique circumstances.

        361.    In a legitimate clinical setting, this decision is determined based upon a history

 and physical examination of the individual patient, as well as the real-time results obtained as the

 NCV tests are performed on particular peripheral nerves and their sensory and/or motor fibers.

 As a result, the nature and number of the peripheral nerves and the type of nerve fibers tested

 with NCV tests should vary from patient-to-patient.

        362.    This concept is emphasized in the Recommended Policy, which states that:

        EDX studies [such as NCVs] are individually designed by the electrodiagnostic
        consultant for each patient. The examination design is dynamic and often changes during
        the course of the study in response to new information obtained.

        363.    This concept also is emphasized in the CPT Assistant, which states that “Pre-set

 protocols automatically testing a large number of nerves are not appropriate.”

        364.    Desai, Fort Lee Pain, and Prime Pain Management did not tailor the NCVs they

 purported to perform and/or provide to the unique circumstances of each individual Insured.

        365.    Instead, Desai, Fort Lee Pain, and Prime Pain Management applied a fraudulent

 “protocol” and purported to perform and/or provide NCVs on the same exact peripheral nerves

 and nerve fibers in virtually all of the claims identified in Exhibits “5” and “6”.

        366.    Specifically, in virtually every claim for NCV testing identified in Exhibits “5”

 and “6”, Desai, Fort Lee Pain, and Prime Pain Management purported to test some combination



                                                  184
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 185 of 270 PageID: 185



 of the following peripheral nerves and nerve fibers – and, in the substantial majority of cases, all

 of them – in each Insured to whom they purported to provide NCV tests:

        (i)     left and right median motor nerves;

        (ii)    left and right peroneal motor nerves;

        (iii)   left and right tibial motor nerves;

        (iv)    left and right ulnar motor nerves;

        (v)     left and right median sensory nerves;

        (vi)    left and right radial sensory nerves;

        (vii)   left and right superficial peroneal sensory nerves;

        (viii) left and right sural sensory nerves; and

        (ix)    left and right ulnar sensory nerves

        367.    The cookie-cutter approach to the NCVs that Desai, Fort Lee Pain, and Prime

 Pain Management purported to provide to Insureds clearly was not based on medical necessity.

 Instead, the cookie-cutter approach to the NCVs was designed solely to maximize the charges

 that Desai, Fort Lee Pain, and Prime Pain Management could submit to GEICO and other

 insurers, and to maximize their ill-gotten profits.

 c.     The Fraudulent EMG Tests

        368.    EMGs involve insertion of a needle into various muscles in the spinal area

 (“paraspinal muscles”) and in the arms and/or legs to measure electrical activity in each such

 muscle. The electrical activity in each muscle tested is compared with well-defined norms to

 identify the existence, nature, extent, and specific location of any abnormalities in the muscles,

 peripheral nerves, and nerve roots.

        369.    There are many different muscles in the arms and legs that can be tested using



                                                  185
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 186 of 270 PageID: 186



 EMGs. The decision of how many limbs and which muscles to test in each limb should be

 tailored to each patient’s unique circumstances. In a legitimate clinical setting, this decision is

 based upon a history and physical examination of each individual patient, as well as the real-time

 results obtained from the EMGs as they are performed on each specific muscle. As a result, the

 number of limbs as well as the nature and number of the muscles tested through EMGs should

 vary from patient-to-patient.

        370.    Desai, Fort Lee Pain, and Prime Pain Management did not tailor the EMGs they

 purported to provide and/or perform to the unique circumstances of each patient. Instead, they

 routinely tested the same muscles in the same limbs repeatedly, without regard for individual

 patient presentation.

        371.    According to the Recommended Policy, the maximum number of EMG tests

 necessary to diagnose a radiculopathy in 90 percent of all patients is EMG tests of two limbs.

        372.    Even if there were any need for any of the EMG tests that Desai, and Fort Lee

 Pain purported to provide, the nature and number of the EMGs that Desai, Fort Lee Pain, and

 Prime Pain Management purported to provide frequently grossly exceeded the maximum number

 of such tests – i.e., EMGs of two limbs – that should have been necessary in at least 90 percent

 of all patients with a suspected diagnosis of radiculopathy.

        373.    In the substantial majority of the claims for EMG tests identified in Exhibits “5”

 and “6”, Desai, Fort Lee Pain, and Prime Pain Management purported to provide and/or perform

 EMGs on four limbs on a single date of service, in contravention of the Recommended Policy, in

 order to maximize the fraudulent billing that they could submit to GEICO.

        374.    For example:

        (i)     On July 8, 2015, Desai and Fort Lee Pain purported to provide a four–limb EMG
                to an Insured named SL, supposedly to determine whether SL suffered from

                                                 186
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 187 of 270 PageID: 187



               radiculopathy.

       (ii)    On July 8, 2015, Desai and Fort Lee Pain purported to provide a four–limb EMG
               to an Insured named YL, supposedly to determine whether YL suffered from
               radiculopathy.

       (iii)   On October 14, 2015, Desai and Fort Lee Pain purported to provide a four–limb
               EMG to an Insured named JK, supposedly to determine whether JK suffered from
               radiculopathy.

       (iv)    On October 14, 2015, Desai and Fort Lee Pain purported to provide a four–limb
               EMG to an Insured named SH, supposedly to determine whether SH suffered
               from radiculopathy.

       (v)     On February 3, 2016, Desai and Fort Lee Pain purported to provide a four–limb
               EMG to an Insured named SH, supposedly to determine whether SH suffered
               from radiculopathy.

       (vi)    On May 4, 2016, Desai and Fort Lee Pain purported to provide a four–limb EMG
               to an Insured named JJ, supposedly to determine whether JJ suffered from
               radiculopathy.

       (vii)   On October 19, 2016, Desai and Fort Lee Pain purported to provide a four–limb
               EMG to an Insured named RK, supposedly to determine whether RK suffered
               from radiculopathy.

       (viii) On February 8, 2017, Desai and Fort Lee Pain purported to provide a four–limb
              EMG to an Insured named MK, supposedly to determine whether MK suffered
              from radiculopathy.

       (ix)    On June 21, 2017, Desai and Fort Lee Pain purported to provide a four–limb
               EMG to an Insured named TL, supposedly to determine whether TL suffered
               from radiculopathy.

       (x)     On August 23, 2017, Desai and Fort Lee Pain purported to provide a four–limb
               EMG to an Insured named CP, supposedly to determine whether CP suffered
               from radiculopathy.

       (xi)    On September 18, 2017, Desai and Prime Pain Management purported to provide
               a four–limb EMG to an Insured named JK, supposedly to determine whether JK
               suffered from radiculopathy.

       (xii)   On October 11, 2017, Desai and Fort Lee Pain purported to provide a four–limb
               EMG to an Insured named ML, supposedly to determine whether ML suffered
               from radiculopathy.



                                            187
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 188 of 270 PageID: 188



       (xiii) On October 11, 2017, Desai and Fort Lee Pain purported to provide a four–limb
              EMG to an Insured named HO, supposedly to determine whether HO suffered
              from radiculopathy.

       (xiv)   On October 25, 2017, Desai and Fort Lee Pain purported to provide a four–limb
               EMG to an Insured named JK, supposedly to determine whether JK suffered from
               radiculopathy.

       (xv)    On October 30, 2017, Desai and Prime Pain Management purported to provide a
               four–limb EMG to an Insured named WK, supposedly to determine whether WK
               suffered from radiculopathy.

       (xvi)   On November 8, 2017, Desai and Fort Lee Pain purported to provide a four–limb
               EMG to an Insured named IK, supposedly to determine whether IK suffered from
               radiculopathy.

       (xvii) On December 13, 2017, Desai and Prime Pain Management purported to provide
              a four–limb EMG to an Insured named JY, supposedly to determine whether JY
              suffered from radiculopathy.

       (xviii) On January 8, 2018, Desai and Prime Pain Management purported to provide a
               four–limb EMG to an Insured named WX, supposedly to determine whether WX
               suffered from radiculopathy.

       (xix)   On February 21, 2018, Desai and Prime Pain Management purported to provide a
               four–limb EMG to an Insured named GH, supposedly to determine whether GH
               suffered from radiculopathy.

       (xx)    On February 21, 2018, Desai and Prime Pain Management purported to provide a
               four–limb EMG to an Insured named HK, supposedly to determine whether HK
               suffered from radiculopathy.

       (xxi)   On April 4, 2018, Desai and Fort Lee Pain purported to provide a four–limb EMG
               to an Insured named EC, supposedly to determine whether EC suffered from
               radiculopathy.

       (xxii) On June 18, 2018, Desai and Prime Pain Management purported to provide a
              four–limb EMG to an Insured named SR, supposedly to determine whether SR
              suffered from radiculopathy.

       (xxiii) On November 19, 2018, Desai and Prime Pain Management purported to provide
               a four–limb EMG to an Insured named JL, supposedly to determine whether JL
               suffered from radiculopathy.

       (xxiv) On November 19, 2018, Desai and Prime Pain Management purported to provide
              a four–limb EMG to an Insured named RK, supposedly to determine whether RK
                                             188
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 189 of 270 PageID: 189



                suffered from radiculopathy.

        (xxv) On December 17, 2018, Desai and Prime Pain Management purported to provide
              a four–limb EMG to an Insured named IK, supposedly to determine whether IK
              suffered from radiculopathy.

        375.    In the substantial majority of the EMG claims identified in Exhibits “5” and “6”,

 Desai, Fort Lee Pain, and Prime Pain Management purported to provide and/or perform EMGs

 on muscles in all four limbs of the Insureds solely to maximize the profits that they could reap

 from each such Insured.

 d.     The Fraudulent Radiculopathy Diagnoses

        376.    Radiculopathies are relatively rare in motor vehicle accident victims, occurring in

 – at most – only 19 percent of accident victims according to a large-scale, peer-reviewed 2009

 study conducted by Randall L. Braddom, M.D., Michael H. Rivner, M.D., and Lawrence Spitz,

 M.D. and published in Muscle & Nerve, the official journal of the AANEM.

        377.    Furthermore, the cohort of accident victims considered in the study by Drs.

 Braddom, Rivner, and Spitz had been referred to a tertiary EDX testing laboratory at a major

 university teaching hospital, and therefore represented a more severely injured group of patients

 than the Insureds whom Desai, Fort Lee Pain, and Prime Pain Management purported to treat.

        378.    As a result, the frequency of radiculopathy in all motor vehicle accident victims –

 not only those who have relatively serious injuries that require referral to a major hospital EDX

 laboratory – is significantly lower than 19 percent.

        379.    As set forth above, the substantial majority of the Insureds whom Desai, Fort Lee

 Pain, and Prime Pain Management purportedly treated did not suffer any serious medical

 problems as the result of any automobile accident, much less any radiculopathies.




                                                 189
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 190 of 270 PageID: 190



        380.    Even so, in the EMG and NCV claims identified in Exhibits “5” and “6”, Desai

 purported to identify radiculopathies in the substantial majority of the Insureds to whom they

 purported to provide EMG and NCV testing.

        381.    Desai, Fort Lee Pain, and Prime Pain Management purported to arrive at their pre-

 determined radiculopathy “diagnoses” in order to create the appearance of severe injuries and

 thereby provide a false justification for the laundry-list of medically unnecessary Fraudulent

 Services that the Defendants purported to provide.

 e.     Misrepresentations Regarding the Reimbursable Amount for the EDX Testing

        382.    Not only did Desai, Fort Lee Pain, and Prime Pain Management routinely falsely

 represent that their excessive EDX testing was medically necessary, and routinely falsely

 represent the results of the EDX tests, but they also routinely misrepresented the reimbursable

 amount for the EDX tests.

        Assuming that all other conditions of coverage are satisfied, the Fee Schedule permitted

 lawfully licensed healthcare providers in the northern New Jersey area to submit maximum

 charges of: (i) $1,228.32 for an 8 motor nerve NCV (including any F-wave studies); (ii)

 $1,356.40 for an 10 sensory nerve NCV; (iii) $311.86 for two H-reflex studies; and (iv) $434.98

 for a four-limb EMG.

        383.    Thus, a healthcare provider that provided an 8 motor nerve NCV with F-wave

 studies, an 10 sensory nerve NCV, two H-reflex studies, and a four-limb EMG would be entitled

 to recover a maximum of $3,331.56 for the combined testing – assuming that the testing was

 medically necessary in the first instance.

        384.    However, to maximize their fraudulent billing for their medically unnecessary

 EDX testing, Desai, Fort Lee Pain, and Prime Pain Management routinely falsely represented



                                               190
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 191 of 270 PageID: 191



 that they were entitled to recover at least $5,600.00 for an 8 motor nerve NCV with F-wave

 studies, an 10 sensory nerve NCV, two H-reflex studies, and a four-limb EMG.

        385.    Each and every time that Desai, Fort Lee Pain, and Prime Pain Management

 falsely represented that they were entitled to be reimbursed for their putative EDX tests in

 amounts far in excess of the amounts set forth in the Fee Schedule constituted a separate

 violation of N.J.S.A. § 39:6A-4.6 and N.J.A.C. 11:3-29.6.

        386.    In the claims identified in Exhibits “5” and “6”, Desai, Fort Lee Pain, and Prime

 Pain Management routinely falsely represented that they were entitled to be reimbursed for their

 putative EDX tests in amounts far in excess of the amounts set forth in the Fee Schedule in order

 to maximize the fraudulent billing that they could submit to GEICO.

 5.     The Fraudulent Charges for Trigger Point Injections

        387.    As set forth in Exhibits “5” and “6”, based upon the phony, boilerplate

 “diagnoses” that Desai, Fort Lee Pain, and Prime Pain Management provided during their

 fraudulent initial and follow-up examinations, Desai, Fort Lee Pain, and Prime Pain Management

 purported to subject many Insureds to a series of medically unnecessary trigger point injections.

        388.    Desai purported to perform the trigger point injections on behalf of Fort Lee Pain

 and Prime Pain Management, which then were billed to GEICO through either Fort Lee Pain or

 Prime Pain Management under CPT code 20553, typically resulting in a total charge of between

 $600.00 and $2,500.00 per Insured per date of service.

        389.    Like the charges for the other Fraudulent Services, the charges for the trigger

 point injections were fraudulent in that the trigger point injections were medically unnecessary

 and were provided – to the extent that they were provided at all – pursuant to the phony,

 boilerplate “diagnoses” that the Defendants provided during their fraudulent examinations and



                                                191
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 192 of 270 PageID: 192



 electrodiagnostic testing.

           390.   Desai, Fort Lee Pain, and Prime Pain Management purported to provide a

 standard battery of trigger point injections over the course of many weeks and months, regardless

 of the Insureds’ individual circumstances or presentation.

           391.   Moreover, in the claims for trigger point injections identified in Exhibits “1” and

 “2”, the charges for the trigger point injections were fraudulent in that they misrepresented Fort

 Lee Pain and Prime Pain Management’s eligibility to collect PIP Benefits in the first instance.

           392.   In fact, Fort Lee Pain and Prime Pain Management never were eligible to collect

 PIP Benefits in connection with the claims identified in Exhibits “5” and “6”, because – as a

 result of the fraudulent scheme described herein – neither they nor the trigger point injections

 were in compliance with all relevant laws and regulations governing healthcare practice in New

 Jersey.

 a.        Standards for the Legitimate Use of Trigger Point Injections

           393.   Trigger points are irritable, painful, taut muscle bands or palpable knots in a

 muscle that can cause localized pain or referred pain that is felt in a part of the body other than

 that in which the applicable muscle is located. Trigger points can be caused by a variety of

 factors, including direct muscle injuries sustained in automobile accidents.

           394.   Trigger point injections typically involve injections of local anesthetic medication

 into a trigger point. Trigger point injections can relax the area of intense muscle spasm, improve

 blood flow to the affected area, and thereby permit the washout of irritating metabolites.

           395.   In a legitimate clinical setting, trigger point treatment should begin with

 conservative therapies such as bed rest, active exercises, physical therapy, heating or cooling




                                                  192
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 193 of 270 PageID: 193



 modalities, massage, and basic, non-steroidal, anti-inflammatory analgesic, such as ibuprofen or

 naproxen sodium.

         396.    Moreover, in a legitimate clinical setting, trigger point injections should not be

 administered more than once every two months, or more than six times in any given year.

         397.    This is because: (i) properly administered trigger point injections should provide

 pain relief lasting for at least two months; (ii) a proper interval between trigger point injections is

 necessary to determine whether or not the initial trigger point injections were effective; and (iii)

 if a patient’s pain is not relieved through the injections, the pain may be caused by something

 more serious than a soft tissue injury caused by an automobile accident, and the perpetuating

 factors of the pain must be identified and managed.

 b.      The Medically Unnecessary Trigger Point Injections

         398.    Even so, in the claims for trigger point injections identified in Exhibits “5” and

 “6”, Desai, Fort Lee Pain, and Prime Pain Management routinely purported to provide multiple

 rounds of trigger point injections to the Insureds within a span of weeks, or even days, despite

 the fact that such an injection regimen not only was medically unnecessary, but also placed the

 Insureds at risk.

         399.    For example:

         (i)     Desai and Fort Lee Pain purported to provide trigger point injections to an Insured
                 named JB on March 9, 2016 and then again just two weeks later, on March 23,
                 2016.

         (ii)    Desai and Fort Lee Pain purported to provide trigger point injections to an Insured
                 named YK on October 5, 2016, and again less than two months later, on
                 November 30, 2016.

         (iii)   Desai and Fort Lee Pain purported to provide trigger point injections to an Insured
                 named JJ on February 15, 2017, the next day, February 16, 2017, and just one
                 month later, on March 22, 2017.



                                                  193
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 194 of 270 PageID: 194



        (iv)    Desai and Fort Lee Pain purported to provide trigger point injections to an Insured
                named SY on May 31, 2017, and again just three weeks later, on June 21, 2017.

        (v)     Desai and Fort Lee Pain purported to provide trigger point injections to an Insured
                named RK on August 2, 2017, and again less than one month later, on August 30,
                2017.

        (vi)    Desai and Prime Pain Management purported to provide trigger point injections to
                an Insured named GH on July 16, 2018, August 27, 2018, September 17, 2018,
                October 29, 2018, and November 7, 2018.

        (vii)   Desai and Prime Pain Management purported to provide trigger point injections to
                an Insured named JK on July 30, 2018, and again less than one month later, on
                August 27, 2018.

        (viii) Desai and Fort Lee Pain purported to provide trigger point injections to an Insured
               named NC on August 8, 2018, and then less than two months later, on September
               26, 2018.

        (ix)    Desai and Prime Pain Management purported to provide trigger point injections to
                an Insured named HC on October 22, 2018, and then again less than one month
                later, on November 19, 2018.

        400.    These are only representative examples. In the claims for trigger point injections

 identified in Exhibits “5” and “6”, Desai, Fort Lee Pain, and Prime Pain Management routinely

 purported to provide multiple rounds of trigger point injections to the Insureds within a span of

 weeks, or even days.

        401.    Desai, Fort Lee Pain, and Prime Pain Management purported to provide a large

 amount of Medically Unnecessary trigger point injections to the Insureds in the claims identified

 in Exhibits “5” and “6” despite the fact that such injections – to the extent that they actually

 occurred – placed the Insureds at risk.

        402.    Even when performed correctly, the injections that Desai, Fort Lee Pain, and

 Prime Pain Management purported to provide can cause significant adverse events including

 infection, nerve injury, hypotension, anesthetic toxicity, or even death.




                                                 194
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 195 of 270 PageID: 195



        403.    To the extent that Desai, Fort Lee Pain, and Prime Pain Management actually

 provided injections to Insureds with the frequency set forth in their billing, they increased these

 risks exponentially.

        404.    Desai, Fort Lee Pain, and Prime Pain Management’s pre-determined treatment

 protocol, including subjecting patients to multiple rounds of trigger point injections over the

 course of a few weeks and even days was designed and employed by Desai, Fort Lee Pain, and

 Prime Pain Management solely to maximize the potential charges that they could submit, and

 cause to be submitted, to GEICO, rather than to treat or otherwise benefit the Insureds who

 purportedly were subjected to the injections.

 c.     The Fraudulent Charges for Ultrasonic Guidance Attendant to the Charges for
        Trigger Point Injections

        405.    As set forth in Exhibits “5” and “6”, when billing GEICO for trigger point

 injections, Desai, Fort Lee Pain, and Prime Pain Management typically submitted separate

 charges of between $500.00 and $1,600.00 under CPT code 96742 for purported ultrasonic

 guidance of the injections.

        406.    The charges for “ultrasonic guidance” of the injections were fraudulent inasmuch

 as, like the underlying trigger point injection itself, the ultrasonic guidance was not medically

 necessary and was performed – to the extent that it was performed at all – pursuant to a pre-

 determined fraudulent protocol designed to maximize Desai, Fort Lee Pain, and Prime Pain

 Management’s billing rather than to treat the Insureds who supposedly were subjected to it.

        407.    In a legitimate clinical setting, ultrasonic guidance is not required to properly

 administer an in-office trigger point injection.

        408.    Even so, in order to maximize the amount of fraudulent billing they could submit

 to GEICO and other insurers, in the claims identified in Exhibits “5” and “6”, Desai, Fort Lee

                                                    195
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 196 of 270 PageID: 196



 Pain, and Prime Pain Management virtually always purported to provide the medically

 unnecessary trigger point injections under ultrasonic guidance.

        409.    In the claims for ultrasonic guidance identified in Exhibits “5” and “6”, Desai,

 Fort Lee Pain, and Prime Pain Management falsely represented that the putative ultrasonic

 guidance services were medically necessary, when in fact they were not.

 6.     The Fraudulent Charges for MUA Services

        410.    Based upon the fraudulent, pre-determined diagnoses they purported to provide to

 virtually every Insured at the conclusion of their putative initial examinations and follow-up

 examinations, S. Lee, Choice Total Pain, Desai, Fort Lee Pain, and Prime Pain Management

 purported to subject many Insureds to chiropractic manipulation under anesthesia (“MUA”),

 often attendant to the injections provided through Fort Lee Pain and Prime Pain Management.

        411.    S. Lee purported to perform virtually all of the MUA services billed to GEICO

 through Choice Total Pain under CPT codes 22505, 23700, and 27198.

        412.    Desai purported to perform virtually all of the MUA services billed to GEICO

 through Fort Lee Pain and Prime Pain Management under CPT codes 22505, 23700, and 27198.

        413.    As set forth in Exhibits “1”, “5”, and “6”, for each day of purported MUA

 services GEICO would receive two bills:

        (i)     one bill from S. Lee and Choice Total Pain, typically seeking combined
                reimbursement of more than $4,000.00 for S. Lee’s purported service as the
                “primary” physician during the MUA services; and

        (ii)    a second bill from Desai and either Fort Lee Pain or Prime Pain Management,
                typically seeking combined reimbursement of more than $6,000.00 for Desai’s
                service as the “assistant” physician during the MUA Services.

        414.    Like the charges for the other Fraudulent Services, the charges for the MUA

 services were fraudulent in that the MUA services were medically unnecessary and were



                                                196
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 197 of 270 PageID: 197



 performed – to the extent that they were performed at all – pursuant to the Defendants’ pre-

 determined treatment protocol in order to maximize the potential charges they could submit,

 rather than to treat or otherwise benefit the Insureds.

 a.     The Medically Unnecessary MUA Services

        415.    MUA involves a series of mobilization, stretching, and traction procedures

 performed on a patient’s musculoskeletal system, while the patient is under sedation.

        416.    Anesthesia is purportedly used to reduce pain, spasms, and muscle guarding that

 otherwise might occur in a non-sedated patient.

        417.    MUA is a moderately accepted treatment for a limited set of isolated joint

 conditions, such as arthrofibrosis of the knee and adhesive capsulitis, as well as to reduce

 displaced fractures.

        418.    By contrast, there is a dearth of quality supportive scientific evidence for the use

 of MUA on most other areas of the body, including the spine, pelvis, and shoulder. There are no

 randomized controlled trials or published cohort studies on management of specific diagnoses of

 the spine, pelvis, or shoulder via MUA.

        419.    Virtually no reliable evidence exists showing the long-term benefits of MUA.

        420.    As set forth in Exhibits “1”, “5”, and “6”, virtually every Insured who purportedly

 received MUA services from S. Lee, Choice Total Pain, Desai, Fort Lee Pain, and Prime Pain

 Management supposedly had their cervical, lumbar, and/or thoracic spine manipulated, as well as

 their pelvis and/or shoulder.

        421.    Given the lack of quality scientific evidence supporting the use of MUA on the

 spine, pelvis, or shoulder, the MUA services purportedly provided by S. Lee, Choice Total Pain,

 Desai, Fort Lee Pain, and Prime Pain Management plainly were not medically necessary.



                                                  197
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 198 of 270 PageID: 198



        422.    What is more, procedures requiring anesthesia – including MUA – involve a level

 of risk to the patient that is not present in conservative forms of treatment that do not require

 anesthesia.

        423.    Even so, S. Lee, Choice Total Pain, Desai, Fort Lee Pain, and Prime Pain

 Management routinely provided medically unnecessary MUA services to Insureds who had been

 involved in very minor accidents – and who had not suffered any injury more serious than a

 sprain or strain – months after the underlying accidents, long after the Insureds’ minor soft tissue

 injuries, to the extent that they ever had any, had resolved, and despite the fact that the MUA

 services exposed the patients to considerable, unnecessary risk.

        424.    For example:

        (i)     On April 5, 2017, an Insured named GK was involved in an automobile accident.
                The contemporaneous police report indicated that the accident was a low-speed,
                low-impact collision, and that GK’s vehicle was drivable following the accident.
                The police report further indicated that GK was not injured and did not complain
                of any pain at the scene. In keeping with the fact that GK was not seriously
                injured, GK did not visit any hospital emergency room following the accident. To
                the extent that GK experienced any health problems at all as the result of the
                accident, they were of low severity at the outset, and had completely resolved
                within two to three months of the accident. Even so, S. Lee, Choice Total Pain,
                Desai, and Fort Lee Pain purported to provide – with S. Lee purporting to serve as
                the “primary” physician and Desai as the “assistant” physician – GK with
                medically unnecessary MUA services on June 16, 2018 – more than one year after
                the accident, and long after any legitimate symptoms GK may have experienced
                as the result of the accident had resolved.

        (ii)    On April 10, 2017, an Insured named WK was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, low-impact collision, and that WK’s vehicle was drivable following
                the accident. The police report further indicated that WK was not injured and did
                not complain of any pain at the scene. In keeping with the fact that WK was not
                seriously injured, WK did not visit any hospital emergency room following the
                accident. To the extent that WK experienced any health problems at all as the
                result of the accident, they were of low severity at the outset, and had completely
                resolved within two to three months of the accident. Even so, S. Lee, Choice Total
                Pain, Desai, and Prime Pain Management purported to provide – with S. Lee
                purporting to serve as the “primary” physician and Desai as the “assistant”

                                                 198
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 199 of 270 PageID: 199



                physician – WK with medically unnecessary MUA services on June 16, 2018 –
                more than one year after the accident, and long after any legitimate symptoms
                WK may have experienced as the result of the accident had resolved.

        (iii)   On March 23, 2018, an Insured named SK as involved in an automobile accident.
                The contemporaneous police report indicated that SK’s vehicle was drivable
                following the accident. The police report further indicated that SK was not injured
                and did not complain of any pain at the scene. In keeping with the fact that SK
                was not seriously injured, SK did not visit any hospital emergency room
                following the accident. To the extent that SK experienced any health problems at
                all as the result of the accident, they were of low severity at the outset, and had
                completely resolved within two to three months of the accident. Even so, S. Lee,
                Choice Total Pain, Desai, and Fort Lee Pain purported to provide – with S. Lee
                purporting to serve as the “primary” physician and Desai as the “assistant”
                physician – SK with medically unnecessary MUA services on December 15, 2018
                – nearly nine months after the accident, and long after any legitimate symptoms
                SK may have experienced as the result of the accident had resolved.

        (iv)    On March 23, 2018, an Insured named GP as involved in an automobile accident.
                The contemporaneous police report indicated that GP’s vehicle was drivable
                following the accident. The police report further indicated that PG was not injured
                and did not complain of any pain at the scene. In keeping with the fact that GP
                was not seriously injured, GP did not visit any hospital emergency room
                following the accident. To the extent that GP experienced any health problems at
                all as the result of the accident, they were of low severity at the outset, and had
                completely resolved within two to three months of the accident. Even so, S. Lee,
                Choice Total Pain, Desai, and Fort Lee Pain purported to provide – with S. Lee
                purporting to serve as the “primary” physician and Desai as the “assistant”
                physician – GP with medically unnecessary MUA services on December 8, 2018
                – nearly nine months after the accident, and long after any legitimate symptoms
                GP may have experienced as the result of the accident had resolved.

        425.    These are only representative examples. In the claims for MUA identified in

 Exhibits “1”, “5”, and “6”, S. Lee, Choice Total Pain, Desai, Fort Lee Pain, and Prime Pain

 Management routinely purported to provide medically unnecessary MUA services to Insureds,

 typically long after any symptoms the Insureds experienced as the result of their minor accidents

 would have resolved.

 b.     Misrepresentations Regarding the Reimbursable Amount for the MUA Services

        426.    As set forth above, the No-Fault Laws specifically prohibit healthcare services



                                                199
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 200 of 270 PageID: 200



 providers from charging for services in amounts exceeding the amounts set forth in the Fee

 Schedule. See N.J.S.A. § 39:6A-4.6; N.J.A.C. 11:3-29.6.

        427.    Not only did S. Lee, Choice Total Pain, Desai, Fort Lee Pain, and Prime Pain

 Management falsely represent that the MUA services were medically necessary, but they also

 routinely misrepresented the reimbursable amount for the MUA services.

        428.    Specifically, as set forth in Exhibits “1”, “5”, and “6”, S. Lee, Choice Total Pain,

 Desai, Fort Lee Pain, and Prime Pain Management virtually always billed for the putative MUA

 services using CPT codes 22505, 23700, and 27198.

        429.    Pursuant to the Fee Schedule, the maximum reimbursable amount for CPT code

 22505 was $214.24.

        430.    Pursuant to the Fee Schedule, the maximum reimbursable amount for CPT code

 23700 was 470.07.

        431.    Even so, and as set forth in Exhibit “1”, in the claims for MUA services, S. Lee

 and Choice Total Pain falsely represented that they were entitled to be paid: (i) $450.00 for each

 charge under CPT code 22505; and (ii) $1,000.00 for each charge under CPT code 23700.

        432.    Similarly, and as set forth in Exhibits “5” and “6”, Desai, Fort Lee Pain, and

 Prime Pain Management falsely represented that they were entitled to be paid: (i) between

 $1,700.00 and $10,000.00 for each charge under CPT code 22505; and (ii) between $3,000.00

 and $3,800.00 for each charge under CPT code 23700.

        433.    Each and every time that S. Lee, Choice Total Pain, Desai, Fort Lee Pain, and

 Prime Pain Management falsely represented that they were entitled to be reimbursed for their

 putative initial examinations in amounts far in excess of the amounts set forth in the Fee

 Schedule constituted a separate violation of N.J.S.A. § 39:6A-4.6 and N.J.A.C. 11:3-29.6.



                                                200
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 201 of 270 PageID: 201



        434.    In the claims identified in Exhibits “1”, “5”, and “6”, S. Lee, Choice Total Pain,

 Desai, Fort Lee Pain, and Prime Pain Management routinely falsely represented that they were

 entitled to be reimbursed for their putative MUA services in amounts far in excess of the

 amounts set forth in the Fee Schedule in order to maximize the fraudulent billing that they could

 submit to GEICO.

 7.     The Fraudulent Charges for Pain Management Injections

        435.    As set forth in Exhibits “5” and “6”, based upon the phony, boilerplate

 “diagnoses” that Desai, Chong, Fort Lee Pain, and Prime Pain Management provided during

 their fraudulent initial examinations and follow up examinations, Desai, Fort Lee Pain, and

 Prime Pain Management purported to subject many Insureds to a series of medically unnecessary

 pain management injections, including but not limited to epidural injections and medial branch

 blocks, often purportedly performed under fluoroscopic guidance or with epidurography.

        436.    As set forth in Exhibits “5” and “6”, Desai, Fort Lee Pain, and Prime Pain

 Management then billed the pain management injections to GEICO under CPT codes 64483,

 64484, 64490, 64491, 64492, 64493, 64494, and 64495.

        437.    Desai purported to personally administer virtually all of the pain management

 injections in the claims identified in Exhibits “5” and “6”.

        438.    Like the charges for the other Fraudulent Services, the charges for the pain

 management injections identified in Exhibits “5” and “6” were fraudulent in that the injections

 were medically unnecessary, and were performed – to the extent that they were performed at all

 – pursuant to the phony, boilerplate “diagnoses” that Desai, Fort Lee Pain, and Prime Pain

 Management provided to the Insureds at the conclusion of the putative initial examinations and

 follow up examinations.



                                                 201
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 202 of 270 PageID: 202



         439.    Moreover, in the claims for pain management injections identified in Exhibits “5”

 and “6”, the charges for the pain management injections were fraudulent in that they

 misrepresented Desai, Fort Lee Pain, and Prime Pain Management’s eligibility to collect PIP

 Benefits in the first instance.

         440.    As set forth above, Desai and Fort Lee Pain never were eligible to collect PIP

 Benefits in connection with the claims identified in Exhibits “5” and “6”, because – as a result of

 the fraudulent scheme described herein – neither they nor the injections were in compliance with

 all relevant laws and regulations governing healthcare practice in New Jersey.

 a.      Basic, Legitimate Use of Pain Management Injections

         441.    Generally, when a patient presents with a soft tissue injury such as a sprain or

 strain secondary to an automobile accident, the initial standard of care is conservative treatment

 comprised of rest, ice, compression, and – if applicable – elevation of the affected body part.

         442.    If that sort of conservative treatment does not resolve the patient’s symptoms, the

 standard of care can include other conservative treatment modalities such as chiropractic

 treatment, physical therapy, and the use of pain management medication.

         443.    The substantial majority of soft tissue injuries such as sprains and strains will

 resolve over a period of weeks through this sort of conservative treatment, or no treatment at all,

 which is why the Care Paths generally require healthcare services providers to begin

 demonstrating at regular intervals why continued treatment is necessary beyond the four-week

 mark.

         444.    In a legitimate clinical setting, pain management injections should not be

 administered until a patient has failed more conservative treatments, including chiropractic

 treatment, physical therapy, and pain management medication.



                                                 202
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 203 of 270 PageID: 203



        445.    This is because the substantial majority of soft tissue injuries such as sprains and

 strains will resolve over a period of weeks through conservative treatment, or no treatment at all,

 and invasive pain management injections entail a degree of risk to the patient that is absent in

 more conservative forms of treatment.

 b.     The Medically Unnecessary Pain Management Injections

        446.    As set forth above, virtually all of the Insureds in the claims identified in Exhibits

 “5” and “6” were involved in relatively minor, “fender-bender” accidents, to the extent that they

 were involved in any actual accidents at all.

        447.    To the limited extent that the Insureds in the claims identified in Exhibits “5” and

 “6” experienced any injuries at all in their minor accidents, the injuries virtually always were

 minor soft tissue injuries such as sprains and strains.

        448.    By the time the Insureds in the claims identified in Exhibits “5” and “6” presented

 to Desai, Fort Lee Pain, and Prime Pain Management for treatment, they either had no presenting

 problems at all, or their presenting problems consisted of minor sprains and strains that were in

 the process of being resolved through conservative treatment, or without any treatment at all.

        449.    Even so, in the claims for pain management injections identified in Exhibits “5”

 and “6”, Desai, Fort Lee Pain, and Prime Pain Management routinely provided pain management

 injections to Insureds who did not have any serious pain symptoms secondary to any automobile

 accident that legitimately would warrant the injections.

        450.    For example:

        (i)     On December 24, 2014, an Insured named SL was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, rear-end collision, and that SL’s vehicle was drivable following the
                accident. The police report further indicated that SL was not injured and did not
                complain of any pain at the scene. In keeping with the fact that SL was not
                seriously injured, SL did not visit any hospital emergency room following the

                                                  203
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 204 of 270 PageID: 204



               accident. To the extent that SL experienced any health problems at all as the result
               of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, Desai and Fort Lee
               Pain purported to provide SL with multiple medial branch blocks on October 10,
               2015, multiple medial branch blocks on January 16, 2016, multiple medial branch
               blocks on August 22, 2016, and multiple medial branch blocks on January 21,
               2017, all of which were medically unnecessary. The medically unnecessary
               injections were administered between nine months and nearly two years after
               SL’s accident, long after any legitimate symptoms SL may have experienced as
               the result of the accident had resolved.

       (ii)    On February 13, 2015, an Insured named SH was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, rear-end collision, and that SH’s vehicle was drivable following the
               accident. The police report further indicated that SH was not injured and did not
               complain of any pain at the scene. In keeping with the fact that SH was not
               seriously injured, SH did not visit any hospital emergency room following the
               accident. To the extent that SH experienced any health problems at all as the
               result of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, Desai and Fort Lee
               Pain purported to provide SH with multiple medial branch blocks on March 12,
               2016, all of which were medically unnecessary. The medically unnecessary
               injections were administered more than one year after SH’s accident, long after
               any legitimate symptoms SH may have experienced as the result of the accident
               had resolved.

       (iii)   On July 16, 2015, an Insured named JK was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-speed,
               low-impact collision, and that JK’s vehicle was drivable following the accident.
               The police report further indicated that JK was not injured and did not complain
               of any pain at the scene. In keeping with the fact that JK was not seriously
               injured, JK did not visit any hospital emergency room following the accident. To
               the extent that JK experienced any health problems at all as the result of the
               accident, they were of low severity at the outset, and had completely resolved
               within two to three months of the accident. Even so, Desai and Fort Lee Pain
               purported to provide JK with multiple medial branch blocks on February 11,
               2016, and multiple medial branch blocks on April 25, 2016, all of which were
               medically unnecessary. The medically unnecessary injections were administered
               between six and nine months after JK’s accident, long after any legitimate
               symptoms JK may have experienced as the result of the accident had resolved.

       (iv)    On May 7, 2016, an Insured named JL was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-speed,
               low-impact collision, and that JL’s vehicle was drivable following the accident.
               The police report further indicated that JL was not injured and did not complain of
               any pain at the scene. In keeping with the fact that JL was not seriously injured,

                                               204
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 205 of 270 PageID: 205



               JL did not visit any hospital emergency room following the accident. To the
               extent that JL experienced any health problems at all as the result of the accident,
               they were of low severity at the outset, and had completely resolved within two to
               three months of the accident. Even so, Desai and Fort Lee Pain purported to
               provide JL with multiple medial branch blocks on February 4, 2017, multiple
               medial branch blocks on February 25, 2017, and multiple medial branch blocks on
               April 22, 2017, all of which were medically unnecessary. The medically
               unnecessary injections were administered between eight and eleven months after
               JL’s accident, long after any legitimate symptoms JL may have experienced as the
               result of the accident had resolved.

       (v)     On March 25, 2017, an Insured named TL was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, rear-end collision, and that TL’s vehicle was drivable following the
               accident. The police report further indicated that TL was not injured and did not
               complain of any pain at the scene. In keeping with the fact that TL was not
               seriously injured, TL did not visit any hospital emergency room following the
               accident. To the extent that TL experienced any health problems at all as the
               result of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, Desai and Fort Lee
               Pain purported to provide TL with multiple medial branch blocks on January 13,
               2018, all of which were medically unnecessary. The medically unnecessary
               injections were administered over ten months after TL’s accident, long after any
               legitimate symptoms TL may have experienced as the result of the accident had
               resolved.

       (vi)    On July 6, 2017, an Insured named IK was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-speed,
               low-impact collision, and that IK’s vehicle was drivable following the accident.
               The police report further indicated that IK was not injured and did not complain
               of any pain at the scene. In keeping with the fact that IK was not seriously injured,
               IK did not visit any hospital emergency room following the accident. To the
               extent that IK experienced any health problems at all as the result of the accident,
               they were of low severity at the outset, and had completely resolved within two to
               three months of the accident. Even so, Desai and Prime Pain Management
               purported to provide IK with multiple medial branch blocks on August 18, 2018,
               all of which were medically unnecessary. The medically unnecessary injections
               were administered more than one year after IK’s accident, long after any
               legitimate symptoms IK may have experienced as the result of the accident had
               resolved.

       (vii)   On December 6, 2017, an Insured named EC was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, low-impact collision, and that EC’s vehicle was drivable following the
               accident. The police report further indicated that EC was not injured and did not
               complain of any pain at the scene. In keeping with the fact that EC was not

                                               205
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 206 of 270 PageID: 206



              seriously injured, EC did not visit any hospital emergency room following the
              accident. To the extent that EC experienced any health problems at all as the
              result of the accident, they were of low severity at the outset, and had completely
              resolved within two to three months of the accident. Even so, Desai and Fort Lee
              Pain purported to provide EC with multiple medial branch blocks on May 19,
              2018, all of which were medically unnecessary. The medically unnecessary
              injections were administered over five months after EC’s accident, long after any
              legitimate symptoms EC may have experienced as the result of the accident had
              resolved.

       (viii) On December 27, 2016, an Insured named HC was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              rear-end collision, and that HC’s vehicle was drivable following the accident. The
              police report further indicated that HC was not injured and did not complain of
              any pain at the scene. In keeping with the fact that HC was not seriously injured,
              HC did not visit any hospital emergency room following the accident. To the
              extent that HC experienced any health problems at all as the result of the accident,
              they were of low severity at the outset, and had completely resolved within two to
              three months of the accident. Even so, Desai and Fort Lee Pain purported to
              provide HC with multiple medial branch blocks on July 22, 2017, all of which
              were medically unnecessary. The medically unnecessary injections were
              administered over six months after HC’s accident, long after any legitimate
              symptoms HC may have experienced as the result of the accident had resolved.

       (ix)   On February 13, 2017, an Insured named EL was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, low-impact collision, and that EL’s vehicle was drivable following the
              accident. The police report further indicated that EL was not injured and did not
              complain of any pain at the scene. In keeping with the fact that EL was not
              seriously injured, EL did not visit any hospital emergency room following the
              accident. To the extent that EL experienced any health problems at all as the
              result of the accident, they were of low severity at the outset, and had completely
              resolved within two to three months of the accident. Even so, Desai and Fort Lee
              Pain purported to provide EL with multiple epidural injections on January 27,
              2018, all of which were medically unnecessary. The medically unnecessary
              injections were administered nearly one year after EL’s accident, long after any
              legitimate symptoms HC may have experienced as the result of the accident had
              resolved.

       (x)    On February 13, 2017, an Insured named KL was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a
              low-speed, rear-end collision and that KL’s vehicle was drivable following the
              accident. The police report further indicated that KL complained of back pain, and
              that KL was treated by EMS at the scene. In keeping with the fact that KL was
              not seriously injured, KL did not visit any hospital emergency room following the
              accident. To the extent that WK experienced any health problems at all as the

                                              206
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 207 of 270 PageID: 207



               result of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, Desai and Prime
               Pain Management purported to provide KL with multiple epidural injections on
               August 5, 2017, all of which were medically unnecessary. The medically
               unnecessary injections were administered over seven months after KL’s accident,
               long after any legitimate symptoms KL may have experienced as the result of the
               accident had resolved.

        (xi)   On April 10, 2017, an Insured named WK was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, rear-end collision and that WK’s vehicle was drivable following the
               accident. The police report further indicated that WK was not injured and did not
               complain of any pain at the scene. In keeping with the fact that WK was not
               seriously injured, WK did not visit any hospital emergency room following the
               accident. To the extent that WK experienced any health problems at all as the
               result of the accident, they were of low severity at the outset, and had completely
               resolved within two to three months of the accident. Even so, Desai and Prime
               Pain Management purported to provide WK with multiple epidural injections on
               June 16, 2018, all of which were medically unnecessary. The medically
               unnecessary injections were administered over fourteen months after WK’s
               accident, long after any legitimate symptoms WK may have experienced as the
               result of the accident had resolved.

 c.     Misrepresentations Regarding the Reimbursable Amount for the Pain Management
        Injections

        451.   As set forth above, the No-Fault Laws specifically prohibit healthcare services

 providers from charging for services in amounts exceeding the amounts set forth in the Fee

 Schedule. See N.J.S.A. § 39:6A-4.6; N.J.A.C. 11:3-29.6.

        452.   Not only did Desai, Fort Lee Pain, and Prime Pain Management routinely falsely

 represent that their purported pain management injections were medically necessary, but they

 also routinely misrepresented the reimbursable amount for the injections.

        453.   As set forth above, and in Exhibits “5” and “6”, Desai, Fort Lee Pain, and Prime

 Pain Management virtually always billed for their putative pain management injections using

 CPT codes 64483, 64484, 64490, 64491, 64492, 64493, 64494, and 64495.




                                               207
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 208 of 270 PageID: 208



        454.    Pursuant to the Fee Schedule that was in effect after January 4, 2013, the

 maximum reimbursable amount in northern New Jersey for CPT code 64483 was $611.76.

        455.    Pursuant to the Fee Schedule that was in effect after January 4, 2013, the

 maximum reimbursable amount in northern New Jersey for CPT code 64484 was $268.13.

        456.    Pursuant to the Fee Schedule that was in effect after January 4, 2013, the

 maximum reimbursable amount in northern New Jersey for CPT code 64490 was $494.93.

        457.    Pursuant to the Fee Schedule that was in effect after January 4, 2013, the

 maximum reimbursable amount in northern New Jersey for CPT code 64491 was $241.80.

        458.    Pursuant to the Fee Schedule that was in effect after January 4, 2013, the

 maximum reimbursable amount in northern New Jersey for CPT code 64492 was $244.49.

        459.    Pursuant to the Fee Schedule that was in effect after January 4, 2013, the

 maximum reimbursable amount in northern New Jersey for CPT code 64493 was $442.52

        460.    Pursuant to the Fee Schedule that was in effect after January 4, 2013, the

 maximum reimbursable amount in northern New Jersey for CPT code 64494 was $218.85.

        461.    Pursuant to the Fee Schedule that was in effect after January 4, 2013, the

 maximum reimbursable amount in northern New Jersey for CPT code 64495 was $222.43.

        462.    Nonetheless, and as set forth in Exhibits “5” and “6”, in order to maximize their

 fraudulent charges for the medically unnecessary pain management injections, Desai, Fort Lee

 Pain, and Prime Pain Management routinely falsely represented that they were entitled to

 recover:

        (i)     Between $2,500.00 and $6,000.00 per injection under CPT code 64483;

        (ii)    Between $2,000.00 and $7,400.00 per injection under CPT code 64484;

        (iii)   Between $1,800.00 and $5,800.00 per injection under CPT code 64490;



                                               208
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 209 of 270 PageID: 209



         (iv)    Between $900.00 and $3,600.00 per injection under CPT code 64491;

         (v)     Between $$900.00 and $7,400.00 per injection under CPT code 64492;

         (vi)    Between $1,200.00 and $2,400.00 per injection under CPT code 64493;

         (vii)   Between $800.00 and $3,700.00 per injection under CPT code 64494; and

         (viii) Between $800.00 and $1,600.00 per injection under CPT code 64495.

         463.    Each and every time that Desai and Fort Lee Pain falsely represented that they

 were entitled to be reimbursed for their putative initial examinations in amounts far in excess of

 the amounts set forth in the Fee Schedule constituted a separate violation of N.J.S.A. § 39:6A-4.6

 and N.J.A.C. 11:3-29.6.

         464.    In the claims identified in Exhibits “5” and “6”, Desai and Fort Lee Pain routinely

 falsely represented that they were entitled to be reimbursed for their putative pain management

 injections in amounts far in excess of the amounts set forth in the Fee Schedule in order to

 maximize the fraudulent billing that they could submit to GEICO.

 d.      The Fraudulent Charges for Fluoroscopic Guidance and Epidurography

         465.    Not only did Desai, Fort Lee Pain, and Prime Pain Management routinely bill

 GEICO for medically unnecessary pain management injections, but Desai, Fort Lee Pain, and

 Prime Pain Management also routinely and fraudulently unbundled separate charges for

 fluoroscopic guidance from the underlying injection charges, in a calculated effort to increase

 their billing for the injections.

         466.    For example, and as set forth in Exhibits “5” and “6”, Desai, Fort Lee Pain, and

 Prime Pain Management routinely unbundled separate charges of at least $575.00, for

 fluoroscopic guidance under CPT code 77003 from their underlying injection charges under CPT

 codes 64483, 64484, 64490, 64491, 64492, 64493, 64494, and 64495.



                                                 209
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 210 of 270 PageID: 210



        467.    Pursuant to the CPT Assistant, fluoroscopic guidance is a component part of, and

 included in, charges for pain management injections under CPT codes 64483, 64484, 64490,

 64491, 64492, 64493, 64494, and 64495.

        468.    As a result, healthcare services providers are not entitled to be reimbursed

 separately for fluoroscopic guidance under CPT code 77003 when billing for pain management

 injections under CPT codes 64483, 64484, 64490, 64491, 64492, 64493, 64494, and 64495.

        469.    Nevertheless, Desai, Fort Lee Pain, and Prime Pain Management routinely

 unbundled billing for fluoroscopic guidance from the underlying injection charges so as to

 maximize the amount of fraudulent billing they could submit to GEICO.

        470.    For example:

        (i)     Desai and Fort Lee Pain unbundled a separate charge of $575.00 for fluoroscopic
                guidance under CPT code 77003 from charges under CPT codes 64490, 64491,
                and 64492 for injections purportedly provided to an Insured named JK on
                February 19, 2016.

        (ii)    Desai and Fort Lee Pain unbundled a separate charge of $575.00 for fluoroscopic
                guidance under CPT code 77003 from charges under CPT codes 64490, 64491,
                and 64492 for injections purportedly provided to an Insured named JK on April
                25, 2016.

        (iii)   Desai and Fort Lee Pain unbundled a separate charge of $575.00 for fluoroscopic
                guidance under CPT code 77003 from charges under CPT codes 64483 and 64484
                for epidural injections that they purported to provide to an Insured named SA on
                December 12, 2016.

        (iv)    Desai and Fort Lee Pain unbundled a separate charge of $575.00 for fluoroscopic
                guidance under CPT code 77003 from charges under CPT codes 64490, 64491,
                and 64492 for injections purportedly provided to an Insured named YM on
                February 4, 2017.

        (v)     Desai and Prime Pain Management unbundled a separate charge of $575.00 for
                fluoroscopic guidance under CPT code 77003 from charges under CPT codes
                64490, 64491, and 64492 for injections purportedly provided to an Insured named
                DY on June 24, 2017.

        (vi)    Desai and Prime Pain Management unbundled a separate charge of $575.00 for
                fluoroscopic guidance under CPT code 77003 from charges under CPT codes

                                              210
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 211 of 270 PageID: 211



               64483 and 64484 for injections purportedly provided to an Insured named SC on
               July 22, 2017.

       (vii)   Desai and Prime Pain Management unbundled a separate charge of $575.00 for
               fluoroscopic guidance under CPT code 77003 from charges under CPT codes
               64483 and 64484 for injections purportedly provided to an Insured named HC on
               July 29, 2017.

       (viii) Desai and Fort Lee Pain unbundled a separate charge of $575.00 for fluoroscopic
              guidance under CPT code 77003 from charges under CPT codes 64490, 64491,
              and 64492 for injections purportedly provided to an Insured named DL on July
              29, 2017.

       (ix)    Desai and Prime Pain Management unbundled a separate charge of $575.00 for
               fluoroscopic guidance under CPT code 77003 from charges under CPT codes
               64493, 64494, and 64495 for injections purportedly provided to an Insured named
               HP on August 25, 2017.

       (x)     Desai and Prime Pain Management unbundled a separate charge of $575.00 for
               fluoroscopic guidance under CPT code 77003 from charges under CPT codes
               64483 and 64484 for injections purportedly provided to an Insured named SC on
               August 25, 2017.

       (xi)    Desai and Fort Lee Pain unbundled a separate charge of $575.00 for fluoroscopic
               guidance under CPT code 77003 from charges under CPT codes 64490, 64491,
               and 64492 for injections purportedly provided to an Insured named HK on
               October 28, 2017.

       (xii)   Desai and Fort Lee Pain unbundled a separate charge of $575.00 for fluoroscopic
               guidance under CPT code 77003 from charges under CPT codes 64483 and 64484
               for epidural injections that they purported to provide to an Insured named CP on
               October 28, 2017.

       (xiii) Desai and Fort Lee Pain unbundled a separate charge of $575.00 for fluoroscopic
              guidance under CPT code 77003 from charges under CPT codes 64490, 64491,
              and 64492 for injections purportedly provided to an Insured KL on November 4,
              2017.

       (xiv)   Desai and Prime Pain Management unbundled a separate charge of $575.00 for
               fluoroscopic guidance under CPT code 77003 from charges under CPT codes
               64490, 64491, and 64492 for injections purportedly provided to an Insured named
               JC on December 9, 2017.

       (xv)    Desai and Fort Lee Pain unbundled a separate charge of $575.00 for fluoroscopic
               guidance under CPT code 77003 from charges under CPT codes 64490, 64491,
               and 64492 for injections purportedly provided to an Insured named SL on January
               29, 2018.


                                             211
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 212 of 270 PageID: 212



        (xvi)   Desai and Prime Pain Management unbundled a separate charge of $575.00 for
                fluoroscopic guidance under CPT code 77003 from charges under CPT codes
                64490, 64491, and 64492 for injections purportedly provided to an Insured named
                SP on March 3, 2018.

        (xvii) Desai and Fort Lee Pain unbundled a separate charge of $575.00 for fluoroscopic
               guidance under CPT code 77003 from charges under CPT codes 64490, 64491,
               and 64492 for injections purportedly provided to an Insured named HP on March
               3, 2018.

        (xviii) Desai and Prime Pain Management unbundled a separate charge of $575.00 for
                fluoroscopic guidance under CPT code 77003 from charges under CPT codes
                64483 and 64484 for injections purportedly provided to an Insured named HL on
                March 24, 2018.

        (xix)   Desai and Fort Lee Pain unbundled a separate charge of $575.00 for fluoroscopic
                guidance under CPT code 77003 from charges under CPT codes 64483 and 64484
                for epidural injections that they purported to provide to an Insured named HL on
                March 24, 2018.

        (xx)    Desai and Fort Lee Pain unbundled a separate charge of $575.00 for fluoroscopic
                guidance under CPT code 77003 from charges under CPT codes 64490, 64491,
                and 64492 for injections purportedly provided to an Insured named ML on March
                26, 2018.

        471.    Each of the unbundled charges for fluoroscopic guidance constituted a

 misrepresentation that Desai, Fort Lee Pain, and Prime Pain Management were entitled to be

 reimbursed for the charge, when in fact they were not.

        472.    Each of the unbundled charges for fluoroscopic guidance constituted a separate

 violation of N.J.S.A. § 39:6A-4.6 and N.J.A.C. 11:3-29.6.

        473.    Similarly, in order to maximize their fraudulent charges for the medically

 unnecessary pain management injections, Desai, Fort Lee Pain, and Prime Pain Management

 frequently submitted separate charges for fluoroscopic guidance and epidurography that

 supposedly was necessary to perform the injections.

        474.    As set forth in Exhibits “5” and “6”, Desai, Fort Lee Pain, and Prime Pain

 Management submitted their charges for epidurography under CPT code 72275, typically


                                               212
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 213 of 270 PageID: 213



 resulting in a charge      of between $1,200.00 and $1,900.00 for each instance when the

 epidurography supposedly was provided.

        475.    Epidurography involves the injection of contrast dye under fluoroscopic guidance

 into the epidural space.

        476.    Pursuant to the CPT Assistant, if epidurography is performed and billed under

 CPT code 72275, fluoroscopic guidance is considered to be included in the epidurography

 charges under CPT code 72275, and may not be billed separately under CPT code 77003.

        477.    As a result, healthcare services providers are not entitled to be reimbursed

 separately for fluoroscopic guidance under CPT code 77003 when billing for epidurography

 under CPT code 72275.

        478.    Even so, and as set forth in Exhibits “5” and “6”, Desai, Fort Lee Pain, and Prime

 Pain Management routinely unbundled billing for fluoroscopic guidance under CPT code 77003

 from the underlying epidurography charges under CPT code 72275 so as to maximize the

 amount of fraudulent billing they could submit to GEICO.

        479.    For example:

        (i)     Desai and Fort Lee Pain billed GEICO for fluoroscopic guidance under CPT code
                concurrently with epidurography under CPT code 72275 purportedly provided to
                an Insured named KK on September 12, 2015.

        (ii)    Desai and Fort Lee Pain billed GEICO for fluoroscopic guidance under CPT code
                concurrently with epidurography under CPT code 72275 purportedly provided to
                an Insured named JJ on September 24, 2016.

        (iii)   Desai and Fort Lee Pain billed GEICO for fluoroscopic guidance under CPT code
                concurrently with epidurography under CPT code 72275 purportedly provided to
                an Insured named SA on November 12, 2016.

        (iv)    Desai and Prime Pain Management billed GEICO for fluoroscopic guidance under
                CPT code concurrently with epidurography under CPT code 72275 purportedly
                provided to an Insured named HC on July 20, 2017.



                                               213
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 214 of 270 PageID: 214



        (v)     Desai and Prime Pain Management billed GEICO for fluoroscopic guidance under
                CPT code concurrently with epidurography under CPT code 72275 purportedly
                provided to an Insured named SC on July 22, 2017.

        (vi)    Desai and Prime Pain Management billed GEICO for fluoroscopic guidance under
                CPT code concurrently with epidurography under CPT code 72275 purportedly
                provided to an Insured named KL on August 5, 2017.

        (vii)   Desai and Prime Pain Management billed GEICO for fluoroscopic guidance under
                CPT code concurrently with epidurography under CPT code 72275 purportedly
                provided to an Insured named SC on August 25, 2017.

        (viii) Desai and Fort Lee Pain billed GEICO for fluoroscopic guidance under CPT code
               concurrently with epidurography under CPT code 72275 purportedly provided to
               an Insured named KL on November 17, 2017.

        (ix)    Desai and Fort Lee Pain billed GEICO for fluoroscopic guidance under CPT code
                concurrently with epidurography under CPT code 72275 purportedly provided to
                an Insured named HL on March 24, 2018.

        (x)     Desai and Fort Lee Pain billed GEICO for fluoroscopic guidance under CPT code
                concurrently with epidurography under CPT code 72275 purportedly provided to
                an Insured named JL on April 2, 2018.

        480.    Each such charge constituted a separate violation of N.J.S.A. § 39:6A–4.6 and

 N.J.A.C. 11:3–29.6.

 III.   The Fraudulent Billing Submitted to GEICO

        481.    To support their fraudulent charges, the Defendants systematically submitted or

 caused to be submitted thousands of HCFA–1500 forms and treatment reports through Choice

 Total Pain, A Plus Therapy, The One Acupuncture, Prime Total Pain, Fort Lee Pain, and Prime

 Pain Management, containing thousands of fraudulent charges, seeking payment for the

 Fraudulent Services for which they were not entitled to receive payment.

        482.    The HCFA–1500 forms and treatment reports were false and misleading, and in

 violation of the Insurance Fraud Prevention Act, in the following material respects:

        (i)     The HCFA–1500 forms and treatment reports submitted or caused to be submitted
                by the Defendants uniformly misrepresented to GEICO that the Defendants were

                                                214
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 215 of 270 PageID: 215



                in compliance with all applicable statutory and regulatory requirements governing
                healthcare practice, and therefore were eligible to receive PIP reimbursement. In
                fact, the Defendants were not in compliance with all applicable statutory and
                regulatory requirements governing healthcare practice, and therefore were not
                eligible to receive PIP reimbursement, because: (a) the Defendants paid and
                received unlawful compensation in exchange for patient referrals; (b) Choice
                Total Pain, The One Acupuncture, and A Plus Therapy were engaged in an illegal
                self-referral scheme; (c) The One Acupuncture had an illegal corporate structure;
                (d) the Defendants purported to provide, and billed for, the medically unnecessary
                and in some cases illusory Fraudulent Services; and (e) the Defendants routinely
                violated N.J.S.A. § 39:6A–4.6(c) by inflating, exaggerating, and misrepresenting
                their charges for the Fraudulent Services.

        (ii)    The HCFA–1500 forms and treatment reports submitted or caused to be submitted
                by the Defendants uniformly misrepresented to GEICO that the Fraudulent
                Services were provided in compliance with all applicable statutory and regulatory
                requirements governing healthcare practice, and therefore were eligible to receive
                PIP reimbursement. In fact, the Fraudulent Services were not provided in
                compliance with all applicable statutory and regulatory requirements governing
                healthcare practice, and therefore were not eligible to receive PIP reimbursement,
                because: (a) the Defendants paid and received unlawful compensation in
                exchange for patient referrals; (b) Choice Total Pain, The One Acupuncture, and
                A Plus Therapy were engaged in an illegal self-referral scheme; (c) The One
                Acupuncture had an illegal corporate structure; (d) the Defendants purported to
                provide, and billed for, the medically unnecessary and in some cases illusory
                Fraudulent Services; and (e) the Defendants routinely violated N.J.S.A. § 39:6A–
                4.6(c) by inflating, exaggerating, and misrepresenting their charges for the
                Fraudulent Services.

        (iii)   The HCFA–1500 forms and treatment reports uniformly misrepresented to
                GEICO that the Fraudulent Services were medically necessary. In fact, the
                Fraudulent Services were not medically necessary, and were performed as part of
                a pre-determined fraudulent treatment and billing protocol designed solely to
                financially enrich the Defendants, not to benefit the Insureds who supposedly
                were subjected to them.

        (iv)    The HCFA–1500 forms and treatment reports submitted or caused to be submitted
                by the Defendants misrepresented and exaggerated the level of the Fraudulent
                Services, the nature of the Fraudulent Services that purportedly were provided,
                and the reimbursable amounts for the Fraudulent Services.

 IV.    GEICO’s Justifiable Reliance

        483.    The Defendants legally and ethically were obligated to act honestly and with

 integrity in connection with the billing that they submitted, or caused to be submitted, to GEICO.

                                                215
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 216 of 270 PageID: 216



        484.    To induce GEICO to promptly pay the fraudulent charges for the Fraudulent

 Services, the Defendants systematically concealed their fraud and went to great lengths to

 accomplish this concealment.

        485.    For instance, the Defendants knowingly misrepresented and concealed facts in

 order to prevent GEICO from discovering that the Fraudulent Services were medically

 unnecessary and were performed – to the extent that they were performed at all – pursuant to a

 fraudulent, pre–determined protocol designed to maximize the charges that could be submitted,

 not to benefit the Insureds who supposedly were subjected to it.

        486.    Likewise, the Defendants knowingly misrepresented and concealed facts in order

 to prevent GEICO from discovering that the Fraudulent Services frequently never were

 performed in the first instance.

        487.    In addition, the Defendants knowingly misrepresented and concealed facts in

 order to prevent GEICO from discovering that the Fraudulent Services were performed, to the

 extent that they are performed at all, pursuant to illegal referral arrangements between and

 among the Defendants.

        488.    The Defendants operated the scheme through several different entities with

 different tax identification numbers in order to reduce the volume of fraudulent billing submitted

 through any one entity, avoid detection, and thereby perpetuate the scheme.

        489.    The Defendants hired law firms to pursue collection of the fraudulent charges

 from GEICO and other insurers. These law firms routinely filed expensive and time–consuming

 arbitration against GEICO and other insurers if the charges were not promptly paid in full.

        490.    GEICO is under statutory and contractual obligations to promptly and fairly

 process claims. The facially–valid documents submitted to GEICO in support of the fraudulent



                                                216
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 217 of 270 PageID: 217



 charges at issue, combined with the material misrepresentations and omissions described above,

 were designed to and did cause GEICO to rely upon them. As a result, GEICO has incurred

 damages of more than $2,270,000.00.

        491.    Based upon the Defendants’ material misrepresentations, omissions, and other

 affirmative acts to conceal their fraud from GEICO, GEICO did not discover and could not

 reasonably have discovered that its damages were attributable to fraud until shortly before it filed

 this Complaint.

                               FIRST CAUSE OF ACTION
 Against Choice Total Pain, The One Acupuncture, A Plus Therapy, Prime Total Pain, Fort
                          Lee Pain, and Prime Pain Management
                  (Declaratory Judgment – 28 U.S.C. §§ 2201 and 2202)

        492.    GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

        493.    There is an actual case in controversy between GEICO and Choice Total Pain,

 The One Acupuncture, A Plus Therapy, Prime Total Pain, Fort Lee Pain, and Prime Pain

 Management as to whether Choice Total Pain, The One Acupuncture, A Plus Therapy, Prime

 Total Pain, Fort Lee Pain, and Prime Pain Management were in compliance with all significant

 laws and regulations governing healthcare practice during the time period when billing for the

 Fraudulent Services was submitted to GEICO.

        494.    Choice Total Pain, The One Acupuncture, A Plus Therapy, Prime Total Pain, Fort

 Lee Pain, and Prime Pain Management were not in compliance with all significant laws and

 regulations governing healthcare practice because: (a) the Defendants paid and received unlawful

 compensation in exchange for patient referrals; (b) Choice Total Pain, The One Acupuncture,

 and A Plus Therapy were engaged in an illegal self-referral scheme; (c) The One Acupuncture

 had an illegal corporate structure; (d) the Defendants purported to provide, and billed for, the

                                                 217
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 218 of 270 PageID: 218



 medically unnecessary and in some cases illusory Fraudulent Services; and (e) the Defendants

 routinely violated N.J.S.A. § 39:6A–4.6(c) by inflating, exaggerating, and misrepresenting their

 charges for the Fraudulent Services.

        495.    Accordingly, GEICO requests a judgment pursuant to the Declaratory Judgment

 Act, 28 U.S.C. §§ 2201 and 2202, declaring that from 2011 through the present, Choice Total

 Pain, The One Acupuncture, A Plus Therapy, Prime Total Pain, Fort Lee Pain, and Prime Pain

 Management were not in compliance with all significant laws and regulations governing

 healthcare practice in New Jersey.

                             SECOND CAUSE OF ACTION
  Against Choice Total Pain, Prime Total Pain, The One Acupuncture, A Plus Therapy, S.
         Lee, Hong, H. Park, H. Lee, C. Lee, J. Park, Yu, Kang, Yoo, Kim, and An
  (Violation of New Jersey Insurance Fraud Prevention Act – (N.J.S.A.17:33A–1 et seq.))

        496.    GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

        497.    In connection with the billing that they submitted or caused to be submitted to

 GEICO for the Fraudulent Services in the claims identified in Exhibits “1” – “4”, Choice Total

 Pain, Prime Total Pain, The One Acupuncture, A Plus Therapy, S. Lee, Hong, H. Park, H. Lee,

 C. Lee, J. Park, Yu, Kang, Yoo, Kim, and An knowingly submitted or caused to be submitted

 HCFA–1500 forms and treatment reports to GEICO that were false and misleading in the

 following material respects:

        (i)     The HCFA–1500 forms and treatment reports submitted or caused to be submitted
                by the Defendants uniformly misrepresented to GEICO that Choice Total Pain,
                Prime Total Pain, The One Acupuncture, A Plus Therapy, S. Lee, Hong, H. Park,
                H. Lee, C. Lee, J. Park, Yu, Kang, Yoo, Kim, and An were in compliance with all
                applicable statutory and regulatory requirements governing healthcare practice,
                and therefore were eligible to receive PIP reimbursement. In fact, Choice Total
                Pain, Prime Total Pain, The One Acupuncture, A Plus Therapy, S. Lee, Hong, H.
                Park, H. Lee, C. Lee, J. Park, Yu, Kang, Yoo, Kim, and An were not in
                compliance with all applicable statutory and regulatory requirements governing

                                               218
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 219 of 270 PageID: 219



               healthcare practice, and therefore were not eligible to receive PIP reimbursement,
               because: (a) the Defendants paid and received unlawful compensation in
               exchange for patient referrals; (b) Choice Total Pain, The One Acupuncture, A
               Plus Therapy, and S. Lee were engaged in an unlawful self-referral scheme; (c)
               The One Acupuncture had an illegal corporate structure; (d) Choice Total Pain,
               Prime Total Pain, The One Acupuncture, A Plus Therapy, S. Lee, Hong, H. Park,
               H. Lee, C. Lee, J. Park, Yu, Kang, Yoo, Kim, and An purported to provide, and
               billed for, the medically unnecessary and in some cases illusory Fraudulent
               Services; and (e) Choice Total Pain, Prime Total Pain, The One Acupuncture, A
               Plus Therapy, S. Lee, Hong, H. Park, H. Lee, C. Lee, J. Park, Yu, Kang, Yoo,
               Kim, and An routinely violated N.J.S.A. § 39:6A–4.6(c) by inflating,
               exaggerating, and misrepresenting their charges for the Fraudulent Services

       (ii)    The HCFA–1500 forms and treatment reports submitted or caused to be submitted
               by Choice Total Pain, Prime Total Pain, The One Acupuncture, A Plus Therapy,
               S. Lee, Hong, H. Park, H. Lee, C. Lee, J. Park, Yu, Kang, Yoo, Kim, and An
               uniformly misrepresented to GEICO that the Fraudulent Services were provided
               in compliance with all applicable statutory and regulatory requirements governing
               healthcare practice, and therefore were eligible to receive PIP reimbursement. In
               fact, the Fraudulent Services were not provided in compliance with all applicable
               statutory and regulatory requirements governing healthcare practice, and therefore
               were not eligible to receive PIP reimbursement, because: (a) the Defendants paid
               and received unlawful compensation in exchange for patient referrals; (b) Choice
               Total Pain, The One Acupuncture, A Plus Therapy, and S. Lee were engaged in
               an unlawful self-referral scheme; (c) The One Acupuncture had an illegal
               corporate structure; (d) Choice Total Pain, Prime Total Pain, The One
               Acupuncture, A Plus Therapy, S. Lee, Hong, H. Park, H. Lee, C. Lee, J. Park, Yu,
               Kang, Yoo, Kim, and An purported to provide, and billed for, the medically
               unnecessary and in some cases illusory Fraudulent Services; and (e) Choice Total
               Pain, Prime Total Pain, The One Acupuncture, A Plus Therapy, S. Lee, Hong, H.
               Park, H. Lee, C. Lee, J. Park, Yu, Kang, Yoo, Kim, and An routinely violated
               N.J.S.A. § 39:6A–4.6(c) by inflating, exaggerating, and misrepresenting their
               charges for the Fraudulent Services.

       (iii)   The HCFA–1500 forms and treatment reports uniformly misrepresented to
               GEICO that the Fraudulent Services were medically necessary. In fact, the
               Fraudulent Services were not medically necessary, and were performed as part of
               a pre-determined fraudulent treatment and billing protocol designed solely to
               financially enrich the Defendants, not to benefit the Insureds who supposedly
               were subjected to them.

       (iv)    The HCFA–1500 forms and treatment reports submitted or caused to be submitted
               by the Defendants misrepresented and exaggerated the level of the Fraudulent
               Services, the nature of the Fraudulent Services that purportedly were provided,
               and the reimbursable amounts for the Fraudulent Services.



                                              219
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 220 of 270 PageID: 220



        498.    Choice Total Pain, Prime Total Pain, The One Acupuncture, A Plus Therapy, S.

 Lee, Hong, H. Park, H. Lee, C. Lee, J. Park, Yu, Kang, Yoo, Kim, and An’s systematic violation

 of the New Jersey Insurance Fraud Prevention Act constitutes a “pattern” of violations under the

 Act. See N.J.S.A. 17:33–A–7.

        499.    As a result, GEICO is entitled to not only damages in the form of disgorgement of

 the PIP benefits paid in an amount to be established at trial, but exceeding $1,570,000.00, but is

 also entitled to: (i) treble damages; (ii) the costs and counsel fees incurred in connection with the

 investigation conducted by GEICO; as well as (iii) reimbursement of the costs and counsel fees

 associated with the prosecution of this litigation.

                                  THIRD CAUSE OF ACTION
                                          Against S. Lee
                             (Violation of RICO, 18 U.S.C. § 1962(c))

        500.    GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

        501.    Choice Total Pain is an ongoing “enterprise”, as that term is defined in 18 U.S.C.

 § 1961(4), that engages in activities which affect interstate commerce.

        502.    S. Lee has knowingly conducted and/or participated, directly or indirectly, in the

 conduct of Choice Total Pain’s affairs through a pattern of racketeering activities consisting of

 repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the

 United States mails to submit or cause to be submitted hundreds of fraudulent charges on a

 continuous basis for over seven years seeking payments that Choice Total Pain was not entitled

 to receive under the No-Fault Laws because: (i) the billed-for services were not medically

 necessary; (ii) the billed-for services were performed and billed pursuant to a pre–determined,

 fraudulent treatment and billing protocol designed solely to enrich the Defendants; (iii) the



                                                  220
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 221 of 270 PageID: 221



 billed-for services, in many cases, were not performed at all; (iv) the billing codes used for the

 services misrepresented and exaggerated the level of services that purportedly were provided in

 order to inflate the charges that could be submitted; (v) the Defendants were engaged in an

 illegal patient referral and self-referral scheme; and (vi) neither Choice Total Pain nor the

 underlying services were in compliance with applicable law. The fraudulent charges and

 corresponding mailings submitted to GEICO that comprise, in part, the pattern of racketeering

 activity identified through the date of this Complaint are described, in part, in the chart annexed

 hereto as Exhibit “1”.

            503.   Choice Total Pain’s business is racketeering activity, inasmuch as the enterprise

 exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail

 fraud are the regular way in which S. Lee has operated Choice Total Pain, inasmuch as Choice

 Total Pain is not engaged in a legitimate chiropractic practice, and acts of mail fraud therefore

 are essential in order for Choice Total Pain to function. Furthermore, the intricate planning

 required to carry out and conceal the predicate acts of mail fraud implies a threat of continued

 criminal activity, as does the fact that S. Lee continue to submit fraudulent billing to GEICO, and

 continue to attempt collection on the fraudulent billing submitted through Choice Total Pain to

 the present day.

            504.   Choice Total Pain is engaged in inherently unlawful acts, inasmuch as it continues

 to submit and attempt collection on fraudulent billing submitted to GEICO and other insurers.

 These inherently unlawful acts are taken by Choice Total Pain in pursuit of inherently unlawful

 goals – namely, the theft of money from GEICO and other insurers through fraudulent No-Fault

 billing.

            505.   GEICO has been injured in its business and property by reason of the above–



                                                  221
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 222 of 270 PageID: 222



 described conduct in that it has paid at least $1,380,000.00 pursuant to the fraudulent bills

 submitted through Choice Total Pain.

           506.    By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

 attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

 proper.

                                   FOURTH CAUSE OF ACTION
                  Against S. Lee, C. Lee, An, J. Park, Kim, Desai, and Fort Lee Pain
                               (Violation of RICO, 18 U.S.C. § 1962(d))

           507.    GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

           508.    Choice Total Pain is an ongoing “enterprise”, as that term is defined in 18 U.S.C.

 § 1961(4), that engages in activities which affect interstate commerce.

           509.    S. Lee, C. Lee, An, J. Park, Kim, Desai, and Fort Lee Pain were employed by

 and/or associated with Choice Total Pain.

           510.    S. Lee, C. Lee, An, J. Park, Kim, Desai, and Fort Lee Pain knowingly have

 agreed, combined and conspired to conduct and/or participate, directly or indirectly, in the

 conduct of Choice Total Pain’s affairs through a pattern of racketeering activity consisting of

 repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the

 United States mails to submit or cause to be submitted hundreds of fraudulent charges on a

 continuous basis for over seven years seeking payments that Choice Total Pain was not entitled

 to receive under the No-Fault Laws because: (i) the billed-for services were not medically

 necessary; (ii) the billed-for services were performed and billed pursuant to a pre–determined,

 fraudulent treatment and billing protocol designed solely to enrich the Defendants; (iii) the

 billed-for services, in many cases, were not performed at all; (iv) the billing codes used for the



                                                   222
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 223 of 270 PageID: 223



 services misrepresented and exaggerated the level of services that purportedly were provided in

 order to inflate the charges that could be submitted; (v) the Defendants were engaged in an

 illegal patient referral and self-referral scheme; and (vi) neither Choice Total Pain nor the

 underlying services were in compliance with applicable law. The fraudulent charges and

 corresponding mailings submitted to GEICO that comprise, in part, the pattern of racketeering

 activity identified through the date of this Complaint are described, in part, in the chart annexed

 hereto as Exhibit “1”. Each such mailing was made in furtherance of the mail fraud scheme.

           511.   S. Lee, C. Lee, An, J. Park, Kim, Desai, and Fort Lee Pain knew of, agreed to and

 acted in furtherance of the common and overall objective (i.e., to defraud GEICO and other

 insurers of money) by submitting or facilitating the submission of the fraudulent charges to

 GEICO.

           512.   GEICO has been injured in its business and property by reason of the above-

 described conduct in that it has paid at least $1,380,000.00 pursuant to the fraudulent bills

 submitted through Choice Total Pain.

           513.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

 attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

 proper.

                                  FIFTH CAUSE OF ACTION
                  Against Choice Total Pain, S. Lee, C. Lee, An, J. Park, and Kim
                                     (Common Law Fraud)

           514.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

           515.   Choice Total Pain, S. Lee, C. Lee, An, J. Park, and Kim intentionally and

 knowingly made false and fraudulent statements of material fact to GEICO and concealed



                                                  223
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 224 of 270 PageID: 224



 material facts from GEICO in the course of their submission of hundreds of fraudulent charges

 seeking payment for the Fraudulent Services.

        516.    The false and fraudulent statements of material fact and acts of fraudulent

 concealment include: (i) in every claim identified in Exhibit “1”, the representation that the

 Defendants were in compliance with all relevant laws and regulations governing healthcare

 practice in New Jersey, when in fact they were not; (ii) in every claim identified in Exhibit “1”,

 the representation that the Defendants were eligible to receive PIP Benefits, when in fact they

 were not; (iii) in every claim identified in Exhibit “1”, the representation that the Fraudulent

 Services were medically necessary, when in fact the Fraudulent Services were not medically

 necessary and were performed as part of a pre-determined fraudulent treatment and billing

 protocol designed solely to financially enrich the Defendants, not to benefit the Insureds who

 supposedly were subjected to them; (iv) in many of the claims identified in Exhibit “1”, the

 representation that the Fraudulent Services were provided in the first instance, when in fact they

 were not; and (v) in every claim identified in Exhibit “1”, the representation that the Fraudulent

 Services were provided in compliance with the laws and regulations governing healthcare

 practice, and were eligible for PIP reimbursement, when in fact they were not.

        517.    Choice Total Pain, S. Lee, C. Lee, An, J. Park, and Kim intentionally made the

 above–described false and fraudulent statements and concealed material facts in a calculated

 effort to induce GEICO to pay charges submitted through Choice Total Pain that were not

 compensable under New Jersey’s No-Fault Laws.

        518.    GEICO justifiably relied on these false and fraudulent representations and acts of

 fraudulent concealment, and as a proximate result has been injured in its business and property

 by reason of the above–described conduct in that it has paid at least $1,380,000.00 pursuant to



                                                224
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 225 of 270 PageID: 225



 the fraudulent bills submitted by Choice Total Pain, S. Lee, C. Lee, An, J. Park, and Kim through

 Choice Total Pain.

           519.   Choice Total Pain, S. Lee, C. Lee, An, J. Park, and Kim’s extensive fraudulent

 conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

 GEICO to recover punitive damages.

           520.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

 punitive damages, together with interest and costs, and any other relief the Court deems just and

 proper.

                                   SIXTH CAUSE OF ACTION
                                  Against Desai and Fort Lee Pain
                                   (Aiding and Abetting Fraud)

           521.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

           522.   Desai and Fort Lee Pain knowingly aided and abetted the fraudulent scheme that

 was perpetrated on GEICO by Choice Total Pain, S. Lee, C. Lee, An, J. Park, and Kim.

           523.   The acts of Desai and Fort Lee Pain in furtherance of the fraudulent scheme

 involve referring Insureds back to Choice Total Pain for continued chiropractic and physical

 therapy treatment in exchange for unlawful compensation from Choice Total Pain and S. Lee.

           524.   The conduct of Desai and Fort Lee Pain was significant and material. The conduct

 of Desai and Fort Lee Pain was a necessary part of and was critical to the success of the

 fraudulent scheme because without their actions, there would be no opportunity for Choice Total

 Pain, S. Lee, C. Lee, An, J. Park, and Kim to obtain payment from GEICO and from other

 insurers.




                                                 225
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 226 of 270 PageID: 226



           525.   Desai and Fort Lee Pain aided and abetted the fraudulent scheme in a calculated

 effort to induce GEICO into paying charges to Choice Total Pain for non-reimbursable and

 medically unnecessary Fraudulent Services, because they sought to continue profiting through

 the fraudulent scheme.

           526.   The conduct of Desai and Fort Lee Pain caused GEICO to pay more than

 $1,380,000.00 pursuant to the fraudulent bills submitted or caused to be submitted through

 Choice Total Pain.

           527.   Desai and Fort Lee Pain’s extensive fraudulent conduct demonstrates a high

 degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive

 damages.

           528.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

 punitive damages, together with interest and costs, and any other relief the Court deems just and

 proper.

                                SEVENTH CAUSE OF ACTION
                  Against Choice Total Pain, S. Lee, C. Lee, An, J. Park, and Kim
                                       (Unjust Enrichment)

           529.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

           530.   As set forth above, Choice Total Pain, S. Lee, C. Lee, An, J. Park, and Kim have

 engaged in improper, unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

           531.   When GEICO paid the bills and charges submitted or caused to be submitted

 through Choice Total Pain by Choice Total Pain, S. Lee, C. Lee, An, J. Park, and Kim for PIP

 Benefits, it reasonably believed that it was legally obligated to make such payments based on

 Choice Total Pain, S. Lee, C. Lee, An, J. Park, and Kim’s improper, unlawful, and/or unjust acts.



                                                 226
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 227 of 270 PageID: 227



        532.    Choice Total Pain, S. Lee, C. Lee, An, J. Park, Kim, Desai, Chong, Fort Lee Pain,

 and Prime Pain Management have been enriched at GEICO’s expense by GEICO’s payments

 which constituted a benefit Choice Total Pain, S. Lee, C. Lee, An, J. Park, and Kim voluntarily

 accepted notwithstanding their improper, unlawful, and unjust billing scheme.

        533.      Choice Total Pain, S. Lee, C. Lee, An, Park, and Kim’s retention of GEICO’s

 payments violates fundamental principles of justice, equity and good conscience.

        534.      By reason of the above, Choice Total Pain, S. Lee, C. Lee, An, Park, and Kim

 have been unjustly enriched in an amount to be determined at trial, but in no event less than

 $1,380,000.00.

                                  EIGHTH CAUSE OF ACTION
                                            Against S. Lee
                              (Violation of RICO, 18 U.S.C. § 1962(c))

        535.    GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

        536.      The One Acupuncture is an ongoing “enterprise”, as that term is defined in 18

 U.S.C. § 1961(4), that engages in activities which affect interstate commerce.

        537.      S. Lee have knowingly conducted and/or participated, directly or indirectly, in the

 conduct of The One Acupuncture’s affairs through a pattern of racketeering activities consisting

 of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of

 the United States mails to submit or cause to be submitted hundreds of fraudulent charges on a

 continuous basis for over two years seeking payments that The One Acupuncture was not

 entitled to receive under the No-Fault Laws because: (i) the billed-for services were not

 medically necessary; (ii) the billed-for services were performed and billed pursuant to a pre–

 determined, fraudulent treatment and billing protocol designed solely to enrich the Defendants;


                                                  227
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 228 of 270 PageID: 228



 (iii) the billed-for services, in many cases, were not performed at all; (iv) the billing codes used

 for the services misrepresented and exaggerated the level of services that purportedly were

 provided in order to inflate the charges that could be submitted; (v) the Defendants were engaged

 in an unlawful self-referral scheme; (v) The One Acupuncture had an illegal corporate structure;

 and (vi) neither The One Acupuncture nor the underlying services were in compliance with

 applicable law. The fraudulent charges and corresponding mailings submitted to GEICO that

 comprise, in part, the pattern of racketeering activity identified through the date of this

 Complaint are described, in part, in the chart annexed hereto as Exhibit “2”.

        538.    The One Acupuncture’s business is racketeering activity, inasmuch as the

 enterprise exists for the purpose of submitting fraudulent charges to insurers. The predicate acts

 of mail fraud are the regular way in which S. Lee has operated The One Acupuncture, inasmuch

 as The One Acupuncture is not engaged in a legitimate physical therapy practice, and acts of

 mail fraud therefore are essential in order for The One Acupuncture to function. Furthermore, the

 intricate planning required to carry out and conceal the predicate acts of mail fraud implies a

 threat of continued criminal activity, as does the fact that The One Acupuncture continue to

 submit fraudulent billing to GEICO, and continue to attempt collection on the fraudulent billing

 submitted through The One Acupuncture to the present day.

        539.    The One Acupuncture is engaged in inherently unlawful acts, inasmuch as it

 continues to submit and attempt collection on fraudulent billing submitted to GEICO and other

 insurers. These inherently unlawful acts are taken by The One Acupuncture in pursuit of

 inherently unlawful goals – namely, the theft of money from GEICO and other insurers through

 fraudulent No-Fault billing.

        540.    GEICO has been injured in its business and property by reason of the above–



                                                 228
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 229 of 270 PageID: 229



 described conduct in that it has paid at least $100,000.00 pursuant to the fraudulent bills

 submitted through The One Acupuncture.

           541.    By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

 attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

 proper.

                                    NINTH CAUSE OF ACTION
                  Against S. Lee, Hong, Choice Total Pain, Desai, and Fort Lee Pain
                              (Violation of RICO, 18 U.S.C. § 1962(d))

           542.    GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

           543.    The One Acupuncture is an ongoing “enterprise”, as that term is defined in 18

 U.S.C. § 1961(4), that engages in activities which affect interstate commerce.

           544.    S. Lee, Hong, Choice Total Pain, Desai, and Fort Lee Pain are employed by

 and/or associated with The One Acupuncture.

           545.    S. Lee, Hong, Choice Total Pain, Desai, and Fort Lee Pain knowingly have

 agreed, combined and conspired to conduct and/or participate, directly or indirectly, in the

 conduct of The One Acupuncture’s affairs through a pattern of racketeering activity consisting of

 repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the

 United States mails to submit or cause to be submitted hundreds of fraudulent charges on a

 continuous basis for over two years seeking payments that The One Acupuncture was not

 entitled to receive under the No-Fault Laws because: (i) the billed-for services were not

 medically necessary; (ii) the billed-for services were performed and billed pursuant to a pre–

 determined, fraudulent treatment and billing protocol designed solely to enrich the Defendants;

 (iii) the billed-for services, in many cases, were not performed at all; (iv) the billing codes used



                                                   229
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 230 of 270 PageID: 230



 for the services misrepresented and exaggerated the level of services that purportedly were

 provided in order to inflate the charges that could be submitted; (v) the Defendants were engaged

 in an unlawful self-referral scheme; (v) The One Acupuncture had an illegal corporate structure;

 and (vi) neither The One Acupuncture nor the underlying services were in compliance with

 applicable law. The fraudulent charges and corresponding mailings submitted to GEICO that

 comprise, in part, the pattern of racketeering activity identified through the date of this

 Complaint are described, in part, in the chart annexed hereto as Exhibit “2”. Each such mailing

 was made in furtherance of the mail fraud scheme.

           546.   S. Lee, Hong, Choice Total Pain, Desai, and Fort Lee Pain knew of, agreed to and

 acted in furtherance of the common and overall objective (i.e., to defraud GEICO and other

 insurers of money) by submitting or facilitating the submission of the fraudulent charges to

 GEICO.

           547.   GEICO has been injured in its business and property by reason of the above-

 described conduct in that it has paid at least $100,000.00 pursuant to the fraudulent bills

 submitted through The One Acupuncture.

           548.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

 attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

 proper.

                                  TENTH CAUSE OF ACTION
                         Against The One Acupuncture, S. Lee, and Hong
                                     (Common Law Fraud)

           549.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.




                                                  230
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 231 of 270 PageID: 231



        550.    The One Acupuncture, S. Lee, and Hong intentionally and knowingly made false

 and fraudulent statements of material fact to GEICO and concealed material facts from GEICO

 in the course of their submission of hundreds of fraudulent charges seeking payment for the

 Fraudulent Services.

        551.    The false and fraudulent statements of material fact and acts of fraudulent

 concealment include: (i) in every claim identified in Exhibit “2”, the representation that the

 Defendants were in compliance with all relevant laws and regulations governing healthcare

 practice in New Jersey, when in fact they were not; (ii) in every claim identified in Exhibit “2”,

 the representation that the Defendants were eligible to receive PIP Benefits, when in fact they

 were not; (iii) in every claim identified in Exhibit “2”, the representation that the Fraudulent

 Services were medically necessary, when in fact the Fraudulent Services were not medically

 necessary and were performed as part of a pre-determined fraudulent treatment and billing

 protocol designed solely to financially enrich the Defendants, not to benefit the Insureds who

 supposedly were subjected to them; (iv) in many of the claims identified in Exhibit “2”, the

 representation that the Fraudulent Services were provided in the first instance, when in fact they

 were not; and (v) in every claim identified in Exhibit “2”, the representation that the Fraudulent

 Services were provided in compliance with the laws and regulations governing healthcare

 practice in New Jersey, and were eligible for PIP reimbursement, when in fact they were not.

        552.    The One Acupuncture, S. Lee, and Hong intentionally made the above–described

 false and fraudulent statements and concealed material facts in a calculated effort to induce

 GEICO to pay charges submitted through The One Acupuncture that were not compensable

 under New Jersey’s No-Fault Laws.




                                                231
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 232 of 270 PageID: 232



           553.   GEICO justifiably relied on these false and fraudulent representations and acts of

 fraudulent concealment, and as a proximate result has been injured in its business and property

 by reason of the above–described conduct in that it has paid at least $100,000.00 pursuant to the

 fraudulent bills submitted by The One Acupuncture, S. Lee, and Hong through The One

 Acupuncture.

           554.   The One Acupuncture, S. Lee, and Hong’s extensive fraudulent conduct

 demonstrates a high degree of moral turpitude and wanton dishonesty that entitles GEICO to

 recover punitive damages.

           555.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

 punitive damages, together with interest and costs, and any other relief the Court deems just and

 proper.

                                ELEVENTH CAUSE OF ACTION
                                 Against Desai and Fort Lee Pain
                                  (Aiding and Abetting Fraud)

           556.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

           557.   Desai and Fort Lee Pain knowingly aided and abetted the fraudulent scheme that

 was perpetrated on GEICO by The One Acupuncture, S. Lee, and Hong.

           558.   The acts of Desai and Fort Lee Pain in furtherance of the fraudulent scheme

 involve referring Insureds back to The One Acupuncture for continued acupuncture treatment in

 exchange for unlawful compensation from The One Acupuncture and S. Lee.

           559.   The conduct of Desai and Fort Lee Pain was significant and material. The conduct

 of Desai and Fort Lee Pain was a necessary part of and was critical to the success of the




                                                 232
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 233 of 270 PageID: 233



 fraudulent scheme because without their actions, there would be no opportunity for The One

 Acupuncture, S. Lee, and Hong to obtain payment from GEICO and from other insurers.

           560.   Desai and Fort Lee Pain aided and abetted the fraudulent scheme in a calculated

 effort to induce GEICO into paying charges to The One Acupuncture for non-reimbusable and

 medically unnecessary Fraudulent Services, because they sought to continue profiting through

 the fraudulent scheme.

           561.   The conduct of Desai and Fort Lee Pain caused GEICO to pay more than

 $100,000.00 pursuant to the fraudulent bills submitted or caused to be submitted through The

 One Acupuncture.

           562.   Desai and Fort Lee Pain’s extensive fraudulent conduct demonstrates a high

 degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive

 damages.

           563.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

 punitive damages, together with interest and costs, and any other relief the Court deems just and

 proper.

                                TWELFTH CAUSE OF ACTION
                         Against The One Acupuncture, S. Lee, and Hong
                                      (Unjust Enrichment)

           564.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

           565.   As set forth above, The One Acupuncture, S. Lee, and Hong have engaged in

 improper, unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

           566.   When GEICO paid the bills and charges submitted or caused to be submitted by

 The One Acupuncture, S. Lee, and Hong for PIP Benefits, it reasonably believed that it was



                                                 233
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 234 of 270 PageID: 234



 legally obligated to make such payments based on the One Acupuncture, S. Lee, and Hong’s

 improper, unlawful, and/or unjust acts.

        567.    The One Acupuncture, S. Lee, and Hong have been enriched at GEICO’s expense

 by GEICO’s payments which constituted a benefit that The One Acupuncture voluntarily

 accepted notwithstanding their improper, unlawful, and unjust billing scheme.

        568.    The One Acupuncture, S. Lee, and Hong’s retention of GEICO’s payments

 violates fundamental principles of justice, equity and good conscience.

        569.    By reason of the above, The One Acupuncture, S. Lee, and Hong have been

 unjustly enriched in an amount to be determined at trial, but in no event less than $100,000.00.

                             THIRTEENTH CAUSE OF ACTION
                                         Against S. Lee
                            (Violation of RICO, 18 U.S.C. § 1962(c))

        570.    GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

        571.    A Plus Therapy is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §

 1961(4), that engages in activities which affect interstate commerce.

        572.    S. Lee has knowingly conducted and/or participated, directly or indirectly, in the

 conduct of A Plus Therapy’s affairs through a pattern of racketeering activities consisting of

 repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the

 United States mails to submit or cause to be submitted hundreds of fraudulent charges on a

 continuous basis for over two years seeking payments that A Plus Therapy was not entitled to

 receive under the No-Fault Laws because: (i) the billed-for services were not medically

 necessary; (ii) the billed-for services were performed and billed pursuant to a pre–determined,

 fraudulent treatment and billing protocol designed solely to enrich the Defendants; (iii) the


                                                234
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 235 of 270 PageID: 235



 billed-for services, in many cases, were not performed at all; (iv) the billing codes used for the

 services misrepresented and exaggerated the level of services that purportedly were provided in

 order to inflate the charges that could be submitted; (v) the Defendants were engaged in an

 unlawful self-referral scheme; and (vi) neither A Plus Therapy nor the underlying services were

 in compliance with applicable law. The fraudulent charges and corresponding mailings submitted

 to GEICO that comprise, in part, the pattern of racketeering activity identified through the date

 of this Complaint are described, in part, in the chart annexed hereto as Exhibit “3”.

            573.   A Plus Therapy’s business is racketeering activity, inasmuch as the enterprise

 exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail

 fraud are the regular way in which S. Lee has operated A Plus Therapy, inasmuch as A Plus

 Therapy is not engaged in a legitimate acupuncture practice, and acts of mail fraud therefore are

 essential in order for A Plus Therapy to function. Furthermore, the intricate planning required to

 carry out and conceal the predicate acts of mail fraud implies a threat of continued criminal

 activity, as does the fact that S. Lee continue to submit fraudulent billing to GEICO, and

 continue to attempt collection on the fraudulent billing submitted through A Plus Therapy to the

 present day.

            574.   A Plus Therapy is engaged in inherently unlawful acts, inasmuch as it continues

 to submit and attempt collection on fraudulent billing submitted to GEICO and other insurers.

 These inherently unlawful acts are taken by A Plus Therapy in pursuit of inherently unlawful

 goals – namely, the theft of money from GEICO and other insurers through fraudulent No-Fault

 billing.

            575.   GEICO has been injured in its business and property by reason of the above–

 described conduct in that it has paid at least $50,000.00 pursuant to the fraudulent bills submitted



                                                 235
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 236 of 270 PageID: 236



 through A Plus Therapy.

           576.     By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

 attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

 proper.

                                FOURTEENTH CAUSE OF ACTION
                  Against S. Lee, H. Lee, Choice Total Pain, Desai, and Fort Lee Pain
                               (Violation of RICO, 18 U.S.C. § 1962(d))

           577.     GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

           578.     A Plus Therapy is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §

 1961(4), that engages in activities which affect interstate commerce.

           579.     S. Lee, H. Lee, Choice Total Pain, Desai, and Fort Lee Pain were employed by

 and/or associated with A Plus Therapy.

           580.     S. Lee, H. Lee, Choice Total Pain, Desai, and Fort Lee Pain knowingly have

 agreed, combined and conspired to conduct and/or participate, directly or indirectly, in the

 conduct of A Plus Therapy’s affairs through a pattern of racketeering activity consisting of

 repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the

 United States mails to submit or cause to be submitted hundreds of fraudulent charges on a

 continuous basis for over two years seeking payments that A Plus Therapy was not entitled to

 receive under the No-Fault Laws because: (i) the billed-for services were not medically

 necessary; (ii) the billed-for services were performed and billed pursuant to a pre–determined,

 fraudulent treatment and billing protocol designed solely to enrich the Defendants; (iii) the

 billed-for services, in many cases, were not performed at all; (iv) the billing codes used for the

 services misrepresented and exaggerated the level of services that purportedly were provided in



                                                    236
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 237 of 270 PageID: 237



 order to inflate the charges that could be submitted; (v) the Defendants were engaged in an

 unlawful self-referral scheme; and (vi) neither A Plus Therapy nor the underlying services were

 in compliance with applicable law. The fraudulent charges and corresponding mailings submitted

 to GEICO that comprise, in part, the pattern of racketeering activity identified through the date

 of this Complaint are described, in part, in the chart annexed hereto as Exhibit “3”. Each such

 mailing was made in furtherance of the mail fraud scheme.

           581.   S. Lee, H. Lee, Choice Total Pain, Desai, and Fort Lee Pain knew of, agreed to

 and acted in furtherance of the common and overall objective (i.e., to defraud GEICO and other

 insurers of money) by submitting or facilitating the submission of the fraudulent charges to

 GEICO.

           582.   GEICO has been injured in its business and property by reason of the above-

 described conduct in that it has paid at least $50,000.00 pursuant to the fraudulent bills submitted

 through The One Acupuncture.

           583.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

 attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

 proper.

                               FIFTEENTH CAUSE OF ACTION
                            Against A Plus Therapy, S. Lee, and H. Lee
                                      (Common Law Fraud)

           584.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

           585.   A Plus Therapy, S. Lee, and H. Lee intentionally and knowingly made false and

 fraudulent statements of material fact to GEICO and concealed material facts from GEICO in the




                                                  237
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 238 of 270 PageID: 238



 course of their submission of hundreds of fraudulent charges seeking payment for the Fraudulent

 Services.

        586.    The false and fraudulent statements of material fact and acts of fraudulent

 concealment include: (i) in every claim identified in Exhibit “3”, the representation that the

 Defendants were in compliance with all relevant laws and regulations governing healthcare

 practice in New Jersey, when in fact they were not; (ii) in every claim identified in Exhibit “3”,

 the representation that the Defendants were eligible to receive PIP Benefits, when in fact they

 were not; (iii) in every claim identified in Exhibit “3”, the representation that the Fraudulent

 Services were medically necessary, when in fact the Fraudulent Services were not medically

 necessary and were performed as part of a pre-determined fraudulent treatment and billing

 protocol designed solely to financially enrich the Defendants, not to benefit the Insureds who

 supposedly were subjected to them; (iv) in many of the claims identified in Exhibit “3”, the

 representation that the Fraudulent Services were provided in the first instance, when in fact they

 were not; and (v) in every claim identified in Exhibit “3”, the representation that the Fraudulent

 Services were provided in compliance with the laws and regulations governing healthcare

 practice, and were eligible for PIP reimbursement, when in fact they were not.

        587.    A Plus Therapy, S. Lee, and H. Lee intentionally made the above–described false

 and fraudulent statements and concealed material facts in a calculated effort to induce GEICO to

 pay charges submitted through A Plus Therapy that were not compensable under New Jersey’s

 No-Fault Laws.

        588.    GEICO justifiably relied on these false and fraudulent representations and acts of

 fraudulent concealment, and as a proximate result has been injured in its business and property




                                                238
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 239 of 270 PageID: 239



 by reason of the above–described conduct in that it has paid at least $50,000.00 pursuant to the

 fraudulent bills submitted by A Plus Therapy, S. Lee, and H. Lee through A Plus Therapy.

           589.   A Plus Therapy, S. Lee, and H. Lee’s extensive fraudulent conduct demonstrates a

 high degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive

 damages.

           590.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

 punitive damages, together with interest and costs, and any other relief the Court deems just and

 proper.

                                SIXTEENTH CAUSE OF ACTION
                                 Against Desai and Fort Lee Pain
                                   (Aiding and Abetting Fraud)

           591.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

           592.   Desai and Fort Lee Pain knowingly aided and abetted the fraudulent scheme that

 was perpetrated on GEICO by A Plus Therapy, S. Lee, and H. Lee.

           593.   The acts of Desai and Fort Lee Pain in furtherance of the fraudulent scheme

 involve referring Insureds back to A Plus Therapy for continued physical therapy treatment in

 exchange for unlawful compensation from A Plus Therapy, S. Lee, and H. Lee.

           594.   The conduct of Desai and Fort Lee Pain was significant and material. The conduct

 of Desai and Fort Lee Pain was a necessary part of and was critical to the success of the

 fraudulent scheme because without their actions, there would be no opportunity for A Plus

 Therapy, S. Lee, and H. Lee to obtain payment from GEICO and from other insurers.

           595.   Desai and Fort Lee Pain aided and abetted the fraudulent scheme in a calculated

 effort to induce GEICO into paying charges to A Plus Therapy for non-reimbusable and



                                                 239
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 240 of 270 PageID: 240



 medically unnecessary Fraudulent Services, because they sought to continue profiting through

 the fraudulent scheme.

           596.   The conduct of Desai and Fort Lee Pain caused GEICO to pay more than

 $50,000.00 pursuant to the fraudulent bills submitted or caused to be submitted through Prime

 Total Pain.

           597.   Desai, Chong, Fort Lee Pain, and Prime Pain Management’s extensive fraudulent

 conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

 GEICO to recover punitive damages.

           598.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

 punitive damages, together with interest and costs, and any other relief the Court deems just and

 proper.

                             SEVENTEENTH CAUSE OF ACTION
                            Against A Plus Therapy, S. Lee, and H. Lee
                                       (Unjust Enrichment)

           599.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

           600.   As set forth above, A Plus Therapy, S. Lee, and H. Lee have engaged in improper,

 unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

           601.   When GEICO paid the bills and charges submitted or caused to be submitted

 through A Plus Therapy by A Plus Therapy, S. Lee, and H. Lee for PIP Benefits, it reasonably

 believed that it was legally obligated to make such payments based on A Plus Therapy, S. Lee,

 and H. Lee’s improper, unlawful, and/or unjust acts.




                                                 240
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 241 of 270 PageID: 241



        602.    A Plus Therapy, S. Lee, and H. Lee have been enriched at GEICO’s expense by

 GEICO’s payments which constituted a benefit A Plus Therapy, S. Lee, and H. Lee voluntarily

 accepted notwithstanding their improper, unlawful, and unjust billing scheme.

        603.    A Plus Therapy, S. Lee, and H. Lee’s retention of GEICO’s payments violates

 fundamental principles of justice, equity and good conscience.

        604.    By reason of the above, A Plus Therapy, S. Lee, and H. Lee have been unjustly

 enriched in an amount to be determined at trial, but in no event less than $50,000.00.

                             EIGHTEENTH CAUSE OF ACTION
                                         Against S. Lee
                            (Violation of RICO, 18 U.S.C. § 1962(c))

        605.    GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

        606.    Prime Total Pain is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §

 1961(4), that engages in activities which affect interstate commerce.

        607.    S. Lee has knowingly conducted and/or participated, directly or indirectly, in the

 conduct of Prime Total Pain’s affairs through a pattern of racketeering activities consisting of

 repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the

 United States mails to submit or cause to be submitted hundreds of fraudulent charges on a

 continuous basis for over two years seeking payments that Prime Total Pain was not entitled to

 receive under the No-Fault Laws because: (i) the billed-for services were not medically

 necessary; (ii) the billed-for services were performed and billed pursuant to a pre–determined,

 fraudulent treatment and billing protocol designed solely to enrich the Defendants; (iii) the

 billed-for services, in many cases, were not performed at all; (iv) the billing codes used for the

 services misrepresented and exaggerated the level of services that purportedly were provided in


                                                241
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 242 of 270 PageID: 242



 order to inflate the charges that could be submitted; (v) the Defendants were engaged in an

 illegal patient referral scheme; and (vi) neither Prime Total Pain nor the underlying services were

 in compliance with applicable law. The fraudulent charges and corresponding mailings submitted

 to GEICO that comprise, in part, the pattern of racketeering activity identified through the date

 of this Complaint are described, in part, in the chart annexed hereto as Exhibit “4”.

            608.   Prime Total Pain’s business is racketeering activity, inasmuch as the enterprise

 exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail

 fraud are the regular way in which S. Lee has operated Prime Total Pain, inasmuch as Prime

 Total Pain is not engaged in a legitimate chiropractic practice, and acts of mail fraud therefore

 are essential in order for Prime Total Pain to function. Furthermore, the intricate planning

 required to carry out and conceal the predicate acts of mail fraud implies a threat of continued

 criminal activity, as does the fact that S. Lee continue to submit fraudulent billing to GEICO, and

 continue to attempt collection on the fraudulent billing submitted through Prime Total Pain to the

 present day.

            609.   Prime Total Pain is engaged in inherently unlawful acts, inasmuch as it continues

 to submit and attempt collection on fraudulent billing submitted to GEICO and other insurers.

 These inherently unlawful acts are taken by Prime Total Pain in pursuit of inherently unlawful

 goals – namely, the theft of money from GEICO and other insurers through fraudulent No-Fault

 billing.

            610.   GEICO has been injured in its business and property by reason of the above–

 described conduct in that it has paid at least $190,000.00 pursuant to the fraudulent bills

 submitted through Prime Total Pain.

            611.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable



                                                   242
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 243 of 270 PageID: 243



 attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

 proper.

                           NINETEENTH CAUSE OF ACTION
     Against S. Lee, H. Park, Yoo, Yu, Kang, Kim, Desai, and Prime Pain Management
                          (Violation of RICO, 18 U.S.C. § 1962(d))

           612.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

           613.   Prime Total Pain is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §

 1961(4), that engages in activities which affect interstate commerce.

           614.   S. Lee, H. Park, Yoo, Yu, Kang, Kim, Desai, and Prime Pain Management were

 employed by and/or associated with Prime Total Pain.

           615.   S. Lee, H. Park, Yoo, Yu, Kang, Kim, Desai, and Prime Pain Management

 knowingly have agreed, combined and conspired to conduct and/or participate, directly or

 indirectly, in the conduct of Prime Total Pain’s affairs through a pattern of racketeering activity

 consisting of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon

 the use of the United States mails to submit or cause to be submitted hundreds of fraudulent

 charges on a continuous basis for over two years seeking payments that Prime Total Pain was not

 entitled to receive under the No-Fault Laws because: (i) the billed-for services were not

 medically necessary; (ii) the billed-for services were performed and billed pursuant to a pre–

 determined, fraudulent treatment and billing protocol designed solely to enrich the Defendants;

 (iii) the billed-for services, in many cases, were not performed at all; (iv) the billing codes used

 for the services misrepresented and exaggerated the level of services that purportedly were

 provided in order to inflate the charges that could be submitted; (v) the Defendants were engaged

 in an illegal patient referral scheme; and (vi) neither Prime Total Pain nor the underlying services



                                                  243
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 244 of 270 PageID: 244



 were in compliance with applicable law. The fraudulent charges and corresponding mailings

 submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

 the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “4”. Each

 such mailing was made in furtherance of the mail fraud scheme.

           616.     S. Lee, H. Park, Yoo, Yu, Kang, Kim, Desai, and Prime Pain Management knew

 of, agreed to and acted in furtherance of the common and overall objective (i.e., to defraud GEICO

 and other insurers of money) by submitting or facilitating the submission of the fraudulent charges

 to GEICO.

           617.     GEICO has been injured in its business and property by reason of the above-

 described conduct in that it has paid at least $190,000.00 pursuant to the fraudulent bills

 submitted through Prime Total Pain.

           618.     By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

 attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

 proper.

                                TWENTIETH CAUSE OF ACTION
                  Against Prime Total Pain, S. Lee, H. Park, Yoo, Yu, Kang, and Kim
                                       (Common Law Fraud)

           619.     GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

           620.     Prime Total Pain, S. Lee, H. Park, Yoo, Yu, Kang, and Kim intentionally and

 knowingly made false and fraudulent statements of material fact to GEICO and concealed

 material facts from GEICO in the course of their submission of hundreds of fraudulent charges

 seeking payment for the Fraudulent Services.




                                                    244
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 245 of 270 PageID: 245



        621.    The false and fraudulent statements of material fact and acts of fraudulent

 concealment include: (i) in every claim identified in Exhibit “4”, the representation that the

 Defendants were in compliance with all relevant laws and regulations governing healthcare

 practice in New Jersey, when in fact they were not; (ii) in every claim identified in Exhibit “4”,

 the representation that the Defendants were eligible to receive PIP Benefits, when in fact they

 were not; (iii) in every claim identified in Exhibit “4”, the representation that the Fraudulent

 Services were medically necessary, when in fact the Fraudulent Services were not medically

 necessary and were performed as part of a pre-determined fraudulent treatment and billing

 protocol designed solely to financially enrich the Defendants, not to benefit the Insureds who

 supposedly were subjected to them; (iv) in many of the claims identified in Exhibit “4”, the

 representation that the Fraudulent Services were provided in the first instance, when in fact they

 were not; and (v) in every claim identified in Exhibit “4”, the representation that the Fraudulent

 Services were provided in compliance with the laws and regulations governing healthcare

 practice, and were eligible for PIP reimbursement, when in fact they were not.

        622.    Prime Total Pain, S. Lee, H. Park, Yoo, Yu, Kang, and Kim intentionally made

 the above–described false and fraudulent statements and concealed material facts in a calculated

 effort to induce GEICO to pay charges submitted through Prime Total Pain that were not

 compensable under New Jersey’s No-Fault Laws.

        623.    GEICO justifiably relied on these false and fraudulent representations and acts of

 fraudulent concealment, and as a proximate result has been injured in its business and property

 by reason of the above–described conduct in that it has paid at least $190,000.00 pursuant to the

 fraudulent bills submitted by Prime Total Pain, S. Lee, H. Park, Yoo, Yu, Kang, and Kim

 through Prime Total Pain.



                                                245
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 246 of 270 PageID: 246



           624.   Prime Total Pain, S. Lee, H. Park, Yoo, Yu, Kang, and Kim’s extensive

 fraudulent conduct demonstrates a high degree of moral turpitude and wanton dishonesty that

 entitles GEICO to recover punitive damages.

           625.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

 punitive damages, together with interest and costs, and any other relief the Court deems just and

 proper.

                            TWENTY-FIRST CAUSE OF ACTION
                       Against Desai, Chong, and Prime Pain Management
                                  (Aiding and Abetting Fraud)

           626.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

           627.   Desai, Chong, and Prime Pain Management knowingly aided and abetted the

 fraudulent scheme that was perpetrated on GEICO by Prime Total Pain, S. Lee, H. Park, Yoo,

 Yu, Kang, and Kim.

           628.   The acts of Desai, Chong, and Prime Pain Management in furtherance of the

 fraudulent scheme involve referring Insureds back to Prime Total Pain for continued chiropractic

 and physical therapy treatment in exchange for unlawful compensation from Prime Total Pain

 and S. Lee.

           629.   The conduct of Desai, Chong, and Prime Pain Management was significant and

 material. The conduct of Desai, Chong, and Prime Pain Management was a necessary part of and

 was critical to the success of the fraudulent scheme because without their actions, there would be

 no opportunity for Prime Total Pain, S. Lee, H. Park, Yoo, Yu, Kang, and Kim to obtain

 payment from GEICO and from other insurers.




                                                 246
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 247 of 270 PageID: 247



         630.     Desai, Chong, and Prime Pain Management aided and abetted the fraudulent

 scheme in a calculated effort to induce GEICO into paying charges to Prime Total Pain for non-

 reimbusable and medically unnecessary Fraudulent Services, because they sought to continue

 profiting through the fraudulent scheme.

         631.     The conduct of Desai, Chong, and Prime Pain Management caused GEICO to pay

 more than $190,000.00 pursuant to the fraudulent bills submitted or caused to be submitted

 through Prime Total Pain.

                           TWENTY-SECOND CAUSE OF ACTION
                Against Prime Total Pain, S. Lee, H. Park, Yoo, Yu, Kang, and Kim
                                      (Unjust Enrichment)

         632.     GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

         633.     As set forth above, Prime Total Pain, S. Lee, H. Park, Yoo, Yu, Kang, and Kim

 have engaged in improper, unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

         634.     When GEICO paid the bills and charges submitted or caused to be submitted

 through Prime Total Pain by Prime Total Pain, S. Lee, H. Park, Yoo, Yu, Kang, and Kim for PIP

 Benefits, it reasonably believed that it was legally obligated to make such payments based on

 Prime Total Pain, S. Lee, H. Park, Yoo, Yu, Kang, and Kim’s improper, unlawful, and/or unjust

 acts.

         635.     Prime Total Pain, S. Lee, C. Lee, An, J. Park, Kim, Desai, Chong, Prime Pain

 Management, and Prime Pain Management have been enriched at GEICO’s expense by

 GEICO’s payments which constituted a benefit Prime Total Pain, S. Lee, H. Park, Yoo, Yu,

 Kang, and Kim voluntarily accepted notwithstanding their improper, unlawful, and unjust billing

 scheme.



                                                 247
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 248 of 270 PageID: 248



        636.    Prime Total Pain, S. Lee, C. Lee, An, Park, and Kim’s retention of GEICO’s

 payments violates fundamental principles of justice, equity and good conscience.

        637.    By reason of the above, Prime Total Pain, S. Lee, C. Lee, An, Park, and Kim have

 been unjustly enriched in an amount to be determined at trial, but in no event less than

 $190,000.00.

                            TWENTY-THIRD CAUSE OF ACTION
                                           Against Desai
                             (Violation of RICO, 18 U.S.C. § 1962(c))

        638.    GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

        639.    Fort Lee Pain is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §

 1961(4), that engages in activities which affect interstate commerce.

        640.    Desai has knowingly conducted and/or participated, directly or indirectly, in the

 conduct of Fort Lee Pain’s affairs through a pattern of racketeering activities consisting of

 repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the

 United States mails to submit or cause to be submitted hundreds of fraudulent charges on a

 continuous basis for over four years seeking payments that Fort Lee Pain was not entitled to

 receive under the No-Fault Laws because: (i) the billed-for services were not medically

 necessary; (ii) the billed-for services were performed and billed pursuant to a pre–determined,

 fraudulent treatment and billing protocol designed solely to enrich the Defendants; (iii) the

 billed-for services, in many cases, were not performed at all; (iv) the billing codes used for the

 services misrepresented and exaggerated the level of services that purportedly were provided in

 order to inflate the charges that could be submitted; (v) the Defendants were engaged in an

 illegal patient referral scheme; and (vi) neither Fort Lee Pain nor the underlying services were in


                                                248
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 249 of 270 PageID: 249



 compliance with applicable law. The fraudulent charges and corresponding mailings submitted to

 GEICO that comprise, in part, the pattern of racketeering activity identified through the date of

 this Complaint are described, in part, in the chart annexed hereto as Exhibit “5”.

            641.   Fort Lee Pain’s business is racketeering activity, inasmuch as the enterprise exists

 for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are

 the regular way in which Desai has operated Fort Lee Pain, inasmuch as Fort Lee Pain is not

 engaged in a legitimate medical practice, and acts of mail fraud therefore are essential in order

 for Fort Lee Pain to function. Furthermore, the intricate planning required to carry out and

 conceal the predicate acts of mail fraud implies a threat of continued criminal activity, as does

 the fact that Desai continue to submit fraudulent billing to GEICO, and continue to attempt

 collection on the fraudulent billing submitted through Fort Lee Pain to the present day.

            642.   Fort Lee Pain is engaged in inherently unlawful acts, inasmuch as it continues to

 submit and attempt collection on fraudulent billing submitted to GEICO and other insurers.

 These inherently unlawful acts are taken by Fort Lee Pain in pursuit of inherently unlawful goals

 – namely, the theft of money from GEICO and other insurers through fraudulent No-Fault

 billing.

            643.   GEICO has been injured in its business and property by reason of the above–

 described conduct in that it has paid at least $390,000.00 pursuant to the fraudulent bills

 submitted through Fort Lee Pain.

            644.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

 attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

 proper.




                                                   249
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 250 of 270 PageID: 250



                          TWENTY-FOURTH CAUSE OF ACTION
   Against Desai, S. Lee, Choice Total Pain, The One Acupuncture, Hong, A Plus Therapy,
                                          and H. Lee
                           (Violation of RICO, 18 U.S.C. § 1962(d))

        645.    GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

        646.    Fort Lee Pain is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §

 1961(4), that engages in activities which affect interstate commerce.

        647.    Desai, S. Lee, Choice Total Pain, The One Acupuncture, Hong, A Plus Therapy,

 and H. Lee were employed by and/or associated with Fort Lee Pain.

        648.    Desai, S. Lee, Choice Total Pain, The One Acupuncture, Hong, A Plus Therapy,

 and H. Lee knowingly have agreed, combined and conspired to conduct and/or participate,

 directly or indirectly, in the conduct of Prime Total Pain’s affairs through a pattern of

 racketeering activity consisting of repeated violations of the federal mail fraud statute, 18 U.S.C.

 § 1341, based upon the use of the United States mails to submit or cause to be submitted

 hundreds of fraudulent charges on a continuous basis for over four years seeking payments that

 Fort Lee Pain was not entitled to receive under the No-Fault Laws because: (i) the billed-for

 services were not medically necessary; (ii) the billed-for services were performed and billed

 pursuant to a pre–determined, fraudulent treatment and billing protocol designed solely to enrich

 the Defendants; (iii) the billed-for services, in many cases, were not performed at all; (iv) the

 billing codes used for the services misrepresented and exaggerated the level of services that

 purportedly were provided in order to inflate the charges that could be submitted; (v) the

 Defendants were engaged in an illegal patient referral scheme; and (vi) neither Fort Lee Pain nor

 the underlying services were in compliance with applicable law. The fraudulent charges and

 corresponding mailings submitted to GEICO that comprise, in part, the pattern of racketeering

                                                 250
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 251 of 270 PageID: 251



 activity identified through the date of this Complaint are described, in part, in the chart annexed

 hereto as Exhibit “5”. Each such mailing was made in furtherance of the mail fraud scheme.

           649.   Desai, S. Lee, Choice Total Pain, The One Acupuncture, Hong, A Plus Therapy,

 and H. Lee knew of, agreed to and acted in furtherance of the common and overall objective (i.e.,

 to defraud GEICO and other insurers of money) by submitting or facilitating the submission of the

 fraudulent charges to GEICO.

           650.   GEICO has been injured in its business and property by reason of the above-

 described conduct in that it has paid at least $390,000.00 pursuant to the fraudulent bills

 submitted through Fort Lee Pain.

           651.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

 attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

 proper.

                              TWENTY-FIFTH CAUSE OF ACTION
                                Against Fort Lee Pain and Desai
                                    (Common Law Fraud)

           652.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

           653.   Fort Lee Pain and Desai intentionally and knowingly made false and fraudulent

 statements of material fact to GEICO and concealed material facts from GEICO in the course of

 their submission of hundreds of fraudulent charges seeking payment for the Fraudulent Services.

           654.   The false and fraudulent statements of material fact and acts of fraudulent

 concealment include: (i) in every claim identified in Exhibit “5”, the representation that the

 Defendants were in compliance with all relevant laws and regulations governing healthcare

 practice in New Jersey, when in fact they were not; (ii) in every claim identified in Exhibit “5”,



                                                  251
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 252 of 270 PageID: 252



 the representation that the Defendants were eligible to receive PIP Benefits, when in fact they

 were not; (iii) in every claim identified in Exhibit “5”, the representation that the Fraudulent

 Services were medically necessary, when in fact the Fraudulent Services were not medically

 necessary and were performed as part of a pre-determined fraudulent treatment and billing

 protocol designed solely to financially enrich the Defendants, not to benefit the Insureds who

 supposedly were subjected to them; (iv) in many of the claims identified in Exhibit “5”, the

 representation that the Fraudulent Services were provided in the first instance, when in fact they

 were not; and (v) in every claim identified in Exhibit “5”, the representation that the Fraudulent

 Services were provided in compliance with the laws and regulations governing healthcare

 practice, and were eligible for PIP reimbursement, when in fact they were not.

        655.    Fort Lee Pain and Desai intentionally made the above–described false and

 fraudulent statements and concealed material facts in a calculated effort to induce GEICO to pay

 charges submitted through Fort Lee Pain that were not compensable under New Jersey’s No-

 Fault Laws.

        656.    GEICO justifiably relied on these false and fraudulent representations and acts of

 fraudulent concealment, and as a proximate result has been injured in its business and property

 by reason of the above–described conduct in that it has paid at least $390,000.00 pursuant to the

 fraudulent bills submitted by Fort Lee Pain and Desai through Fort Lee Pain.

        657.    Fort Lee Pain and Desai’s extensive fraudulent conduct demonstrates a high

 degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive

 damages.




                                                252
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 253 of 270 PageID: 253



           658.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

 punitive damages, together with interest and costs, and any other relief the Court deems just and

 proper.

                            TWENTY-SIXTH CAUSE OF ACTION
                    Against S. Lee, Choice Total Pain, The One Acupuncture,
                                Hong, A Plus Therapy, and H. Lee
                                   (Aiding and Abetting Fraud)

           659.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

           660.   S. Lee, Choice Total Pain, The One Acupuncture, Hong, A Plus Therapy, and H.

 Lee knowingly aided and abetted the fraudulent scheme that was perpetrated on GEICO by Fort

 Lee Pain and Desai.

           661.   The acts of S. Lee, Choice Total Pain, The One Acupuncture, Hong, A Plus

 Therapy, and H. Lee in furtherance of the fraudulent scheme involve referring Insureds to Fort

 Lee Pain for medically unnecessary initial and follow-up examinations, EDX testing, and pain

 management injections, in exchange for unlawful compensation from Fort Lee Pain and Desai, in

 the form of referring the Insureds back to Choice Total Pain, A Plus Therapy, and The One

 Acupuncture for continued chiropractic, physical therapy, and/or acupuncture services.

           662.   The conduct of S. Lee, Choice Total Pain, The One Acupuncture, Hong, A Plus

 Therapy, and H. Lee was significant and material. The conduct of S. Lee, Choice Total Pain, The

 One Acupuncture, Hong, A Plus Therapy, and H. Lee was a necessary part of and was critical to

 the success of the fraudulent scheme because without their actions, there would be no

 opportunity for Fort Lee Pain and Desai to obtain payment from GEICO and from other insurers.

           663.   S. Lee, Choice Total Pain, The One Acupuncture, Hong, A Plus Therapy, and H.

 Lee aided and abetted the fraudulent scheme in a calculated effort to induce GEICO into paying

                                                 253
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 254 of 270 PageID: 254



 charges to Fort Lee Pain for non-reimbursable and medically unnecessary Fraudulent Services,

 because they sought to continue profiting through the fraudulent scheme.

           664.   The conduct of S. Lee, Choice Total Pain, The One Acupuncture, Hong, A Plus

 Therapy, and H. Lee caused GEICO to pay more than $390,000.00 pursuant to the fraudulent

 bills submitted or caused to be submitted through Fort Lee Pain.

           665.   S. Lee, Choice Total Pain, The One Acupuncture, Hong, A Plus Therapy, and H.

 Lee’s extensive fraudulent conduct demonstrates a high degree of moral turpitude and wanton

 dishonesty that entitles GEICO to recover punitive damages.

           666.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

 punitive damages, together with interest and costs, and any other relief the Court deems just and

 proper.

                           TWENTY-SEVENTH CAUSE OF ACTION
                              Against Fort Lee Pain and Desai
                                   (Unjust Enrichment)

           667.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

           668.   As set forth above, Fort Lee Pain and Desai have engaged in improper, unlawful,

 and/or unjust acts, all to the harm and detriment of GEICO.

           669.   When GEICO paid the bills and charges submitted or caused to be submitted

 through Fort Lee Pain and Desai for PIP Benefits, it reasonably believed that it was legally

 obligated to make such payments based on Fort Lee Pain and Desai’s improper, unlawful, and/or

 unjust acts.




                                                 254
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 255 of 270 PageID: 255



        670.    Fort Lee Pain and Desai have been enriched at GEICO’s expense by GEICO’s

 payments which constituted a benefit that Fort Lee Pain and Desai voluntarily accepted

 notwithstanding their improper, unlawful, and unjust billing scheme.

        671.    Fort Lee Pain and Desai’s retention of GEICO’s payments violates fundamental

 principles of justice, equity and good conscience.

        672.    By reason of the above, Fort Lee Pain and Desai have been unjustly enriched in

 an amount to be determined at trial, but in no event less than $390,000.00.

                           TWENTY-EIGHTH CAUSE OF ACTION
                                          Against Desai
                            (Violation of RICO, 18 U.S.C. § 1962(c))

        673.    GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

        674.    Prime Pain Management is an ongoing “enterprise”, as that term is defined in 18

 U.S.C. § 1961(4), that engages in activities which affect interstate commerce.

        675.    Desai has knowingly conducted and/or participated, directly or indirectly, in the

 conduct of Prime Pain Management’s affairs through a pattern of racketeering activities

 consisting of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon

 the use of the United States mails to submit or cause to be submitted hundreds of fraudulent

 charges on a continuous basis for over five years seeking payments that Prime Pain Management

 was not entitled to receive under the No-Fault Laws because: (i) the billed-for services were not

 medically necessary; (ii) the billed-for services were performed and billed pursuant to a pre–

 determined, fraudulent treatment and billing protocol designed solely to enrich the Defendants;

 (iii) the billed-for services, in many cases, were not performed at all; (iv) the billing codes used

 for the services misrepresented and exaggerated the level of services that purportedly were


                                                 255
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 256 of 270 PageID: 256



 provided in order to inflate the charges that could be submitted; (v) the Defendants were engaged

 in an illegal referral scheme; and (vi) neither Prime Pain Management nor the underlying

 services were in compliance with applicable law. The fraudulent charges and corresponding

 mailings submitted to GEICO that comprise, in part, the pattern of racketeering activity

 identified through the date of this Complaint are described, in part, in the chart annexed hereto as

 Exhibit “6”.

        676.    Prime Pain Management’s business is racketeering activity, inasmuch as the

 enterprise exists for the purpose of submitting fraudulent charges to insurers. The predicate acts

 of mail fraud are the regular way in which Desai has operated Prime Pain Management,

 inasmuch as Prime Pain Management is not engaged in a legitimate medical practice, and acts of

 mail fraud therefore are essential in order for Prime Pain Management to function. Furthermore,

 the intricate planning required to carry out and conceal the predicate acts of mail fraud implies a

 threat of continued criminal activity, as does the fact that Desai continue to submit fraudulent

 billing to GEICO, and continue to attempt collection on the fraudulent billing submitted through

 Prime Pain Management to the present day.

        677.    Prime Pain Management is engaged in inherently unlawful acts, inasmuch as it

 continues to submit and attempt collection on fraudulent billing submitted to GEICO and other

 insurers. These inherently unlawful acts are taken by Prime Pain Management in pursuit of

 inherently unlawful goals – namely, the theft of money from GEICO and other insurers through

 fraudulent No-Fault billing.

        678.    GEICO has been injured in its business and property by reason of the above–

 described conduct in that it has paid at least $160,000.00 pursuant to the fraudulent bills

 submitted through Prime Pain Management.



                                                 256
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 257 of 270 PageID: 257



           679.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

 attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

 proper.

                            TWENTY-NINTH CAUSE OF ACTION
                        Against Desai, Chong, S. Lee, and Prime Total Pain
                             (Violation of RICO, 18 U.S.C. § 1962(d))

           680.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

           681.   Prime Pain Management is an ongoing “enterprise”, as that term is defined in 18

 U.S.C. § 1961(4), that engages in activities which affect interstate commerce.

           682.   Desai, Chong, S. Lee, and Prime Total Pain were employed by and/or associated

 with Prime Pain Management.

           683.   Desai, Chong, S. Lee, and Prime Total Pain knowingly has agreed, combined and

 conspired to conduct and/or participate, directly or indirectly, in the conduct of Prime Total

 Pain’s affairs through a pattern of racketeering activity consisting of repeated violations of the

 federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails to

 submit or cause to be submitted hundreds of fraudulent charges on a continuous basis for over

 two years seeking payments that Prime Pain Management was not entitled to receive under the

 No-Fault Laws because: (i) the billed-for services were not medically necessary; (ii) the billed-

 for services were performed and billed pursuant to a pre–determined, fraudulent treatment and

 billing protocol designed solely to enrich the Defendants; (iii) the billed-for services, in many

 cases, were not performed at all; (iv) the billing codes used for the services misrepresented and

 exaggerated the level of services that purportedly were provided in order to inflate the charges

 that could be submitted; (v) the Defendants were engaged in an illegal patient referral scheme;



                                                  257
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 258 of 270 PageID: 258



 and (vi) neither Prime Pain Management nor the underlying services were in compliance with

 applicable law. The fraudulent charges and corresponding mailings submitted to GEICO that

 comprise, in part, the pattern of racketeering activity identified through the date of this

 Complaint are described, in part, in the chart annexed hereto as Exhibit “6”. Each such mailing

 was made in furtherance of the mail fraud scheme.

           684.   Desai, Chong, S. Lee, and Prime Total Pain knew of, agreed to and acted in

 furtherance of the common and overall objective (i.e., to defraud GEICO and other insurers of

 money) by submitting or facilitating the submission of the fraudulent charges to GEICO.

           685.   GEICO has been injured in its business and property by reason of the above-

 described conduct in that it has paid at least $160,000.00 pursuant to the fraudulent bills

 submitted through Prime Pain Management.

           686.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

 attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

 proper.

                                THIRTIETH CAUSE OF ACTION
                        Against Prime Pain Management, Desai, and Chong
                                      (Common Law Fraud)

           687.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

           688.   Prime Pain Management, Desai, and Chong intentionally and knowingly made

 false and fraudulent statements of material fact to GEICO and concealed material facts from

 GEICO in the course of their submission of hundreds of fraudulent charges seeking payment for

 the Fraudulent Services.




                                                  258
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 259 of 270 PageID: 259



        689.    The false and fraudulent statements of material fact and acts of fraudulent

 concealment include: (i) in every claim identified in Exhibit “6”, the representation that the

 Defendants were in compliance with all relevant laws and regulations governing healthcare

 practice in New Jersey, when in fact they were not; (ii) in every claim identified in Exhibit “6”,

 the representation that the Defendants were eligible to receive PIP Benefits, when in fact they

 were not; (iii) in every claim identified in Exhibit “6”, the representation that the Fraudulent

 Services were medically necessary, when in fact the Fraudulent Services were not medically

 necessary and were performed as part of a pre-determined fraudulent treatment and billing

 protocol designed solely to financially enrich the Defendants, not to benefit the Insureds who

 supposedly were subjected to them; and (iv) in many of the claims identified in Exhibit “6”, the

 representation that the Fraudulent Services were provided in the first instance, when in fact they

 were not; and (v) in every claim identified in Exhibit “6”, the representation that the Fraudulent

 Services were provided in compliance with the laws and regulations governing healthcare

 practice, and were eligible for PIP reimbursement, when in fact they were not.

        690.    Prime Pain Management, Desai, and Chong intentionally made the above–

 described false and fraudulent statements and concealed material facts in a calculated effort to

 induce GEICO to pay charges submitted through Prime Total Pain that were not compensable

 under New Jersey’s No-Fault Laws.

        691.    GEICO justifiably relied on these false and fraudulent representations and acts of

 fraudulent concealment, and as a proximate result has been injured in its business and property

 by reason of the above–described conduct in that it has paid at least $160,000.00 pursuant to the

 fraudulent bills submitted by Prime Pain Management, Desai, and Chong through Prime Pain

 Management.



                                                259
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 260 of 270 PageID: 260



           692.   Prime Pain Management, Desai, and Chong’s extensive fraudulent conduct

 demonstrates a high degree of moral turpitude and wanton dishonesty that entitles GEICO to

 recover punitive damages.

           693.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

 punitive damages, together with interest and costs, and any other relief the Court deems just and

 proper.

                              THIRTY-FIRST CAUSE OF ACTION
                               Against S. Lee and Prime Total Pain
                                  (Aiding and Abetting Fraud)

           694.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

           695.   S. Lee and Prime Total Pain knowingly aided and abetted the fraudulent scheme

 that was perpetrated on GEICO by Prime Pain Management and Desai.

           696.   The acts of S. Lee and Prime Total Pain in furtherance of the fraudulent scheme

 involve referring Insureds to Prime Pain Management for medically unnecessary initial and

 follow-up examinations, EDX testing, and pain management injections, in exchange for unlawful

 compensation from Prime Pain Management and Desai, in the form of referring the Insureds

 back to Prime Total Pain for continued chiropractic, physical therapy, and/or acupuncture

 services.

           697.   The conduct of S. Lee and Prime Total Pain was significant and material. The

 conduct of S. Lee and Prime Total Pain was a necessary part of and was critical to the success of

 the fraudulent scheme because without their actions, there would be no opportunity for Prime

 Pain Management, Desai, and Chong to obtain payment from GEICO and from other insurers.




                                                 260
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 261 of 270 PageID: 261



           698.   S. Lee and Prime Total Pain aided and abetted the fraudulent scheme in a

 calculated effort to induce GEICO into paying charges to Prime Pain Management for non-

 reimbursable and medically unnecessary Fraudulent Services, because they sought to continue

 profiting through the fraudulent scheme.

           699.   The conduct of S. Lee and Prime Total Pain caused GEICO to pay more than

 $160,000.00 pursuant to the fraudulent bills submitted or caused to be submitted through Prime

 Pain Management.

           700.   S. Lee and Prime Total Pain’s extensive fraudulent conduct demonstrates a high

 degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive

 damages.

           701.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

 punitive damages, together with interest and costs, and any other relief the Court deems just and

 proper.

                           THIRTY-SECOND CAUSE OF ACTION
                       Against Prime Pain Management, Desai, and Chong
                                     (Unjust Enrichment)

           702.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

           703.   As set forth above, Prime Pain Management, Desai, and Chong have engaged in

 improper, unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

           704.   When GEICO paid the bills and charges submitted or caused to be submitted

 through Prime Pain Management by Prime Pain Management, Desai, and Chong for PIP

 Benefits, it reasonably believed that it was legally obligated to make such payments based on

 Prime Pain Management, Desai, and Chong’s improper, unlawful, and/or unjust acts.



                                                 261
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 262 of 270 PageID: 262



        705.    Prime Pain Management, Desai, and Chong have been enriched at GEICO’s

 expense by GEICO’s payments which constituted a benefit that Prime Pain Management, Desai,

 and Chong voluntarily accepted notwithstanding their improper, unlawful, and unjust billing

 scheme.

        706.    Prime Pain Management, Desai, and Chong’s retention of GEICO’s payments

 violates fundamental principles of justice, equity and good conscience.

        707.    By reason of the above, Prime Pain Management, Desai, and Chong have been

 unjustly enriched in an amount to be determined at trial, but in no event less than $160,000.00.

                          THIRTY-THIRD CAUSE OF ACTION
             Against Fort Lee Pain, Prime Pain Management, Desai, and Chong
   (Violation of New Jersey Insurance Fraud Prevention Act – (N.J.S.A.17:33A–1 et seq.))

        708.    GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 485 above.

        709.    In connection with the billing that they submitted or caused to be submitted to

 GEICO for the Fraudulent Services in the claims identified in Exhibits “5” and “6”, Fort Lee

 Pain, Prime Pain Management, Desai, and Chong knowingly submitted or caused to be submitted

 HCFA–1500 forms and treatment reports to GEICO that were false and misleading in the

 following material respects:

            (i) The HCFA–1500 forms and treatment reports submitted or caused to be submitted
                by the Defendants uniformly misrepresented to GEICO that Fort Lee Pain, Prime
                Pain Management, Desai, and Chong were in compliance with all applicable
                statutory and regulatory requirements governing healthcare practice, and therefore
                were eligible to receive PIP reimbursement. In fact, Fort Lee Pain, Prime Pain
                Management, Desai, and Chong were not in compliance with all applicable
                statutory and regulatory requirements governing healthcare practice, and therefore
                were not eligible to receive PIP reimbursement, because: (a) the Defendants paid
                and received unlawful compensation in exchange for patient referrals; (b) Fort
                Lee Pain, Prime Pain Management, Desai, and Chong purported to provide, and
                billed for, the medically unnecessary and in some cases illusory Fraudulent
                Services; and (c) Fort Lee Pain, Prime Pain Management, Desai, and Chong

                                                262
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 263 of 270 PageID: 263



                routinely violated N.J.S.A. § 39:6A–4.6(c) by inflating, exaggerating, and
                misrepresenting their charges for the Fraudulent Services.

        (ii)    The HCFA–1500 forms and treatment reports submitted or caused to be submitted
                by Fort Lee Pain, Prime Pain Management, Desai, and Chong uniformly
                misrepresented to GEICO that the Fraudulent Services were provided in
                compliance with all applicable statutory and regulatory requirements governing
                healthcare practice, and therefore were eligible to receive PIP reimbursement. In
                fact, the Fraudulent Services were not provided in compliance with all applicable
                statutory and regulatory requirements governing healthcare practice, and therefore
                were not eligible to receive PIP reimbursement, because: (a) the Defendants paid
                and received unlawful compensation in exchange for patient referrals; (b) Fort
                Lee Pain, Prime Pain Management, Desai, and Chong purported to provide, and
                billed for, the medically unnecessary and in some cases illusory Fraudulent
                Services; and (c) Fort Lee Pain, Prime Pain Management, Desai, and Chong
                routinely violated N.J.S.A. § 39:6A–4.6(c) by inflating, exaggerating, and
                misrepresenting their charges for the Fraudulent Services.

        (iii)   The HCFA–1500 forms and treatment reports uniformly misrepresented to
                GEICO that the Fraudulent Services were medically necessary. In fact, the
                Fraudulent Services were not medically necessary, and were performed as part of
                a pre-determined fraudulent treatment and billing protocol designed solely to
                financially enrich the Defendants, not to benefit the Insureds who supposedly
                were subjected to them.

        (iv)    The HCFA–1500 forms and treatment reports submitted or caused to be submitted
                by the Defendants misrepresented and exaggerated the level of the Fraudulent
                Services, the nature of the Fraudulent Services that purportedly were provided,
                and the reimbursable amounts for the Fraudulent Services.

        710.    Fort Lee Pain, Prime Pain Management, Desai, and Chong’s systematic violation

 of the New Jersey Insurance Fraud Prevention Act constitutes a “pattern” of violations under the

 Act. See N.J.S.A. 17:33–A–7.

        711.    As a result, GEICO is entitled to not only damages in the form of disgorgement of

 the PIP benefits paid in an amount to be established at trial, but exceeding $540,000.00, but is

 also entitled to: (i) treble damages; (ii) the costs and counsel fees incurred in connection with the

 investigation conducted by GEICO; as well as (iii) reimbursement of the costs and counsel fees

 associated with the prosecution of this litigation.



                                                  263
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 264 of 270 PageID: 264



                                         JURY DEMAND

         712.   Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by

 jury.

         WHEREFORE, Plaintiffs Government Employees Insurance Co., GEICO Indemnity

 Co., GEICO General Insurance Company and GEICO Casualty Co. demand that a Judgment be

 entered in their favor:

         A.     On the First Cause of Action against Choice Total Pain, The One Acupuncture, A

 Plus Therapy, Prime Total Pain, Fort Lee Pain, and Prime Pain Management, a declaration

 pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, that Choice Total Pain,

 The One Acupuncture, A Plus Therapy, Prime Total Pain, Fort Lee Pain, and Prime Pain

 Management were not in compliance with all relevant laws and regulations governing healthcare

 practice during the time period when billing for the Fraudulent Services was submitted to GEICO;

         B.     On the Second Cause of Action against Choice Total Pain, Prime Total Pain, The

 One Acupuncture, A Plus Therapy, S. Lee, Hong, H. Park, H. Lee, C. Lee, J. Park, Yu, Kang,

 Yoo, Kim, and An, damages in the form of disgorgement of the PIP benefits paid in an amount

 to be established at trial, but exceeding $1,570,000.00, as well as: (i) treble damages; (ii) the

 costs and counsel fees incurred in connection with the investigation conducted by GEICO; and

 (iii) reimbursement of the costs and counsel fees associated with the prosecution of this litigation

 pursuant to N.J.S.A. 17:33A-7;

         C.     On the Third Cause of Action against S. Lee, compensatory damages in favor of

 GEICO an amount to be determined at trial but in excess of $1,380,000.00, together with treble

 damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;




                                                 264
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 265 of 270 PageID: 265



        D.      On the Fourth Cause of Action against S. Lee, C. Lee, An, J. Park, Kim, Desai,

 and Fort Lee Pain, compensatory damages in favor of GEICO an amount to be determined at

 trial but in excess of $1,380,000.00, together with treble damages, costs, and reasonable

 attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

        E.      On the Fifth Cause of Action against Choice Total Pain, S. Lee, C. Lee, An, J.

 Park, and Kim, compensatory damages in favor of GEICO an amount to be determined at trial

 but in excess of $1,380,000.00, together with punitive damages, costs, interest and such other

 and further relief as this Court deems just and proper;

        F.      On the Sixth Cause of Action against Choice Total Pain, S. Lee, C. Lee, An, J.

 Park, and Kim, compensatory damages in favor of GEICO an amount to be determined at trial

 but in excess of $1,380,000.00, together with punitive damages, costs, interest and such other

 and further relief as this Court deems just and proper;

        G.      On the Seventh Cause of Action against Choice Total Pain, S. Lee, C. Lee, An,

 Park, and Kim, compensatory damages in favor of GEICO an amount to be determined at trial

 but in excess of $1,380,000.00, together with punitive damages, costs, interest and such other

 and further relief as this Court deems just and proper;

        H.      On the Eighth Cause of Action against S. Lee, compensatory damages in favor of

 GEICO an amount to be determined at trial but in excess of $100,000.00, together with treble

 damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

        I.      On the Ninth Cause of Action against S. Lee, Hong, Choice Total Pain, Desai,

 and Fort Lee Pain, compensatory damages in favor of GEICO an amount to be determined at

 trial but in excess of $100,000.00, together with treble damages, costs, and reasonable attorneys’

 fees pursuant to 18 U.S.C. § 1964(c) plus interest;



                                                 265
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 266 of 270 PageID: 266



        J.      On the Tenth Cause of Action against The One Acupuncture, S. Lee, and Hong,

 compensatory damages in favor of GEICO an amount to be determined at trial but in excess of

 $100,000.00, together with punitive damages, costs, interest and such other and further relief as

 this Court deems just and proper;

        K.      On the Eleventh Cause of Action against Desai and Fort Lee Pain, compensatory

 damages in favor of GEICO an amount to be determined at trial but in excess of $100,000.00,

 together with punitive damages, costs, interest and such other and further relief as this Court

 deems just and proper;

        L.      On the Twelfth Cause of Action against The One Acupuncture, S. Lee, and Hong,

 compensatory damages in favor of GEICO an amount to be determined at trial but in excess of

 $100,000.00, together with punitive damages, costs, interest and such other and further relief as

 this Court deems just and proper;

        M.      On the Thirteenth Cause of Action against S. Lee, compensatory damages in favor

 of GEICO an amount to be determined at trial but in excess of $50,000.00, together with treble

 damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

        N.      On the Fourteenth Cause of Action against S. Lee, H. Lee, Choice Total Pain,

 Desai, and Fort Lee Pain compensatory damages in favor of GEICO an amount to be determined

 at trial but in excess of $50,000.00, together with treble damages, costs, and reasonable

 attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

        O.      On the Fifteenth Cause of Action against A Plus Therapy, S. Lee, and H. Lee,

 compensatory damages in favor of GEICO an amount to be determined at trial but in excess of

 $50,000.00, together with punitive damages, costs, interest and such other and further relief as

 this Court deems just and proper;



                                                266
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 267 of 270 PageID: 267



         P.     On the Sixteenth Cause of Action Desai and Fort Lee Pain, compensatory

 damages in favor of GEICO an amount to be determined at trial but in excess of $50,000.00,

 together with punitive damages, costs, interest and such other and further relief as this Court

 deems just and proper;

         Q.     On the Seventeenth Cause of Action against The One Acupuncture, S. Lee, and

 Hong, compensatory damages in favor of GEICO an amount to be determined at trial but in

 excess of $50,000.00, together with punitive damages, costs, interest and such other and further

 relief as this Court deems just and proper;

         R.     On the Eighteenth Cause of Action against S. Lee, compensatory damages in

 favor of GEICO an amount to be determined at trial but in excess of $190,000.00, together with

 treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus

 interest;

         S.     On the Nineteenth Cause of Action against S. Lee, H. Park, Yoo, Yu, Kang, Kim,

 Desai, and Prime Pain Management, compensatory damages in favor of GEICO an amount to be

 determined at trial but in excess of $190,000.00, together with treble damages, costs, and

 reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

         T.     On the Twentieth Cause of Action against Prime Total Pain, S. Lee, H. Park, Yoo,

 Yu, Kang, and Kim, compensatory damages in favor of GEICO an amount to be determined at

 trial but in excess of $190,000.00, together with punitive damages, costs, interest and such other

 and further relief as this Court deems just and proper

         U.     On the Twenty-First Cause of Action against Desai, Chong, and Prime Pain

 Management, compensatory damages in favor of GEICO an amount to be determined at trial but




                                                267
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 268 of 270 PageID: 268



 in excess of $190,000.00, together with punitive damages, costs, interest and such other and

 further relief as this Court deems just and proper

         V.     On the Twenty-Second Cause of Action against Prime Total Pain, S. Lee, H. Park,

 Yoo, Yu, Kang, and Kim, compensatory damages in favor of GEICO an amount to be

 determined at trial but in excess of $190,000.00, together with punitive damages, costs, interest

 and such other and further relief as this Court deems just and proper

         W.     On the Twenty-Third Cause of Action against Desai, compensatory damages in

 favor of GEICO an amount to be determined at trial but in excess of $390,000.00, together with

 treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus

 interest;

         X.     On the Twenty-Fourth Cause of Action against D Desai, S. Lee, Choice Total

 Pain, The One Acupuncture, Hong, A Plus Therapy, and H. Lee, compensatory damages in favor

 of GEICO an amount to be determined at trial but in excess of $390,000.00, together with treble

 damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

         Y.     On the Twenty-Fifth Cause of Action against Fort Lee Pain and Desai,

 compensatory damages in favor of GEICO an amount to be determined at trial but in excess of

 $390,000.00, together with punitive damages, costs, interest and such other and further relief as

 this Court deems just and proper;

         Z.     On the Twenty-Sixth Cause of Action against S. Lee, Choice Total Pain, The One

 Acupuncture, Hong, A Plus Therapy, and H. Lee, compensatory damages in favor of GEICO an

 amount to be determined at trial but in excess of $390,000.00, together with punitive damages,

 costs, interest and such other and further relief as this Court deems just and proper;




                                                 268
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 269 of 270 PageID: 269



         AA.    On the Twenty-Seventh Cause of Action against Fort Lee Pain and Desai,

 compensatory damages in favor of GEICO an amount to be determined at trial but in excess of

 $390,000.00, together with punitive damages, costs, interest and such other and further relief as

 this Court deems just and proper;

         BB.    On the Twenty-Eighth Cause of Action against Desai, compensatory damages in

 favor of GEICO an amount to be determined at trial but in excess of $160,000.00, together with

 treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus

 interest;

         CC.    On the Twenty-Ninth Cause of Action against Desai, Chong, S. Lee, and Prime

 Total Pain, compensatory damages in favor of GEICO an amount to be determined at trial but in

 excess of $160,000.00, together with treble damages, costs, and reasonable attorneys’ fees

 pursuant to 18 U.S.C. § 1964(c) plus interest;

         DD.    On the Thirtieth Cause of Action against Prime Pain Management, Chong, and

 Desai, compensatory damages in favor of GEICO an amount to be determined at trial but in

 excess of $160,000.00, together with punitive damages, costs, interest and such other and further

 relief as this Court deems just and proper;

         EE.    On the Thirty-First Cause of Action against S. Lee and Prime Total Pain,

 compensatory damages in favor of GEICO an amount to be determined at trial but in excess of

 $160,000.00, together with punitive damages, costs, interest and such other and further relief as

 this Court deems just and proper;

         FF.    On the Thirty-Second of Action against Prime Pain Management, Desai, and

 Chong, compensatory damages in favor of GEICO an amount to be determined at trial but in




                                                  269
Case 2:19-cv-21108-ES-SCM Document 1 Filed 12/05/19 Page 270 of 270 PageID: 270
